CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Exhibit 10.2


Execution Copy




DATED AUGUST 29, 2012
BUSINESS TRANSFER AGREEMENT
BY AND AMONG
ORCHID CHEMICALS & PHARMACEUTICALS LTD.,
MR. K. RAGHAVENDRA RAO
AND
HOSPIRA HEALTHCARE INDIA PRIVATE LIMITED















1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

TABLE OF CONTENTS


1DEFINITIONS AND INTERPRETATION    
1.1Definitions    
1.2Additional Defined Terms    
1.3Interpretation    
2AGREEMENT TO SELL AND PURCHASE TRANSFERRED ASSETS OF THE BUSINESS    
2.1Transfer of the Transferred Assets of the Business    
2.2Excluded Assets    
2.3Assumed Liabilities    
2.4Excluded Liabilities    
3PURCHASE PRICE    
3.1Consideration    
3.2Adjustment of Cash Consideration    
3.3Tax Treatment of Allocation of Cash Consideration    
4EMPLOYEES AND EMPLOYEE BENEFIT FUNDS    
4.1Transfer of Employment    
4.2Prior Service    
4.3Accrued Vacation    
4.4Benefit Plans    
4.5Purchaser Plans    
4.6Closing Transferred Employee Liability    
5CONDITIONS PRECEDENT    
5.1Conditions to the Obligation of the Purchaser    
5.2Conditions to the Obligation of the Seller    
6PRE-CLOSING COVENANTS    
6.1Access and Investigation    
6.2Operation of the Business by the Seller    
6.3Consents and Filings; Reasonable Efforts    
6.4Notification    
6.5Shareholder Approval    
6.6No Negotiation    
6.7Intercompany Arrangements; Removal of Excluded Assets    
6.8Mixed Contracts and Mixed Accounts    
6.9Satisfaction of Obligations to Lenders    
6.10Real Property    
6.11Financial Statements    
6.12Contact with Customers and Suppliers    
6.13Replacement of Guarantees    
6.14Review of Closing Deliveries    
6.15Currency Conversion    
6.16Transition Services    
6.17*** Partition Agreement    
6.18Registration of Deeds    

2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

6.19Delinquent Payables    
7CLOSING    
7.1Closing    
7.2Closing Deliveries    
7.3Possession    
7.4Holdback Amount    
8POST COMPLETION COVENANTS    
8.1Tax Matters    
8.2Satisfaction of Excluded Liabilities    
8.3Public Announcements    
8.4Assistance in Proceedings    
8.5Privileges    
8.6Non-competition; Non-solicitation    
8.7[Intentionally Omitted]    
8.8Reports and Returns    
8.9Access to Records    
8.10Returns of Products    
8.11Refunds    
8.12Inquiries    
8.13Product Complaints    
8.14Use of Corporate Name    
8.15Seller Mixed-Use Intellectual Property Licenses    
8.16Seller NPNC Intellectual Property Licenses    
8.17Manufacture of Non-Business Products    
8.18Further Action    
8.19Notice Regarding the Seller’s *** Business    
8.20Pen/Penem Intellectual Property Licenses    
8.21Offer Notice and Exercise of Right of Negotiation Regarding the Retained
Sholinganallur Facility.    
8.22Offer Notice and Exercise of Right of Negotiation Regarding the ***
Facility    
9REPRESENTATIONS AND WARRANTIES OF SELLER    
9.1Organization and Good Standing    
9.2Authority and Enforceability    
9.3No Conflict    
9.4Financial Statements; Delinquent Payables    
9.5Books and Records    
9.6Inventory    
9.7No Undisclosed Liabilities    
9.8Absence of Certain Changes and Events    
9.9Assets    
9.10Real Property    
9.11Intellectual Property    
9.12Software    
9.13Contracts    
9.14Indebtedness Contracts    

3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

9.15Tax Matters    
9.16Employee Benefit Matters    
9.17Employment and Labour Matters    
9.18Environmental, Health and Safety Matters    
9.19Compliance with Laws, Judgments and Governmental Authorizations    
9.20Regulatory Compliance    
9.21Promotional Practices    
9.22Information and Disclosure    
9.23Legal Proceedings    
9.24Customers and Suppliers    
9.25Products; Product Warranty    
9.26Product Liability    
9.27Insurance    
9.28Related Party Transactions    
9.29Brokers or Finders    
9.30Other Business Assets    
9.31Solvency    
10REPRESENTATIONS AND WARRANTIES OF PURCHASER    
10.1Organization and Good Standing    
10.2Authority and Enforceability    
10.3No Conflict    
10.4Legal Proceedings    
10.5Brokers or Finders    
10.6Financing    
11INDEMNITY    
11.1Indemnification by the Seller    
11.2Indemnification by the Purchaser    
11.3Claim Procedure    
11.4Third Party Claims    
11.5Survival of Representations and Warranties    
11.6Limitations on Liability    
11.7Treatment    
11.8Currency Conversion    
11.9Exclusive Remedy    
11.10Knowledge    
12TERMINATION    
12.1Termination Events    
12.2Effect of Termination    
13CONFIDENTIALITY    
13.1General Obligation
13.2Exceptions    
14GOVERNING LAW AND ARBITRATION    
14.1Governing Law    
14.2Arbitration    
15MISCELLANEOUS    

4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

15.1Notices    
15.2Further Assurances    
15.3Amendments    
15.4Waiver and Remedies    
15.5Assignment and Successors and No Third Party Rights    
15.6Specific Performance    
15.7Expenses    
15.8Entire Agreement    
15.9Partial Invalidity    
15.10Schedules and Exhibits    
15.11Counterparts    
15.12Performance of Obligations by Affiliates    
15.13No Joint Venture    
15.14Mutual Goodwill    


List of Exhibits


Exhibit A
2009 BTA Amendment

Exhibit B
API Supply Agreement Amendment

Exhibit C
NPNC API Supply Agreement

Exhibit D
Transition Services Agreement - TO BE COMPLETED AT CLOSING

Exhibit E
*** Partition Agreement - TO BE COMPLETED AT CLOSING

Exhibit F
IP Assignments

Exhibit G
[Intentionally Omitted]

Exhibit H
[Intentionally Omitted]

Exhibit I
Form of Closing Certificate

Exhibit J
[Intentionally Omitted]

Exhibit K
Press Releases

Exhibit L
*** Option Agreement



List of Schedules


Schedule 1.1
Promoter Group

Schedule 1.1(a)(i)
Description of Aurangabad Facility

Schedule 1.1(a)(ii)
Description of Aurangabad Leased Portion

Schedule 1.1(b)
Rempex Combination API

Schedule 1.1(c)
Key Employees

Schedule 1.1(d)
Employees with Knowledge

Schedule 1.1(e)
[Intentionally Omitted]

Schedule 1.1(f)
Permitted Encumbrances

Schedule 1.1(g)
Seller Mixed-Use Intellectual Property

Schedule 1.1(h)
[Intentionally Omitted]

Schedule 1.1(i)
Description of Retained Sholinganallur Facility

Schedule 1.1(j)
Description of Sholinganallur Facility

Schedule 2.1.6
Contracts

Schedule 2.2.6
Sholinganallur Excluded Assets

Schedule 2.3.6
Liabilities

Schedule 3.2.2
Accounting Principles


5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Schedule 3.3(a)
Allocation of the Cash Consideration

Schedule 5.1.3
Governmental Authorizations

Schedule 5.1.4
Registrations

Schedule 5.1.5
Jurisdictions with Applicable Competition-Investment Laws

Schedule 5.1.6
Consents

Schedule 6.2.2
Exclusions to Negative Covenants

Schedule 6.7.2
Excluded Assets Necessary for Transition Services

Schedule 6.8
Mixed Contracts

Schedule 6.16
Terms of Transition Services Agreement

Schedule 6.17
Terms of *** Partition Agreement

Schedule 8.6.2
Contracts with Third Party in India and Excluded Countries

Schedule 8.18.4
Governmental Authorizations and Registrations Remaining with Seller




6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



This BUSINESS TRANSFER AGREEMENT (this “Agreement”) is made on this 29th day of
August 2012:


BY AND AMONG:


ORCHID CHEMICALS & PHARMACEUTICALS LTD., a company incorporated under the Act
and having its registered office at Orchid Towers, 313 Valluvar Kottam High
Road, Nungambakkam, Chennai 600034, India (hereinafter referred to as the
“Seller”, which expression shall, unless repugnant to the context or meaning
thereof, mean and include its successors and permitted assigns) of the FIRST
PART;


Solely for purposes of Clause 6.6, ***, and Clauses 8.6.1 through and including
8.6.5, MR. K. RAGHAVENDRA RAO, an individual and the founder, managing director
and one of the members of the Promoter Group (hereinafter referred to as “KRR”,
which expression shall, unless repugnant to the context or meaning thereof, mean
and include his heirs, executors, administrators, successors and permitted
assigns);


AND


HOSPIRA HEALTHCARE INDIA PRIVATE LIMITED, a private limited company incorporated
under the Act and having its registered office at Plot Nos. B3-B6, B11 & B14,
SIPCOT Industrial Park, Irungattukottai, Sriperumbudur – 602105, Tamil Nadu,
India (hereinafter referred to as the “Purchaser”, which expression shall,
unless repugnant to the context or meaning thereof, mean and include its
successors and permitted assigns) of the SECOND PART;


WHEREAS:


In addition to their other activities, the Seller and its Affiliates are engaged
in the Business (as hereinafter defined).


The Seller desires to sell, assign, transfer, convey and deliver, and/or cause
its Affiliates to sell, assign, transfer, convey and deliver, to the Purchaser
or one of its Affiliates, and the Purchaser desires to purchase and acquire, or
cause its Affiliates to purchase and acquire, from the Seller and its
Affiliates, the Transferred Assets of the Business as a going concern on a slump
sale basis (as defined in Section 2(42C) of the Tax Act) and in connection
therewith the Purchaser is willing to assume the Assumed Liabilities, all upon
the terms and subject to the conditions set forth in this Agreement.


Concurrently with the execution of this Agreement, the shareholders of the
Seller listed on Schedule 1.1, who hold, in the aggregate, *** shares of the
Seller, which represent approximately *** of the issued and outstanding share
capital of the Seller (the “Promoter Group”), have delivered a letter agreement
to the Purchaser and the Seller pursuant to which:  (a) they consent to, and
agree to vote all of their shares of the Seller in favour of, the entering into
of this Agreement by the Seller and the transactions contemplated hereby and
(b) agree to be bound by the covenant set forth in Clause 6.6.


NOW, THEREFORE, in consideration of mutual agreements, covenants,
representations and warranties set forth in this Agreement, and for other good
and valuable consideration, the sufficiency of which is acknowledged by the
Parties, the Parties hereby agree as follows:



7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

1
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement, (a) capitalized terms defined by inclusion in quotations
and/or parenthesis have the meanings so ascribed; and (b) the following terms
shall have the following meanings assigned to them herein below:
“505(b) Product” means a pharmaceutical product (i) in any therapeutic class and
for all human and animal prophylactic and therapeutic uses in all formulations
and dosage forms and for any and all indications, (ii) which could not be
commercialized in the United States without first filing a New Drug Application
(“NDA”) covered by Section 505(b)(1) or 505(b)(2) of the Federal Food, Drug and
Cosmetic Act and obtaining the approval of the FDA to such NDA, and (iii) which
upon obtaining such approval of the FDA has been granted at least 3 (three)
years of data or market exclusivity from the FDA. For the sake of clarity, the
3-year period of exclusivity must have been granted for a drug product
application that contains reports of new clinical investigations (other than
bioavailability studies) conducted or sponsored by the sponsor that were
essential to approval of the application. "New clinical investigation" is
defined as an investigation in humans, the results of which (1) have not been
relied upon by FDA to demonstrate substantial evidence of effectiveness of a
previously approved drug product for any indication or of safety in a new
patient population and (2) do not duplicate the results of another investigation
relied upon by FDA to demonstrate a previously approved drug’s effectiveness or
safety in a new patient population. In this context, "new" is intended to convey
a lack of prior use of a clinical investigation rather than any temporal
requirement;
“2009 BTA” means that certain Business Transfer Agreement, dated as of December
15, 2009, as amended, by and among Orchid Chemicals & Pharmaceuticals Ltd., Mr.
K. Raghavendra Rao and Hospira Healthcare India Private Limited;
“2009 BTA Amendment” means Amendment No. 3 to the 2009 BTA to be entered into by
and between the Purchaser and the Seller at the Closing in the form of Exhibit
A;
“Accounts Receivable” means all accounts, notes and other receivables, including
any value added Taxes or similar Taxes levied on such accounts receivable, any
unpaid interest accrued on any such accounts receivable and any security or
collateral related thereto, all file documentation related to such accounts,
notes and other receivables, including invoices, shipping documents,
communications and correspondence submitted to or received from customers
related to such sales;
“Act” means the (Indian) Companies Act, 1956;
“Advance Purchase Stock Payment” means the amount to be credited by the Seller
against the Cash Consideration pursuant to the terms of Paragraph 2(a) of
Amendment #4 to the Current API Supply Agreement entered into by the Seller and
the Purchaser concurrently with the entering of this Agreement;

8

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

“Affiliate” in relation to any Party means, in case of a natural Person, the
Relative of such Person, and in case of a Person other than a natural Person,
any Person, which, directly or indirectly through one or more intermediaries,
Controls, is Controlled by, or is under the Common Control of that Person;
“Amended API Supply Agreement” means the Current API Supply Agreement (as
amended pursuant to the terms of the API Supply Agreement Amendment);
“Ancillary Agreements” means, collectively:  (a) the 2009 BTA Amendment, (b) the
IP Assignments, (c) the API Supply Agreement Amendment, (d) the Transition
Services Agreement, (e) *** Partition Agreement, (f) the NPNC API Supply
Agreement, (g) the Deeds, (h) the Aurangabad Lease Deed, (i) the *** Option
Agreement and (j) any other instruments of sale, conveyance, transfer and
assignment between the Seller or any of its Affiliates, on the one hand, and the
Purchaser or any of its Affiliates, on the other hand, in form and substance
reasonably satisfactory to the Purchaser and the Seller, as may be reasonably
necessary or advisable under applicable Law to effect the transactions
contemplated by this Agreement and the Ancillary Agreements;
“API” means active pharmaceutical ingredients, including intermediate API and
Finished API;
“API Supply Agreement Amendment” means the amendment to the Current API Supply
Agreement to be entered into by and between the Purchaser and the Seller at the
Closing in the form of Exhibit B;
“Aurangabad Facility” means (a) all of the Real Property in which the Seller or
its Affiliate holds freehold title which is located at Gut Numbers 36, 37 and 38
in the Village Itawa, Gangapur Taluka, Aurangabad Dist, Maharashtra, India, the
legal description, street address, khasra numbers, khatauni numbers, field
numbers and plot numbers of which are detailed in Schedule 1.1(a)(i) and (b) the
Aurangabad Leased Portion;
“Aurangabad Leased Portion” means the portion of the parcel of Real Property
that is leased by the Seller as lessee, at L-8 & L-9, MIDC Industrial Area,
Waluj, Aurangabad Dist, Pin 431 136, Maharashtra, India, a description of which
is set forth on Schedule 1.1(a)(ii);
“Benchmark Net Working Capital” means USD *** (United States Dollar ***);
“Business” means the business of researching, evaluating and litigating
originator Intellectual Property as permitted under Law for, developing,
testing, obtaining regulatory approval for, manufacturing, negotiating third
party contracts for, procuring materials for, marketing, distributing and
selling penem API (including carbapenems API) and penicillin API, including the
Rempex Combination API, for any and all pharmaceutical products for all human
and animal prophylactic and therapeutic uses, as such business is conducted
anywhere in the world by the Seller and its Affiliates immediately prior to the
Effective Date, subject to any changes on or prior to the Closing permitted in
accordance with Clause 6.2, but specifically excluding the Other Businesses. It
is agreed and understood that the Business does not include any Excluded Assets
and Excluded Liabilities;

9

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

“Business Day” means any day other than a Saturday, a Sunday or any day on which
banks in Chennai, Tamil Nadu and Mumbai, Maharashtra in India are required or
authorized to be closed;
“CCI” means the Competition Commission of India;
“Change of Control” means the acquisition by a third party of more than 50%
(fifty percent) of the outstanding shares of voting capital stock of the Seller;
“Closing” means the closing of the purchase and sale of the Transferred Assets
of the Business and the assignment and assumption of the Assumed Liabilities,
each as contemplated by this Agreement and the Ancillary Agreements;
“Closing Net Working Capital” means the difference between: (a) the sum of the
current assets listed in Clause 3.2.2 minus (b) the sum of the current
liabilities listed in Clause 3.2.2, in each case (a) and (b), as of the close of
business on the date immediately prior to the Closing Date and as determined in
accordance with the principles set forth on Schedule 3.2.2 (including any
principles providing for exchange rate adjustments);
“Competition Laws of India” means any Law regulating anti-competitive practices
in India, including the Competition Act, 2002 and any rule, regulation,
guideline, order, interpretation, binding case law, press note, circular,
condition, policy or term framed by any Governmental Authority;
“Competition-Investment Law” means any Law that is designed or intended to
prohibit, restrict or regulate:  (a) foreign investment; or (b) antitrust,
monopolization, restraint of trade or competition, including the Investment Laws
of India and Competition Laws of India;
“Consent” means any license, permission, approval, clearance, franchise, permit,
notice, consent, authorization, waiver, grant, concession, agreement,
certificate, exemption, order or registration from any Governmental Authority or
any other third party;
“Contract” means any contract, agreement, lease, license, commitment,
understanding, franchise, warranty, guaranty, mortgage, note, indenture, bond,
debenture, letter of credit, option, pledge, security agreement, warrant, right
or other instrument or consensual obligation, whether written or oral;
“Controlling”, “Controlled by” or “Control”, with respect to any Person, means
(a) the ownership of 50% (fifty percent) or more of the equity shares or other
voting securities of such entity; (b) possession of the power to direct the
management and policies of such entity; or (c) the power to nominate for
appointment the majority of the directors, managers, partners or other
individuals exercising similar authority with respect to such Person by virtue
of ownership of voting securities or management or contract or in any other
manner whatsoever, directly or indirectly, including through one or more other
entities; and the term “Common Control” shall be construed accordingly;
“Corporate Name” means the trademarks, trade names or corporate logos “Orchid
Chemicals & Pharmaceuticals Ltd.,” “Orchid Healthcare (A Division of Orchid
Chemicals & Pharmaceuticals Ltd.),” “Orgenus Pharma, Inc. (Subsidiary of Orchid
Pharmaceuticals, Inc.)”, “Orchid Europe

10

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Limited,” “Orchid Pharmaceuticals SA (Proprietary) Limited,” “Orchid Pharma
Japan KK,” “Health Orchid,” “Orchidpharma.com” and the “flower logo” and any
variants and derivatives of any of the foregoing, including any applicable
domain names, in each case used prior to the Closing by the Seller or its
Affiliates;
“Current API Supply Agreement” means that certain API Supply Agreement, dated as
of March 30, 2010, by and among Orchid Chemicals & Pharmaceuticals Ltd. and
Hospira Healthcare India Private Limited, as amended prior to the execution of
the API Supply Agreement Amendment;
“Dollars”, “USD” or “$” means United States Dollars or the lawful currency of
the United States;
“Effective Date” means the date of execution of this Agreement;
“Employee Plan” means any bonus, incentive compensation, performance award,
deferred compensation, cash allowance, employee state tax contribution, pension,
deposit link insurance, profit sharing, retirement, provident, superannuation,
gratuity, stock purchase, stock option, stock ownership, stock appreciation
right, phantom stock, leave of absence, layoff, severance, retrenchment,
redundancy, retention, vacation, holiday, annual leave, day or dependent care,
legal services, cafeteria, life, health, accident, disability, fringe benefit,
loans, club memberships, company accommodation (owned or leased), company
product purchase plan, house rent or other housing allowance, conveyance, car,
driver or other transport allowance, education assistance or allowance
(including scholarships and grants), transfer and new employee joining
relocation plan, field work daily allowances, medical allowance or insurance,
maternity benefits, lunch coupons or other comparable allowance, leave travel
allowance, reimbursement, sales or other performance incentives or allowances,
company sponsored health plans or other welfare benefit or employee benefit
plan, practice, policy, scheme, allowance or arrangement, whether written or
oral, of the Seller or any of its Affiliates;
“Encumbrance” means any charge, claim, mortgage, servitude, easement, right of
way, community or other marital property interest, adverse ownership claim,
title defect, covenant, equitable interest, license, lease, sub-lease or other
possessory interest, lien, Tax lien, option, pledge, security interest,
preference, priority, right of first refusal, option, restriction, obligation or
other encumbrance of any kind or nature whatsoever (whether absolute or
contingent);
“Environmental Law” means any Law relating to the environment (including ambient
air, surface water, ground water, land surface, and subsurface strata), natural
resources, pollutants, contaminants, wastes, chemicals or public health and
safety, including any Law pertaining to:  (a) treatment, storage, disposal,
generation and transportation of Hazardous Materials; (b) air, water, land and
noise pollution; (c) groundwater, surface water, or soil contamination; (d) the
release or threatened release into the environment of Hazardous Materials,
including intentional or accidental emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (e) the
manufacture, processing, use, distribution, treatment, storage, disposal,
transportation or handling of Hazardous Materials; (f) underground and
aboveground tanks and other storage tanks or vessels, abandoned, disposed or
discarded barrels, containers and other closed receptacles; (g) public health
and safety; (h) the registration, evaluation, authorization, or restriction of
Hazardous Materials; or

11

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

(i) the protection of wild life, plants, habitat, marine sanctuaries and
wetlands, including all endangered and threatened species;
“Excluded Countries” means ***;
“FDA” means the United States Food And Drug Administration;
“FIPB” means the Foreign Investment Promotion Board of India;
“Finished API” means API that is produced as part of the Business or NPNC API
that is produced at the Aurangabad Facility, in each case that  has passed all
quality inspection tests such that a document certifying that the API conforms
to the specifications therefor has been or could be signed and dated by a duly
authorized representative of the Seller;
“GAAP” means generally accepted accounting principles for financial reporting in
India as in effect as of the Effective Date;
“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department
or other entity and any court or other tribunal); (d) multinational
organization; or (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature;
“Governmental Authorization” means, other than the Registrations, all filings
and applications with any Governmental Authority, and all Consents,
registrations, re-registrations, and declarations issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority
or pursuant to any Law;
“Hazardous Material” means any raw material, intermediate product, byproduct,
pollutant, contaminant, chemical, solvent, waste or any other substance or
material (whether solids, liquids or gases) that is infectious, carcinogenic,
persistent, ignitable, corrosive, reactive, explosive, poisonous, toxic or
otherwise hazardous or that is listed, defined, designated or classified, or
otherwise regulated under any Environmental Law, including any admixture or
solution thereof, and including petroleum and all byproducts and derivatives
thereof or synthetic substitutes therefor, asbestos or asbestos-containing
materials in any form or condition, radioactive materials, urea-formaldehyde,
lead and lead-based paints, polychlorinated biphenyls and any other material or
substance that is or that may present a threat to human health or the
environment;
“Hedging Obligations” means, with respect to any Person, all Liability of such
Person under any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of

12

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

the foregoing, and, unless the context otherwise clearly requires, any master
agreement relating to or governing any or all of the foregoing;
“Indebtedness” of any Person means, without duplication:  (a) all indebtedness
of such Person, whether or not contingent, for borrowed money; (b) all
obligations of such Person evidenced by credit agreements, notes, mortgages,
bonds, letters of credit, Hedging Obligations, debentures or other similar
instruments or debt securities and warrants or other rights to acquire any such
instruments or securities, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses (including
capital lease obligations); and (c) all indebtedness of others referred to in
clauses (a) and (b) hereof guaranteed, directly or indirectly, in any manner by
such Person, or in effect guaranteed directly or indirectly by such Person
through an agreement, undertaking or arrangement by which such Person
guarantees, endorses or otherwise becomes or is contingently liable for the
indebtedness referred to in clauses (a) and (b) of any other Person:  (i) to pay
or purchase such Indebtedness or to advance or supply funds for the payment or
purchase of such Indebtedness; (ii) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Indebtedness or to assure the holder
of such Indebtedness against loss; (iii) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered); (iv) to grant an Encumbrance on existing or future property owned or
acquired by such Person (including Contracts), whether or not the obligation
secured thereby has been assumed or (v) otherwise to assure a creditor against
loss. The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor;
“India” means the Republic of India and shall include special economic zones,
ports and airports within the geographical area of the Republic of India;
“Intellectual Property” means all of the following anywhere in the world and all
legal rights, title or interest in, under or in respect of the following arising
under Law, whether or not filed, perfected, registered or recorded and whether
now or later existing, filed, issued or acquired, including all
renewals:  (a) all national, regional and international patents, patent
applications, patent disclosures, utility models, utility model applications,
petty patents, design patents and certificates of inventions, and all related
re-issues, re-examinations, divisions, revisions, restorations, renewals,
extensions, provisionals, continuations and continuations in part; (b) all
copyrights, copyright registrations and copyright applications, copyrightable
works and all other corresponding rights; (c) all mask works, mask work
registrations and mask work applications and all other corresponding rights;
(d) all Trademarks; (e) all inventions (whether patentable, patented or
unpatentable and whether or not reduced to practice, any said patents, including
any extensions, reissues, reexaminations, renewals, divisions, continuations,
continuations-in-part, or design patents); (f) know-how, including technical
know-how, process know-how, technology, technical data, trade secrets,
confidential business information, manufacturing and production processes and
techniques, regulatory requirements and information, clinical data and
protocols, research and development information (including all research and
development data, experimental and project plans and pipeline product
information),

13

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

storing and shipping information, financial, marketing and business data,
pricing and cost information, business and marketing plans, advertising and
promotional materials, customer, distributor, third party manufacturer and
supplier lists and information, correspondence, records, and other
documentation, and other proprietary documentation and information of every
kind; (g) all databases, data collections and data exclusivity; (h) all other
proprietary rights; and (i) all copies and tangible embodiments of any of the
foregoing (in whatever form or medium); including the right to sue for past,
present or future infringement, misappropriation or dilution of any of the
foregoing;
“Investment Laws of India” means any Law regulating foreign investment in India,
including the Foreign Exchange Management Act, 2000 and any rule, regulation,
guideline, order, interpretation, binding case law, press note, circular,
condition, policy or term framed by any Governmental Authority;
“Judgment” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator;
“Key Employees” means those Persons listed on Schedule 1.1(c);
“Knowledge” means, with respect to the Seller, the information that any of the
employees listed on Schedule 1.1(d) is actually aware of following a reasonable
investigation concerning the existence of the relevant fact or matter;
“*** Option Agreement” means that certain Option Agreement to be entered into by
and between Hospira Pte Ltd. and *** at the Closing in the form of Exhibit L;
“Law” means any federal, national, regional, state, local, county, city,
municipal, town, village, district, foreign or other constitution, law, statute,
treaty, rule, regulation, ordinance, order, code, binding case law or principle
of common law or any condition or term imposed pursuant to any Governmental
Authorizations;
“Liability” means liabilities, debts or other obligations of any kind or nature,
whether known or unknown, absolute, accrued, contingent, liquidated,
unliquidated or otherwise, due or to become due or otherwise, and whether or not
required to be reflected on a balance sheet prepared in accordance with GAAP;
“Loss” means any loss, Proceeding, Judgment, damage, fine, penalty, expense
(including reasonable attorneys’ or other professional fees and expenses and
court costs), injury, diminution of value, Liability, Tax, Encumbrance or other
cost or expense;
“Material Adverse Effect” means any event, change, circumstance, effect or other
matter that has, or could reasonably be expected to have, either individually or
in the aggregate with all other events, changes, circumstances, effects or other
matters, with or without notice, lapse of time or both, a material adverse
effect on: (a) the business, assets, Liabilities, properties, condition
(financial or otherwise), operating results or operations or prospects of the
Business and the Transferred Assets of the Business taken as a whole; or (b) the
ability of the Seller or any of its respective Affiliates to perform its
material obligations under this Agreement, the Ancillary Agreements or to
consummate

14

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

timely the transactions contemplated by this Agreement or the Ancillary
Agreements; provided, however, that a “Material Adverse Effect” shall exclude
any event, circumstance, change or other matter that generally affects Persons
engaged in the business of developing, manufacturing, marketing, or selling API
for penem and/or penicillin pharmaceutical products for human and/or animal
prophylactic or therapeutic uses, except to the extent such event, circumstance,
change or other matter has a materially disproportionate effect on the Business,
taken as a whole, relative to other businesses engaged in the API business;
“NCE” and/or “NBE” means a pharmaceutical product containing (a) a new, novel
and innovator chemical compound (“NCE”) or (b) a new, novel and innovator
biological substance derived from a living organism or a DNA or RNA mechanism
(“NBE”), in each case, (a) and (b), (i) in any therapeutic class and for all
human and animal prophylactic and therapeutic uses in all formulations and
dosage forms and for any and all indications, (ii)  which could not be
commercialized in the United States without first filing a NDA or a new
therapeutic Biologic License Application (“BLA”), as the case may be, and
obtaining the approval of the FDA to such NDA or BLA, as the case may be, and
(iii) which upon obtaining such approval of the FDA to such NDA or BLA, as the
case may be, has been granted, or could reasonably be expected to be granted, at
least 3 (three) years of data or market exclusivity from the appropriate
Governmental Authority;
“NPNC” means non-penicillins, non-penems (including non-carbapenems) and
non-cephalosporins;
“NPNC API Supply Agreement” means the NPNC API Supply Agreement for the
Purchaser’s manufacture and supply of certain NPNC products of the Seller from
the Aurangabad Facility utilizing the Transferred Assets of the Business, to be
entered into by and between the Purchaser and the Seller at the Closing in the
form of Exhibit C;
“NPNC Registrations” means the authorizations, approvals, licenses, permits,
certificates, or exemptions issued by any Governmental Authority (including
investigational new drug applications (INDs), new drug applications (NDAs),
supplemental new drug applications, abbreviated new drug applications (ANDAs),
pre-market approval applications, 510(k) notifications, pre-market
notifications, investigational device exemptions, product recertifications,
manufacturing approvals and authorizations, the European Union Conformity
Marketing (CE Marks) issued by the European Notified Body, pricing and
reimbursement approvals, labeling approvals or their foreign equivalent) held by
the Seller or its Affiliates immediately prior to the Closing that are required
for the research, development, clinical testing, manufacture, sale, marketing,
distribution, storing, transportation, importation, exportation or use of NPNC
API;
“Occupational Safety and Health Law” means any Law designed to provide safe and
healthful working conditions and to reduce occupational safety and health
hazards, and any program, whether governmental or private (such as those
promulgated or sponsored by industry associations and insurance companies),
designed to provide safe and healthful working conditions;
“Orchid Towers” means the Seller's facilities located at Orchid Towers, 313
Valluvar Kottam High Road, Nungambakkam, Chennai 600034, India;

15

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

“Ordinary Course of Business” means the usual, regular and ordinary course of
business of the Business and the operation of the Transferred Assets of the
Business, consistent with Seller’s past custom and practice, but only to the
extent consistent with applicable Law; provided, however, that a series of
related transactions which taken together is not in the Ordinary Course of
Business shall not be deemed to be in the Ordinary Course of Business;
“Other Businesses” means the following businesses conducted as of the Effective
Date by the Seller and its Affiliates:  (i) the business of researching,
evaluating and litigating originator Intellectual Property as permitted under
Law for, developing, testing, obtaining regulatory approval for, manufacturing,
negotiating third party contracts for, procuring materials for, marketing,
distributing and selling cephalosporins API or NPNC API, (ii) the business of
researching, evaluating and litigating originator Intellectual Property as
permitted under Law for, developing, testing, obtaining regulatory approval for,
manufacturing, negotiating third party contracts for, procuring materials for,
marketing, distributing and selling finished oral pharmaceutical products
anywhere in the world, (iii) the business of performing drug discovery,
research, development work and/or manufacturing for Seller’s own requirements or
a third party’s requirements with respect to 505(b) Products, NCE’s and/or NBE’s
(other than discovery, research, development work and/or manufacturing with
respect to the Rempex Combination API), and (iv) the business of (A) purchasing
generic injectable pharmaceutical products from one or more third parties for
resale in the Excluded Countries and India pursuant to a supply agreement or
toll manufacturing agreement and (B)  marketing, distributing or selling such
generic injectable pharmaceutical products in the Excluded Countries and India;
“Parties” means collectively the Seller, the Purchaser and, solely for purposes
of Clause 6.6, ***, and Clauses 8.6.1 through and including 8.6.5, KRR and
“Party” means each of them individually;
“Pen/Penem Intellectual Property” means all Intellectual Property that  (a) is
included in the Purchased Intellectual Property and transferred to the Purchaser
as of the Closing Date; and (b) is used in connection with, or related to, the
business of researching, evaluating and litigating originator Intellectual
Property as permitted under Law for, developing, testing, obtaining regulatory
approval for, manufacturing, negotiating third party contracts for, procuring
materials for, marketing, distributing and selling penem API (including
carbapenems API) and penicillin API for pharmaceutical products or for 505(b)
Products, NCE’s and/or NBE’s;
“Pen/Penem Know How” means any know-how, including technical know-how, process
know-how, technology, technical data, trade secrets, confidential business
information, manufacturing and production processes and techniques, regulatory
requirements and information, clinical data and protocols, research and
development information (including all research and development data,
experimental and project plans and pipeline product information), storing and
shipping information, financial, marketing and business data, pricing and cost
information, business and marketing plans, advertising and promotional
materials, customer, distributor, third party manufacturer and supplier lists
and information, correspondence, records, and other documentation, and other
proprietary documentation and information of every kind, in each case solely to
the extent included within the definition of Pen/Penem Intellectual Property
(and without expanding the scope of the same);

16

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

“Permitted Encumbrances” means (a) Encumbrances for Taxes not yet due and
payable, or being contested in good faith, and for which appropriate reserves
have been established in the Balance Sheet or since the date of the Balance
Sheet, have been incurred in the Ordinary Course of Business, (b) Encumbrances
in respect of property or assets imposed by Law that were incurred in the
Ordinary Course of Business, such as carriers’, warehousemen’s, materialmen’s
and mechanics’ liens and other similar liens, (c) with respect to the Real
Property, (i) reciprocal easement agreements, utility easements and other
customary encumbrances on title, and (ii) zoning, ordinances, building codes,
regulations and enactments of any Governmental Authority having jurisdiction
over the Real Property; provided, however, that such matters described in
clauses (i) and (ii) do not, individually or in the aggregate, materially impair
the present use of the Real Property in the operation of the Business or the
value of the Real Property affected thereby and (d) Encumbrances set forth on
Schedule 1.1(f);
“Person” means any natural person, firm, corporation, limited company, private
limited company, limited liability company, Governmental Authority, joint
venture, general or limited partnership, trust, association or other entity
(whether or not having separate legal personality);
“Proceeding” means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit (whether civil, criminal, administrative, judicial
or investigative, whether formal or informal, and whether public or private)
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator;
“Planning and Zoning Laws” means all Laws intended to control or regulate the
construction, demolition, alteration or use of land or buildings or to preserve
or protect national heritage;
“Prime Rate” means a rate per annum equal to Twelve Month LIBOR plus 2% (two
percent), as set by the British Bankers Association;
“Product Laws” means any Laws related to the manufacture, research, sales,
marketing, development or distribution of the products of the Business,
including the Drugs and Cosmetics Act, 1940 and the Drugs and Cosmetics Rules,
1945, the Standard Weights and Measures Act, 1976 and Bureau of Indian Standards
Act, 1986 (or similar Laws in other countries);
“Real Property” means all land and all buildings and other structures,
facilities or Improvements located thereon, capital work in progress and all
easements, licenses, rights and appurtenances relating to the foregoing;
“Registrations” means the authorizations, approvals, licenses, permits,
certificates, or exemptions issued by any Governmental Authority (including
investigational new drug applications (INDs), new drug applications (NDAs),
supplemental new drug applications, abbreviated new drug applications (ANDAs),
pre-market approval applications, 510(k) notifications, pre-market
notifications, investigational device exemptions, product recertifications,
manufacturing approvals and authorizations, the European Union Conformity
Marketing (CE Marks) issued by the European Notified Body, pricing and
reimbursement approvals, labeling approvals or their foreign equivalent) held by
the Seller or its Affiliates immediately prior to the Closing that are (i)
specific to Persons engaged in the business of developing, manufacturing,
marketing or selling penem API (including

17

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

carbapenems API) and penicillin API, including the Rempex Combination API, for
use in pharmaceutical products and (ii) required for the research, development,
clinical testing, manufacture, sale, marketing, distribution, storing,
transportation, importation, exportation or use of the products of the Business;
“Relative” shall bear the meaning assigned to the term in the Act;
“Related Party” in relation to a Person includes:  (a) any company under the
same management (as defined by Section 370(1B) of the Act) of such Person;
(b) any Controlling shareholder of such Person, (c) any director of such Person,
(d) any officer of such Person, (e) any Person in which any Controlling
shareholder, director or officer of such Person has any interest, other than a
passive shareholding of less than 5% (five percent) in a publicly listed
company, (f) any firm or unlisted company in which such Person, is a partner,
Controlling shareholder or director, and (g) any other Affiliate of such Person
or of a Controlling shareholder or director of such Affiliate;
“Rempex Combination API” means the product set forth on Schedule 1.1(b);
“Retained Sholinganallur Facility” means the buildings and associated Real
Property in which the Seller or any of its Affiliates holds freehold title
located within Plot No. 476/14, Old Magabalipuram Road, Shozhanganallur, Chennai
600 119, Tamil Nadu, India, other than the Sholinganallur Facility, the legal
description, street address, khasra numbers, khatauni numbers, field numbers and
plot numbers of which are detailed in Schedule 1.1(j);
“Rupees”, “Rs” or “INR” means Indian rupees or the lawful currency of India;
“Seller Mixed-Use Intellectual Property” means all Intellectual Property that is
not included in the Purchased Intellectual Property and that is used in
connection with, or related to, both the Business and the Other Businesses and
is owned by or licensed to the Seller or its Affiliates as of the Closing Date,
in each case as set forth on Schedule 1.1(g);
“Seller NPNC Intellectual Property” means all Intellectual Property
that:  (a) is not included in the Purchased Intellectual Property; (b) is used
in connection with, or otherwise related to, any of the NPNC API products listed
on Clause 9.30.2 of the Seller Disclosure Schedule, and (c) is owned by or
licensed to the Seller or its Affiliates as of the Closing Date; provided that
NPNC Intellectual Property expressly excludes any financial, marketing, business
and marketing plans, advertising and promotional materials, and information
related to any customers and distributors of the NPNC API;
“Seller NPNC Know How” means, any know-how, including technical know-how,
process know-how, technology, technical data, trade secrets, confidential
business information, manufacturing and production processes and techniques,
regulatory requirements and information, clinical data and protocols, research
and development information (including all research and development data,
experimental and project plans and pipeline product information), storing and
shipping information, pricing and cost information, third party manufacturer and
supplier lists and information, correspondence, records, and other
documentation, and other proprietary documentation and information of every
kind, in each case solely to the extent included within the definition of Seller
NPNC Intellectual Property (and without expanding the scope of the same);

18

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

“Seller NPNC Regulatory Documentation” means, with respect to any NPNC API
products listed on Clause 9.30.2 of the Seller Disclosure Schedule, (a) the
documents and all related data, records, and correspondence under the possession
of the Seller or its Affiliates (or that are accessible to the Seller or its
Affiliates using commercially reasonable efforts) evidencing any NPNC
Registrations issued to the Seller or its Affiliates with respect to such NPNC
API product by a Governmental Authority in any country of the world; and (b) all
related applications, clinical research and trial agreements, data results and
records of clinical trials and design history files, technical files, drawings,
manufacturing, packaging and labeling specifications, validation documentation,
packaging specifications, quality control standards and other documentation,
research tools, laboratory notebooks, files and correspondence with regulatory
agencies and quality reports;
“Sholinganallur Facility” means that certain building and associated Real
Property in which the Seller or any of its Affiliates holds freehold title
located within Plot No. 476/14, Old Magabalipuram Road, Shozhanganallur, Chennai
600 119, Tamil Nadu, India, the legal description, street address, khasra
numbers, khatauni numbers, field numbers and plot numbers of which are detailed
in Schedule 1.1(j);
“Software” means all computer software (including source and object code) and
other applications on all hardware (including the distributed control system),
firmware, development tools, algorithms, files, records, technical drawings and
related documentation, data and manuals, together with proof of ownership;
“Tax” means:  (a) any and all taxes, duties, imposts, levies, premiums,
impositions, transfer charges, cess, surcharge, charges in the nature of tax and
any fine, cost, penalty or interest connected therewith, including corporate
tax, income tax, dividend distribution tax, interest tax, withholding taxes,
capital gains tax, value added tax, gift tax, wealth tax, sales tax, service
tax, stamp duty, registration fees, foreign travel tax, octroi, turnover tax,
excise duty, customs duty, import duty, development cess, rates, property tax or
other tax of whatever kind (including any fee, assessment or other charges in
the nature of or in lieu of any tax) that is imposed by any Governmental
Authority; (b) any interest, fines, penalties or additions resulting from,
attributable to, or incurred in connection with any items described in this
paragraph or any related contest or dispute; and (c) any items described in this
paragraph that are attributable to another Person but that the Seller is liable
to pay and/or withhold by Law, by Contract or otherwise, whether or not
disputed;
“Tax Act” means the (Indian) Income Tax Act, 1961;
“Tax Return” means any report, return, declaration, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof;
“Trademarks” means all trade dress and trade names, logos, trademarks and
service marks and related registrations and applications, including any intent
to use applications, supplemental registrations and any renewals or extensions,
all other indicia of commercial source or origin and all goodwill associated
with any of the foregoing;

19

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

“Transferred Facilities” means, collectively, the Aurangabad Facility and the
Sholinganallur Facility; and
“Transfer Taxes” means any and all Taxes relating to or arising on the transfer
of the Transferred Assets of the Business, including stamp duty, registration
charges, notarial fees and all applicable indirect Taxes and related amounts
(including any penalties, interest and additions to Transfer Taxes).
1.2
Additional Defined Terms

For purposes of this Agreement, the following terms have the meanings specified
in the indicated Clause of this Agreement:
Defined Term    Clause


Accounting Firm    3.2.4
Agreed Form    1.3.4
Agreement    Preamble
Assumed Liabilities    2.3
Aurangabad Deed    7.2.1(c)
Aurangabad Lease Deed    7.2.1(c)
Balance Sheet    9.4.1(a)
Business Balance Sheet    9.4.1(c)
Business Employee Plan    9.16.1
Business Employees    9.17.1
Cash Consideration    3.1
Cephalosporins API Business    8.19.1
Certain Nations    9.21.4
Claim    11.3.1
Claim Notice    11.3.1
Closing Date    7.1
Closing Date Schedule of Delinquent Payables    6.19
Closing Net Working Capital Statement    3.2.2
Competing Acquiring Persons    8.6.1
Confidential Information    13.1
Controlling Party    11.4.3
Deductible    11.6.1
Deeds    7.2.1(d)
Dispute    14.2.1
Dispute Notice    14.2.1
Estimated Net Working Capital    3.2.1
Excluded Assets    2.2
Excluded Liabilities    2.4
Holdback Amount    7.4
Field of Use    8.15.1
Final Statement of Closing Net Working Capital    3.2.5
Financial Statements    9.4.1
Goodwill    2.1.19
Gratuity Fund    4.4.1(c)

20

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Improvements    9.10.6
Indebtedness Contract    9.14.1
Indemnified Party    11.3.1
Indemnifying Party    11.3.1
Injectables Field of Use    8.16.1
Interim Balance Sheet    9.4.1(b)
Interim Business Balance Sheet    9.4.1(d)
Inventory    2.1.1
IP Assignments    7.2.1(b)
KRR    Preamble
Liability Cap    11.6.2
Material Contracts    9.13.1
Material Purchased Software    9.12.1
Mixed Account    6.8.2
Mixed Contract    6.8.1
NOC    9.10.12
Non-controlling Party    11.4.3
Non-Injectable Field of Use    8.20.1
Objection    3.2.3
Objection Notice    11.3.2(b)
Owned Intellectual Property    9.11.1
Phase II Investigation    6.1.1
Promoter Group    Preamble
Proposed Retained *** Facility
Consideration    8.21.1
Proposed Retained *** Facility
Transaction    8.21.1
Proposed Retained *** Facility
Transaction Notice    8.21.1
Proposed *** Facility Consideration    8.22.1
Proposed *** Facility Transaction    8.22.1
Proposed *** Facility Transaction Notice    8.22.1
Proposed Transaction    8.19.1
Provident Fund    4.4.1(a)
Purchased Intellectual Property    2.1.9
Purchased Software    2.1.12
Purchase Price    3.1
Purchaser    Preamble
Purchaser Competing Activities    8.6.2
Purchaser Indemnified Parties    11.1
Purchaser Provident Fund    4.5.1
Real Property Permit    9.10.9
Registered Owned Intellectual Property    9.11.6
Release    5.1.10
Representative    13.1
Response    3.2.4
Retained *** Facility Exclusivity Period    8.21.1
Restricted Period    8.6.1
Returns    8.10.1

21

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

ROC Form    5.1.10
Schedule of Delinquent Payables    9.4.3
Seller    Preamble
Seller Disclosure Schedule    9
Seller Indemnified Parties    11.2
Sholinganallur Deed    7.2.1(d)
Sholinganallur Excluded Assets    2.2.6
***********************    8.22.1
*** Partition Agreement    6.17
Special Claims    11.4.2
Subsequent Monthly Financial Statement    6.11.1
Superannuation Fund    4.4.1(b)
Third Party Claim    11.4.1
Transferred Assets of the Business    2.1
Transferred Employee    4.1.4
Transferred Employment Liabilities    4.6
Transition Services Agreement    6.16
VAT    8.1.6
1.3
Interpretation

1.3.1
The terms referred to in this Agreement shall, unless defined otherwise or
inconsistent with the context or meaning thereof, bear the meaning ascribed to
them under the relevant statute/legislation.

1.3.2
Reference to statutory provisions shall be construed as meaning and including
references also to any amendment or re-enactment (whether before or after the
Effective Date) for the time being in force and to all statutory instruments or
orders made pursuant to such statutory provisions.

1.3.3
Any reference to a Contract or other document as of a given date means the
Contract or other document as amended, supplemented and modified from time to
time through such date.

1.3.4
Any reference to a document in “Agreed Form” is to a document in a form agreed
between the Parties initialed for the purpose of identification by or on behalf
of each of them (in each case with such amendments as may be agreed by or on
behalf of the Parties).

1.3.5
Words denoting the singular shall include the plural and words denoting any
gender shall include all genders.

1.3.6
Headings, subheadings, titles, subtitles to clauses, subclauses and paragraphs
are for information only and shall not form part of the operative provisions of
this Agreement or the annexure hereto and shall be ignored in construing the
same.

1.3.7
The terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the Schedules and Exhibits hereto) and not to any particular
provision of this Agreement, Clause, Schedule and Exhibit references are to the
Clauses, Schedules and Exhibits to this Agreement unless otherwise specified.


22

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

1.3.8
Unless otherwise specified in a particular case, reference to days, months and
years are to calendar days, calendar months and calendar years, respectively.

1.3.9
Unless otherwise specified, time periods within or following which any payment
is to be made or act is to be done shall be calculated by excluding the day on
which the period commences and including the day on which the period ends and by
extending the period to the next Business Day if the last day of such period is
not a Business Day; and whenever any payment is to be made or action to be taken
under this Agreement is required to be made or taken on a day other than a
Business Day, such payment shall be made or action taken on the next Business
Day.

1.3.10
Words “directly or indirectly” mean directly or indirectly through one or more
intermediary persons or through contractual or other legal arrangements, and
“direct or indirect” have the correlative meanings.

1.3.11
Any reference to “writing” shall include printing, typing, lithography and other
means of reproducing words in visible form but shall exclude text messages via
mobile phones.

1.3.12
The words “include” and “including” are to be construed without limitation
unless the context otherwise requires or unless otherwise specified. The word
“or” shall not be exclusive.

1.3.13
No provisions shall be interpreted in favour of, or against, any Party by reason
of the extent to which such Party or its counsel participated in the drafting
hereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof.

1.3.14
If there is any conflict or inconsistency between a term in the body of this
Agreement and a term in any of the Schedules or any Ancillary Agreement, the
term in the body of this Agreement shall take precedence. References herein to
this Agreement or any Ancillary Agreement shall be deemed to refer to this
Agreement or such Ancillary Agreement as of the date of such agreement and as it
may be amended thereafter, unless otherwise specified.

1.3.15
Wherever used herein, the words “Seller” and “Purchaser” include their
respective Affiliates whenever the context requires or to the extent applicable.

1.3.16
Any use of “material adverse effect” without the use of initial capital letters
is an intentional use of such words by the Parties.

2
AGREEMENT TO SELL AND PURCHASE TRANSFERRED ASSETS OF THE BUSINESS

2.1
Transfer of the Transferred Assets of the Business

Subject to the terms and conditions of this Agreement, at the Closing, the
Seller shall sell, convey, assign, transfer and deliver, or cause its Affiliates
to sell, convey, assign, transfer and deliver, to the Purchaser or one or more
of its Affiliates, free and clear of all Encumbrances (other than Permitted
Encumbrances), and the Purchaser or one or more of its Affiliates shall purchase
and acquire (a) the Transferred Facilities; and (b) all of the assets, rights
and properties of the Seller and its Affiliates, located anywhere in the world,
whether tangible or intangible, real, personal or mixed, related to

23

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

the Business (except as otherwise expressly set forth below or otherwise in this
Agreement or the Ancillary Agreements and to the extent that the term
“primarily” is used in Clauses 2.1.1 – 2.1.20 below, only those such assets,
rights and properties) ((a) and (b), collectively, the “Transferred Assets of
the Business”), including the following:
2.1.1
(a) all inventories used in, held for use in, or related to the Business or the
production of NPNC API at the Aurangabad Facility, wherever located, including
all semi-finished and finished goods, work in process, raw materials, samples,
packaging materials and all other materials and supplies to be used in the
production of Finished API and (b) any Finished API (provided however that any
NPNC API that is Finished API released in accordance with Clause 6.2.1(c) shall
not be Inventory that is included in the Transferred Assets of the Business)
(the “Inventory”);

2.1.2
except as expressly set forth in Clause 2.2.3, all third party Accounts
Receivable of the Business;

2.1.3
all rights in and to products under research and development as part of, or
contemplated to be a part of, the Business;

2.1.4
except as expressly set forth in Clause 2.2.2 or Clause 2.2.6, all furniture,
fixtures, office equipment, laboratory equipment, all other moveable assets,
properties, resources, facilities, utilities and services, including machinery,
equipment, systems, implements, apparatus, instruments, mechanical and spare
parts, tools, tooling, dyes, production supplies, storage tanks, pipes and
fittings, utilities, vehicles, utensils, communication facilities and capital
work-in-progress, training materials and equipment, supplies, owned and leased
motor vehicles, mobile phones and personal digital assistants used by the
Transferred Employees, and other tangible property of any kind located at the
Transferred Facilities;

2.1.5
all furniture, fixtures, office equipment, laboratory equipment, all other
moveable assets, properties, resources, facilities, utilities and services,
including machinery, equipment, systems, implements, apparatus, instruments,
mechanical and spare parts, tools, tooling, dyes, production supplies, storage
tanks, pipes and fittings, utilities, vehicles, utensils, communication
facilities and capital work-in-progress, training materials and equipment,
supplies, owned and leased motor vehicles, mobile phones and personal digital
assistants used by the Transferred Employees, and other tangible property of any
kind, in each case that are not located at the Transferred Facilities and are
primarily related to the Business;

2.1.6
subject to Clause 6.8, and except as set forth in Clause 2.2, all rights under
all Contracts to the extent used in the Business, including those listed on
Schedule 2.1.6;

2.1.7
the Registrations supported by and including:  (a) the original documents and
all related data, records, and correspondence under the possession of the Seller
or its Affiliates (or that are accessible to the Seller or its Affiliates using
commercially reasonable efforts) evidencing the Registrations issued to the
Seller or its Affiliates by a Governmental Authority in any country of the
world, in each case to the extent assignable with or without the Consent of the
issuing Governmental Authority; and (b) all related Registration applications,
clinical research and trial agreements, data results and records of clinical
trials and marketing research, design history files, technical files, drawings,
manufacturing, packaging and labeling specifications, validation documentation,
packaging specifications, quality control standards and other documentation,
research tools, laboratory notebooks, files and correspondence with


24

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

regulatory agencies and quality reports, and all relevant pricing information
and correspondence with any Governmental Authority with respect to such pricing
matters;
2.1.8
subject to Clause 8.14, all product labeling, advertising, marketing and
promotional materials and all other printed or written materials used primarily
in connection with, or related primarily to, the Business;

2.1.9
subject to Clause 8.14, all Intellectual Property that is used primarily in
connection with, or related primarily to, the Business and is owned by or
licensed to the Seller or its Affiliates at the Closing (collectively, the
“Purchased Intellectual Property”), and all other intangible rights in the
Business;

2.1.10
the rights granted to Purchaser and its Affiliates to the Seller Mixed-Use
Intellectual Property pursuant to Clause 8.15;

2.1.11
the rights granted to Purchaser and its Affiliates to the Seller NPNC
Intellectual Property pursuant to Clause 8.16, including copies of the materials
comprising the Seller NPNC Know-How;

2.1.12
all Software owned, created, acquired or licensed by the Seller or its
Affiliates at any time prior to and through the Closing that is used primarily
in the operation of any of the Transferred Assets of the Business or otherwise
primarily in connection with, or related primarily to the Business (the
“Purchased Software”);

2.1.13
all Governmental Authorizations primarily related to the Business or any
Transferred Asset of the Business or required for the ownership or use of any
Transferred Asset of the Business or the operation of the Business;

2.1.14
all books, records, files, studies, manuals, reports and other materials (in any
form or medium) used in or related to the Business or the Transferred Assets of
the Business, including all catalogues, price lists, mailing lists, distribution
lists, client and customer lists, referral sources, supplier and vendor lists,
purchase orders, sales and purchase invoices, correspondence, clinical data and
protocols, production data, purchasing materials and records, research and
development files, records, data books, Intellectual Property disclosures and
records, manufacturing and quality control records and procedures, product
shipping or storing requirements, service and warranty records, equipment logs,
operating guides and manuals, product specifications, product processes,
engineering specifications, financial and accounting records, litigation files,
personnel and employee benefits records to the extent transferable under
applicable Law, and copies of all other personnel records of the Transferred
Employees to the extent the Seller is legally permitted to provide copies of
such records to the Purchaser (provided, however, that (i) if the foregoing is
related to both the Business or the Transferred Assets of the Business, on the
one hand, and the Other Businesses, on the other hand, the Seller shall be
entitled to maintain copies of such materials; (ii) if the foregoing is solely
related to the Business or the Transferred Assets of the Business, the Seller
may request to maintain copies of such materials, such request not to be
unreasonably denied by the Purchaser and (iii) if any of the foregoing is
related to Seller NPNC Intellectual Property, such information shall be limited
to (and shall not expand) the Transferred Assets of the Business included in
Clause 2.1.11);


25

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

2.1.15
all claims, rights, credits, causes of actions, defenses and rights of set-off
of any kind (including the right to sue for past, present or future
infringement, misappropriation or dilution of any Purchased Intellectual
Property or, to the extent related to the Business, the Seller Mixed-Use
Intellectual Property), in each case to the extent arising from, or related to,
the Business or any of the Transferred Assets of the Business or Assumed
Liabilities, in each case, whether accruing before or after the Closing, and
including all attorney work-product protections, attorney-client privileges and
other legal protections and privileges to which the Seller or its Affiliates may
be entitled in connection with the Business or any of the Transferred Assets of
the Business or Assumed Liabilities that are not excluded under Clause 2.2.11;

2.1.16
all claims or benefits in, to or under any express or implied warranties from
suppliers of goods or services relating to Inventory sold or delivered to the
Seller or any of its Affiliates prior to the Closing;

2.1.17
copies of Tax Returns; provided, however, that the Seller may redact any
information to the extent used in, or related to, the Excluded Assets or the
Other Businesses from Tax Returns conveyed pursuant to this Clause 2.1.17;
provided further, that such redaction shall not impair any information related
to the Business contained in such Tax Returns;

2.1.18
all rights relating to deposits and prepaid expenses of the Business or the
Transferred Assets of the Business, claims for refunds and rights of offset of
the Business or the Transferred Assets of the Business that are not excluded
under Clause 2.2.11;

2.1.19
the goodwill of the Seller and its Affiliates associated with the Business and
the Transferred Assets of the Business (the “Goodwill”); and

2.1.20
all rights of the Purchaser and its Affiliates arising under this Agreement, the
Ancillary Agreements or from the consummation of the transactions contemplated
hereby or thereby.

Notwithstanding the foregoing, the transfer of the Transferred Assets of the
Business as a going concern on a slump sale basis pursuant to this Agreement
does not include the assumption of any Liability related to the Transferred
Assets of the Business and/or the Business unless the Purchaser or one or more
of its Affiliates expressly assumes that Liability pursuant to Clause 2.3.
2.2
Excluded Assets

Notwithstanding anything to the contrary in Clause 2.1 or elsewhere in this
Agreement, the following assets of the Seller (collectively, the “Excluded
Assets”) are excluded from the Transferred Assets of the Business, and are to be
retained by the Seller as of the Closing:
2.2.1
all cash or cash equivalents and liquid investments of the Seller and its
Affiliates;

2.2.2
all waste material and other movable objects not usable (or no longer used) in
the development or manufacture of API of the Business or NPNC API at the
Aurangabad Facility, as identified by the Purchaser in writing on or prior to
the Closing Date;

2.2.3
all intercompany Accounts Receivable;

2.2.4
the Corporate Name;


26

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

2.2.5
except for the Transferred Facilities, any Real Property owned or leased or
subleased by the Seller or its Affiliates, as tenant;

2.2.6
the assets listed as “Sholinganallur Excluded Assets" on Schedule 2.2.6;

2.2.7
except for the rights granted to the Purchaser and its Affiliates to the Seller
NPNC Intellectual Property pursuant to Clause 8.16, all Seller NPNC Intellectual
Property;

2.2.8
original copies of all minute books, records, stock ledgers, Tax records and
other materials that the Seller is required by Law to retain;

2.2.9
the shares of the share capital stock of the Seller or any of its Affiliates
held in treasury;

2.2.10
all certificates for insurance, binders for insurance policies and insurance,
and claims and rights thereunder and proceeds thereof;

2.2.11
all claims for refund of Taxes and other governmental charges of whatever nature
arising out of the Seller’s operation of the Business or ownership of the
Transferred Assets of the Business prior to the Closing, except as provided in
Clause 8.1.7;

2.2.12
[Intentionally Omitted]

2.2.13
all intercompany Contracts between the Seller and any of its Affiliates or
between one Affiliate of the Seller and another Affiliate of the Seller;

2.2.14
all claims, rights, credits, causes of actions, defenses and rights of set-off
of any kind, in each case to the extent arising from, or related to, the
Excluded Assets or the Excluded Liabilities before or after the Closing, and
including all attorney work-product protections, attorney-client privileges and
other legal protections and privileges to which the Seller or its Affiliates may
be entitled in connection with the Excluded Assets or the Excluded Liabilities;
and

2.2.15
all rights of the Seller and its Affiliates arising under this Agreement, the
Ancillary Agreements or from the consummation of the transactions contemplated
hereby or thereby.

2.3
Assumed Liabilities

Subject to the terms and conditions of this Agreement, at the Closing, the
Purchaser shall assume and pay or perform when due only the following
Liabilities to the extent relating to the Business (collectively, the “Assumed
Liabilities”):
2.3.1
all trade accounts payable to third party creditors of the Business for goods
and services purchased, ordered or received by the Business and which are
reflected in line items on the Interim Business Balance Sheet or incurred by the
Seller in the Ordinary Course of Business and in accordance with the provisions
of this Agreement, including Clause 6.2, between the date of the Interim
Business Balance Sheet and the Closing (other than trade accounts payable to any
shareholder or any Affiliates of the Seller), in each case that are not
delinquent as of the Closing;

2.3.2
all Liabilities of the Seller or its Affiliates arising after the Closing under
the Contracts included in the Transferred Assets of the Business or that are
entered into by the Seller after


27

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

the Effective Date in accordance with Clause 6.2 (except, in each case, for any
Liability arising out of or relating to:  (a) any breach of, or failure to
comply with, prior to the Closing, any covenant or obligation in any such
Contract; (b) any event that occurred prior to the Closing which, with or
without notice, lapse of time or both, would constitute such a breach or
failure; or (c) any obligation which was required to be fulfilled by the Seller
prior to the Closing);
2.3.3
all Liabilities assumed by the Purchaser under Clause 6.8 relating to Mixed
Contracts and Mixed Accounts;

2.3.4
the Transferred Employment Liabilities;

2.3.5
all Liabilities arising out of, relating to or incurred in connection with the
operation of the Business or the ownership of the Transferred Assets of the
Business after the Closing;

2.3.6
all Liabilities described on Schedule 2.3.6; and

2.3.7
Liabilities arising from product liability, warranty or similar claims by any
Person in connection with any finished product of the Business manufactured
after the Closing.

2.4
Excluded Liabilities

Notwithstanding any other provision of this Agreement or any other writing to
the contrary, and regardless of any information disclosed to the Purchaser, the
Purchaser does not assume and has no responsibility for any Liabilities of the
Seller or any of its Affiliates (whether or not related to the Business) other
than the Assumed Liabilities specifically listed in Clause 2.3 (such unassumed
Liabilities, the “Excluded Liabilities”). Without limiting the preceding
sentence, the following is a non-exclusive list of Excluded Liabilities that the
Purchaser does not assume and that the Seller and its Affiliates shall remain
bound by and liable for, and shall pay, discharge or perform when due:
2.4.1
all Liabilities arising out of or relating to any Excluded Asset;

2.4.2
all Liabilities under any Contract not assumed by the Purchaser pursuant to
Clause 2.1.6, including any Liability arising out of or relating to the Seller’s
or its Affiliates’ credit facilities, the Indebtedness Contracts or any security
interest related thereto;

2.4.3
all Liabilities under any Contract assumed by the Purchaser pursuant to
Clause 2.1.6 that arise after the Closing and relate to:  (a) any breach of, or
failure to comply with, prior to the Closing, any covenant or obligation in any
such Contract; (b) any event that occurred prior to the Closing which, with or
without notice, lapse of time or both, would constitute such a breach or
failure; or (c) any obligation which was required to be fulfilled by the Seller
or any of its Affiliates prior to the Closing;

2.4.4
except for Liabilities expressly assumed by the Purchaser pursuant to the terms
of the Current API Supply Agreement or arising as a result of any mishandling of
product of the Business after such product has been accepted for delivery by the
Purchaser, all Liabilities arising from product liability, warranty or similar
claims by any Person in connection with any API of the Business manufactured on
or prior to the Closing;


28

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

2.4.5
all Liabilities arising out of or relating to Indebtedness incurred by the
Seller or its Affiliates;

2.4.6
except as provided in Clause 8.1.1 and except for any apportionment provided for
in this Agreement, all Liabilities for Taxes arising as a result of the
operation of the Business or ownership of the Transferred Assets of the Business
on or prior to the Closing, including any Taxes that arise as a result of the
sale of the Transferred Assets of the Business pursuant to this Agreement and
any deferred Taxes of any nature;

2.4.7
all Liabilities arising from or under any Environmental Law or Occupational
Safety and Health Law based upon the operation of, relating to, or arising out
of acts, omissions or events occurring in connection with, the Business or the
Transferred Assets of the Business on or prior to the Closing or the Seller’s or
its Affiliates’ leasing, ownership, occupation or operation of any Real
Property;

2.4.8
all Liabilities arising under claims by or with respect to employees of the
Seller or its Affiliates (whether current employees or related to the former
employment by the Seller or its Affiliates) relating in any way to wages,
salaries, remuneration, compensation, allowances, bonuses, ex-gratia payments,
reimbursements, service benefits, benefits (including workers’ compensation and
unemployment benefits) and all other entitlements and all Tax deductions and
other contributions relating to the foregoing, termination or continuation of
its employment, or lack or delay of any notice relating to its employment, in
all cases relating to the period on or prior to the Closing, except to the
extent of any Transferred Employment Liabilities which are being deducted from
the Cash Consideration under Clause 4.6 hereof;

2.4.9
all Liabilities arising under any claim by or with respect to any employees of
the Seller or its Affiliates for any severance, redundancy, retrenchment or
similar termination payments or benefits (including payments for or in respect
to the resignation of a Business Employee on or prior to the Closing) that may
become payable to any employees of the Seller or its Affiliates in connection
with the transactions contemplated by this Agreement and the Ancillary
Agreements, in all cases relating to the period on or prior to the Closing;

2.4.10
all Liabilities arising under or in connection with the Employee Plans
(including the Business Employee Plans), or any termination, continuation,
amendment or other acts or omissions in connection with the Employee Plans
(including the Business Employee Plans), in all cases relating to the period on
or prior to the Closing, except to the extent of any Transferred Employment
Liabilities which are being deducted from the Cash Consideration under
Clause 4.6 hereof;

2.4.11
all Liabilities arising under claims by or with respect to any officer,
director, employee or agent of the Seller and its Affiliates for
indemnification, reimbursement or advancement of amounts during their term of
office, directorship, employment or agency with the Seller or its Affiliates,
except to the extent of any Transferred Employment Liabilities which are being
deducted from the Cash Consideration under Clause 4.6 hereof;

2.4.12
all Liabilities arising from any failure to comply with any fraudulent transfer
Law in connection with this Agreement or any Ancillary Agreement (whether
compliance would have been required by the Seller, the Purchaser or some or all
of them, by applicable Law);

2.4.13
all Liabilities relating to any negotiations, agreements or other transactions,
if any, by the Seller and its Affiliates with any third party that relate to the
acquisition of the Seller and its


29

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Affiliates or any of its respective assets or businesses or any termination of
related negotiations or arrangements;
2.4.14
all professional, financial advisory, broker, finder or other fees of any kind
incurred by the Seller and its Affiliates;

2.4.15
other than any Liability assumed by the Purchaser pursuant to Clause 2.3.6 all
Liabilities of the Seller and its Affiliates arising out of or incurred in
connection with this Agreement, any Ancillary Agreements, the transactions
contemplated hereby or thereby, or any other document executed in connection
with the transactions contemplated hereby or thereby, including disclosures to
or negotiations with creditors or shareholders by the Seller and its Affiliates,
solicitations of proxies or written Consents from any Persons, or other legal
obligations of the Seller and its Affiliates;

2.4.16
all Liabilities of the Seller and its Affiliates arising out of acts, omissions
or events, or relating to, or occurring in connection with, the Other
Businesses;

2.4.17
all Liabilities of the Seller and its Affiliates with respect to the corporate
services or activities of the Seller and its Affiliates used by or made
available to the Business; and

2.4.18
all other Liabilities arising out of acts, omissions or events, or relating to,
or occurring in connection with, the operation of the Business or the
Transferred Assets of the Business or otherwise prior to the completion of the
Closing, except as expressly provided for under Clause 2.3 hereof.

3
PURCHASE PRICE

3.1
Consideration

The cash consideration for the Transferred Assets of the Business, exclusive of
all applicable Transfer Taxes resulting from the transfer of the Transferred
Assets of the Business, is USD *** (United States Dollar ***) (the “Cash
Consideration”), subject to adjustment in accordance with Clause 3.2. At the
Closing, the Purchaser shall assume the Assumed Liabilities. The Cash
Consideration as adjusted pursuant to Clause 3.2, Clause 8.10 and Clause 11.7,
and the Assumed Liabilities are collectively referred to herein as the “Purchase
Price.”
3.2
Adjustment of Cash Consideration

3.2.1
At least 5 (five) Business Days but no more than 10 (ten) days prior to the
Closing Date, the Seller shall provide to the Purchaser a certificate setting
forth a good faith estimate as of the close of business on the day immediately
prior to the Closing Date of the Closing Net Working Capital (the “Estimated Net
Working Capital”) showing the Seller’s calculation in reasonable detail, which
calculation of the Estimated Net Working Capital shall be in accordance with the
principles set forth on Schedule 3.2.2 (including any principles providing for
exchange rate adjustments). If the Estimated Net Working Capital is greater than
the Benchmark Net Working Capital, the difference between the Estimated Net
Working Capital and the Benchmark Net Working Capital shall be added to the Cash
Consideration paid at


30

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

the Closing. If the Benchmark Net Working Capital is greater than the Estimated
Net Working Capital, the difference between the Benchmark Net Working Capital
and the Estimated Net Working Capital shall be deducted from the Cash
Consideration paid at the Closing.
3.2.2
No later than 120 (one-hundred twenty) days after the Closing Date, the
Purchaser shall prepare, in cooperation with the Seller and its representatives,
and shall deliver to the Seller a calculation of the Closing Net Working Capital
together with reasonably supporting documentation (the “Closing Net Working
Capital Statement”). The Closing Net Working Capital Statement shall be prepared
on a combined basis in accordance with the principles set forth on
Schedule 3.2.2 (including any principles providing for exchange rate
adjustments). The Closing Net Working Capital Statement shall include only:

3.2.2(a)
as current assets, Inventory and

3.2.2(b)
as current liabilities, trade accounts payable (other than trade accounts
payable to any shareholder or any Affiliates of the Seller) that are not
delinquent as of the Closing.

3.2.3
The Seller shall complete its review of the Closing Net Working Capital
Statement within 30 (thirty) days of the Seller’s receipt thereof. In connection
with such review, the Seller and its accountants shall be provided with full
access to the working papers and other records of the Purchaser and its
accountants used in the preparation of the Closing Net Working Capital
Statement; provided, however, that the Seller and its accountants have signed
any customary release letters requested in connection therewith. If the Seller
determines that the Closing Net Working Capital Statement has not been prepared
on a basis consistent with the requirements of Clause 3.2.2, the Seller may, on
or before the last day of such 30 (thirty) day period, inform the Purchaser in
writing (the “Objection”), setting forth a description containing reasonable
detail of the basis of the Seller’s objection, the adjustments to the Closing
Net Working Capital Statement which the Seller believes should be made, and the
Seller’s calculation of the Closing Net Working Capital. The Seller shall be
deemed to have accepted any items not specifically disputed in the Objection.
Failure by the Seller to deliver an Objection in accordance with this
Clause 3.2.3 to the Purchaser shall constitute acceptance and approval by the
Seller of the Purchaser’s calculation of the Closing Net Working Capital.

3.2.4
If the Purchaser receives an Objection from the Seller, it shall have
30 (thirty) days following receipt to review and respond in writing to such
Objection (the “Response”). During the 20 (twenty) days immediately following a
delivery of the Purchaser’s Response, the Seller and the Purchaser shall seek in
good faith to resolve in writing any differences which they may have with
respect to any matter specified in the Seller’s Objection. If the Seller and the
Purchaser are unable to resolve all of such differences within such 20 (twenty)
day period, either or both Parties may refer the remaining differences to KPMG
LLP or another internationally or nationally recognized firm of independent
public accountants as to which the Seller and the Purchaser mutually agree in
writing (the “Accounting Firm”) for review and resolution of all matters which
remain in dispute and which were indicated in the Seller’s Objection. The
Accounting Firm shall act as an expert in accounting and not as an arbitrator
and shall determine on a basis consistent with the requirements set forth in
Clause 3.2.2, and only with respect to the specific remaining accounting related
differences so submitted, whether and to what extent, if any, the Closing Net
Working Capital Statement requires any adjustments. The Seller and the Purchaser
shall request the Accounting Firm to use its reasonable best efforts to render
its determination within 30 (thirty) days. The Accounting


31

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Firm’s determination shall be conclusive and binding upon the Seller and the
Purchaser. Subject to the execution of a confidentiality agreement by the
Accounting Firm on terms and conditions reasonably acceptable to the Parties,
the Seller and the Purchaser shall make available to the Accounting Firm all
relevant personnel, books and records, any working papers (including those of
the Parties’ respective accountants) and supporting documentation relating to
the Closing Net Working Capital Statement and all other items and support
reasonably requested by the Accounting Firm. The fees and expenses of the
Accounting Firm shall be shared equally between the Seller and the Purchaser.
3.2.5
The “Final Statement of Closing Net Working Capital” shall be the calculation of
the Closing Net Working Capital contained:  (a) in the Closing Net Working
Capital Statement in the event that, (i) no Objection is delivered by the Seller
to the Purchaser within the 30 (thirty) day period specified in Clause 3.2.3, or
(ii) the Seller and the Purchaser so agree, (b) in the Closing Net Working
Capital Statement, as adjusted in accordance with the Seller’s Objection, in the
event that (i) the Purchaser does not deliver a Response to the Seller’s
Objection during the 30 (thirty) day period specified in Clause 3.2.4 following
receipt by the Purchaser of the Seller Objection, or (ii) the Seller and the
Purchaser so agree, or (c) in the Closing Net Working Capital Statement, as
adjusted pursuant to the mutual agreement of the Purchaser and the Seller, or as
adjusted by the Accounting Firm, together with any other modifications to the
Closing Net Working Capital Statement mutually agreed upon by the Purchaser and
the Seller.

3.2.6
If the calculation of the amount of the Closing Net Working Capital contained in
the Final Statement of Closing Net Working Capital is less than the Estimated
Net Working Capital, the Seller shall pay to the Purchaser an amount in cash in
Rupees equal to the amount of such deficiency plus interest on the amount paid
computed at the Prime Rate for the period from the Closing Date to the date of
such payment. If, by contrast, the calculation of the Closing Net Working
Capital contained in the Final Statement of Closing Net Working Capital is
greater than the Estimated Net Working Capital, the Purchaser shall pay to the
Seller an amount in cash in Rupees equal to the amount of such deficiency plus
interest on the amount paid computed at the Prime Rate for the period from the
Closing Date to the date of such payment. All payments made pursuant to this
Clause 3.2.6 shall be made to the applicable Party by means of a wire transfer
of immediately available funds in Rupees within 3 (three) Business Days after
the ultimate determination of the Final Statement of Closing Net Working Capital
as provided in this Clause 3.2.

3.2.7
The Parties agree to treat any amounts payable pursuant to this Clause 3.2 as an
adjustment to the Cash Consideration.

3.3
Tax Treatment of Allocation of Cash Consideration

The Seller and the Purchaser shall sign and submit all necessary forms to report
the transactions contemplated by this Agreement for federal, national, regional,
state, local, county, city, municipal, town, village, district, foreign or other
income Tax purposes and for Transfer Tax purposes consistent with the allocation
of the Cash Consideration delivered by the Purchaser to the Seller between the
Effective Date and the Closing (which allocation shall be attached as
Schedule 3.3(a)), any allocation schedule set forth in an Ancillary Agreement
and any adjustments to such amounts or allocation schedules following the
Closing (including as required by Clause 3.2) and shall not take a position

32

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

for Tax purposes inconsistent therewith. The Parties shall treat the
transactions contemplated by this Agreement in all filings with Governmental
Authorities for all Tax purposes (including consumption Taxes) consistent with
the amount of the Cash Consideration to be paid to the Seller in accordance with
Clause 7.2.2, any allocation schedule set forth in an Ancillary Agreement and
this Clause 3.3.
4
EMPLOYEES AND EMPLOYEE BENEFIT FUNDS

4.1
Transfer of Employment

4.1.1
Prior to and on the Closing Date, as periodically requested by the Purchaser,
the Seller shall provide an updated list of the Business Employees and contract
labourers set forth on Clause 9.17.1(a) of the Seller Disclosure Schedule. The
list of Business Employees and contract labourers set forth on Clause 9.17.1(a)
of the Seller Disclosure Schedule shall be updated prior to the Closing Date to
additionally include or delete any Persons as may be mutually agreed in writing
by the Seller and the Purchaser, including those employees deemed Business
Employees pursuant to the immediately preceding sentence.

4.1.2
No later than 30 (thirty) days prior to the estimated date for the Closing, the
Purchaser shall make an offer of employment effective as of the Closing Date to
each Business Employee, on terms and conditions that are no less favourable on
an aggregate basis to those paid or provided to each such Business Employee
prior to the Closing. In connection with making such offers, the Purchaser will
use reasonable good faith efforts to maintain the titles of the Business
Employees consistent with their titles immediately prior to the Closing.

4.1.3
The Seller shall use all commercially reasonable efforts to cause the Business
Employees to accept employment with the Purchaser. Subject to applicable Law,
the Purchaser shall have reasonable access to the facilities and personnel
records (to the extent available) (including employee name, date of birth, hire
date, compensation (base, bonus, incentives and allowances), employment and
compensation history, participation status in benefit plans, dependents covered,
beneficiaries, performance appraisals, disciplinary actions, grievances and
medical records occupational health and safety records and any other employee
specific information as would be needed to administer payroll, employee
benefits, polices and other programs) of the Seller. Access shall be provided by
the Seller as may be reasonably requested by the Purchaser.

4.1.4
At the Closing, the Purchaser shall provide the Seller with a list of the
Business Employees to whom it has made an offer of employment and who have
accepted such offer of employment effective as of the Closing Date (each such
Business Employee, a “Transferred Employee” and collectively, the “Transferred
Employees”). On the Closing Date the Seller shall notify the Transferred
Employees of the termination of their employment with the Seller, such
termination effective immediately prior to the Closing.

4.2
Prior Service


33

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

To the extent required by applicable Law, the Transferred Employees shall be
deemed to have been in the employment of the Purchaser from the date of their
commencement of employment with the Seller.
4.3
Accrued Vacation

The Seller shall pay out to each Transferred Employee on the Closing Date, at
the Purchaser’s election, all or part of the accrued and unused vacation
entitlement and any personal and sickness days accrued by such Transferred
Employee as of the Closing Date; provided, however, that if any Transferred
Employee elects not to accept any such amounts, then the Purchaser shall credit
each Transferred Employee with the accrued and unused vacation entitlement and
any personal and sick days accrued by such Transferred Employee as of the
Closing Date and the amount of such Liability shall be included as Transferred
Employment Liabilities.
4.4
Benefit Plans

4.4.1
The Seller has established the following funds to provide for the payment of
retirement benefits and gratuity benefits to the Business Employees:

4.4.1(a)
a contributory provident fund, in accordance with applicable Laws to provide for
the payment of provident fund benefits to the Business Employees and other
employees (the “Provident Fund”);

4.4.1(b)
    a superannuation fund pursuant to the Employees’ Provident Funds and
Miscellaneous Provisions Act, 1952 to provide for the payment of superannuation
benefits to its Business Employees and other employees who are covered under
such scheme (the “Superannuation Fund”); and

4.4.1(c)
    a gratuity fund pursuant to the Payment of Gratuity Act, 1972, for the
payment of gratuity benefits to its Business Employees and other employees (the
“Gratuity Fund”).

4.4.2
Prior to the Closing Date, the Seller shall make all contributions required to
be made to any Business Employee Plan by applicable Law and the terms of such
Business Employee Plan, and shall pay all premiums due or payable with respect
to all Business Employee Plans so as to ensure that all the Business Employee
Plans are fully funded as of the Closing and no payment, contribution or premium
is required to be paid with respect to the said Business Employee Plans for the
period prior to the Closing.

4.4.3
The Seller and its Affiliates shall provide the statutory auditor of the Seller
with all reasonable documentation and information requested by the statutory
auditor in the preparation of the certificate required pursuant to
Clause 7.2.1(m). The Purchaser or any representative or professional advisor of
the Purchaser may, at the Purchaser’s sole cost and expense and during normal
working hours, examine the work papers and the methodology employed by the
statutory auditor of the Seller with respect to the preparation of such
certificate.


34

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

4.4.4
The Seller and its Affiliates shall provide the actuary selected by the
Purchaser with all reasonable documentation and information requested by such
actuary in the preparation of the actuarial valuation report required pursuant
to Clause 7.2.1(n).

4.5
Purchaser Plans

4.5.1
At the Closing, the Transferred Employees will become participants in the
provident fund maintained by the Purchaser (the “Purchaser Provident Fund”).

4.5.2
At the Closing, the Seller shall transfer the balances, including interest under
each of the Business Employee Plans in respect of the Transferred Employees
(which accumulations are held by the trustees of each of the Business Employee
Plans) to the relevant funds of the Purchaser. The Seller shall provide to the
Purchaser all necessary documentation and other information providing the
amounts transferred under each such fund for each Transferred Employee.

4.6
Closing Transferred Employee Liability

At Closing, the Purchaser shall assume and pay or perform when due the
Liabilities related to (a) the leave travel assistance, medical reimbursement
and accrued bonus, solely as they relate to the Transferred Employees, in the
amount for each such Liability included in the certificate of statutory auditor
or the actuarial valuation report, as applicable, to be delivered to the
Purchaser pursuant to Clause 7.2.1 and (b) to the extent any Transferred
Employee does not accept encashment for accrued and unused vacation entitlement
and any personal and sick days accrued by such Transferred Employee as of the
Closing Date, accrued and unused vacation entitlement and any personal and sick
days accrued by such Transferred Employee as of the Closing Date (collectively,
(a) and (b), the “Transferred Employment Liabilities”). The Seller hereby agrees
and acknowledges that the Purchaser shall have the right to deduct and offset at
the Closing the amount of the Transferred Employment Liabilities from the Cash
Consideration.
5
CONDITIONS PRECEDENT

5.1
Conditions to the Obligation of the Purchaser

The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement are subject to the satisfaction, on or before the Closing Date,
of each of the following conditions (any of which may be waived in writing by
the Purchaser, in whole or in part):
5.1.1
Accuracy of Representations and Warranties. Each of the representations and
warranties of the Seller contained in Clause 9 that are qualified by materiality
shall be true and correct in all respects, and the representations and
warranties contained in Clause 9 that are not so qualified shall be true and
correct in all material respects, in each case as of the Effective Date and as
if made as of the Closing Date;

5.1.2
Performance of Covenants. All of the covenants and obligations that the Seller
or its Affiliates is required to perform or comply with under this Agreement on
or before the Closing Date must have been duly performed and complied with in
all material respects; provided, however


35

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

that all of the covenants and obligations that the Seller or its Affiliates is
required to perform or comply with under Clause 6.19 on or before the Closing
Date must have been duly performed and complied with in all respects;
5.1.3
Governmental Authorizations. Each of the Governmental Authorizations listed in
Schedule 5.1.3 must have been obtained and must be in full force and effect;

5.1.4
Registrations. All of the Registrations listed on Schedule 5.1.4 must have been
either:  (a) transferred to the Purchaser or its nominee in accordance with
applicable Law on their existing terms and conditions; or (b) issued to the
Purchaser or its nominee in a form identical to that upon which they had been
issued to the Seller;

5.1.5
Consent Under Competition-Investment Laws. All Consents from the FIPB and CCI to
the transactions contemplated by this Agreement shall have been received and be
in full force and effect and all applicable waiting periods (and any extensions
thereof) under the applicable Competition-Investment Laws of the jurisdictions
set forth on Schedule 5.1.5 (in accordance with the provisions of Clause 6.3.2)
must have expired or terminated;

5.1.6
Consents. Each of the Consents listed in Schedule 5.1.6 must have been obtained
and must be in full force and effect;

5.1.7
Shareholder Approval. The Seller shall have secured the approval of the
shareholders of the Seller pursuant to Section 293(1)(a) of the Act and all
other applicable Laws to effect the transactions contemplated by this Agreement
and any applicable Ancillary Agreements to which it is a party (with the notice
to the shareholders of the Seller seeking such approval being in an Agreed Form)
and such approvals must be in full force and effect;

5.1.8
No Action. There must not be in effect, published, introduced or otherwise
formally proposed any Law or Judgment, and there must not have been commenced or
threatened any Proceeding, that in any case could:  (a) prevent, make illegal or
restrain the consummation of, or otherwise materially alter, any of the
transactions contemplated by this Agreement or any Ancillary Agreement; or (b)
cause any of the transactions contemplated by this Agreement or any Ancillary
Agreement to be rescinded following consummation of the same; or, as to any Law,
prevent, make illegal, restrict, impair or otherwise materially alter the
Purchaser’s ability to operate the Business or own the Transferred Assets of the
Business following the Closing substantially as the Business has been operated
and the assets had been owned prior to the Closing;

5.1.9
No Material Adverse Effect. Since the Effective Date, there must not have been
any Material Adverse Effect;

5.1.10
Lender Releases and Consents. Each Person that holds an Encumbrance (other than
Permitted Encumbrances) with respect to any Transferred Asset of the Business
must have delivered to the Purchaser:  (a) an executed release letter in form
and substance satisfactory to the Purchaser, providing for the full release of
any such Encumbrance (each, a “Release”), and such Releases must be in full
force and effect, and (b) for each applicable Encumbrance, an e‑Form 8 to modify
the applicable charge and/or an e‑Form 17 to satisfy the applicable charge (or
such other Form to modify the charge or remove the Transferred Assets from any
Encumbrance) fully completed and executed by the applicable secured creditor and
the Seller (each an “ROC Form”) and such ROC Forms must be in a form capable of
being filed with


36

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

the register of Companies on the Closing Date. Each Person that is a party to an
Indebtedness Contract that contains a provision pursuant to which the
consummation of the transaction contemplated by this Agreement and the Ancillary
Agreements would result in a default or an event of default under such
Indebtedness Contract without the prior consent of such Person must have
delivered to the Purchaser a Consent in form and substance reasonably
satisfactory to the Purchaser, providing for the Consent of such Person to the
transactions contemplated by this Agreement and the Ancillary Agreements, and
such Consents must be in full force and effect;
5.1.11
Consent of Business Employees. The Seller shall have secured the consent of
(a) at least ***% (***) of the Business Employees and (b) ***% (***) of the Key
Employees, in each case, to the termination of their employment with the Seller
and their employment by the Purchaser on the terms and conditions in accordance
with Clause 4.1.2 of this Agreement;

5.1.12
Transaction Documents. The Seller must have delivered or caused to be delivered
each other document that Clause 7.2.1 requires it to deliver, each in form and
substance satisfactory to the Purchaser and each such document must be in full
force and effect;

5.1.13
Inventory. On the Closing Date, the Inventory included in the Transferred Assets
of the Business that are maintained at the Transferred Facilities will be of
sufficient quantity and quality to ensure that (i) there will be no disruption
in the supply of API to Purchaser after the Closing Date for Purchaser's
requirements and (ii) the Purchaser will not fail to timely satisfy its delivery
date obligations following the Closing Date to Seller under the terms of the
NPNC API Supply Agreement and to any other third parties pursuant to any
Contracts included in the Transferred Assets of the Business, in each of (i) and
(ii) due to failure to possess a sufficient amount of Inventory at the Closing
Date (the Parties agree to cooperate in good faith immediately following the
Effective Date to determine the specific amounts of Inventory (excluding
Finished API that is NPNC API) on a product by product basis that would be
needed as of the Closing Date for the Seller to satisfy the foregoing condition
to Closing and that, to the extent the Parties do not agree to such amounts,
such amounts will be determined by the Purchaser in its reasonable, good faith
judgment);

5.1.14
Environmental Diligence. The Purchaser shall have completed the Phase II
Investigation at the Aurangabad Facility, which shall be reasonably satisfactory
to the Purchaser (it being agreed and understood that such Phase II
Investigation shall be deemed reasonably satisfactory if the results disclosed
in such Phase II Investigation provide that there are no Hazardous Materials
present in, on, under or adjacent to the Aurangabad Facility in such character
and extent that would subject the Seller to any Liability or require any
expenditure for investigation, monitoring, remediation or corrective action to
meet any standards under any applicable Environmental Law); and

5.1.15
Quality Matters. Since the Effective Date, neither the Seller nor any of its
Affiliates shall have received any warning letters, notices to shut down or
suspend any activities at any of the Transferred Facilities or similar
notifications by any Governmental Authority, including the Medicines and
Healthcare Products Regulatory Agency (MHRA), relating to the operations at the
Transferred Facilities, the subject matter of which has not been subsequently
remedied to the satisfaction of such Governmental Authority.

5.2
Conditions to the Obligation of the Seller


37

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

The obligations of the Seller to consummate the transactions contemplated by
this Agreement are subject to the satisfaction, on or before the Closing Date,
of each of the following conditions (any of which may be waived in writing by
the Seller, in whole or in part):
5.2.1
Accuracy of Representations and Warranties. Each of the representations and
warranties of the Purchaser contained in Clause 10 that are qualified by
materiality shall be true and correct in all respects, and the representations
and warranties contained in Clause 10 that are not so qualified shall be true
and correct in all material respects, in each case as of the Effective Date and
as if made as of the Closing Date;

5.2.2
Performance of Covenants. All of the covenants and obligations that the
Purchaser are required to perform or comply with under this Agreement on or
before the Closing Date must have been duly performed and complied with in all
material respects;

5.2.3
Consent under Competition-Investment Laws. All Consents from the FIPB and CCI to
the transactions contemplated by this Agreement shall have been received and be
in full force and effect and all applicable waiting periods (and any extensions
thereof) under the applicable Competition-Investment Laws of the jurisdictions
set forth on Schedule 5.1.5 (in accordance with the provisions of Clause 6.3.2)
must have expired or terminated;

5.2.4
No Action. There must not be in effect any Law or Judgment that would prohibit
or make illegal the consummation of any of the transactions contemplated by this
Agreement;

5.2.5
Shareholder Approval. The Seller shall have secured the approval of the
shareholders of the Seller pursuant to Section 293(1)(a) of the Act and all
other applicable Laws to effect the transactions contemplated by this Agreement
and any applicable Ancillary Agreements to which it is a party (with the notice
to the shareholders of the Seller seeking such approval being in an Agreed Form)
and such approvals must be in full force and effect; and

5.2.6
Transaction Documents. The Purchaser must have delivered or caused to be
delivered to the Seller each document that Clause 7.2.2 requires it to deliver,
each in form and substance satisfactory to the Seller and each such document
must be in full force and effect.

6
PRE-CLOSING COVENANTS

6.1
Access and Investigation

6.1.1
Between the Effective Date and the Closing Date, the Seller shall subject to any
applicable Law and the terms of any Contract, afford the Purchaser and its
directors, employees, agents, prospective financing sources, third party
consultants and other advisors and representatives, access, during regular
business hours and upon reasonable agreed-upon times, to Seller’s personnel, the
Transferred Facilities and any properties related to any Business, the
Contracts, the Inventory, books and records and all other information and
materials pertaining to the Business (including permitting the Purchaser and its
consultants (i) to conduct tests of surface and subsurface conditions, including
tests and analyses of soil, surface water and groundwater and the installation
of soil borings and temporary monitoring wells, at the Aurangabad Facility (the
“Phase II Investigation”) and (ii) with access to data and files of the Seller
and its Affiliates (to the extent related to the Business or the Transferred
Assets of the Business) for


38

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

purposes of performing additional regulatory and quality diligence related to
the integrity of such data and files), provided, however, that such access shall
not unreasonably interfere with the Seller’s business and operations, shall be
subject to the requirements of all applicable Competition-Investment Laws, and
shall, at all times, be subject to any other applicable legal requirements
imposed by applicable Law.
6.1.2
Other than for matters related to Competition-Investment Laws which are provided
for in Clause 6.3.3, until the Closing, the Seller shall allow the Purchaser and
its directors, officers, employees, agents, prospective financing sources, third
party consultants and other advisors and representatives, to the extent
permitted by Law, to:  (a) attend with the Seller any meeting between the Seller
and any Governmental Authority on a matter regarding the Business, the
Transferred Assets of the Business or the transactions contemplated by this
Agreement and the Ancillary Agreements; and (b) consult with the Seller with
respect to any matters discussed at any such meeting; and the Seller shall
provide the Purchaser with at least 3 (three) Business Days notice prior to any
such meeting. All requests and inquiries from any Governmental Authority prior
to the Closing shall be dealt with by the Seller and the Purchaser in
consultation with each other and the Seller and the Purchaser shall promptly
co-operate with and provide all necessary information and assistance reasonably
required by such Governmental Authority upon being requested to do so by the
other.

6.2
Operation of the Business by the Seller

6.2.1
Affirmative Covenants. Until the Closing, except as expressly consented to by
the Purchaser in writing, the Seller shall, and shall cause each of its
Affiliates to:

6.2.1(a)
conduct the Business and the operations of the Transferred Assets of the
Business only in the Ordinary Course of Business and in compliance in all
respects with all applicable Laws;

6.2.1(b)
use commercially reasonable efforts to preserve and protect the Business and the
Transferred Assets of the Business and its present relationships with customers,
suppliers, distributors and other Persons with which the Seller or its
Affiliates have significant business relations in order to preserve and not
impair the Goodwill of the Business;

6.2.1(c)
manufacture, test, certify and release Finished API only in the Ordinary Course
of Business; provided, however, that, so long as Seller has complied with its
obligation to manufacture, test and certify NPNC API that is Finished API only
in the Ordinary Course of Business, this Clause 6.2.1(c) shall not restrict the
Seller from releasing from the Aurangabad Facility prior to the Closing any NPNC
API that is Finished API (it being agreed and understood that any such released
NPNC API that is Finished API shall not be Inventory that is included in the
Transferred Assets of the Business); and

6.2.1(d)
perform its obligations under all Contracts applicable to the Business or the
Transferred Assets of the Business to which they are a party, by which it or any
of the Transferred Assets of the Business are bound or affected or pursuant to
which the Seller is an obligor or beneficiary, and comply with


39

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

all Laws, Judgments, Registrations and Governmental Authorizations applicable to
the Business or the Transferred Assets of the Business.
6.2.2
Negative Covenants. Without limitation of the covenants contained in
Clause 6.2.1, until the Closing, except as expressly permitted by this Agreement
or as otherwise expressly consented to by the Purchaser in writing or as set
forth on Schedule 6.2.2 (it being agreed and understood that actions taken by
the Seller or its Affiliates that are specifically consented to in writing by
the Purchaser pursuant to this Clause 6.2.2 shall not constitute breaches of
representations and warranties under this Agreement), the Seller shall not and
shall not cause or permit any of its Affiliates to:

6.2.2(a)
take any action to change accounting policies or procedures (including
procedures with respect to revenue recognition), change any material assumption
underlying, or method of calculating, any bad debt contingency or other reserve,
except in each case required to conform to GAAP or applicable Laws;

6.2.2(b)
enter into, amend or assume any Contract related to, impacting or otherwise
affecting the Business, any of the Transferred Assets of the Business or Assumed
Liabilities or the Seller’s performance of its obligations under this Agreement
or any of the Ancillary Agreements, including Contracts for insurance, other
than in the Ordinary Course of Business;

6.2.2(c)
transfer, assign, sell, pledge, mortgage, dispose, lease, or encumber any
assets, tangible or intangible included in the Transferred Assets of the
Business, including all or any portion of the Transferred Facilities, or suffer
to exist any Encumbrance thereon other than Encumbrances in existence on the
Effective Date, other than sales of products of the Business in the Ordinary
Course of Business;

6.2.2(d)
with respect to the Purchased Intellectual Property and with respect to any
rights to the Purchased Intellectual Property granted under any Contract,
(i) transfer, assign or license to any Person any rights to such Purchased
Intellectual Property; (ii) abandon, permit to lapse or otherwise dispose of any
Purchased Intellectual Property; (iii) grant any Encumbrance on any Purchased
Intellectual Property; or (iv) make any material changes in or to the Purchased
Intellectual Property that reasonably could be expected to impair such Purchased
Intellectual Property or the Seller’s or its Affiliates rights with respect
thereto;

6.2.2(e)
terminate the employment of any Key Employee;

6.2.2(f)
increase the total number of Business Employees by more than 5% (five percent)
of the total number included on Clause 9.17.1(a) of the Seller Disclosure
Schedule; provided, however, that any increase in the number of Business
Employees effected at the specific request of the Purchaser (or effected upon
the written mutual agreement of the Seller and the Purchaser) shall not be
considered to be a part of such increase;


40

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

6.2.2(g)
amend the terms and conditions of employment (including remuneration, pension
entitlements and other benefits) of any Key Employees (other than increases in
the Ordinary Course of Business which the Seller shall notify the Purchaser of
as soon as reasonably possible thereafter);

6.2.2(h)
except for merit increases or bonus payments made in the Ordinary Course of
Business, grant (or commit to grant) any increase in the compensation (including
incentive or bonus compensation) of any Business Employee, or institute, adopt
or amend (or commit to institute, adopt or amend) any Business Employee Plan;

6.2.2(i)
act or omit to act in a manner that would impair or otherwise adversely affect
in a material respect the Business, any of the Transferred Assets of the
Business or Assumed Liabilities or the Seller’s performance of their obligations
under this Agreement or any of the Ancillary Agreements;

6.2.2(j)
encourage customers of the Business to return products outside of the Ordinary
Course of Business;

6.2.2(k)
make sales of products of the Business to customers or distributors other than
in the Ordinary Course of Business;

6.2.2(l)
fail to pay accounts payable and other obligations of the Business other than
those disputed in good faith;

6.2.2(m)
accelerate the collection of Accounts Receivable or modify the payment terms of
any Accounts Receivable;

6.2.2(n)
adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or the reorganization of the
Seller or its Affiliates;

6.2.2(o)
change the location of any collateral under any Indebtedness Contract identified
in Clause 9.14.1 of the Seller Disclosure Schedule, other than inventories and
supplies of raw materials in the Ordinary Course of Business;

6.2.2(p)
enter into any guarantee, indemnity or other agreement to secure any obligation
of a third party or create any Encumbrance over any of the Transferred Assets of
the Business;

6.2.2(q)
agree to settle, compromise or otherwise resolve in whole or in part any actual,
potential or threatened claims or Proceedings in connection with or involving
the Business or Transferred Assets of the Business; or

6.2.2(r)
agree, whether in writing or otherwise, to do any of the foregoing or take, or
commit to take, any action that would result in the occurrence of any of the
foregoing.

6.3
Consents and Filings; Reasonable Efforts


41

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

6.3.3
The Seller shall use and shall cause its Affiliates to use commercially
reasonable efforts:

6.3.1(a)
to take promptly, or cause to be taken, all actions, and to do promptly, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective the transactions contemplated by this Agreement;

6.3.1(b)
to take promptly, or cause to be taken, all actions to assign and transfer to
the Purchaser (other than assistance in preparing new applications for),
Governmental Authorizations and Registrations used in or related to the Business
or any Transferred Asset of the Business or required for the ownership or use of
any Transferred Asset of the Business or the operation of the Business; and

6.3.1(c)
as promptly as practicable after the Effective Date, to obtain all Governmental
Authorizations and Registrations from, give all notices to, and make all filings
with, all Governmental Authorities, and to obtain all other Consents, Releases,
substitutions or amendments from, and give all other notices to, all other
Persons, that are necessary or advisable in connection with the authorization,
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement, including those listed in
Clause 9.3(a)(ii), Clause 9.3(b) and Clause 9.19.2 of the Seller Disclosure
Schedule, Schedule 5.1.4 and Schedule 5.1.6, it being agreed and understood by
the Parties that, subject to Clause 6.3.4 any costs, fees, expenses or other
charges relating to obtaining such Consents or making such filings shall be
borne by the Seller.

Until the Closing, neither the Seller nor any of its Affiliates shall enter into
any agreements, which could reasonably be expected to adversely affect the
Seller's ability to consummate the transactions contemplated by this Agreement.


6.3.2
As soon as reasonably practicable following the Effective Date, the Seller and
the Purchaser shall:

6.3.2(a)
make all necessary filings with the applicable Governmental Authorities under
the Competition-Investment Laws of India, including applications for approval to
the FIPB;

6.3.4(b)
(i) complete Schedule 5.1.5 to include all jurisdictions in which, based on the
applicable Competition-Investment Laws, a filing under such
Competition-Investment Laws is required in connection with the transactions
contemplated by this Agreement and (ii) make all necessary filings under the
applicable Competition-Investment Laws of the jurisdictions set forth on
Schedule 5.1.5; and

6.3.2(c)
use their commercially respective reasonable endeavors to obtain early
termination of any applicable waiting period and shall make all further filings
pursuant thereto that may be necessary, proper or advisable.


42

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

The foregoing shall not be deemed to require the Purchaser or any of its
Affiliates to enter into any agreement, consent decree or other commitment
requiring the Purchaser or any of its Affiliates to divest (including through
the granting of any license rights) or hold separate any businesses, assets or
properties of the Business, the Purchaser or any of its Affiliates; provided,
however, that the Purchaser shall be required to accept a remedy (other than a
remedy to divest (including through the granting of any license rights) or hold
separate any businesses, assets or properties of the Business, the Transferred
Assets of the Business, the Purchaser or any of its Affiliates) required by CCI
provided that, in the reasonable determination of the Purchaser, such remedy
could not have a material adverse effect on the business, assets, properties,
liabilities, condition (financial or otherwise), operating results, operations
or prospects of the Business, the Transferred Assets of the Business, the
Purchaser or any of its Affiliates, and neither the Seller nor any of its
Affiliates shall, without prior written consent of the Purchaser, take or commit
to take any such actions with respect to the Business, the Transferred Assets of
the Business, the Purchaser or its Affiliates.
6.3.3
Subject to appropriate confidentiality protections, each Party shall:

6.3.3(a)
promptly notify the other Party of any written communication to that Party from
any Governmental Authority and, subject to Law, permit the other Party to review
in advance any proposed written communication to any such Governmental Authority
and shall consult with counsel for the other Party, consider in good faith the
views of the other and, if appropriate, incorporate the other Party’s reasonable
comments, and

6.3.3(b)
furnish the other Party with copies of all correspondence, filings and written
communications with any Governmental Authority with respect to this Agreement or
the transactions contemplated hereby; provided, however, that if Seller or
Purchaser believes that any such communication to or from a Governmental
Authority contains (or in the case of a meeting is likely to involve discussion
of) commercially sensitive information that it is unwilling to provide to the
other Party, it shall be sufficient for Seller or Purchaser, as the case may be,
to provide a copy of such communication (or an opportunity to attend such
meeting) to the other Party’s outside counsel.

6.3.4
All filing fees under the Competition-Investment Laws of India, other applicable
Competition-Investment Laws or any other applicable Laws shall be borne solely
by the Purchaser. Subject to Clause 6.3.1, each Party shall bear its own costs
(including the cost of any advisers appointed by it) incurred in connection with
the clearances or any notification to Governmental Authorities.

6.4
Notification

Until the Closing, the Seller shall give prompt written notice to the Purchaser
of:  (a) the occurrence, or non-occurrence, of any event, the occurrence or
non-occurrence of which would reasonably be expected to cause any representation
or warranty of the Seller contained in this Agreement to be untrue or
inaccurate, in each case at any time from and after the Effective Date until the
Closing;

43

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

(b) any failure to comply with or satisfy any covenant or agreement to be
complied with or satisfied by the Seller or any of its Affiliates under this
Agreement; and (c) the failure of any condition precedent to the Purchaser’s
obligations under this Agreement. No notification pursuant to this Clause 6.4
shall be deemed to amend or supplement the Seller Disclosure Schedule, prevent
or cure any misrepresentation, breach of warranty or breach of covenant, or
limit or otherwise affect any rights or remedies available to the Purchaser,
including pursuant to Clause 11 or Clause 12.
6.5
Shareholder Approval

6.5.1
The Seller, acting through its board of directors, shall, in accordance with
Section 293(1)(a) of the Act and all other applicable Laws and the articles of
association and memorandum of association of the Seller:

6.5.1(a)
as soon as reasonably practicable, duly set a record date for, call and give
notice of the meeting of the shareholders (or a postal ballot as permitted under
applicable Law) of the Seller for the purpose of considering and taking action
with respect to the transactions contemplated by this Agreement and any
Ancillary Agreements to which it is a party; and

6.5.1(b)
as soon as reasonably practicable following the record date, (i) cause the
ballot to be dispatched to the shareholders of the Seller in an Agreed Form; and
(ii) take all other action reasonably necessary or advisable to secure the
approval of the shareholders of the Seller required by applicable Law to effect
the transactions contemplated by this Agreement and any Ancillary Agreements to
which it is a party.

6.6
No Negotiation

6.6.1
Until the Closing the Seller shall not, and the Seller shall cause its
respective Affiliates, directors, officers, employees, agents, consultants and
other advisors and representatives not to, directly or indirectly:  (a) solicit,
initiate, encourage, knowingly facilitate, or entertain any inquiry or the
making of any proposal or offer; (b) enter into, continue or otherwise
participate in any discussions or negotiations; (c) furnish to any Person any
non-public information or grant any Person access to their properties, assets,
books, Contracts, personnel or records; or (d) approve or recommend, or propose
to approve or recommend, or execute or enter into, any letter of intent,
agreement in principal, merger agreement, acquisition agreement, option
agreement or other Contract or propose, whether publicly or to any director or
shareholder, or agree to do any of the foregoing for the purpose of encouraging
or facilitating any proposal, offer, discussions or negotiations; in each case
regarding any business combination transaction involving the Seller or its
Affiliates in any other transaction that would result in a Person other than the
Purchaser or its Affiliates acquiring all or any part of the Business, whether
by merger, business transfer agreements, purchase of assets, purchase of stock,
tender offer, lease, license or otherwise. Each of the Seller and the Seller’s
Affiliates shall immediately cease and cause to be terminated any such
negotiations, discussion or Contracts (other than with the Purchaser) that are
the subject of clauses (a), (b) or (d) above and shall immediately cease
providing and secure the return of any non-public information and terminate any
access of the type referenced in clause (c) above. If any of the Seller or any
of its Affiliates, directors, officers, employees, agents, consultants or other
advisors and


44

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

representatives receive, prior to the Closing, any offer, proposal or request,
directly or indirectly, of the type referenced in clause (a), (b) or (d) above
or any request for disclosure or access as referenced in clause (c) above, the
Seller and its Affiliates shall immediately suspend or cause to be suspended any
discussions with such offeror or Person with regard to such offers, proposals or
requests and notify the Purchaser thereof, including, unless prohibited by
applicable Law, information as to the identity of the offeror or Person making
any such offer or proposal and the specific terms of such offer or proposal, as
the case may be, and such other information related thereto as the Purchaser may
reasonably request. It is agreed and understood that the terms of this
Clause 6.6.1 shall not prevent the Seller from:  (i) issuing or selling any
shares of capital stock of the Seller to third parties in one or more
transactions provided that such issuances or sales do not result in a Change of
Control of the Seller or (ii) selling or divesting assets of the Other
Businesses, in each case of (i) or (ii) for the purposes of raising funds for
the Seller from third parties.
6.6.2
Until the Closing, neither the Purchaser nor any of its Affiliates shall enter
into any agreements, which could reasonably be expected to adversely affect the
Purchaser’s ability to consummate the transactions contemplated by this
Agreement.

6.7
Intercompany Arrangements; Removal of Excluded Assets

6.7.1
Prior to the Closing, the Seller shall, and shall cause its Affiliates to,
terminate all agreements or arrangements, written or unwritten, of any kind
(other than this Agreement and any Ancillary Agreements), between the Seller and
any of its Affiliates with respect to the Business, such termination to have
effect as of immediately prior to the Closing.

6.7.2
At least 2 (two) Business Days prior to the Closing Date, the Seller shall cause
any Excluded Assets located within the Transferred Facilities to be removed from
such locations other than any Excluded Assets (1) necessary for the performance
of any transition services to be provided by the Purchaser under the Transition
Services Agreement, which such Excluded Assets are described on Schedule 6.7.2
(which shall be completed by Purchaser and Seller prior to the Closing based
upon the terms of the Transition Services Agreement) or (2) that will remain at
the *** Facility pursuant to the terms of the *** Partition Agreement.

6.8
Mixed Contracts and Mixed Accounts

6.8.1
Except as may otherwise be agreed by the Parties in writing, any Contract (other
than (i) Contracts related exclusively to the Business or the Transferred Assets
of the Business, (ii) licenses of Seller Mixed-Use Intellectual Property; (iii)
licenses of Seller NPNC Intellectual Property; or (iv) Contracts that expressly
constitute Excluded Assets) that inures to the benefit or burden of the Business
or the Transferred Assets of the Business, on the one hand, and the Other
Businesses, on the other hand (a “Mixed Contract”), including those Contracts
set forth on Schedule 6.8 shall, to the extent commercially reasonable, be
separated as of or as soon as practicable after the Closing, so that each of the
Purchaser and the Seller shall be entitled to the rights and benefits and shall
assume the related portion of any Liabilities inuring to their respective
businesses for the period after the Closing. If any Mixed Contract cannot be so
separated, the Purchaser and the Seller shall, and shall cause each of their
respective Affiliates to, take such other commercially reasonable efforts to
cause:


45

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

6.8.1(a)
the rights and benefits associated with that portion of each Mixed Contract that
relates to the Business or the Transferred Assets of the Business to be enjoyed
by the Purchaser;

6.8.1(b)
the Liabilities associated with that portion of each Mixed Contract that relates
to the operation of the Business or the Transferred Assets of the Business
following the Closing to be borne by the Purchaser;

6.8.1(c)
the rights and benefits associated with that portion of each Mixed Contract that
relates to the Other Businesses to be enjoyed by the Seller;

6.8.1(d)
the Liabilities associated with that portion of each Mixed Contract that relates
to the Other Businesses (other than any portion of the Transferred Assets of the
Business) to be borne by the Seller; and

6.8.1(e)
the Liabilities associated with that portion of each Mixed Contract that relates
to the operation of the Business or the Transferred Assets of the Business prior
to the Closing to be borne by the Seller.

The Seller shall provide the Purchaser with a copy of each Mixed Contract (it
being understood that the Parties shall use commercially reasonable efforts to
comply, where practicable, with any applicable confidentiality provisions
contained in such Mixed Contracts), and the Parties shall cooperate with each
other to effect such separation. The costs of such separation shall be borne by
the Parties in proportion to the rights and benefits inuring to each of them
under the Mixed Contract; provided, however, that the Purchaser shall have no
Liability with respect to any cost, expense, charge, fee, penalty or other
amount related to such separation unless the Purchaser consents in writing to
such payment.
6.8.2
Except as may otherwise be agreed by the Parties, the Parties shall not assign
any Accounts Receivable or payable relating to both the Business and the Other
Businesses (a “Mixed Account”). In the event of any such Mixed Account, the
Purchaser and the Seller shall take such reasonable and permissible actions to
cause:

6.8.2(a)
the Transferred Assets of the Business associated with that portion of each
Mixed Account that relates to the Business to be enjoyed by the Purchaser;

6.8.2(b)
the Assumed Liabilities related with that portion of each Mixed Account that
relates to the Business to be borne by the Purchaser;

6.8.2(c)
the Excluded Assets associated with that portion of each Mixed Account that
relates to the Other Businesses to be enjoyed by the Seller; and

6.8.2(d)
the Liabilities (other than Assumed Liabilities) related with that portion of
each Mixed Account that relates to the Other Businesses to be borne by the
Seller.

6.9
Satisfaction of Obligations to Lenders


46

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

The Seller shall satisfy or cause to be satisfied all requirements of its
lenders pursuant to the Indebtedness Contracts and shall take all actions
necessary to obtain all Releases, ROC Forms and Consents required pursuant to
Clause 5.1.10.
6.10
Real Property

Prior to the Closing, at the Seller’s sole cost and expense, the Seller shall
take such steps as are necessary to pay in full all Taxes and outgoings due and
payable in respect of the Transferred Facilities in respect of the period prior
to the Closing, including property Taxes, electricity and water charges, subject
to appropriate proration to the extent such payments relate to the period after
the Closing. The Purchaser agrees to cooperate with the Seller in reimbursing
the Seller for any amounts paid by the Seller to the extent relating to the
period after the Closing.
6.11
Financial Statements

6.11.1
Until the Closing, on or before the 15th (fifteenth) day of each month, the
Seller shall deliver to the Purchaser: (a) unaudited unconsolidated financial
statements of the Seller; and (b) unaudited carve-out financial statements of
the Business for the Seller and its Affiliates engaged in the Business as at and
for the monthly period ending on the last day of the preceding month (the
“Subsequent Monthly Financial Statements”), which shall include a balance sheet
and profit and loss account. At the time that the Subsequent Monthly Financial
Statements are delivered to the Purchaser, the Seller shall by such delivery be
deemed to have made the representations and warranties to the Purchaser with
respect to such Subsequent Monthly Financial Statements as set forth in
Clause 9.4.

6.11.2
From the Effective Date, the Seller shall cooperate in good faith with the
Purchaser with respect to the Purchaser’s preparation of:  (a) any audited
balance sheets for the Business in accordance with generally accepted accounting
principles for financial reporting in the United States and the related
statements of income, changes in equity and cash flows that may be required by
the Purchaser to satisfy the reporting requirements of the United States
Securities and Exchange Commission following the Closing (including the
Purchaser’s 2013 audited financial statements); and (b) an unaudited opening
balance sheet as of the Closing Date in accordance with GAAP.

6.12
Contact with Customers and Suppliers

Until the Closing, the Purchaser and the Seller shall cooperate in communicating
with any Business Employees, customers, suppliers, licensors, licensees,
partners or distributors of the Business concerning the transactions
contemplated hereby, including the Purchaser’s intentions concerning the
operation of the Business following the Closing. Until the Closing, the
Purchaser and its representatives may contact or communicate with the Business
Employees, customers, suppliers, licensors, licensees, partners or distributors
of the Business in connection with the transactions contemplated hereby only
with the prior written consent of the Seller, which shall not be unreasonably
withheld, delayed or conditioned, but may be conditioned upon a designee of the
Seller being present at any meeting or conference. Nothing in this Clause 6.12
shall prohibit the Purchaser and their representatives from contacting the
customers, suppliers, licensors, licensees, partners or distributors

47

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

of the Business in the ordinary course of the Purchaser’s businesses for the
purpose of selling products of the Purchaser’s businesses or for any other
purpose unrelated to the Business or the transactions contemplated by this
Agreement, so long as the Purchaser does not use the Seller’s Confidential
Information in making such contacts.
6.13
Replacement of Guarantees

The Purchaser and the Seller shall cooperate with each other with a view to
entering into arrangements effective as of the Closing whereby the Purchaser or
one of its Affiliates would be substituted for the Seller or its Affiliates in
any guarantees, letters of comfort, indemnities or similar arrangements entered
into by the Seller or its Affiliates in respect of the Business or the
Transferred Assets of the Business (but only to the extent such guarantees,
letters of comfort, indemnities or arrangements constitute Assumed Liabilities).
If the Purchaser or its Affiliates cannot enter into the arrangements referred
to above, the Seller or its Affiliates shall not terminate such guaranty
arrangements without the Purchaser’s consent; provided, however, that the
Purchaser shall enter into a separate guaranty with the Seller to guarantee the
performance of the obligations of the relevant Person pursuant to the Contract
underlying such guaranty arrangements.
6.14
Review of Closing Deliveries

Prior to the Seller submitting to any Person for review and comment any draft of
a closing delivery that Clause 7.2.1 requires the Seller to obtain from such
Person in order to deliver at the Closing, the Seller shall:  (a) provide the
Purchaser an opportunity to review and comment on such document, from a form and
substance viewpoint; (b) include in such document all comments reasonably
proposed by the Purchaser; and (c) not finalize the form of such document prior
to receiving the Purchaser’s approval, which approval shall not be unreasonably
withheld, delayed or conditioned.
6.15
Currency Conversion

6.15.1
The effective exchange rate to convert the Cash Consideration (including any
release of the Holdback Amount to the Seller pursuant to the terms of
Clause 7.4) into Rupees shall be the same exchange rate obtained by the
Purchaser when converting the funds it remits to India for the purpose of such
payment.

6.15.2
The Purchaser shall convert the Cash Consideration, subject to adjustment in
accordance with Clause 3.2, from Dollars into Rupees and pay the Cash
Consideration, subject to adjustment in accordance with Clause 3.2, to the
Seller the Rupees based on the spot exchange rate achieved at Citibank Mumbai,
India on the day which is 3 (three) Business Days immediately prior to the
Closing Date. The Purchaser shall not undertake any hedging related to the Cash
Consideration.

6.15.3
In the case of any release of the Holdback Amount to the Seller pursuant to the
terms of Clause 7.4, the Purchaser shall convert the amount to be released from
Dollars into Rupees and pay to the Seller the Rupees based on the spot exchange
rate achieved at Citibank Mumbai,


48

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

India on the day which is 3 (three) Business Days immediately prior to the date
such payment is due to be paid to the Seller.
6.15.4
The effective exchange rate to convert any assets or Liabilities included in the
Estimated Net Working Capital, the Closing Net Working Capital Statement or the
Final Statement of Closing Net Working Capital that are expressed in a currency
other than Dollars shall be the exchange rate between the applicable currency
and Dollars published in the Wall Street Journal 3 (three) Business Days prior
to the Closing Date.

6.16
Transition Services

Prior to the Closing, the Parties shall negotiate in good faith and enter into a
Transition Services Agreement (the “Transition Services Agreement”), the terms
of which shall be in accordance with the terms and principles contained in
Schedule 6.16. Upon execution of the Transition Services Agreement by the Seller
and the Purchaser, such Transition Services Agreement shall be attached as
Exhibit D to this Agreement.
6.17
***Partition Agreement

Prior to the Closing, the Parties shall negotiate in good faith and enter into
an agreement for the partitioning of the *** Facility (the *** Partition
Agreement”), the terms of which shall be in accordance with the terms and
principles contained in Schedule 6.17. Upon execution of the *** Partition
Agreement by the Seller and the Purchaser, such *** Partition Agreement shall be
attached as Exhibit E to this Agreement.
6.18
Registration of Deeds

The Parties shall ensure that on the Closing Date each of the Aurangabad Deed
and Sholinganallur Deed shall be registered with the relevant Registrar of Sub
Assurances under the respective jurisdictions in which the Aurangabad Facility
and Sholinganallur Facility are located.
6.19
Delinquent Payables

At least 3 (three) Business Days but no more than 5 (five) Business Days prior
to the Closing Date, the Seller shall provide to the Purchaser an updated
Schedule of Delinquent Payables listing those trade accounts payable relating to
the Business or the Transferred Assets of the Business that will be, or are
reasonably expected to be, delinquent as of the Closing (the “Closing Date
Schedule of Delinquent Payables”), together with appropriate final invoices or
payoff letters for each of such trade accounts payable listed on the Closing
Date Schedule of Delinquent Payables. On the Closing Date, the Purchaser may
pay, or cause to be paid, on behalf of the Seller and its Affiliates any or all
of such trade accounts payable (with such amounts being deducted from the Cash
Consideration delivered to the Seller pursuant Clause 7.2.2(a)).
7
CLOSING


49

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

7.1
Closing

On the terms and subject to the conditions of this Agreement, the Closing shall
take place at the offices of Khaitan & Co, Mumbai, India or at the offices of
the Seller in Chennai, as may be mutually agreed in writing, on the earlier
of:  (i) the 5th (fifth) Business Day following the day on which the last to be
fulfilled or waived of the conditions set forth in Clause 5 shall be fulfilled
or waived in accordance with this Agreement; or (ii) such other time, date or
place as the Parties may mutually agree in writing (the “Closing Date”). The
Parties shall use reasonable efforts to schedule the Closing Date for the last
day of a calendar month. Unless the Parties otherwise agree in writing, the
Closing shall be deemed to have occurred at 00:01 a.m. local time in India on
the Closing Date.
7.2
Closing Deliveries

7.2.1
At the Closing, the Seller shall deliver or cause to be delivered to the
Purchaser:

7.2.1(a)
copies of the resolutions of the board of directors and shareholders of the
Seller, authorizing and approving the transactions contemplated by this
Agreement and the Ancillary Agreements certified by the company secretary or a
director of the Seller to be true and complete and in full force and effect and
unmodified as of the Closing;

7.2.1(b)
a deed of assignments in respect of all Purchased Intellectual Property in the
form of Exhibit F (the “IP Assignments”) duly stamped executed by the Seller or
its Affiliates and the originals of all prior deeds of assignment and other
documents pursuant to which the Seller or its Affiliate has derived its title to
the Purchased Intellectual Property;

7.2.1(c)
for the Aurangabad Facility: (i) a sale deed in form and substance reasonably
acceptable to the Purchaser (the “Aurangabad Deed”) duly stamped and executed by
the Seller in favor of the Purchaser, conveying the whole of the right, title
and interest of the Seller in each parcel of the Aurangabad Facility (excluding
the Aurangabad Leased Portion) to the Purchaser, free and clear of all
Encumbrances; and any novations, assignments and Consents as may be necessary to
transfer such right, title and interest to the Purchaser; (ii) a notarized copy
of the title deed to the Aurangabad Facility (excluding the Aurangabad Leased
Portion) from which Seller has derived its title to the Aurangabad Facility
(excluding the Aurangabad Leased Portion); and (iii) a lease deed and any
novations, assignments and Consents as may be necessary to transfer the right,
title and interest in the Aurangabad Leased Portion in favour of the Purchaser
in form and substance reasonably acceptable to the Purchaser (the “Aurangabad
Lease Deed”) duly stamped and executed by the Seller and the applicable third
party to the lease Contract;

7.2.1(d)
for the Sholinganallur Facility: (i) a sale deed in form and substance
reasonably acceptable to the Purchaser (the “Sholinganallur Deed,” and
collectively with the Aurangabad Deed and the Aurangabad Lease Deed,


50

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

the “Deeds”) duly stamped and executed by the Seller in favor of the Purchaser,
conveying the whole of the right, title and interest of the Seller in each
parcel of the Sholinganallur Facility to the Purchaser, free and clear of all
Encumbrances; and any novations, assignments and Consents as may be necessary to
transfer such right, title and interest to the Purchaser; and (ii) a notarized
copy of the title deed to the Sholinganallur Facility from which the Seller has
derived its title to the Sholinganallur Facility;
7.2.1(e)
for each Contract listed on Clause 9.13.1 of the Seller Disclosure Schedule,
such documents, including novations and Consents, as may be necessary to
transfer the rights and obligations of the Seller under such Contracts;

7.2.1(f)
    the Transition Services Agreement duly stamped and executed by the Seller;

7.2.1(g)
the API Supply Agreement Amendment duly stamped and executed by the Seller;

7.2.1(h)
the NPNC API Supply Agreement duly stamped and executed by the Seller;

7.2.1(i)
the *** Partition Agreement duly stamped and executed by the Seller;

7.2.1(j)
the 2009 BTA Amendment duly stamped and executed by the Seller;

7.2.1(k)
a receipt from the Seller in a form reasonably satisfactory to the Purchaser for
the amount of the Cash Consideration converted by the Purchaser in accordance
with Clause 6.15 (as adjusted pursuant to Clause 3.2.1), less the sum of (i) the
Holdback Amount; (ii) an amount equal to the Transferred Employment Liabilities;
(iii) the amount of the Advance Purchase Stock Payment, (iv) the amount paid by
the Purchaser to third party creditors per Clause 6.19 and (v) the amount of any
Taxes required to be withheld under applicable Law;

7.2.1(l)
a “consent and no objection certificate” for the Seller from the concerned
Assessing Officer of Income Tax pursuant to Section 281 of the Tax Act for the
sale of the Business and the Transferred Assets of the Business, as contemplated
hereunder;

7.2.1(m)
a certificate executed by the statutory auditor of the Seller in Agreed Form
certifying that:  (i) all contributions required to be made in respect of the
Transferred Employees to any Business Employee Plan by applicable Law and the
terms of such Business Employee Plan for all periods up to the Closing Date have
been timely made and paid in full; and (ii) specifying the balances that would
be required to be transferred to the Purchaser or in respect of which the
applicable insurance policy would need to be assigned or for which the Purchaser
would be required to obtain an insurance policy;

7.2.1(n)
an actuarial valuation report of gratuity Liability for the Seller with respect
to the Business Employees of the Seller prepared by an actuary selected by the
Purchaser;

7.2.1(o)
the Lender Releases and Consents required pursuant to Clause 5.1.10;


51

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

7.2.1(p)
a certificate in the form of Exhibit I, dated as of the Closing Date, executed
by the Seller confirming the satisfaction of the conditions specified in
Clauses 5.1.1 – 5.1.13 (insofar as Clause 5.1.8 relates to Proceedings involving
the Seller or its Affiliates) and Clause 5.1.15; and

7.2.1(q)
such other documents, instruments and agreements as the Purchaser reasonably
requests for the purpose of consummating the transactions contemplated by this
Agreement.

7.2.2
At the Closing, the Purchaser shall deliver or cause to be delivered to the
Seller:

7.2.2(a)
the Rupee equivalent of the Cash Consideration converted by the Purchaser in
accordance with Clause 6.15 (as adjusted pursuant to Clause 3.2.1), less the sum
of (i) the Holdback Amount; (ii) an amount equal to the Transferred Employment
Liabilities; (iii) the amount of the Advance Purchase Stock Payment, (iv) the
amount paid by the Purchaser to third party creditors per Clause 6.19, and
(v) the amount of any Taxes required to be withheld under applicable Law, by
wire transfer to an account or accounts of the Seller designated in writing by
the Seller;

7.2.2(b)
the IP Assignments, if any, that require execution by the Purchaser;

7.2.2(c)
the Deeds executed by the Purchaser;

7.2.2(d)
the Transition Services Agreement duly stamped and executed by the Purchaser;

7.2.2(e)
the API Supply Agreement Amendment duly stamped and executed by the Purchaser;

7.2.2(f)
the NPNC API Supply Agreement duly stamped and executed by the Purchaser;

7.2.2(g)
the *** Partition Agreement duly stamped and executed by the Purchaser;

7.2.2(h)
the 2009 BTA Amendment duly stamped and executed by the Purchaser;

7.2.2(i)
the *** Option Agreement duly stamped and executed by Hospira Pte Ltd.;

7.2.2(j)
a certificate in the form of Exhibit I, dated as of the Closing Date, executed
by the Purchaser confirming the satisfaction of the conditions specified in
Clauses 5.2.1 – 5.2.6 (insofar as Clause 5.2.4 relates to Proceedings involving
the Purchaser); and

7.2.2(k)
such other documents, instruments and agreements as the Seller reasonably
requests for the purpose of consummating the transactions contemplated by this
Agreement.

7.2.3
At the Closing, *** shall deliver or cause to be delivered to the Seller the ***
Agreement duly stamped and executed by ***.


52

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

7.3
Possession

At the Closing, the Seller shall transfer and convey to the Purchaser title,
free and clear of all Encumbrances (other than Permitted Encumbrances), to those
Transferred Assets of the Business, the title to which may be effectively
transferred by delivery of possession thereof, by delivering possession thereof,
wherever they are currently located, to the Purchaser or the Purchaser’s agent.
At the Closing, the Purchaser shall enter into possession of the Business of the
Seller and shall take delivery of all the Transferred Assets of the Business
capable of being effectively transferred by delivery of possession thereof.
7.4
Holdback Amount

As security for any amounts payable by the Seller to the Purchaser pursuant to
the terms of this Agreement, and as security for any failure of the Seller to
perform its obligations under the Amended API Supply Agreement, including
specifically, among other things, payment and on‑time delivery, the Purchaser
shall retain out of the Cash Consideration payable pursuant to Clause 3.1 an
amount equal to *** (the “Holdback Amount”). In addition to its other rights and
remedies under this Agreement and applicable Law, the Purchaser shall have a
full right of set-off and may apply all or any part of the Holdback Amount to
pay, or to provide for the payment of, (i) any amount required to be paid by the
Seller to the Purchaser under the terms of this Agreement or (ii) any damages
arising from any failure of the Seller to perform its obligations under the
Amended API Supply Agreement, subject to the limitations set forth therein. The
Purchaser’s right of set-off shall be applicable to amounts that are determined
in good faith by the Purchaser to be payable by the Seller pursuant to the terms
of this Agreement or as damages arising from any failure of the Seller to
perform its obligations under the Amended API Supply Agreement, subject to the
limitations set forth therein. Subject to the provisions of this Agreement, the
Purchaser shall pay the unapplied Holdback Amount (without any interest) to the
Seller on the 18 (eighteen) month anniversary of the Closing Date. If any Claim
Notice has been delivered by the Purchaser to the Seller and the Parties have
not reached an agreement with respect to the Purchaser’s entitlement to receive
the Losses at issue in such Claim Notice, then the Purchaser’s obligation to pay
any installment of the unapplied Holdback Amount shall be suspended with respect
to Purchaser’s good faith estimate of the amount owed by the Seller under the
Claim Notice until a final determination as to the Purchaser’s entitlement to
receive the Losses covered by the applicable Claim Notice has been reached.
These payments shall be reduced, in the order of their maturities, by any
amounts payable by the Seller pursuant to the terms of this Agreement or as
damages arising from any failure of the Seller to perform its obligations under
the Amended API Supply Agreement. Nothing in this Clause 7.4 shall be construed
as limiting the Liability of the Seller under this Agreement to the amount of
the Holdback Amount, nor shall the Holdback Amount be considered as liquidated
damages for any breach under this Agreement or the Amended API Supply Agreement.
8
POST COMPLETION COVENANTS

8.1
Tax Matters


53

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

8.1.1
All Transfer Taxes pertaining to or arising out of or in connection with or
attributable to the transactions contemplated by this Agreement and the
Ancillary Agreements, regardless of whether such Transfer Taxes, expenses and
fees are imposed by Law on the Purchaser, the Transferred Assets of the Business
or the Seller shall be borne as follows:  (i) the Rupee equivalent of the first
***, by the Purchaser and (ii) any amounts in excess of the Rupee equivalent of
the first *** by the Purchaser and *** by the Seller. The Purchaser shall
withhold from:  (a) the Cash Consideration any withholding Tax described in
Clause 7.2.2(a) and the Seller's portion of any Transfer Taxes and (b) any other
payment required to be made to the Seller under this Agreement, in accordance
with applicable Law. The Purchaser shall deposit any such withholding Tax with
the relevant Governmental Authority. The Purchaser shall prepare, subject to the
Seller’s reasonable approval (which approval shall not be unreasonably withheld
or delayed), and timely file all Tax Returns required to be filed in respect of
Transfer Taxes. The Seller and the Purchaser shall reasonably cooperate with
each other to share information reasonably needed for the preparation of those
Tax Returns and any Tax clearance certificates that either the Seller or the
Purchaser may request.

8.1.2
With respect to any Taxes based on the value of property assessed against any of
the Transferred Assets of the Business, the Seller shall pay those Taxes
attributable to periods or partial periods ending on or prior to the Closing
Date, and the Purchaser shall pay those Taxes attributable to periods or partial
periods beginning after the Closing Date, with a daily allocation for any period
that begins on or before the Closing Date and ends after the Closing Date. Each
Party agrees to cooperate with the other Parties in paying or reimbursing Tax
obligations described in this Clause 8.1.2. Nothing in this Agreement makes a
Party liable for the income or franchise Taxes of the other Party. This
Clause 8.1.2 does not apply to Transfer Taxes, which shall be allocated under
the provisions of Clause 8.1.1.

8.1.3
The Seller or Seller’s Affiliates shall, at Purchaser’s sole cost and expense,
apply to each of the relevant Governmental Authorities and provide all other
necessary assistance for the transfer of, or issuance of new, Tax Governmental
Authorizations included in the Transferred Assets of the Business to the
Purchaser or an Affiliate of the Purchaser. If the applicable Laws permit
election between the transfer of an existing Tax Governmental Authorization or
the cancellation and issuance of a new Tax Governmental Authorization, the
Purchaser shall be entitled to make such election at its sole discretion.
Provided that the Seller is not in breach of its obligations set forth in this
Clause 8.1.3 the Seller shall not be liable for any duty or Tax Liability that
could arise if the Purchaser does not, following the Closing Date, register the
Transferred Assets of the Business as an export oriented unit under applicable
Indian Laws.

8.1.4
As soon as reasonably practicable following the Closing Date, the Seller shall
make all filings to Tax authorities required under applicable Tax Laws in order
to:  (a) notify such Tax authorities of the sale of the Transferred Assets of
the Business to the Purchaser and the assumption of the Assumed Liabilities by
the Purchaser, (b) transfer all unutilized indirect tax credits to the
Purchaser, and (c) transfer and change the registered holder of the Export
Promotion Capital Goods Governmental Authorizations.

8.1.5
The transfer of the Business is on going-concern basis and any determination of
the value of an asset or liability for the sole purpose of payment of stamp
duty, registration fees or other similar Transfer Taxes shall not be regarded as
assignment of values to individual assets or liability.


54

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

8.1.6
In the event that the India Tax Authorities make a tax assessment that the
transactions contemplated by this Agreement do not constitute a transfer of a
business as a going concern on a slump sale basis (as defined in Section 2(42C)
of the Tax Act), but instead should have been subject to value added tax
(“VAT”), the Purchaser shall pay to the Seller any applicable VAT realized as a
result of the transactions contemplated by this Agreement in accordance with the
provisions of the Tax Act; provided, however, any penalties, interest and
additions to the VAT shall be borne 50% (fifty percent) by the Seller and
50% (fifty percent) by the Purchaser.

8.1.7
At the Closing, the Seller shall transfer to the Purchaser any unused VAT
(including any Central Value Added Tax (India) (CENVAT)) credit associated with
the Businesses as of the Closing Date.

8.2
Satisfaction of Excluded Liabilities

The Seller agrees to pay and perform when due all Excluded Liabilities.
8.3
Public Announcements

Except for the press releases of the Seller and the Purchaser attached hereto as
Exhibit K, which shall be released by the Seller and the Purchaser upon the
execution of this Agreement, neither Party shall issue or make any public
announcement, press release or other public disclosure regarding this Agreement
or the Ancillary Agreements or their subject matter without the other Party’s
prior written Consent, except for:  (a) any public announcements, press releases
or other public disclosures which repeat the text contained on Exhibit K
regarding this Agreement or the Ancillary Agreements or their subject matter;
and (b) any such disclosure that is, in the opinion of the disclosing Party’s
counsel, required by Law or the rules of a stock exchange on which the
securities of the disclosing Party are listed with respect to this Agreement or
any Ancillary Agreement. In the event a Party is, in the opinion of its counsel,
required to make a public disclosure by Law or the rules of a stock exchange on
which its securities are listed regarding this Agreement or the Ancillary
Agreements or their subject matter, such Party shall submit the proposed
disclosure in writing to the other Party at least:  (i) 3 (three) days prior to
the date of disclosure in connection with an extraordinary event that occurred
without advance warning to either Party; or (ii) 5 (five) days prior to the date
of disclosure in connection with an ordinary course disclosure or in connection
with the closing of the transaction contemplated herein, for an opportunity to
provide comments thereon and shall incorporate the reasonable comments provided
by the other Party.
8.4
Assistance in Proceedings

From and after the Closing, at the reasonable request of the Purchaser and
subject to customary confidentiality restrictions, the Seller shall, and shall
cause its Affiliates to, and, unless the Purchaser is entitled to
indemnification therefor under the provisions of Clause 11.1, the Purchaser
shall reimburse the Seller and its Affiliates for all reasonable out-of-pocket
costs and expenses incurred by the Seller and its Affiliates therefor,
reasonably cooperate with the Purchaser and its counsel in the contest or
defense of, and make available its personnel and provide any testimony and
access to

55

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

its books and records in connection with, any Proceeding involving or relating
to:  (a) any of the transactions contemplated by this Agreement; or (b) any
action, activity, circumstance, condition, conduct, event, fact, failure to act,
incident, occurrence, plan, practice, situation, status or transaction on or
before the Closing Date involving the Seller or the Business.
8.5
Privileges

The Seller acknowledges that the Transferred Assets of the Business include all
attorney work-product protections, attorney-client privileges and other legal
protections and privileges to which the Seller may be entitled in connection
with any of the Transferred Assets of the Business or Assumed Liabilities. The
Seller is not waiving, and shall not be deemed to have waived or diminished, any
of its attorney work-product protections, attorney-client privileges or similar
protections or privileges as a result of the disclosure of information to the
Purchaser and its representatives in connection with this Agreement and the
transactions contemplated by this Agreement. The Seller and the
Purchaser:  (a) share a common legal and commercial interest in all of the
information and communications that may be subject to such protections and
privileges; (b) are or may become joint defendants in Proceedings to which such
protections and privileges may relate; and (c) intend that such protections and
privileges remain intact should any of the Parties become subject to any actual
or threatened Proceeding to which such information or communications relate. The
Seller agrees that the Seller and its Affiliates shall have no right or power
after the Closing Date to assert or waive any such protections or privileges
included in the Transferred Assets of the Business. The Seller shall take any
actions reasonably requested by the Purchaser in order to permit the Purchaser
to preserve and assert any such protections or privileges included in the
Transferred Assets of the Business; provided, however, that unless the Purchaser
is entitled to indemnification therefor under the provisions of Clause 11, the
Purchaser shall reimburse Seller for all reasonable out-of-pocket costs and
expenses incurred by the Seller and its Affiliates.
8.6
Non-competition; Non-solicitation

8.6.1
In view of the transactions contemplated by the terms of this Agreement and the
acquisition by the Purchaser of the Goodwill, during the period commencing on
the Closing Date and ending on:  (i) for the Seller, the later of (A) March 31,
*** and (B) the date on which the “Restricted Period” (as defined in the
2009 BTA) expires and, (ii) for KRR, the *** anniversary of the Closing Date
(or, if not enforceable for the either period stated in (i) and (ii) in any
country under the Competition-Investment Laws of such country, for such shorter
period as shall be enforceable in such country under the Competition-Investment
Laws of such country) (the “Restricted Period”), neither KRR nor the Seller
shall, and KRR and the Seller shall cause their respective Affiliates (and their
respective successors and assigns, including any Person that acquires a majority
of the Other Businesses (regardless of whether the transaction is structured as
an asset or share transaction)) not to, directly or indirectly:  (a) engage in
any business anywhere in the world that conducts any Purchaser Competing
Activities; or (b) own an interest in, manage, operate, join, control, lend
money or render financial or other assistance to or participate in or be
connected with, as a partner, stockholder, co-venturer, consultant or otherwise,
any Person that is engaged or planning to become engaged in the business of
conducting any Purchaser Competing Activities anywhere in the world, provided,
however, that, for the purposes of this Clause 8.6.1, none of the


56

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

following shall be deemed to be in violation of this Clause 8.6.1: (i) ownership
of securities having no more than 5% (five percent) of the outstanding voting
power of any Person which are listed on any national securities exchange , as
long as the Person owning such securities has no other connection or
relationship with such Person, (ii) performing activities intended to enable
KRR, the Seller or their respective Affiliates to engage in a business that
conducts the Purchaser Competing Activities following the expiration of the
Restricted Period provided that the performance of such activities does not
constitute, directly or indirectly, a breach of (a) or (b) of this Clause 8.6.1
as contrasted to the preparation therefor following the expiration of the
Restricted Period or (iii) if the Seller is acquired in a single transaction or
series of related transaction by any Person whose turnover in the last
accounting year exceeded USD *** (measured in terms of the consolidated turnover
of such Person and its Affiliates) that conducts (or whose Affiliates conduct)
any Purchaser Competing Activities anywhere in the world (taken together with
its Affiliates, the “Competing Acquiring Persons”) if both (A) the Purchaser
Competing Activities of the Competing Acquiring Persons represent not more than
*** of the business of the Competing Acquiring Persons (measured in terms of
turnover and/or assets in the last accounting year of the Competing Acquiring
Persons) and (B) the Seller does not engage in any business anywhere in the
world that conducts any Purchaser Competing Activities following the
consummation of such acquisition (it is being agreed and understood that for
purposes. of this subclause (iii) the Seller shall not be deemed an Affiliate of
the Competing Acquiring Person).
8.6.2
“Purchaser Competing Activities” means the business of researching, developing,
testing, obtaining regulatory approval for, manufacturing, negotiating third
party contracts for, procuring materials for, marketing, distributing and
selling ************************************************ for any and all
pharmaceutical products for all human and animal prophylactic and therapeutic
uses; provided, however, Purchaser Competing Activities shall expressly
exclude:   (a) researching, evaluating and litigation originator Intellectual
Property as permitted under Law for, developing, testing, obtaining regulatory
approval for, manufacturing, negotiating third party contracts for, procuring
materials for, marketing, distributing and/or selling ******************** for
non-injectable pharmaceutical products; (b) performing drug discovery, research,
development work and/or manufacturing for Seller’s own requirements or a third
party’s requirements with respect to 505(b) Products, NCE’s and/or NBE’s
(including discovery, research, development work and/or manufacturing with
respect to **************** other than with respect to the ***************); and
(c) the marketing, distributing and/or selling of *************** (for either or
both oral or injectable (sterile) products) in India and the Excluded Countries
solely to the extent that (i) such API sold to third parties in India and the
Excluded Countries is not resold outside of such countries (whether on its own
or in finished products) and (ii) such marketing, distribution and selling does
not involve the marketing, distribution or sales of products of the Business in
India and the Excluded Countries, to any parties that have purchased products or
had contracts relating to purchasing products of the Business in India and the
Excluded Countries since October 1, 2011, including those listed on Schedule
8.6.2.

8.6.3
In support of the covenant contained in Clause 8.6.2(c), Seller shall ensure
that each and every contract involving marketing, distributing and selling of
non-oral penem API (including carbapenems API) and non-oral penicillin API in
India and the Excluded Countries to which it is a party includes a covenant on
the part of the counterparty not to market, distribute or resell such API’s
outside of India and the Excluded Countries during the Restricted Period;


57

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

provided, however, this Clause 8.6.3 shall not require the amendment of any
contract in existence on the Effective Date that cannot, by its terms or
applicable Law, be amended without the consent of the Seller’s counterparty.
8.6.4
The Restricted Period shall be extended by the length of any period during which
any Party or an Affiliate of any Party is in material breach of the terms of
this Clause 8.6.

8.6.5
Unless otherwise agreed to in writing by the Purchaser, during the Restricted
Period, neither KRR nor the Seller shall, directly or indirectly, for itself or
on behalf of or in conjunction with any other Person, and the Seller shall cause
its Affiliates not to, directly or indirectly call upon any Transferred Employee
or any individual who is, at the time the individual is called upon, an employee
of the Purchaser or any of its Affiliates for the purpose or with the intent of
soliciting such employee away from or out of the employ of the Purchaser or any
of its Affiliates, or employ or offer employment to any individual who was or is
employed by the Purchaser or any of its Affiliates unless such individual shall
have ceased to be employed by the Purchaser or any of its Affiliates for a
period of at least 12 (twelve) months prior thereto. This Clause 8.6.5 shall not
be deemed to prohibit either KRR, the Seller or its Affiliates from engaging in
general media advertising or solicitation that may be targeted to a particular
geographic or technical area but that is not specifically targeted towards
employees of the Purchaser or any of its Affiliates.

8.6.6
If a final Judgment of a court or tribunal of competent jurisdiction determines
that any term or provision contained in Clauses 8.6.1 through 8.6.5 is invalid
or unenforceable, then the Parties agree that the court or tribunal shall have
the power to reduce the scope, duration, or geographic area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. This Clause 8.6 shall be enforceable as so
modified after the expiration of the time within which the Judgment may be
appealed. The Parties agree that this Clause 8.6 is reasonable and necessary to
protect and preserve each Party’s legitimate business interests, the value of
the Transferred Assets of the Business, the Goodwill being purchased by the
Purchaser hereunder, and the value of the Other Businesses being retained by the
Seller and to prevent any unfair advantage being conferred on either Party.

8.6.7
The Parties agree that the covenants of non-competition and non-solicitation
contained in this Clause 8.6 are reasonable covenants under the circumstances.

8.7
[Intentionally Omitted]

8.8
Reports and Returns

The Seller shall promptly after the Closing prepare and file all reports and
returns required by applicable Laws relating to the Business as conducted using
the Transferred Assets of the Business for the period prior to the Closing Date.
8.9
Access to Records


58

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

8.9.1
After the Closing, the Purchaser shall retain for a period consistent with the
Purchaser’s record retention policies and practices those records included in
the Transferred Assets of the Business delivered to the Purchaser. The Purchaser
also shall provide the Seller and their employees, agents, consultants and other
advisors and representatives reasonable access thereto as may be reasonably
requested to enable them to prepare financial statements or Tax Returns, deal
with Tax audits or pay, discharge or perform the Excluded Liabilities.

8.9.2
The Seller shall preserve all books of account, records and files in respect of
the Business, of which the Purchaser have not been given possession, for the
longer of such period as may be specified under any applicable Law or as
requested by the Purchaser. The Seller shall and shall cause each of its
Affiliates and their respective employees, agents, consultants and other
advisors and representatives to, allow the Purchaser, its employees, officers,
advisers and agents access and to make copies thereof, as may be reasonably
requested by the Purchaser, to the books, records and files relating to the
Business for the period prior to and up to the Closing Date. The Seller agrees
with the Purchaser to provide all reasonable assistance, co-operation and
support including declarations, forms and documents to enable the Purchaser to
adequately deal with all litigation, Tax claims, Proceedings and assessments.

8.10
Returns of Products

8.10.1
The Seller shall be responsible for and shall indemnify and hold harmless the
Purchaser, in accordance with the provisions of Clause 7.4 and Clause 11,
against any and all Losses that the Purchaser or any of its Affiliates may
suffer (including the cost of replacement or returns of products of the
Business), arising out of, relating to or resulting from products of the
Business that were sold prior to the Closing and returned or claimed for credit
by any customer or distributor within the first 12 (twelve) months after the
Closing Date (collectively, “Returns”). All indemnification payments made
pursuant to this Clause 8.10 shall be treated by the Parties as adjustments to
the Cash Consideration. The Parties agree that the Purchaser shall first seek
reimbursement from amounts remaining in the Holdback Amount for any
indemnification payments made pursuant to this Clause 8.10.

8.10.2
During the 12 (twelve) month period following the Closing Date, neither the
Purchaser nor the Seller (nor any Affiliates of the Parties) shall initiate or
encourage customers or distributors of the Business to return products, except
as the Purchaser reasonably deems prudent or necessary due to quality, health or
safety reasons or as required by Law.

8.10.3
If the Purchaser takes any actions in breach of its obligations set forth in
Clause 8.10.2, the Seller shall not be bound by Clause 8.10.1 and Clause 8.10.2
above.

8.11
Refunds

If the Seller (or any of its Affiliates), on the one hand, or the Purchaser (or
any of its Affiliates), on the other hand, after the Closing Date receive any
funds properly belonging to the other Party in accordance with the terms of this
Agreement, the receiving Party shall promptly so advise such other Party, shall
segregate and hold such funds in trust for the benefit of such other Party and
shall promptly deliver such funds, together with any interest earned thereon, to
an account or accounts designated in writing by such other Party.
8.12
Inquiries


59

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

After the Closing, the Seller shall refer to the Purchaser any inquiry that the
Seller or any of its Affiliates receive relating to the Business or the
Transferred Assets of the Business; provided, however, that the Seller shall not
refer (but shall provide the Purchaser with prompt written notice thereof
pursuant to Clause 15.1) to the Purchaser any inquiry related to any Proceeding
or any claim with respect to the operation of the Business prior to the Closing.
8.13
Product Complaints

Within 5 (five) days of the Seller receiving any notice or other communication
from any Governmental Authority or any other Person regarding any actual,
alleged or potential safety, contamination, adulteration or misbranding issues
with respect to the products related to the Business or becoming aware of any
fact or circumstance reasonably likely to lead to a recall, withdrawal, field
correction, field action or field alert report related to any products of the
Business, the Seller shall notify the Purchaser in writing pursuant to
Clause 15.1 of such notice, communication, fact or circumstance.
8.14
Use of Corporate Name

8.14.1
Except as specifically provided in this Clause 8.14 or the Ancillary Agreements,
from and after the Closing, neither the Purchaser nor any of its Affiliates
shall use or permit their distributors to use the Corporate Name.

8.14.2
Within 3 (three) months after the Closing Date, the Purchaser shall, and shall
cause its Affiliates to, cease to use and remove or cover the Corporate Name
from all signs and billboards.

8.14.3
Within 3 (three) months after the Closing Date, the Purchaser shall, and shall
cause its Affiliates to, cease to use and remove or cover the Corporate Name
from all signs sales invoices, printed forms, documents, stationery, office
supplies or other similar materials.

8.14.4
The Purchaser and its Affiliates and designees shall have the right to market,
promote, sell and distribute all Inventory existing as of the Closing bearing
the Corporate Name until the expiration (on a product by product of the Business
basis) of the relevant stock.

8.14.5
The Purchaser and its Affiliates and designees shall have the right to
manufacture, assemble and package (or have manufactured, assembled and packaged)
products of the Business bearing the Corporate Name, to the same extent as such
products are manufactured, assembled, packaged and sold as of the Effective
Date, for up to 24 (twenty four) months following the Closing Date.

8.14.6
The Purchaser and its Affiliates and designees may use product literature that
bears the Corporate Name for up to 3 (three) months after the Closing Date. No
product literature used after 3 (three) months after the Closing Date may
include a reference to the Corporate Name.

8.15
Seller Mixed-Use Intellectual Property Licenses


60

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

8.15.1
At the Closing, the Seller shall, and shall cause its Affiliates to, grant to
the Purchaser and its Affiliates (to the extent that the Seller and its
Affiliates have the right to make such grant), a perpetual, irrevocable,
worldwide, non-exclusive and royalty-free right and license (with the right to
grant sublicenses) under the Seller Mixed-Use Intellectual Property, solely
within the Field of Use. For the purposes of this Agreement, the term “Field of
Use” means the business of researching, evaluating and litigating originator
Intellectual Property as permitted under Law for, developing, testing, obtaining
regulatory approval for, manufacturing, negotiating third party contracts for,
procuring materials for, marketing, distributing and selling penem API
(including carbapenems API) and penicillin API, including the Rempex Combination
API, for any and all pharmaceutical products for all human and animal
prophylactic and therapeutic uses.

8.15.2
The Seller and its Affiliates shall have the first right, but not the
obligation, to commence, prosecute any and defend any Proceedings involving the
Seller Mixed-Use Intellectual Property. In addition, the Purchaser and its
Affiliates shall be entitled to join in any such Proceeding at their own
expense. Each Party shall be entitled to retain any and all amounts awarded to
it in any such Proceeding.

8.15.3
The Purchaser agrees to comply with the terms and conditions of any underlying
license to the Seller with respect to any Seller Mixed-Use Intellectual Property
sublicensed to the Purchaser pursuant to this Clause 8.15.

8.16
Seller NPNC Intellectual Property Licenses

8.16.1
At the Closing, the Seller shall, and shall cause its Affiliates to, grant to
the Purchaser and its Affiliates (to the extent that the Seller and its
Affiliates have the right to make such grant), a perpetual, irrevocable,
worldwide, non-exclusive and royalty-free, non-transferable right and license
(with no right to transfer or grant sublicenses) under the Seller NPNC
Intellectual Property, (i) solely within the Injectables Field of Use and (ii)
for fulfilling Purchaser’s and its Affiliates’ obligations to the Seller under
the NPNC API Supply Agreement. For the purposes of this Agreement, the term
“Injectables Field of Use” means the business of researching, evaluating and
litigating originator Intellectual Property as permitted under Law for,
developing, testing, obtaining regulatory approval for, manufacturing,
negotiating third party contracts for, procuring materials for, marketing,
distributing and selling API used in any injectable pharmaceutical products for
all human and animal prophylactic and therapeutic uses that are manufactured,
marketed, distributed and sold by or on behalf of Purchaser or any of its
Affiliates. Notwithstanding the foregoing, it is agreed and understood by the
Parties that (i) the Purchaser shall have the right to transfer the right and
license set forth in this Clause 8.16 to a third party in connection with any
transaction involving a transfer to a third party of all or substantially all of
Purchaser's or any of its Affiliates' business of manufacturing, marketing,
distributing and selling injectable pharmaceutical products for or on behalf of
Purchaser or its Affiliates or for or on behalf of Third Parties and (ii) to the
extent applicable, the Purchaser and its Affiliates shall have the right to
subcontract its right and license to third parties or otherwise grant the rights
provided under this Clause 8.16 to a third party in each case in connection with
Purchaser's or any of its Affiliates manufacture, marketing, distributing or
selling of injectable pharmaceutical products for all human and animal
prophylactic and therapeutic uses. The Injectables Field of Use shall expressly
exclude the developing, manufacturing, marketing, distributing and/or selling of
API as a stand-alone product to or for the benefit of Third Parties.


61

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

8.16.2
Subject to the terms of this Agreement, the Seller shall, and shall cause its
Affiliates to, grant to the Purchaser and its Affiliates (to the extent that the
Seller and its Affiliates have the right to make such grant), the non-exclusive
right to access, reference or cross-reference the Seller NPNC Intellectual
Property Regulatory Documentation to support NPNC Registration applications in
the Injectables Field of Use.

8.16.3
At the Closing, the Seller will deliver to the Purchaser copies of the materials
comprising the Seller NPNC Know-How.

8.16.4
The Seller and its Affiliates shall have the sole right, but not the obligation,
to commence, prosecute any and defend any Proceedings involving the Seller NPNC
Intellectual Property. Seller shall be entitled to retain any and all amounts
awarded to it in any such Proceeding.

8.16.5
The Purchaser and its Affiliates agree to comply with the terms and conditions
of any underlying license to the Seller with respect to any Seller NPNC
Intellectual Property sublicensed to the Purchaser and its Affiliates pursuant
to this Clause 8.16, including being responsible for the payment of any and all
royalties or other consideration which accrues under any Contract entered into
by Seller prior to the Closing as a result of the Purchaser’s or its Affiliates’
exploitation of any Seller NPNC Intellectual Property covered by such
sublicense; provided, however, that the Purchaser and its Affiliates shall only
be responsible for making such royalty or other consideration payments if, and
only if, the Seller has notified the Purchaser in writing of the obligation to
pay such a royalty or other consideration (and the applicable terms of such
royalty or other consideration) prior to the Purchaser’s or its Affiliates’
exploitation of the Seller NPNC Intellectual Property for which such royalty or
other consideration is due; provided further, the Purchaser shall be deemed
sufficiently notified of all royalty or other consideration payments arising
under the Contracts listed on Clause 9.30.4 of the Seller Disclosure Schedule.

8.16.6
The Seller shall not, and shall cause its Affiliates to not, sell, convey,
assign or otherwise transfer any of its rights to the Intellectual Property that
is included in the Seller NPNC Intellectual Property unless the third party to
whom such Intellectual Property is sold, conveyed, assigned or otherwise
transferred to is notified of the license set forth in this Clause 8.16 and the
third party takes such Intellectual Property subject to the license.

8.16.7
Solely for informational purposes, and in no event for the purpose of the
Purchaser or its Affiliates making any claims for indemnification for any
breaches of representations, warranties, covenants or other agreements, the
Seller shall use its good faith efforts to inform the Purchaser prior to the
Closing of any: (i) Proceedings that have been instituted or are pending that
challenge the right of the Seller or any of its Affiliates with respect to the
use of the Seller NPNC Intellectual Property; (ii) opposition, re-examination,
revocation, nullity suit or other Proceeding that is or has been pending
involving the Seller or any of its Affiliates with respect to the Seller NPNC
Intellectual Property in which the scope, validity, or enforceability of any of
Seller NPNC Intellectual Property is being or has been challenged; and (iii)
other than any Paragraph IV litigation or related claims, any written notice in
the last 3 (three) years alleging that the Seller or any of its Affiliates with
respect to the conduct of the Business or the use of the Seller NPNC
Intellectual Property infringes the Intellectual Property rights of any other
Person anywhere in the world.

8.17
Manufacture of Non-Business Products


62

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Following the Closing, except as specifically contemplated in the Ancillary
Agreements, neither the Purchaser nor its Affiliates shall be obligated to
manufacture or produce any products at the Transferred Facilities that are not
included in the Business or the Transferred Assets of the Business and the
Seller shall transfer on or prior to the Closing the manufacture and production
of such products or services to an alternate location.
8.18
Further Action

8.18.1
Subject to the other express provisions of this Agreement, the Parties shall
cooperate reasonably with each other and with their respective representatives
in connection with any steps required to be taken as part of their respective
obligations under this Agreement, and the Parties agree:  (a) to furnish, or
cause to be furnished, upon request to each other such further information;
(b) to execute and deliver, or cause to be executed and delivered, to each other
such other documents; and (c) to do, or cause to be done, such other acts and
things, all as the other Party may reasonably request for the purpose of
carrying out the intent of this Agreement and the Ancillary Agreements and the
transactions contemplated hereby and thereby. Without limitation of the
foregoing, the Seller shall cooperate with the Purchaser following the Closing
and provide all necessary assistance, take all necessary actions as may be
required and execute such documents to:  (i) register the IP Assignments; and
(ii) fully vest the Purchased Intellectual Property in the name of the
Purchaser.

8.18.2
Notwithstanding any other provision of this Agreement, this Agreement does not
constitute an agreement to sell, convey, assign, assume, transfer or deliver any
interest in any Transferred Asset of the Business, or any claim, right, benefit
or obligation arising thereunder or resulting therefrom if a sale, conveyance,
assignment, assumption, transfer or delivery, or an attempt to make such a sale,
conveyance, assignment, assumption, transfer or delivery, without the Consent of
a third party would:  (a) constitute a breach or other contravention of the
rights of such third party; (b) be ineffective with respect to any party to a
Contract concerning such Transferred Asset of the Business; or, (c) upon
transfer, in any way adversely affect the rights of the Purchaser under such
Contract or with respect to such Transferred Asset of the Business. If the sale,
conveyance, assignment, transfer or delivery by the Seller to the Purchaser of
any interest in, or assumption by the Purchaser of any Liability under, any
Transferred Asset of the Business requires the Consent of a third party, then
such sale, conveyance, assignment, transfer, delivery or assumption shall be
subject to such Consent being obtained. Without limiting Clause 8.18.3, if any
Contract included in the Transferred Assets of the Business may not be assigned
to the Purchaser by reason of the absence of any such Consent, the Seller shall
not be required to assign such Contract. The Purchaser shall not be required to
assume any Assumed Liability arising under such Contract.

8.18.3
If any Consent in respect of a Transferred Asset of the Business has not been
obtained on or before the Closing Date, the Seller shall continue to use
commercially reasonable efforts to obtain such Consent as promptly as
practicable after the Closing until such time as such Consent has been obtained,
and to cooperate in any lawful and reasonable arrangement which shall provide
the Purchaser the benefits of any such Transferred Asset of the Business,
including subcontracting, licensing or sublicensing to the Purchaser any or all
of the Seller’s rights with respect to such Transferred Asset of the Business
and including the enforcement for the benefit of the Purchaser of any and all
rights of the Seller against a third party thereunder. Once a Consent for the
sale, conveyance, assignment, transfer and delivery of a


63

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Transferred Asset of the Business is obtained, the Seller shall promptly assign,
transfer, convey and deliver such Transferred Asset of the Business to the
Purchaser, and the Purchaser shall assume the obligations under such Transferred
Asset of the Business assigned, transferred, conveyed and delivered to the
Purchaser from and after the date of sale, conveyance, assignment, transfer and
delivery to the Purchaser pursuant to a transfer agreement which the Parties
shall prepare, execute and deliver in good faith at the time of such transfer,
all at no additional cost to the Purchaser. The Seller shall pay and discharge
any and all out-of-pocket costs of seeking to obtain or obtaining any such
Consent whether before or after the Closing Date. If and when such Consents are
obtained or such other required actions have been taken, the transfer of such
Transferred Asset of the Business shall be effected in accordance with the terms
of this Agreement.
8.18.4
The Purchaser and the Seller acknowledge that, on the Closing Date, legal title
to the Governmental Authorizations and Registrations set forth on
Schedule 8.18.4 shall remain with the Seller or the Seller’s Affiliates or
nominees due to the requirements of applicable regulatory local Laws and, to the
extent such Governmental Authorizations and Registrations can be transferred to
the Purchaser or the Purchaser’s Affiliates, the need for the Consent of the
Governmental Authorities to such transfer. Following the Closing, the Seller
shall promptly provide the Purchaser or the Purchaser’s Affiliates with all
reasonable assistance and support for the preparation, notarization and
legalization of the documents required for, and take all actions to assign and
transfer to the Purchaser or its Affiliates, Governmental Authorizations and
Registrations used in or related to the Business or any Transferred Asset of the
Business or required for the ownership or use of any Transferred Asset of the
Business or the operation of the Business.

8.18.5
Nothing in this Clause 8.18 shall be deemed a waiver by the Purchaser of its
rights to have received on or before the Closing an effective assignment of all
of the Transferred Assets of the Business or of the covenant of the Seller to
obtain all Consents, nor shall this Clause 8.18 be deemed to constitute an
agreement to exclude from the Transferred Assets of the Business any of the
assets described under Clause 2.1.

8.18.6
If the Parties determine that an asset, right or property that is a Transferred
Asset of the Business pursuant to the terms of Clause 2.1 was not transferred to
the Purchaser pursuant to Clause 2.1 and the Ancillary Agreements or licensed to
the Purchaser pursuant to Clause 8.14, then the Seller shall immediately, or
shall cause its Affiliates as necessary, to assign, at no additional
consideration, all right, title and interest in and to such Transferred Asset of
the Business to the Purchaser and take all necessary actions to obtain any
necessary Consents to do so.

8.19
Notice Regarding the Seller’s *************** Business

If at any time during the period five (5) years after the Closing, and provided
that the Purchaser is not in breach of the terms of the Amended API Supply
Agreement, the Seller desires to sell or transfer (whether through one
transaction or a series of transactions) the business of researching, evaluating
and litigating originator Intellectual Property as permitted under Law for,
developing, testing, obtaining regulatory approval for, manufacturing,
negotiating third party contracts for, procuring materials for, marketing,
distributing and selling *************** in a transaction or transactions where
the *** represents a majority of the assets being sold or transferred by the
Seller in such transaction or series of transactions (the “Proposed
Transaction”), then the Seller shall give notice of its desire to enter into
such Proposed Transaction to the Purchaser and provide in good faith to the

64

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Purchaser (or an Affiliate of the Purchaser to be designated by the Purchaser)
the opportunity to participate in such sale or transfer process, including, to
the extent permitted under any confidentiality agreement entered into with a
proposed purchaser and not being conducted in an auction format, providing
updates regarding the status of the Proposed Transaction process and the names
of any of potential purchasers involved in such Proposed Transaction process.
8.20
Pen/Penem Intellectual Property Licenses

8.20.1
At the Closing, the Purchaser shall grant to the Seller and its Affiliates (to
the extent that the Purchaser has the right to make such grant), a perpetual,
irrevocable, worldwide, non-exclusive and royalty-free right and license (with
the right to transfer and grant sublicenses) under the Pen/Penem Intellectual
Property solely within the Non-Injectable Field of Use. For the purposes of this
Agreement, the term “Non-Injectable Field of Use” means the business of
researching, evaluating and litigating originator Intellectual Property as
permitted under Law for, developing, testing, obtaining regulatory approval for,
manufacturing, negotiating third party contracts for, procuring materials for,
marketing, distributing and selling API used in any non-injectable
pharmaceutical products for all human and animal prophylactic and therapeutic
uses that are manufactured, marketed, distributed or sold by Seller or any of
its Affiliates.

8.20.2
At the Closing, the Seller may retain copies of the materials comprising the
Pen/Penem Know-How.

8.20.3
The Purchaser and its Affiliates shall have the first right, but not the
obligation, to commence, prosecute any and defend any Proceedings involving the
Pen/Penem Intellectual Property. In addition, the Seller and its Affiliates
shall be entitled to join in any such Proceeding at their own expense. Each
Party shall be entitled to retain any and all amounts awarded to it in any such
Proceeding.

8.20.4
The Seller and its Affiliates agree to comply with the terms and conditions of
any underlying license to the Purchaser with respect to any Pen/Penem
Intellectual Property sublicensed to the Seller and its Affiliates pursuant to
this Clause 8.20, including the payment of any and all royalties or other
consideration which accrues under any Contract entered into by Seller prior to
the Closing as a result of the Seller’s or its Affiliates’ exploitation of any
Pen/Penem Intellectual Property covered by such sublicense.

8.20.5
Notwithstanding the terms of Clause 8.20.1 above, in the event Seller files for
protection under the bankruptcy laws, makes an assignment for the benefit of
creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within sixty (60) days of
the filing thereof, then Purchaser may terminate the license provided in this
Clause 8.20 effective immediately upon written notice to the Seller.

8.20.6
The Purchaser shall not, and shall cause its Affiliates to not, sell, convey,
assign or otherwise transfer any of its rights to the Intellectual Property that
is included in the Pen/Penem Intellectual Property unless the third party to
whom such Intellectual Property is sold, conveyed, assigned or otherwise
transferred to is notified of the license set forth in this Clause 8.20 and the
third party takes such Intellectual Property subject to the license.


65

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

8.21
Offer Notice and Exercise of Right of Negotiation Regarding the Retained ***
Facility.

8.21.1
Offer Notice. If at any time after the Closing, the Seller or any of its
Affiliates desires to sell, lease or transfer (whether through one transaction
or a series of transactions) all or any portion of the Retained *** Facility
(other than in a sale-leaseback transaction pursuant to which the Seller or any
of its Affiliates remains a tenant at such sold, leased or transferred portion
following the completion of such Proposed Retained *** Facility Transaction) (a
“Proposed Retained *** Facility Transaction”), then the Seller shall, prior
entering into such Proposed Retained *** Facility Transaction with a third party
provide notice of the same (the “Proposed Retained *** Facility Transaction
Notice”) to the Purchaser, which notice shall identify the proposed purchase
price or other consideration payable to the Seller in connection with such
Proposed Retained *** Facility Transaction (the “Proposed Retained *** Facility
Consideration”) and to exclusively provide to the Purchaser (or an Affiliate of
the Purchaser to be designated by the Purchaser) with the right to exclusively
negotiate with the Seller during a period of 45 (forty-five) days (the “Retained
*** Facility Exclusivity Period”).

8.21.2
Exercise of Right of Negotiation. The Purchaser may exercise its right to enter
into the Retained *** Facility Exclusivity Period by notifying the Seller in
writing of its election within ten (10) days of the Purchaser’s receipt of the
Proposed Retained *** Facility Transaction Notice. If Purchaser exercises its
right to enter into the Retained *** Facility Exclusivity Period:  (i) each of
the Parties shall negotiate in good faith the terms of the Proposed Retained ***
Facility Transaction, and (ii) if reaching agreement of such terms each of the
Seller and the Purchaser (or its designee) shall take, or cause to be taken, all
actions and do, or cause to be done, all things reasonably necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the Proposed Retained *** Facility Transaction.

8.21.3
Sale to Third Party. If the Purchaser fails to exercise its right to enter into
the Retained *** Facility Exclusivity Period or the Parties are unable, despite
using good faith efforts, to agree upon the terms of the Proposed Retained ***
Facility Transaction within the Retained *** Facility Exclusivity Period, the
Seller or its applicable Affiliate shall be free to enter into the Proposed
Retained *** Facility Transaction with a third party. In no event shall the
Seller or its applicable Affiliate consummate a Retained *** Facility Proposed
Transaction until after the expiration of the period during which the Purchaser
may exercise its right to enter into the Retained *** Facility Proposed
Transaction and during which the Purchaser has failed to exercise such right.

8.22
Offer Notice and Exercise of Right of Negotiation Regarding the *** Facility

8.22.1
Offer Notice. If at any time after the Closing, the Purchaser or any of its
Affiliates desires to sell, lease or transfer (whether through one transaction
or a series of transactions) all or any portion of the *** Facility (other than
in a sale-leaseback transaction pursuant to which the Purchaser or any of its
Affiliates remains a tenant at such sold, leased or transferred portion
following the completion of such Proposed *** Facility Transaction) (a “Proposed
*** Facility Transaction”), then the Seller shall, prior entering into such
Proposed *** Facility Transaction with a third party provide notice of the same
(the “Proposed *** Facility Transaction Notice”) to the Seller, which notice
shall identify the proposed purchase price or other consideration payable to the
Purchaser in connection with such Proposed *** Facility Transaction (the
“Proposed *** Facility Consideration”) and to exclusively provide to the


66

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Seller (or an Affiliate of the Seller to be designated by the Purchaser) with
the right to exclusively negotiate with the Purchaser during a period of 45
(forty-five) days (the “*** Facility Exclusivity Period”).
8.22.2
Exercise of Right of Negotiation. The Seller may exercise its right to enter
into the *** Facility Exclusivity Period by notifying the Purchaser in writing
of its election within ten (10) days of the Seller’s receipt of the Proposed ***
Facility Transaction Notice. If Seller exercises its right to enter into the ***
Facility Exclusivity Period:  (i) each of the Parties shall negotiate in good
faith the terms of the Proposed *** Facility Transaction, and (ii) if reaching
agreement of such terms each of the Purchaser and the Seller (or its designee)
shall take, or cause to be taken, all actions and do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the Proposed *** Facility
Transaction.

8.22.3
Sale to Third Party. If the Seller fails to exercise its right to enter into the
*** Facility Exclusivity Period or the Parties are unable, despite using good
faith efforts, to agree upon the terms of the Proposed *** Facility Transaction
within the *** Facility Exclusivity Period, the Purchaser or its applicable
Affiliate shall be free to enter into the Proposed *** Facility Transaction with
a third party. In no event shall the Purchaser or its applicable Affiliate
consummate a *** Facility Proposed Transaction until after the expiration of the
period during which the Seller may exercise its right to enter into the ***
Facility Proposed Transaction and during which the Seller has failed to exercise
such right.

9
REPRESENTATIONS AND WARRANTIES OF SELLER

Subject to the exceptions specifically set forth on the disclosure schedule
delivered by the Seller to the Purchaser concurrently with the execution and
delivery of this Agreement (the “Seller Disclosure Schedule”), the Seller
represents and warrants to the Purchaser as of the Effective Date and as of the
Closing Date as follows:
9.1
Organization and Good Standing

The Seller is a company duly organized and validly existing under the Laws of
India, and the Seller has all requisite company power and authority to own,
lease and operate the Transferred Assets of the Business and to conduct the
Business. The Seller is duly qualified or licensed to do business in which the
character of the properties it owns, operates or leases or the nature of its
activities makes such qualification or licensure necessary, except to the extent
that the failure to be so qualified or licensed has not had or would not
reasonably be expected to have a Material Adverse Effect. Clause 9.1 of the
Seller Disclosure Schedule sets forth an accurate and complete list of the
Seller’s current directors and officers. The Seller has made available to the
Purchaser accurate and complete copies of the articles of association,
memorandum of association or other constituent documents of the Seller, as
currently in effect, and the Seller is not in default under or in violation of
any provision thereof.
9.2
Authority and Enforceability


67

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

The Seller has all requisite company power and authority to execute and deliver
this Agreement and each Ancillary Agreement to which the Seller is a party and
to perform its obligations under this Agreement and each such Ancillary
Agreement, subject to obtaining the shareholder approval contemplated in
Clause 6.5. The execution, delivery and performance of this Agreement and each
Ancillary Agreement to which the Seller is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Seller and the Seller has made available to
the Purchaser an accurate and complete copy of the approval of the board of the
directors of the Seller containing such authorization. The Seller has duly and
validly executed and delivered this Agreement and, on or prior to the Closing,
the Seller shall have duly and validly executed and delivered each Ancillary
Agreement to which it is a party. This Agreement constitutes, and upon execution
and delivery, each Ancillary Agreement to which the Seller is a party shall
constitute, the valid and binding obligations of the Seller, enforceable against
the Seller in accordance with their terms, except as enforceability may be
limited or affected by applicable bankruptcy, insolvency, moratorium,
reorganization or other Law of general application relating to or affecting
creditors’ rights generally.
9.3
No Conflict

Neither the execution, delivery and performance of this Agreement or any
Ancillary Agreement by the Seller, nor the consummation of the transactions
contemplated hereby or thereby, shall (a) directly or indirectly (with or
without notice, lapse of time, or both) conflict with, result in a breach or
violation of, constitute a default under, give rise to any right of revocation,
withdrawal, suspension, acceleration, cancellation, termination, modification,
imposition of additional obligations or loss of rights under, result in any
payment becoming due under, or result in the imposition of any Encumbrances
(other than Permitted Encumbrances) on any of the properties or assets of the
Seller (including the Transferred Assets of the Business) under, or otherwise
give rise to any right on the part of any Person to exercise any remedy or
obtain any relief under:  (i) the articles of association or memorandum of
association of the Seller or any resolution adopted by the board of directors or
shareholders of the Seller; (ii) except as set forth in Clause 9.3(a)(ii) of the
Seller Disclosure Schedule, any Material Contract (as disclosed on Clause 9.13.1
of the Seller Disclosure Schedule) to which the Seller is a party, by which the
Seller or its properties or assets (including the Transferred Assets of the
Business) is bound or affected or pursuant to which the Seller is an obligor or
a beneficiary; or, (iii) any Law, Judgment or Governmental Authorization
applicable to the Seller or any of its businesses, properties or assets
(including the Transferred Assets of the Business) or, (b) except as set forth
on Clause 9.3(b) of the Seller Disclosure Schedule, require the Seller to obtain
any Consent or Governmental Authorization of, give any notice to, or make any
filing or registration with, any Governmental Authority or other Person.
9.4
Financial Statements; Delinquent Payables

9.4.1
Attached as Clause 9.4.1 of the Seller Disclosure Schedule are the following
financial statements (collectively, the “Financial Statements”):

9.4.1(a)
audited consolidated and consolidating balance sheets of the Seller as of
31 March 2010, 31 March 2011 and 31 March 2012 and the related audited


68

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

consolidated and consolidating profit and loss account and statements of cash
flows for each of the fiscal years then ended, including in each case any notes
thereto, together with the report thereon of SNB Associates, independent
certified public accountants (the most recent of which, the “Balance Sheet”);
9.4.1(b)
an unaudited unconsolidated balance sheet of the Seller as of 30 June 2012 (the
“Interim Balance Sheet”) and the related unaudited consolidated and
consolidating profit and loss account for the 6 (six) months then ended;

9.4.1(c)
unaudited carve-out balance sheets of the Business and the operations of the
Transferred Assets of the Business as of 31 March 2012 (the “Business Balance
Sheet”) and the related unaudited profit and loss account for each of the fiscal
year then ended; and

9.4.1(d)
    an unaudited carve-out balance sheet of the Business and the operations of
the Transferred Assets of the Business as of 30 June 2012 (the “Interim Business
Balance Sheet”) and the related unaudited profit and loss account for 6 (six)
months then ended.

9.4.2
To the extent related to the Business and the operations of the Transferred
Assets of the Business, the Financial Statements (including the notes thereto)
are correct and complete in all material respects and are consistent with the
books and records of each of the Seller and the Business, as applicable. To the
extent related to the Business and the operations of the Transferred Assets of
the Business, the Financial Statements (including the notes thereto) have been
prepared in accordance with GAAP, consistently applied throughout the periods
involved (except that the interim financial statements are subject to normal
recurring year-end adjustments, the effect of which shall not, individually or
in the aggregate, be material, and the absence of notes that, if presented,
would not differ materially from the notes to the Balance Sheet or the Business
Balance Sheet, as applicable). To the extent related to the Business and the
operations of the Transferred Assets of the Business, the Financial Statements
fairly present in all material respects the financial condition, results of
operations, changes in shareholders’ equity and cash flows of the Seller, the
Business and the operations of the Transferred Assets of the Business as of the
respective dates and for the periods indicated therein.

9.4.3
Attached as Clause 9.4.3 of the Seller Disclosure Schedule is a list of all
outstanding trade accounts payable to third party creditors relating to the
Business or the Transferred Assets of the Business that are delinquent as of
July 31, 2012 (the “Schedule of Delinquent Payables”), which Schedule of
Delinquent Payables shall be updated prior to the Closing Date pursuant to the
terms of Clause 6.19 to reflect those trade accounts payable relating to the
Business or the Transferred Assets of the Business that will be, or are
reasonably expected to be, delinquent as of the Closing.

9.4.4
Attached as Clause 9.4.4 of the Seller Disclosure Schedule is a list of the
average raw material prices paid by the Seller for each the products listed
thereon during the 12 (twelve) month period ended 31 March 2012, which
information is correct and complete on a product by product basis in all
material respects.

9.5
Books and Records


69

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

To the extent related to the Business or the Transferred Assets of the Business,
the books of account, minute books, share record books and other records of the
Seller, all of which have been made available to the Purchaser, are accurate and
complete in all material respects, and have been maintained in accordance with
sound business practices and an adequate system of internal controls. The minute
books of the Seller contain accurate and complete records of all meetings held
of, and corporate action taken by, the Seller’s shareholders, directors and
directors’ committees, and no such meeting has been held for which minutes have
not been prepared and are not contained in such minute books. At the time of the
Closing, all of such books and records shall be in the possession of the Seller.
9.6
Inventory

9.6.1
All Inventory is of a quality and quantity usable and, with respect to finished
goods, salable in the Ordinary Course of Business. None of such Inventory is
obsolete, damaged, defective, distressed, out of specification as set forth in
the Registrations, or of below-standard quality, except that which has been or
shall be written off or written down to net realizable value on the Balance
Sheet, the Business Balance Sheet, the Interim Balance Sheet, the Interim
Business Balance Sheet and the accounting records of the Seller as of the
Closing Date in accordance with the past custom and practice of the Seller. The
values at which such Inventory is carried are in accordance with GAAP. Since the
date of the Balance Sheet, the Seller has continued to replenish Inventory in
the Ordinary Course of Business and at a cost not exceeding market prices
prevailing at the time of manufacture. Except as set forth on Clause 9.6 of the
Seller Disclosure Schedule, all Inventory is maintained at the Transferred
Facilities and no Inventory is held on a consignment basis. The Seller does not
have any commitments to purchase raw materials other than in the Ordinary Course
of Business.

9.6.2
The quantities of Inventory are reasonable in the Ordinary Course of Business.

9.7
No Undisclosed Liabilities

Except as set forth in the Financial Statements, there are no Liabilities of the
Business or related the operations of the Transferred Assets of the Business
that are required to be reflected in a balance sheet of the Business and the
operations of the Transferred Assets of the Business prepared in accordance with
GAAP, other than Liabilities (a) arising after the date of the Balance Sheet in
the Ordinary Course of Business and consistent with past practices or (b) that
constitute Excluded Liabilities.
9.8
Absence of Certain Changes and Events

Since the date of the Balance Sheet:  (a) the Seller has conducted the Business
and the operation of the Transferred Assets of the Business only in the Ordinary
Course of Business; and (b) there has not been any Material Adverse Effect.
Without limiting the generality of the foregoing, since the date of the Balance
Sheet, with respect to the Business or the Transferred Assets of the Business,
as applicable, there has not been any:

70

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

9.8.1
amendment or authorization of any amendment to the Seller’s articles of
association or memorandum of association;

9.8.2
except as set forth on Clause 9.8.2 of the Seller Disclosure Schedule,
(i) issuance, incurrence, assumption, guarantee or amendment of any
Indebtedness; (ii) loans, advances (other than routine advances to the Seller’s
employees in the Ordinary Course of Business) or capital contributions to, or
investment in, any other Person, other than in accordance with the Seller’s cash
investment policy as described in Clause 9.8.2(ii) of the Seller Disclosure
Schedule; or (iii) entry into any hedging Contract or other financial agreement
or arrangement designed to protect the Seller against fluctuations in
commodities prices or exchange rates;

9.8.3
except as set forth in Clause 9.8.3 of the Seller Disclosure Schedule, sale,
lease, license, pledge or other disposition of, or Encumbrance (other than a
Permitted Encumbrance) on, any of the Transferred Assets of the Business (other
than sales of inventory for fair consideration and in the Ordinary Course of
Business);

9.8.4
acquisition, (i) by merger or consolidation with, or by purchase of all or a
substantial portion of the assets or any stock of, or by any other manner, any
business or Person; or (ii) of any properties or assets related to or in
connection with the operation of the Business or the Transferred Assets of the
Business that are material to the Seller individually or in the aggregate,
except purchases of inventory for fair consideration and in the Ordinary Course
of Business;

9.8.5
damage to, or destruction or loss of, any Transferred Assets of the Business
with an aggregate value to the Seller or any of its Affiliates in excess of ***,
whether or not covered by insurance;

9.8.6
entry into, modification, acceleration, cancellation, termination, default
under, or receipt of notice of an event or circumstance that (with or without
the lapse of time) would give rise to an acceleration, cancellation, termination
or default under, any Material Contract (or series of related Material
Contracts) related to the Business or the Transferred Assets of the Business,
which involves a total remaining commitment by or to the Seller or any of its
Affiliates of at least *** or otherwise outside the Ordinary Course of Business;

9.8.7
(a) except as required by Law, adoption, entry into, termination or amendment of
any Business Employee Plan, and with respect to the Business Employees, any
collective bargaining agreement or employment, severance or similar Contract;
(b) material increase in the compensation, allowances or fringe benefits of, or
payment of any bonus to, any director, officer, Business Employee or consultant
or other independent contractor hired or retained by the Seller or any of its
Affiliates in connection with the Business or the operation of the Transferred
Assets of the Business; (c) amendment or acceleration by the Seller or any of
its Affiliates of the payment, right to payment or vesting of any compensation
or benefits in respect of the Business Employees; (d) payment by the Seller or
any of its Affiliates of any benefit not provided for as of the Effective Date
under any Business Employee Plan; (e) except for merit increases or bonus
payments made in the Ordinary Course of Business, grant by the Seller or any of
its Affiliates of any awards under any bonus, incentive, performance or other
compensation plan or arrangement or benefit plan, or the removal of existing
restrictions in any Business Employee Plan or Contract or awards made
thereunder; or (f) any action by the Seller or any of its Affiliates other than
in the Ordinary Course of Business to fund or in any other way secure the
payment of compensation or benefits under any Business Employee Plan;


71

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

9.8.8
cancellation, compromise, release or waiver of any claims or rights (or series
of related claims or rights) related to the Business or the Transferred Assets
of the Business with a value to the Seller or any of its Affiliates exceeding
*** or otherwise outside of the Ordinary Course of Business;

9.8.9
settlement or compromise in connection with any Proceeding involving the
Business or the Transferred Assets of the Business exceeding ***;

9.8.10
capital expenditure or other expenditure by the Seller or any of its Affiliates
with respect to property, plant or equipment for use in the Business or the
Transferred Assets of the Business in excess of *** in the aggregate or in
excess of *** in the aggregate for the period between the Effective Date and the
Closing;

9.8.11
change in the Seller’s accounting principles, methods or practices or investment
practices, including any changes as were necessary to conform with GAAP;

9.8.12
acceleration or delay in the payment of accounts payable or other Liabilities or
in the collection of notes or accounts receivable;

9.8.13
increase in the level of the delinquent accounts payable beyond that which is
incurred in the Ordinary Course of Business and is consistent with the level in
the Financial Statements;

9.8.14
making or rescission by the Seller of any Tax election, settlement or compromise
of any Tax Liability or amendment of any Tax Return;

9.8.15
act or omission that would impair or otherwise adversely affect the Business,
any of the Transferred Assets of the Business or Assumed Liabilities or the
performance by the Seller and its Affiliates of their obligations under this
Agreement or any Ancillary Agreement; or

9.8.16
agreement by the Seller or any of its Affiliates, whether in writing or
otherwise, to do any of the foregoing.

9.9
Assets

Clause 9.9 of the Seller Disclosure Schedule sets forth a complete and accurate
description of the ownership, use, type and location of the Transferred Assets
of the Business. The Seller has good and marketable title to all of the
Transferred Assets of the Business, free and clear of all Encumbrances (other
than the Permitted Encumbrances), or in the case of leased properties and
assets, valid leasehold interests or licenses in such leased or licensed
properties or assets. The Seller is in possession of all of the Transferred
Assets of the Business. Except as set forth in Clause 9.9(b) of the Seller
Disclosure Schedule, the Transferred Assets of the Business constitute all of
the properties and assets used in or necessary to conduct the Business as
currently conducted by the Seller and its Affiliates. Each tangible asset
included in the Transferred Assets of the Business is in good operating
condition and repair, ordinary wear and tear excepted, is free from latent and
patent defects, is suitable for the purposes for which it is being used and is
currently planned to be used by the Seller or its Affiliates and has been
maintained in accordance with normal industry practice. The Seller or its
Affiliates have in full force and effect maintenance Contracts with independent
specialist contractors in respect of all Transferred Assets of the Business for
which it is normal or prudent to have maintenance

72

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Contracts and in respect of all Transferred Assets of the Business for which the
Seller or any of its Affiliates are obliged to maintain or repair such
Transferred Assets of the Business under a leasing or similar Contract.
9.10
Real Property

9.10.1
Schedule 1.1(a)(i) sets forth a correct description of the street address,
khasra numbers, khatauni numbers, field numbers and plot numbers of the
Aurangabad Facility (excluding the Aurangabad Leased Portion). The Seller has
made available to the Purchaser accurate copies of the sale deed and other
instruments (as recorded) by which the Seller (or its Affiliate) acquired its
interests in the Aurangabad Facility (excluding the Aurangabad Leased Portion).
There are no outstanding options, rights of first offer or rights of first
refusal to purchase the Aurangabad Facility (excluding the Aurangabad Leased
Portion) or any portion thereof or interest therein. The Seller (or its
Affiliate) purchased the Aurangabad Facility (excluding the Aurangabad Leased
Portion) by and under a sale deed which was properly executed, sufficiently
stamped and duly registered as required by applicable Law. Schedule 1.1(a)(ii)
sets forth an accurate and complete description, by street address, of the
subject leased real property, the date and term of the lease, sublease or other
occupancy right, the names of the parties thereto, each amendment thereto and
the aggregate annual rent payable thereunder, of the Aurangabad Leased Portion.
The Seller has delivered to the Purchaser accurate and complete copies of all
leases relating to the Aurangabad Leased Portion. With respect to each such
lease, neither the Seller nor any of its Affiliates has exercised or given any
notice of exercise of, nor has any lessor or landlord exercised or given any
notice of exercise by such party of, any option, right of first offer or right
of first refusal contained in any such lease. The rental set forth in the lease
of the Aurangabad Leased Portion is the actual rental being paid, and there are
no separate agreements or understandings with respect to the same. The lease of
the Aurangabad Leased Portion grants the Seller or one of its Affiliates the
exclusive right to use, occupy and/or collect and store raw materials at, the
demised premises thereunder, as applicable.

9.10.2
Schedule 1.1(j) sets forth a correct description of the street address, khasra
numbers, khatauni numbers, field numbers and plot numbers of the Sholinganallur
Facility. Seller has made available to the Purchaser accurate copies of the sale
deed and other instruments (as recorded) by which the Seller (or its Affiliate)
acquired its interests in the Sholinganallur Facility. There are no outstanding
options, rights of first offer or rights of first refusal to purchase the
Sholinganallur Facility or any portion thereof or interest therein. The Seller
(or its Affiliate) purchased the Sholinganallur Facility by and under a sale
deed which was properly executed, sufficiently stamped and duly registered as
required by applicable Law.

9.10.3
The Seller or one of its Affiliates (i) has good and marketable freehold title
to and is the sole and absolute owner of each of the Transferred Facilities
(excluding the Aurangabad Leased Portion) and (ii) valid leasehold interests in
the Aurangabad Leased Portion, in each case, free and clear of all Encumbrances
(other than Permitted Encumbrances) except as described in Clause 9.10.3 of the
Seller Disclosure Schedule.

9.10.4
The Seller or one of its Affiliates is in peaceful and undisturbed possession of
each of the Transferred Facilities. There are no restrictions under Contract or
applicable Law that preclude or restrict the ability of the Seller or its
Affiliates to use each of the Transferred Facilities for the purposes for which
they are currently being used and currently planned to


73

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

be used by the Seller or its Affiliates. Immediately following the Closing, the
Purchaser shall have the ability to use each of the Transferred Facilities for
the purposes that the Seller or its Affiliates are currently using and are
permitted to use each of the Transferred Facilities and for the purposes for
which the Seller (or its Affiliate) is currently planning on using each of the
Transferred Facilities.
9.10.5
Neither the Seller nor any of its Affiliates has leased, subleased, licensed or
otherwise granted to any Person the right to use or occupy any portion of the
Transferred Facilities and neither the Seller nor any of its Affiliates has
received notice, and the Seller and each applicable Affiliate has no Knowledge
of, any claim of any Person to the contrary. There are no Contracts outstanding
for the sale, exchange, Encumbrance, lease or transfer of any of the Transferred
Facilities, or any portion thereof.

9.10.6
Use of the Transferred Facilities for the various purposes for which they are
presently being used is permitted as of right under all applicable Laws,
including Planning and Zoning Laws. All buildings, structures, fixtures and
other improvements included in the Transferred Facilities (collectively, the
“Improvements”) are in compliance in all material respects with all applicable
Laws, including those pertaining to health and safety, zoning, building and the
disabled. No part of any Improvement encroaches on any Real Property not
included in the Transferred Facilities and there are no Improvements primarily
situated on adjoining Real Property which encroach on any part of the
Transferred Facilities. Each parcel of the Transferred Facilities:  (i) abuts on
and has direct vehicular access to an improved public road or has access to an
improved public or municipal road via a permanent, irrevocable, appurtenant
easement improved with a road benefiting such parcel of the Transferred
Facilities and comprising a part of the Transferred Facilities; (ii) is supplied
with public or municipal or quasi-public utilities and other services
appropriate for the operation of the Improvement located on such parcel and the
operation of the Business and the Transferred Assets of the Business thereon;
(iii) is not located within any flood plain or area subject to wetlands
regulation or any similar restriction; and (iv) is contiguous. To the Knowledge
of the Seller, there is no existing plan to modify or realign any street or
highway or any proposed or threatened eminent domain or other Proceeding that,
in any case would result in the taking of all or any part of the Transferred
Facilities or that would prevent or hinder the continued use and enjoyment of
any part of the Transferred Facilities as used in the conduct of the Business or
the operation of the Transferred Assets of the Business as currently conducted.

9.10.7
The Improvements have been constructed in all material respects in accordance
with applicable Laws and are (i) structurally sound, (ii) in good operating
condition and repair, ordinary wear and tear excepted, (iii) free from latent
and patent defects, and (iv) suitable for the purposes for which they are being
used and are currently planned to be used by the Seller or its Affiliates and
have been maintained in accordance with normal industry practice.

9.10.8
The Transferred Facilities constitute all of the Real Property necessary to
conduct the manufacture of the products of the Business (other than those
products of the Business which are manufactured by third parties pursuant to
Contracts) as conducted and as currently planned to be conducted by the Seller
and its Affiliates.

9.10.9
All certificates of occupancy and completion and other Consents (collectively,
the “Real Property Permits”) of all Governmental Authorities, associations or
any other Person having jurisdiction over the Transferred Facilities that are
required or appropriate for Purchaser or its Affiliates to use or occupy the
Transferred Facilities in order to operate the Business and


74

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

the Transferred Assets of the Business as currently conducted thereon, have been
issued and are in full force and effect. Clause 9.10.9 of the Seller Disclosure
Schedule sets forth an accurate and complete list of all Real Property Permits
held by the Seller or its Affiliates with respect to each parcel of the
Transferred Facilities. The Seller has made available to the Purchaser accurate
and complete copies of all Real Property Permits. Neither the Seller nor any of
its Affiliates has received any notice from any Governmental Authority or other
Person having jurisdiction over the Transferred Facilities threatening a
suspension, revocation, modification or cancellation of any Real Property Permit
and no event has occurred or circumstance exists that could reasonably be
expected to give rise to the issuance of any such notice or the taking of any
such action. The Real Property Permits are transferable to the Purchaser without
the Consent of the issuing Governmental Authority or any other Person, no
disclosure, filing or other action by the Seller or any of its Affiliates is
required in connection with such transfer and neither the Purchaser nor any of
its Affiliates shall be required to assume any additional Liabilities under the
Real Property Permits as a result of such transfer.
9.10.10
At the Closing, the parcels constituting the Transferred Facilities will be
assessed separately from all other adjacent property not constituting the
Transferred Facilities for purposes of real estate Taxes assessed to, or paid
by, the Seller or any of its Affiliates. There are no Taxes, assessments, fees,
charges or similar costs or expenses imposed by any Governmental Authority,
association or other Person having jurisdiction over the Transferred Facilities
(or portion thereof) with respect to the Transferred Facilities (or portion
thereof) that are delinquent and there is no pending or, to the Knowledge of the
Seller, threatened increase or special assessment or reassessment of any such
Taxes, costs or expenses.

9.10.11
The Transferred Facilities are not reserved for any public purpose.

9.10.12
The Seller (or an Affiliate) has received all Consents and no objection
certificates (each, an “NOC”) required for the use of each of the Transferred
Facilities for industrial purposes including change of land use certificates
from the appropriate Governmental Authority, factory Consents, environmental
Consents, Consents from the Gram Panchayat and other local statutory and
municipal bodies in India as may be required from time to time and has performed
all conditions imposed by such NOCs and Consents and the NOCs and Consents are
valid and subsisting.

9.10.13
There are no pending Proceedings against the Seller or any Person on behalf of
the Seller, by any Governmental Authority with respect to the use of all or any
portion of Transferred Facilities for non-agricultural purposes, or with respect
to the non-payment of conversion fees for non-agricultural use or with respect
to the conversion of all or any portion of the Transferred Facilities from
agricultural land to non-agricultural land.

9.10.14
No notices are pending against the Seller or any Person on behalf of the Seller
relating to all or any portion of the Transferred Facilities whether from any
Governmental Authority under the provisions of the Municipal Corporation Act,
the Epidemic Diseases Act, the Land Acquisition Act, the Town Planning Act, the
Defence of India Act, the Factories Act, the Industrial Disputes Act or other
applicable Laws (including any notice for acquisition or requisition of all or
any portion of the Transferred Facilities).

9.10.15
All Taxes, outgoings and all other payments due and payable in respect of the
Transferred Facilities, including property Taxes and electricity and water
charges, have been paid in full,


75

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

and neither the Seller nor any of its Affiliates have received any notice of
default or non-payment with respect to such outgoings or other payments and
there are not pending or threatened Proceedings with respect to any such
outgoings or other payments which are material to, and would affect the
continuity of, the Business.
9.11
Intellectual Property

9.11.1
The Purchased Intellectual Property, together with the rights granted to the
Purchaser pursuant to Clause 8.15, includes all material rights to Intellectual
Property owned by the Seller or any of its Affiliates (the “Owned Intellectual
Property”) for the conduct of the Business as conducted as of the date of this
Agreement.

9.11.2
The Seller or one of its Affiliates owns all right, title and interest in and to
or otherwise possesses valid rights in the Purchased Intellectual Property. To
the Knowledge of the Seller, the Purchased Intellectual Property will not be
lost, or rendered liable to termination, by virtue of the transactions
contemplated by this Agreement.

9.11.3
To the Seller’s Knowledge, the Seller or its Affiliates are the sole and
exclusive owners of, and have valid title to, free and clear of all Encumbrances
(other than Permitted Encumbrances), the Owned Intellectual Property.
Immediately following the Closing, the Purchaser or its Affiliates shall be the
sole and absolute owners of, and shall have valid title to, free and clear of
all Encumbrances (other than Permitted Encumbrances), the Owned Intellectual
Property, and shall have the full right to use, license, assign and transfer the
Owned Intellectual Property in the same manner and on the same terms and
conditions that the Seller or its Affiliates had immediately prior to the
Closing.

9.11.4
Except as set forth on Clause 9.11.4 of the Seller Disclosure Schedule, the
Seller has not licensed or otherwise granted any rights in any material Owned
Intellectual Property to any Person.

9.11.5
There are no patents licensed by the Seller which are used in the Business.

9.11.6
Clause 9.11.6 of the Seller Disclosure Schedule sets forth an accurate and
complete list of all patent, copyright and trademark registrations and
applications with any Governmental Authority included in the Purchased
Intellectual Property which are in Seller’s name or that of any of the Seller’s
Affiliates (the “Registered Owned Intellectual Property”). To the Knowledge of
Seller, (a) all registrations and applications with any Governmental Authority
with respect to the Registered Owned Intellectual Property have been timely and
duly filed, prosecution for such applications has been attended to and all
maintenance and related fees have been paid and (b) no event has occurred or
circumstance exists that could render the ownership rights of the Seller or any
of its Affiliates in and to any of the Registered Owned Intellectual Property
null, void, invalid or unenforceable. The Registered Owned Intellectual Property
is registered in or assigned to the legal name of the Seller or the applicable
Affiliate of the Seller owning such Registered Owned Intellectual Property in
accordance with applicable Laws.

9.11.7
The Seller has not granted any exclusive license or otherwise granted any
exclusive rights in any Seller NPNC Intellectual Property to any Person.


76

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

9.11.8
Neither the Seller nor any of its Affiliates has agreed to indemnify, defend or
otherwise hold harmless any other Person with respect to Losses resulting or
arising from the ownership or use of the Purchased Intellectual Property, except
pursuant to those contracts listed on Clause 9.11.8 of the Seller Disclosure
Schedule.

9.11.9
Except as specified in Clause 9.11.9 of the Seller Disclosure Schedule:

9.11.9(a)
no Proceedings have been instituted or, to the Seller’s Knowledge, are pending
or threatened in writing against the Seller or any of its Affiliates, that
challenge the right of the Seller or any of its Affiliates with respect to the
use or ownership of the Purchased Intellectual Property;

9.11.9(b)
no opposition, re-examination, revocation, nullity suit or other Proceeding is
or has been pending involving the Seller or any of its Affiliates with respect
to the Purchased Intellectual Property or, to the Seller’s Knowledge, threatened
in writing, in which the scope, validity, or enforceability of any of Purchased
Intellectual Property is being or has been challenged;

9.11.9(c)
neither the Seller nor any of its Affiliates have received any written notice in
the last 3 (three) years alleging, and otherwise have no Knowledge of any facts
or circumstances that the Seller or any of its Affiliates with respect to the
conduct of the Business infringes the Intellectual Property rights of any other
Person anywhere in the world;

9.11.9(d)
to the Seller’s Knowledge, no legal or natural Person has infringed any of the
Purchased Intellectual Property in the last 3 (three) years, or is currently
doing so, except to the extent such infringement would not have a material
adverse effect; and

9.11.9(e)
to the Seller’s Knowledge, there has been no misappropriation of any trade
secrets or other material confidential Intellectual Property rights used in
connection with the Business by any Person, except to the extent such
misappropriation would not have a material adverse effect.

9.11.10
The Seller and each of its applicable Affiliates has taken commercially
reasonable steps necessary to protect and preserve each item of material Owned
Intellectual Property, including the know-how, trade secrets and other
confidential business information included in any material Owned Intellectual
Property. The Seller has taken commercially reasonable steps necessary to comply
with all applicable obligations to protect the confidentiality of information
provided to the Seller or any of its Affiliates by any other Person. To the
Knowledge of the Seller, no current or former employees, consultants, third
party manufacturers or other independent contractors of the Business have
violated any trade secrets or confidential business information included in the
material Owned Intellectual Property.

9.11.11
Neither the Seller nor any of its Affiliates is currently required to pay any
royalty or similar charge to any Person in respect of the Seller’s use of any of
the Purchased Intellectual Property.

9.11.12
To the Seller’s Knowledge, none of the Purchased Intellectual Property was
developed using any Governmental Authority or university funding or facilities,
nor was it obtained from a Governmental Authority or university, except to the
extent it would not have a Material


77

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Adverse Effect. Neither the Seller nor any of its Affiliates is a member of, and
neither the Seller nor any of its Affiliates is obligated to license or disclose
any Material Purchased Intellectual Property to any official or de facto
standards setting or similar organization or to any such organization’s members.
9.12
Software

9.12.1
Clause 9.12.1 of the Seller Disclosure Schedule sets forth an accurate and
complete list of all material Purchased Software necessary to conduct the
Business and to operate the Transferred Assets of the Business, excluding any
off-the-shelf software and/or other commercially available Software which can be
licensed or procured by the Purchaser for less than $25,000 (the “Material
Purchased Software”).

9.12.2
The Seller has taken commercially reasonable steps to assure that all Software
and data residing on its computer networks is free of viruses and other
disruptive technological means, except to the extent it would not have a
material adverse effect. To the Seller’s Knowledge, the Material Purchased
Software does not contain any computer code or other mechanism of any kind
designed to disrupt, disable or harm in any manner the operation of any Software
or hardware or other business processes or to misuse, gain unauthorized access
to or misappropriate any business or personal information, including worms,
bombs, backdoors, clocks, timers, or other disabling device code, or designs or
routines that cause the Software or information to be erased, inoperable, or
otherwise incapable of being used, either automatically or with passage of time
or upon command, except in each case to the extent it would not have a material
adverse effect.

9.13
Contracts

9.13.1
Clause 9.13.1 of the Seller Disclosure Schedule, which such Schedule is arranged
and denotes the subclauses corresponding to the numbered subclauses in this
Clause 9.13.1, sets forth an accurate and complete list of each of the following
Contracts (or group of related Contracts) to which the Seller or any of its
Affiliates is a party, by which the Seller, any of its Affiliates, or any of the
Transferred Assets of the Business is bound or affected or pursuant to which the
Seller or any of its Affiliates is an obligor or a beneficiary, that is related
to the Business or the operation of the Transferred Assets of the Business
(collectively, the “Material Contracts”):

9.13.1(a)
is for the purchase of materials, supplies, goods, services, equipment or other
assets, the performance of which extends over a period of more than *** or that
otherwise involves an amount or value in excess of ***;

9.13.1(b)
is for the sale of products or other assets, the performance of which extends
over a period of more than ***, is to *** or any of its Affiliates or that
otherwise involves an amount or value in excess of *** and is (a) exclusively
related to the Business or the operation of the Transferred Assets of the
Business or (b) used in the Business or the operation of the Transferred Assets
of the Business;

9.13.1(c)
is for capital expenditures in excess of ***;


78

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

9.13.1(d)
is a lease or sublease of any Real Property or personal property, or that
otherwise affects the ownership of, leasing of, title to, or use of, any Real
Property or personal property (other than personal property leases and
conditional sales agreements having a value per item or aggregate payments of
less than *** and a term of less than ***;

9.13.1(e)
is a license or other Contract listed on Clause 9.11.4 of the Seller Disclosure
Schedule under which the Seller or any of its Affiliates has licensed or
otherwise granted rights in any Purchased Intellectual Property to any Person;

9.13.1(f)
is for the employment of, or receipt of any services from, any Business
Employee, or any other Person whose services relate directly to the Business or
the operation of the Transferred Assets of the Business, on a full-time,
part-time, consulting or other basis providing annual compensation in excess of
***;

9.13.1(g)
is for benefits provided to Business Employees of the Seller, including
insurance funded pensions and third party administration Contracts;

9.13.1(h)
provides for severance, termination or similar pay to the Business Employees;

9.13.1(i)
provides for a loan or advance of any amount to any Business Employee, other
than advances for travel and other appropriate business expenses in the Ordinary
Course of Business;

9.13.1(j)
is a joint venture, partnership or other Contract involving any joint conduct or
sharing of any business, venture or enterprise, or a sharing of profits or
losses or pursuant to which the Seller or any of its Affiliates has any
ownership interest in any other Person or business enterprise;

9.13.1(k)
contains any covenant limiting the right of the Seller or any of its Affiliates
to engage in the Business or the operation of the Transferred Assets of the
Business or to compete (geographically or otherwise) with any Person in
conducting the Business or the operation of the Transferred Assets of the
Business, granting any exclusive rights to make, sell or distribute the products
of the Business, granting any “most favoured nations” or similar rights with
respect to the products of the Business, or otherwise prohibiting or limiting
the right of the Seller or any of its Affiliates to make, sell or distribute any
products of the Business or to otherwise operate the Transferred Assets of the
Business;

9.13.1(l)
contains an agreement by the Seller or any of its Affiliates to indemnify,
defend or otherwise hold harmless any Person with respect to any Losses
resulting or arising from the operation of the Business or the Transferred
Assets of the Business;


79

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

9.13.1(m)
involves payments based, in whole or in part, on profits, revenues, fee income
or other financial performance measures of the Seller or the Business;

9.13.1(n)
involves a power of attorney granted by or on behalf of the Seller or any of its
Affiliates;

9.13.1(o)
is a written warranty, guaranty or other similar undertaking with respect to
contractual performance extended by the Seller or any of its Affiliates other
than in the Ordinary Course of Business;

9.13.1(p)
is a settlement agreement with respect to any pending or threatened Proceeding
entered into by the Seller or any of its Affiliates within *** prior to the
Effective Date exceeding ***;

9.13.1(q)
was entered into other than in the Ordinary Course of Business and that involves
an amount or value in excess of *** or contains or provides for an express
undertaking by the Seller or any of its Affiliates to be responsible for
consequential damages; or

9.13.1(r)
is otherwise material to the Business, the Transferred Assets of the Business or
the Assumed Liabilities or under which the consequences of a default or
termination could impair the ability of the Seller or any of its Affiliates to
perform any of its obligations under this Agreement or any Ancillary Agreement
or otherwise have a material adverse affect on the Business, any of the
Transferred Assets of the Business or Assumed Liabilities.

9.13.2
The Seller has made available to the Purchaser an accurate and complete copy (in
the case of each written Material Contract) or an accurate and complete written
summary (in the case of each oral Material Contract) of each Material Contract
required to be listed in Clause 9.13.1 of the Seller Disclosure Schedule. With
respect to each such Material Contract required to be listed:

9.13.2(a)
to the Knowledge of Seller, each Material Contract is legal, valid, binding,
enforceable and in full force and effect except to the extent it has previously
expired in accordance with its terms or its enforceability may be limited or
affected by applicable bankruptcy, insolvency, moratorium, reorganization or
other Law of general application relating to or affecting creditors’ rights
generally;

9.13.2(b)
the Seller, its Affiliates, and, to the Knowledge of the Seller, the other party
to the Material Contract have performed all of their respective obligations in
all material respects required to be performed under the Material Contract;

9.13.2(c)
except as set forth on Clause 9.13.2(c) of the Seller Disclosure Schedule,
neither the Seller, any of its Affiliates nor, to the Knowledge of the Seller,
any other party to the Material Contract, is in material breach or default under
the Material Contract and no event has occurred or circumstance exists that
(with or without notice, lapse of time, or both) would constitute


80

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

a material breach or default by the Seller, any of its Affiliates, or, to the
Knowledge of the Seller, by any such other party, or give rise to any right of
revocation, withdrawal, suspension, acceleration, cancellation, termination,
modification, imposition of additional obligations or loss of rights under,
result in any payment becoming due under, result in the imposition of any
Encumbrances (other than Permitted Encumbrances) on any of the Transferred
Assets of the Business under, or otherwise give rise to any right on the part of
any Person to exercise any remedy or obtain any relief under the Material
Contract nor has the Seller or any of its Affiliates given or received notice or
other communication alleging the same; and
9.13.2(d)
the Material Contract is not under negotiation (nor has written demand for any
renegotiation been made), to the Knowledge of Seller, no party has repudiated
any portion of the Material Contract.

9.13.3
To the Knowledge of the Seller, neither the Seller nor any director, agent,
employee or consultant or other independent contractor of the Seller or any of
its Affiliates is a party to, or is otherwise bound by, any Contract, including
any confidentiality, non-competition or proprietary rights agreement, with any
other Person that in any way would materially affect (a) the performance of his
or her duties for the Seller or its Affiliates in connection with the Business
or the operation of the Transferred Assets of the Business; (b) his or her
ability to assign to the Seller or its Affiliates rights to any invention,
improvement, discovery or information relating to the Business; or (c) the
ability of the Seller or its Affiliates to conduct the Business or the operation
of the Transferred Assets of the Business as currently conducted or as currently
proposed to be conducted.

9.13.4
Except as set forth on Clause 9.13.4 of the Seller Disclosure Schedule, neither
the Seller nor any of its Affiliates is, nor has the Seller or any of its
Affiliates at any time within the past 3 (three) years, been party to any
Contract with or derived any revenue from (a) any Governmental Authority;
(b) any prime contractor to any Governmental Authority; or (c) any subcontractor
with respect to any Contract described in clause (a) or (b) of this
Clause 9.13.4.

9.14
Indebtedness Contracts

9.14.1
Clause 9.14.1 of the Seller Disclosure Schedule sets forth an accurate and
complete list of each Contract which is a mortgage, indenture, guarantee, loan
or credit agreement, note, intercreditor agreement, security agreement, deed of
hypothecation, pledge agreement, bilateral agreement, debenture, bond, letter of
credit or other Contract relating to Indebtedness of the Seller or its
Affiliates, other than accounts receivables and payables in the Ordinary Course
of Business (the “Indebtedness Contracts”), including:  (a) the Seller or Seller
Affiliate party thereto; (b) all other Persons party to such Indebtedness
Contract; (c) the respective principal amounts currently outstanding thereunder;
(d) any Transferred Assets of the Business which form any part of the collateral
under such Indebtedness Contracts and the location of such collateral; and
(e) any Releases or Consents that must be obtained or notices given under such
Indebtedness Contracts in connection with the transactions contemplated by this
Agreement or the Ancillary Agreements. The Seller has made available to the
Purchaser accurate, complete and final executed versions of all the Indebtedness
Contracts of the Seller and its Affiliates for review.


81

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

9.14.2
With respect to each Indebtedness Contract:  (a) the Indebtedness Contract is
legal, valid, binding, enforceable and in full force and effect except to the
extent it has previously expired in accordance with its terms or as
enforceability may be limited or affected by applicable bankruptcy, insolvency,
moratorium, reorganization or other Law of general application relating to or
affecting creditors’ rights generally; (b) the Seller and its Affiliates, and,
to the Knowledge of the Seller, the other parties to the Indebtedness Contract
have performed all of their respective obligations in all material respects
required to be performed under the Indebtedness Contract; and (c) except as set
forth on Clause 9.14.2 of the Seller Disclosure Schedule, none of the Seller,
any of its Affiliates, nor, to the Knowledge of the Seller, any other party to
the Indebtedness Contract is in breach or default under the Indebtedness
Contract and no event has occurred or circumstance exists that (with or without
notice, lapse of time or both) would constitute a breach or default by the
Seller, any of its Affiliates, or, to the Knowledge of the Seller, by any such
other party, or give rise to any right of revocation, withdrawal, suspension,
acceleration, cancellation, termination, modification, imposition of additional
obligations or loss of rights under, result in any payment becoming due under,
result in the imposition of any Encumbrances (other than Permitted Encumbrances)
on any of the Transferred Assets of the Business under, or otherwise give rise
to any right on the part of any Person to exercise any remedy or obtain any
relief under, the Indebtedness Contract, nor has the Seller, any of its
Affiliates, nor to the Knowledge of the Seller, has any other party to the
Indebtedness Contracts given or received notice or other communication alleging
the same.

9.14.3
The funds made available to the Seller or its Affiliates pursuant to the
Indebtedness Contracts have been applied or utilized for the purpose for which
they were raised or obtained.

9.14.4
None of the Indebtedness Contracts affect or shall affect the transactions
contemplated by this Agreement or the Ancillary Agreements or the rights of the
Purchaser to the Transferred Assets of the Business pursuant to the consummation
of the transactions contemplated by this Agreement and the Ancillary Agreements.

9.14.5
Except as set forth in Clause 9.14.5 of the Seller Disclosure Schedule, no event
or circumstance has occurred or circumstance exists that (with or without
notice, lapse of time, or both) would or could lead to an event of default or
breach under the Indebtedness Contracts which would affect the transactions
contemplated by this Agreement or the Ancillary Agreements or the rights of the
Purchaser to the Transferred Assets of the Business following the consummation
of the transactions contemplated by this Agreement and the Ancillary Agreements.

9.14.6
[Intentionally Omitted]

9.14.7
Except as set forth in Clause 9.14.7 of the Seller Disclosure Schedule, neither
the Seller nor any of its Affiliates has been required to provide or agreed to
provide or provided any of the Transferred Assets of the Business as security in
respect of the loans availed by them.

9.15
Tax Matters

9.15.1
The Seller has timely filed all Tax Returns that it was required to file in
accordance with applicable Laws, and each such Tax Return is accurate and
complete in all material respects. The Seller has timely paid all Taxes due with
respect to the taxable periods covered by such


82

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Tax Returns and all other Taxes (whether or not shown on any Tax Return). Except
as set forth in Clause 9.15.1 of the Seller Disclosure Schedule, no claim has
ever been made by a Governmental Authority in a jurisdiction where the Seller
does not file a Tax Return that it is or may be subject to taxation by that
jurisdiction. The Seller has not requested an extension of time within which to
file any Tax Return which has not since been filed. The Seller has made
available to the Purchaser accurate and complete copies of all Tax Returns of
the Seller (and their predecessors) for the financial years ended 31 March 2009,
2010, and 2011.
9.15.2
The Seller does not have and nor shall it have additional Liability for Taxes
with respect to any Tax Return which was required by applicable Laws to be filed
on or before the Closing Date, other than those reflected as Liabilities in line
items on the Balance Sheet. The amounts reflected as Liabilities in line items
on the Balance Sheet and in the notes to accounts under the head “contingent
liabilities” for all Taxes are adequate to cover all unpaid Liabilities for all
Taxes, whether or not disputed, that have accrued with respect to, or are
applicable to, the period ended on and including the Closing Date. Since the
date of the Balance Sheet, the Seller has not incurred any Liability for Taxes
arising from extraordinary gains or losses, as that term is used in GAAP.

9.15.3
All Taxes that the Seller is required by Law to withhold or collect and amounts
required to be withheld or collected in connection with any amount paid or owing
to any employee, independent contractor, creditor, shareholder, or other Person,
have been duly withheld or collected. To the extent required by applicable Law,
all such amounts have been paid over to the proper Governmental Authority.

9.15.4
To the Knowledge of the Seller, no Governmental Authority shall assess any
additional Taxes for any period for which Tax Returns have been filed. Except as
set forth in Clause 9.15.4 of the Seller Disclosure Schedule, no federal, state,
local or other Proceedings are pending or being conducted, nor has the Seller
received any:  (a) notice from any Governmental Authority that any such audit or
other Proceeding is pending, threatened or contemplated; (b) request for
information related to Tax matters; or (c) notice of Tax dues or proposed
adjustment for any amount of Tax proposed, asserted or assessed by any
Governmental Authority against the Seller, with respect to any Taxes due from or
with respect to the Seller or any Tax Return filed by or with respect to the
Seller. The Seller has not granted or been requested to grant any waiver of any
statutes of limitations applicable to any material claim for Taxes or with
respect to any material Tax assessment or Tax dues (including Tax demands
raised, whether on completion or assessment, including interest and penalty, if
any). The Seller has delivered to the Purchaser accurate and complete copies of
all examination reports and statements of dues assessed against or agreed to by
the Seller since last day of tax year 6 (six) years prior.

9.15.5
All Tax deficiencies that have been claimed, proposed or asserted in writing
against the Seller have been fully paid or finally settled, and no issue has
been raised in writing in any examination which, by application of similar
principles, could be expected to result in the proposal or assertion of a Tax
deficiency for any other year not so examined.

9.15.6
No position has been taken on any Tax Return with respect to the Business or the
operations of the Seller for a taxable period for which the statute of
limitations for the assessment of any Taxes with respect thereto has not expired
that is contrary to any publicly announced position of a taxing authority or
that is substantially similar to any position which a taxing authority has
successfully challenged in the course of an examination of a Tax Return of the


83

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Seller. The Seller has disclosed on its federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of income
Tax.
9.15.7
Except as set forth on Clause 9.15.7 of the Seller Disclosure Schedule, none of
the Transferred Assets of the Business are subject to any prior agreement or
arrangement, the effect of which:  (a) results in the Seller or any of its
Affiliates, as applicable, not being treated as the owner of such Transferred
Assets of the Business for income Tax purposes, or (b) shall or may result in
the denial or withdrawal of benefits or exemptions being availed of by the
Purchaser following the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements.

9.15.8
Except as set forth on Clause 9.15.8 of the Seller Disclosure Schedule, there
are no Encumbrances (other than Permitted Encumbrances) upon any of the
Transferred Assets of the Business arising from any failure or alleged failure
to pay any Tax.

9.15.9
Clause 9.15.9 of the Seller Disclosure Schedule sets forth an accurate and
complete list of all material elections with respect to Taxes affecting the
Seller or any of the Transferred Assets of the Business. There are no
outstanding rulings of, or requests for rulings with, any Tax authority
expressly addressed to the Seller or any Affiliate of the Seller that are, or if
issued would be, binding upon the Purchaser for any Tax period or portion
thereof beginning after the Closing Date.

9.16
Employee Benefit Matters

9.16.1
Clause 9.16.1 of the Seller Disclosure Schedule sets forth an accurate and
complete list of all Employee Plans maintained by or participated in by the
Seller with respect to the Business Employees, including the applicable Person
with whom the Seller maintains each Employee Plan (each, a “Business Employee
Plan”).

9.16.2
No Business Employee has been granted stock options, restricted stock,
restricted stock units or other forms of equity compensation by the Seller or
its Affiliates as part of its employee benefits.

9.16.3
The Seller has made available to the Purchaser an accurate and complete copy
of:  (a) each writing that sets forth the terms of each Business Employee Plan,
including plan documents, plan amendments, any related trusts, all summary plan
descriptions and other summaries and descriptions furnished to participants and
beneficiaries; (b) all personnel, payroll and employment manuals and policies of
the Seller relating to or covering the Business Employees; (c) a written
description of any Business Employee Plan that is not otherwise in writing;
(d) all insurance policies purchased by or to provide benefits under any
Business Employee Plan; (e) all third party administrative programs or
agreements related to any Business Employee Plan; (f) all reports submitted for
the past 3 (three) years by third party administrators, actuaries, investment
managers, trustees, consultants or other independent contractors with respect to
any Business Employee Plan and financial statements disclosing Liability for all
obligations owed under any Business Employee Plan; (g) all notices that were
given by the Seller or any Business Employee Plan to any Governmental Authority
or any participant or beneficiary pursuant to any applicable Laws for the past
3 (three) years; and (h) all notices that were given by any Governmental
Authority to the Seller or any Business Employee Plan for the past 3 (three)
years.


84

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

9.16.4
The Seller does not provide health or welfare benefits for any retired or former
employee, or their beneficiaries or dependents, nor is it obligated to provide
health or welfare benefits to any active employee following such employee’s
retirement or other termination of service.

9.16.5
Each Business Employee Plan is and at all times has been maintained, funded,
operated and administered, and the Seller has performed all of its obligations
under each Business Employee Plan, in each case in accordance with the terms of
such Business Employee Plan and in compliance with all applicable Laws. The
Seller has complied with all applicable labour Laws, including the Factories
Act, 1948, the Employment Exchanges (Compulsory Notification of Vacancies) Act,
1959, the Equal Remuneration Act, 1976, the Industrial Employment (Standing
Orders) Act, 1946, the Minimum Wages Act, 1948, the Employee Provident Funds and
Miscellaneous Provisions Act, 1952, the Contract Labour (Regulation and
Abolition) Act, 1970, the Employee’s State Insurance Act, 1948, the Payment of
Bonus Act, 1965, the Payment of Gratuity Act, 1972 and the Workmen’s
Compensation Act, 1923. All contributions required to be made to any Business
Employee Plan by applicable Law or the terms of such Business Employee Plan, and
all premiums due or payable with respect to insurance policies or other
Contracts funding any Business Employee Plan, for any period through the Closing
Date, have been timely made or paid in full. All returns, reports and filings
required by any Governmental Authority or which must be furnished to any Person
have been filed or furnished with respect to any Business Employee Plan and
pursuant to the provisions of any Law.

9.16.6
There is no unfunded Liability under any Business Employee Plan. No event has
occurred or circumstance exists that could reasonably be expected to
result:  (a) in a material increase in premium costs of any Business Employee
Plan that is insured; or (b) a material increase in the cost of any Business
Employee Plan that is self-insured. Other than routine claims for benefits
submitted by participants or beneficiaries, no claim against, or Proceeding
involving, any Business Employee Plan or any fiduciary thereof is pending or, to
the Knowledge of the Seller, is threatened, which could reasonably be expected
to result in any material Liability, direct or indirect (by indemnification or
otherwise) of the Seller to any Person, and no event has occurred or
circumstance exists that could reasonably be expected to give rise to any such
Liability. No Proceeding involving any Business Employee Plan or any fiduciary
thereof has been concluded that resulted in any Liability of the Seller.

9.16.7
No individual who performs services for or on behalf of the Business or in the
operation of the Transferred Assets of the Business, other than the Business
Employees (such as an independent contractor, leased employee, consultant or
special consultant), is eligible to participate in or receive benefits under any
Business Employee Plan.

9.16.8
The consummation of the transactions contemplated by this Agreement (either
alone or in conjunction with any other event) shall not cause accelerated
vesting, payment or delivery of, or increase the amount or value of, any payment
or benefit under or in connection with any Business Employee Plan or constitute
a “deemed severance”, “deemed retrenchment” or “deemed termination” under any
Business Employee Plan or otherwise with respect to any director, officer,
employee, former director, former officer or former employee of the Seller. The
Seller has not made or become obligated to make, and neither the Business
Employee Plans nor the Purchaser shall, as a result of the consummation of the
transactions contemplated by this Agreement, become obligated to make, any
payments that could be non-deductible, nor shall the Seller or the Purchaser be
required to “gross up” or otherwise


85

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

compensate any individual because of the imposition of any excise Tax on such a
payment to the individual.
9.16.9
The market value of the assets of each funded Business Employee Plan, the
Liability of each insurer for any Business Employee Plan funded through
insurance or the book reserve established for any Business Employee Plan,
together with any accrued contributions, is sufficient to procure or provide for
the projected benefit obligations, determined as of the Closing Date, with
respect to all current and former participants in such plan according to the
actuarial assumptions and valuations most recently used to determine employer
contributions to such Business Employee Plan and none of the transactions
contemplated hereby or under this Agreement shall cause such assets or insurance
obligations to be less than such benefit obligations.

9.16.10
Each Business Employee Plan required to be registered with a Governmental
Authority has been registered and maintained in good standing with such
applicable Governmental Authority.

9.16.11
No outstanding Liability has been incurred with respect to any employee engaged
in the Business or the operation of the Transferred Assets of the Business by
the Seller for breach of any Contract of employment or for services or
redundancy payments, protective awards, compensation for wrongful dismissal or
unfair dismissal or for failure to comply with any Judgment for the
reinstatement or re‑engagement of any employee or for any other Liability
accruing from the termination of any Contract of employment or for services.

9.16.12
No gratuitous payment has been made or benefit given (or promised to be made or
given) by the Seller in connection with the actual or proposed termination or
suspension of employment or variation of any Contract of employment of any
Business Employee or any former employee who engaged in the Business or the
operation of the Transferred Assets of the Business.

9.16.13
All base salary merit increases due to the Business Employees in 2012 have been
implemented and all bonus payments due for periods ending prior to the Closing
Date have been paid to the Business Employees.

9.16.14
No Business Employee, and no beneficiary or transferee thereof, has or holds any
outstanding stock option, stock appreciation right, restricted stock award, or
other award or grant based on or related to any equity security of the Seller or
any of its Affiliates.

9.17
Employment and Labour Matters

9.17.1
Clause 9.17.1(a) of the Seller Disclosure Schedule sets forth an accurate and
complete list of the employees of the Seller primarily and actively engaged in
the Business, employed at the Aurangabad Facility, or otherwise included upon
the written mutual agreement of the Seller and the Purchaser (the “Business
Employees”) and contract labourers engaged in the Business or otherwise included
upon the written mutual agreement of the Seller and the Purchaser, along with,
to the extent applicable, the position, date of hire, engagement or seniority,
compensation and benefits, scheduled or contemplated increases in compensation
and benefits, scheduled or contemplated promotions, accrued but unused sick and
vacation leave or paid time off and service credited for purposes of vesting and
eligibility to participate


86

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

under any Business Employee Plan with respect to such Persons. To the Knowledge
of the Seller, no Key Employee or group of Business Employees intends to
terminate his, her or their employment with the Seller.
9.17.2
The Seller is not, nor has the Seller been, since 1 January 2009, a party to or
bound by any collective bargaining, works council, employee representative or
other Contract with any labour union, works council or representative of any
employee group with respect to any Business Employees, nor is any such Contract
being negotiated by the Seller. The Seller has no Knowledge of any organizing,
election or other activities made or threatened at any time within the past
3 (three) years by or on behalf of any union, works council, employee
representative or other labour organization or group of employees with respect
to any Business Employees. There is no union, works council, employee
representative or other labour organization, which, pursuant to applicable Law,
must be notified, consulted or with which negotiations need to be conducted and
Consent obtained in connection with the transactions contemplated by this
Agreement.

9.17.3
Since 1 January 2009, with respect to the Business Employees, the Seller has not
experienced any labour strike, picketing, slowdown, lockout, employee grievance
process or other work stoppage or labour dispute, nor to the Knowledge of the
Seller is any such action threatened. To the Knowledge of the Seller, no event
has occurred or circumstance exists that could reasonably be expected to give
rise to any such action, nor does the Seller contemplate a lockout of any
Business Employees.

9.17.4
With respect to all Business Employees, the Seller has complied with all
applicable Laws and its own policies relating to labour and employment matters,
including fair employment practices, terms and conditions of employment,
contractual obligations, equal employment opportunity, non-discrimination,
immigration, wages, hours, benefits, workers’ compensation, the payment of
social security and similar Taxes and occupational safety.

9.17.5
Except as set forth on Clause 9.17.5 of the Seller Disclosure Schedule, there is
no Proceeding pending or, to the Knowledge of the Seller, threatened against or
affecting the Seller relating to the alleged violation by the Seller (or its
directors or officers) of any Law pertaining to labour relations or employment
matters with respect to Business Employees. With respect to Business Employees,
the Seller has not committed any unfair labour practice, nor has there has been
any charge, complaint or Proceeding of unfair labour practice filed or, to the
Knowledge of the Seller, threatened against the Seller before any Governmental
Authority or elsewhere. There has been no complaint, claim or charge of
discrimination filed or, to the Knowledge of the Seller, threatened, against the
Seller with any arbitrator, Governmental Authority or elsewhere with respect to
Business Employees.

9.17.6
Since 1 January 2009, no Business Employee has been laid off, retrenched or made
redundant by the Seller and no such action shall be implemented without advance
notification to the Purchaser. Clause 9.17.6 of the Seller Disclosure Schedule
sets forth an accurate and complete list of all Business Employees, who have
been terminated or laid off, or whose hours of work have been reduced by more
than 50% (fifty percent) by the Seller, in the 6 (six) months prior to the
Effective Date.

9.17.7
There is not in existence any Contract of employment with any Business Employee
(or any Contract for services with any Person) which cannot be terminated by
3 (three) months’ notice


87

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

or less without giving rise to a claim for damages or compensation (other than a
statutory redundancy payment or statutory compensation for unfair dismissal).
9.17.8
Within the last year, no Business Employee has been transferred from the
Business to the Other Businesses.

9.17.9
There are no Contracts or Governmental Authorizations pursuant to which the
Seller, as a result of the Seller’s operation of the Business, any portion of
the Business or the Transferred Assets of the Business, is required to employ
Persons located in a particular geographical location.

9.18
Environmental, Health and Safety Matters

9.18.1
The occupation of the facilities or the properties of the Business and the
operation of the Business and the Transferred Assets of the Business is, and at
all times has been, in compliance with all, and not subject to any Liability
under any, Environmental Laws and Occupational Safety and Health Laws. Without
limiting the generality of the foregoing, the Seller and its Affiliates have
obtained and complied in all respects with all Governmental Authorizations that
are required pursuant to Environmental Laws and Occupational Safety and Health
Laws for the occupation of the Transferred Facilities and the operation of the
Business and the Transferred Assets of the Business. An accurate and complete
list of all such Governmental Authorizations is set forth in Clause 9.18.1 of
the Seller Disclosure Schedule.

9.18.2
Neither the Seller nor any of its Affiliates has received any notice, report or
other written communication or information from any Governmental Authority or
other Person, and there are no unresolved, pending or threatened claims, suits,
demands or other actions regarding:  (a) any actual, alleged or potential
violation of, or failure to comply with, any Environmental Law, Occupational
Safety and Health Law or Governmental Authorization; (b) any Liability or
potential Liability, including any investigatory, monitoring, remedial or
corrective obligation, relating to the Business or any Transferred Facilities
arising under any Environmental Law or Occupational Safety and Health Law; or
(c) the presence or release into the environment of any Hazardous Material
related to the Business or any Transferred Facilities.

9.18.3
No contamination, landfill, dump, surface impoundment, wastewater, lagoon,
disposal area, underground storage tank, underground injection well, groundwater
monitoring well, drinking water well or production water well or Hazardous
Material in such character and extent that would subject the Seller to any
Liability or require any expenditure for investigation, monitoring, remediation
or corrective action to meet any standards under any Environmental Law, is
present or, to the Knowledge of the Seller, has ever been present at, in, on,
under or adjacent to any Transferred Facilities.

9.18.4
Except as set forth in Clause 9.18.4 of the Seller Disclosure Schedule, in
occupying the Transferred Facilities and with respect to the operation of the
Business and the Transferred Assets of the Business, neither the Seller nor any
of its Affiliates has, directly or through any third party, treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled,
generated, manufactured, distributed, exposed any Person to or released any
substance, including any Hazardous Material, or owned or operated any property
or facility,


88

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

in violation of any Environmental Law or Occupational Safety and Health Law, or
in a manner that has given rise to, or could reasonably be expected to give rise
to, any Liability.
9.18.5
Neither the Seller nor any of its Affiliates has, relating to the Business or
the Transferred Facilities, either expressly or by operation of Law, assumed,
undertaken, provided an indemnity with respect to or otherwise become subject to
any Liability, including any obligation for investigatory, monitoring, or
corrective or remedial action, of any other Person relating to any Environmental
Law or Occupational Safety and Health Law.

9.18.6
No event has occurred or circumstance exists relating to the operations of the
Business or the Transferred Facilities that could reasonably be expected
to:  (a) prevent, hinder or limit continued compliance with any Environmental
Law, Occupational Safety and Health Law or Governmental Authorization; (b) give
rise to any investigatory, monitoring, remedial or corrective obligations
pursuant to any Environmental Law or Occupational Safety and Health Law; or
(c) give rise to any other Liability pursuant to any Environmental Law or
Occupational Safety and Health Law, including any Liability relating to onsite
or offsite releases of, or exposure to, Hazardous Materials, personal injury,
property damage or natural resources damage.

9.18.7
Clause 9.18.7 of the Seller Disclosure Schedule sets forth an accurate and
complete list of, and the Seller has made available to the Purchaser accurate
and complete copies of, all environmental reports, investigations, audits,
correspondence and other documents relating to environmental or occupational
safety and health matters, possessed or initiated by the Seller that were
obtained from, requested by, or conducted by or on behalf of the Seller or any
of its Affiliates, any Governmental Authority or any other third party during
the past 5 (five) years and relating to the Business or the Transferred
Facilities.

9.19
Compliance with Laws, Judgments and Governmental Authorizations

9.19.1
Without limiting the scope of any other representation in this Agreement, the
Seller and each of its Affiliates is in compliance in all material respects and
have not violated in any material respect any, Laws, Judgments, Registrations or
Governmental Authorizations applicable to the research, development, clinical
testing, manufacture, sale, labeling, testing, distributing, handling of
prescription samples, record-keeping, reporting, importing, exporting,
advertising or promoting of the products of the Business or the ownership or use
of the Transferred Assets of the Business. During the last 5 (five) years, none
of the Seller or any of its Affiliates has received with respect to the
Business, the Transferred Assets of the Business, or the Assumed Liabilities any
notice or other communication from any Governmental Authority or any other
Person regarding any actual, alleged or potential violation of, or failure to
comply with, any applicable Law, Judgment, Registration or Governmental
Authorization, any actual or threatened revocation, withdrawal, suspension,
cancellation, termination or modification of any Registration or Governmental
Authorization, or any actual, alleged or potential obligation on the part of the
Seller or any of its Affiliates to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature or any actual or potential
obligation on the part of the Seller or any of its Affiliates to perform a
sample collection.

9.19.2
The Registrations and the Governmental Authorizations listed on Clause 9.19.2 of
the Seller Disclosure Schedule sets forth all of the Registrations and the
Governmental Authorizations


89

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

necessary to conduct the Business and the operations at the Transferred
Facilities lawfully in the manner in which the Seller and its Affiliates
currently conduct the Business and such operations and to permit the Seller and
its Affiliates to own and use the Transferred Assets of the Business in the
manner in which they currently own and use such assets. The Seller and its
Affiliates collectively hold all of the Registrations and Governmental
Authorizations listed on such Clause 9.19.2 of the Seller Disclosure Schedule,
and all of such Registrations and Governmental Authorizations are valid and in
full force and effect. Neither the Seller nor any of its Affiliates has been
informed in writing by any Governmental Authority that it intends to limit,
suspend or revoke any of such Registrations and Governmental Authorizations or
change the marketing classification or labeling of any products of the Business.
Except as set forth on Clause 9.19.2 of the Seller Disclosure Schedule, each
such Registration and Governmental Authorization, subject to applicable Law, may
be assigned and transferred to the Purchaser in accordance with the provisions
of this Agreement.
9.19.3
Clause 9.19.3 of the Seller Disclosure Schedule sets forth an accurate and
complete list of all Judgments to which the Business or any of the Transferred
Assets of the Business, is or has been subject. To the Knowledge of the Seller,
no director, officer, employee or agent of the Seller or any of its Affiliates
is subject to any Judgment that prohibits such director, officer, employee or
agent from engaging in or continuing any conduct, activity or practice relating
to the Business.

9.20
Regulatory Compliance

9.20.1
The products produced at the Transferred Facilities that are subject to the
jurisdiction of the Product Laws have been and are being developed, tested,
manufactured, stored and transported in compliance in all material respects with
all applicable Product Laws.

9.20.2
The Seller is not subject to, nor does the Seller have Knowledge of facts or
circumstances reasonably likely to cause, any obligation arising under an
administrative or regulatory action status, warning letter, notice of violation
letter, or other written notice from any Governmental Authority with respect to
the Business, the Transferred Assets of the Business or the Assumed Liabilities.

9.20.3
The operation of the Business and the Transferred Assets of the Business is in
compliance with all applicable Laws in which the product is sold, marketed or
distributed relating to the promotion of pharmaceutical products, and the Seller
has not received any written or oral notice of any violation of any Law
applicable to the operation of the Business or the ownership of the Transferred
Assets of the Business or applicable Laws relating to the promotion of
pharmaceutical products in those jurisdictions in which the products of the
Business are sold, marketed or distributed.

9.20.4
The Seller, its Affiliates and to the Knowledge of Seller, their respective
distributors selling or marketing the products of the Business (whether in their
own name or on behalf of the Seller), hold all Registrations required to sell or
market such products pursuant to the applicable Laws of all jurisdictions in
which the products of the Business are sold or marketed by such parties.

9.20.5
Except as set forth on Clause 9.20.5 of the Seller Disclosure Schedule, within
the last 3 (three ) years, neither the Seller nor its Affiliates have been
notified in writing of any material failure


90

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

(or any material investigation with respect thereto) by them or any licensor,
licensee, partner or distributor to comply with, or maintain systems and
programs to ensure compliance with, any applicable Laws, including pertaining to
programs or systems regarding product quality (including Good Manufacturing
Practices requirements), notification of facilities and products, corporate
integrity, advertising, sales and marketing, pharmacovigilance and conflict of
interest, Good Laboratory Practices requirements, Good Clinical Practices
requirements, establishment registration and product listing requirements,
requirements applicable to the debarment of individuals, requirements applicable
to the conflict of interest of clinical investigators and adverse drug reaction
reporting and medical device reporting requirements, in each case with respect
to any products of the Business or otherwise produced at the Transferred
Facilities. This includes without limitation FDA Form 483s, warning letters,
untitled letters, consent decrees, seizures, injunctions, and criminal
prosecutions, and similar notifications and actions by any Governmental
Authority.
9.20.6
To the Knowledge of Seller, neither the Seller nor the Affiliates have been
notified in writing of any material failure (or any material investigation with
respect thereto) by them or any licensor, licensee, partner or distributor to
have at all times complied with their obligations to report accurate pricing
information for the products of the Business to a Governmental Authority and to
pricing services relied upon by a Governmental Authority or other payors for
such products.

9.20.7
No product or product candidate manufactured, tested, distributed, held and/or
marketed by the Seller or its Affiliates with respect to the Business or
otherwise produced at the Transferred Facilities has been recalled, withdrawn,
suspended or discontinued (whether voluntarily or otherwise) since 1 January
2009. No Proceedings (whether completed or pending) seeking the recall,
withdrawal, suspension or seizure of any such product or product candidate or
pre-market approvals or marketing authorizations are pending, or to the
Knowledge of Seller, threatened, against the Seller and its Affiliates, nor have
any such Proceedings been pending at any time since 1 January 2009. Seller,
prior to the execution of this Agreement, have provided or made available to
Purchaser all current reports and all information about adverse drug experiences
and medical device reports in the possession of the Seller and its Affiliates
(or to which Seller and its Affiliates has access), in each case since 1 January
2009 obtained or otherwise received by the Seller and its Affiliates from any
source in the United States or outside the United States, including information
derived from clinical investigations prior to any market authorization
approvals, commercial marketing experience, postmarketing clinical
investigations, postmarketing epidemiological/ surveillance studies, reports in
the scientific literature, and unpublished scientific papers relating to any
product or product candidate manufactured, tested, distributed, held and/or
marketed by the Seller or its Affiliates in respect of the Business or otherwise
produced at the Transferred Facilities or any of their licensors or licensees.

9.20.8
To the Knowledge of Seller, since 1 January 2009 neither the Seller nor its
Affiliates nor any of their respective directors, officers, Business Employees
or agents has with respect to any product that is manufactured, tested,
distributed, held and/or marketed by the Seller or its Affiliates in respect of
the Business or otherwise at the Transferred Facilities made an untrue statement
of a material fact or fraudulent statement to any Governmental Authority, failed
to disclose a material fact required to be disclosed to any Governmental
Authority, or committed an act, made a statement, or failed to make a statement
that, at the time such disclosure was made, could reasonably be expected to
provide a basis for a Governmental


91

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Authority to take any action or initiate any Proceeding pertaining to the
provision of fraudulent, untrue or other similarly inappropriate statements or
information to such Governmental Authority (e.g., the FDA’s policy respecting
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”
set forth in 56 Fed. Reg. 46191 (10 September 1991)) or any similar policy or
Law outside the United States.
9.20.9
Neither the Seller nor its Affiliates has received, since 1 January 2009, any
written notification, that remains unresolved, from any Government Authorities
indicating that any product of the Business or product otherwise produced at the
Transferred Facilities is unapproved, misbranded or adulterated. The Seller and
its Affiliates have manufactured, processed, packaged, labeled, stored, shipped
and otherwise handled all products of the Business or products otherwise
produced at the Transferred Facilities in compliance in all material respects
with all applicable Laws and none of such products is unapproved, misbranded or
adulterated.

9.20.10
To the Knowledge of Seller, the third party contractors manufacturing products
of the Business have all of the material Registrations necessary for the
manufacture of such products and are not in breach of or default under any such
material Registrations.

9.21
Promotional Practices

9.21.1
The Seller and its Affiliates have not in connection with the Business or the
operation of the Transferred Assets of the Business, to obtain or retain
business, directly or indirectly offered, paid, or promised to pay, or
authorized the payment of, any commission payment or any other money or other
thing of value (including any fee, gift, sample, travel expense, or
entertainment) payable, to:

9.21.1(a)
any Person who is an official, officer, agent, employee or representative of any
Governmental Authority, or any existing or prospective customer (whether
government-owned or non-government-owned);

9.21.1(b)
any political party or official thereof;

9.21.1(c)
any candidate for political or political party office; or

9.21.1(d)
any other individual or entity;

while knowing or having reason to believe that all or any portion of such money
or thing of value would be offered, given, or promised, directly or indirectly,
to any such official, officer, agent, employee, representative, political party,
political party official, candidate, individual or any entity affiliated with
such customer, political party or official, or political office.
9.21.2
Each transaction related to the Business or the Transferred Assets of the
Business is, in all material respects, properly and accurately recorded on the
books and records of the Seller and its Affiliates, as applicable, and each
document on which entries in the Seller’s and its Affiliates’ books and records
are based is complete and accurate in all material respects. The Seller and its
Affiliates maintain a system of internal accounting controls adequate to ensure


92

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

that the Seller and its Affiliates maintain no off-the-books accounts and that
the Seller’s and its Affiliates’ assets are used only in accordance with the
Seller’s management directives.
9.21.3
In respect of the Business or the Transferred Assets of the Business, none of
the Seller, the Seller’s Affiliates or, to the Knowledge of the Seller, any of
their respective directors, officers, Business Employees or agents (acting on
behalf of the Seller or any Affiliate of the Seller in respect of the Business
or the operation of the Transferred Assets of the Business) is currently, or has
been, excluded or debarred under any Law or otherwise been deemed ineligible to
participate in any United States federal health care programs or similar
programs outside the United States. To the Knowledge of the Seller, there are no
facts concerning the Seller or any of its Affiliates in respect of the Business
or the Transferred Assets of the Business or any of their respective directors,
officers, Business Employees or agents (acting on behalf of the Seller or any
Affiliate of the Seller in respect of the Business or the operation of the
Transferred Assets of the Business) that are reasonably likely to form the basis
for any such exclusion or debarment of any such Persons.

9.21.4
Except as set forth on Clause 9.21.4 of the Seller Disclosure Schedule, in
respect of the Business or the Transferred Assets of the Business, neither the
Seller nor any of its Affiliates has at any time since 1 January 2009 engaged in
the sale, purchase, import, export, re-export or transfer of products or
services, either directly or indirectly, to or from Cuba, Iran, Myanmar, North
Korea, Sudan or Syria (the “Certain Nations”) or been a party to or beneficiary
of any franchise, license, management or other Contract with any Person, either
public or private, in the Certain Nations or been a party to any investment,
deposit, loan, borrowing or credit arrangement or involved in any other
financial dealings, with any Person, either public or private, in the Certain
Nations.

9.22
Information and Disclosure

No representation or warranty of the Seller in this Agreement, and no statement
made by the Seller in the Seller Disclosure Schedule, the Ancillary Agreements,
or any certificate, instrument or other document delivered by or on behalf of
the Seller or its Affiliates pursuant to this Agreement or any Ancillary
Agreement, contains or shall contain any untrue statement of a material fact or
omits or shall omit to state a material fact necessary to make the statements
contained herein or therein, when read together and in light of the
circumstances in which they were made, not misleading. The Seller does not have
any Knowledge of any fact or circumstance that has specific application to the
Seller, the Business or the Transferred Assets of the Business that could have a
Material Adverse Effect that has not been set forth in this Agreement, the
Ancillary Agreements or the Seller Disclosure Schedule.
9.23
Legal Proceedings

Clause 9.23 of the Seller Disclosure Schedule sets forth an accurate and
complete list of all pending Proceedings:  (a) by or against the Seller or any
of its Affiliates or that otherwise relate to or could reasonably be expected to
materially impact or affect the Business or the Transferred Assets of the
Business; (b) to the Seller’s Knowledge, by or against any of the directors or
officers of the Seller in their capacities as such; or (c) that challenge, or
that may materially prevent, delay, make illegal or otherwise materially
interfere with, any of the transactions contemplated by this Agreement and the
Ancillary Agreements. To the Knowledge of the Seller, no other such Proceeding
has been

93

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

threatened, and no event has occurred or circumstance exists that could
reasonably be expected to give rise to or serve as a basis for the commencement
of any such Proceeding. The Seller has delivered to the Purchaser accurate and
complete copies of all pleadings relating to such Proceedings. Such Proceedings
shall not, in the aggregate, have a Material Adverse Effect. To the Seller’s
Knowledge, no official investigation or inquiry, by a Governmental Authority or
otherwise, concerning the Seller or any of its Affiliates is in progress or is
pending and the Seller is not aware of any circumstances which are likely to
give rise to any such Proceeding. There is no Judgment impacting or affecting
the Business or the Transferred Assets of the Business.
9.24
Customers and Suppliers

9.24.1
Clause 9.24.1 of the Seller Disclosure Schedule sets forth an accurate and
complete list of:  (a) the names and addresses of all customers and distributors
that ordered products of the Business from the Seller or any of its Affiliates
with an aggregate value for each such customer or distributor of *** or more
during the 12 (twelve) month period ended 30 June 2012; and (b) the amount for
which each such customer or distributor was invoiced during such period. The
Seller has not received any written notice that, and to the Seller’s Knowledge,
no significant customer or distributor of the Seller:  (i) has ceased, or shall
cease, to buy the products of the Business; (ii) has substantially reduced, or
shall substantially reduce, the purchase of products of the Business; or
(iii) has sought, or is seeking, to reduce the price it shall pay for products
of the Business, including in each case after the consummation of the
transactions contemplated by this Agreement. To the Knowledge of the Seller, no
customer or distributor described in clause (a) of the first sentence of this
Clause 9.24.1 has threatened to take any action described in the preceding
sentence as a result of the consummation of the transactions contemplated by
this Agreement. All sales made to customers and distributors in the past year
have been made in the Ordinary Course of Business and the Seller has not
increased its level of sales during such period in such a manner as to increase
the amount of accounts receivable for conversion into cash prior to the Closing
or decrease the demand for the products of the Business in the distribution
chain of customers or distributors following the Closing.

9.24.2
Clause 9.24.2 of the Seller Disclosure Schedule sets forth an accurate and
complete list of:  (a) the names and addresses of all suppliers from which the
Seller ordered raw materials, supplies, merchandise and other goods and services
for the Business or the operation of the Transferred Assets of the Business with
an aggregate purchase price for each such supplier of *** or more during the
12 (twelve) month period ended 30 June 2012; and (b) the amount for which each
such supplier invoiced the Seller during such period. The Seller has not
received any written notice of, and to the Seller’s Knowledge, there have not
been any material adverse changes in the price of such raw materials, supplies,
merchandise or other goods or services. The Seller does not have any reason to
believe that any supplier would not sell raw materials, supplies, merchandise
and other goods and services to the Purchaser at any time after the Closing on
terms and conditions similar to those used in its current sales to the Seller,
subject to general and customary price increases. To the Knowledge of the
Seller, no supplier described in clause (a) of the first sentence of this Clause
9.24.2 has threatened to take any action described in the preceding sentence as
a result of the consummation of the transactions contemplated by this Agreement.

9.25
Products; Product Warranty


94

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

9.25.1
Clause 9.25.1 of the Seller Disclosure Schedule sets forth a list of all
products of the Business that have been, currently are being, or for which the
Seller plans on being researched, developed, manufactured, sold, marketed or
distributed by the Seller, its third party manufacturers or other agents.

9.25.2
Clause 9.25.2 of the Seller Disclosure Schedule sets forth all forms of
guaranty, warranty, right of return, right of credit or other indemnity that
legally bind the Seller in connection with the products of the Business
manufactured, sold or delivered by the Seller or its agents. No product of the
Business manufactured, sold or delivered by the Seller is subject to any
guaranty, warranty or other indemnity beyond the applicable standard terms and
conditions of sale set forth in Clause 9.25.2 of the Seller Disclosure Schedule.
Each product of the Business manufactured, sold or delivered by the Seller has
been in conformity, in all material respects, with all applicable contractual
commitments and all express and implied warranties, and the Seller has no
Liability (and, to the Seller’s Knowledge, no event has occurred or circumstance
exists that could reasonably be expected to give rise to any Proceeding, claim
or demand against the Seller giving rise to any Liability) for damages in
connection therewith.

9.25.3
In no rolling 12 (twelve) month period since 1 January 2009, have the returns of
the products of the Business ever exceeded 3% (three percent) of gross sales of
the products of the Business.

9.26
Product Liability

To the Seller’s Knowledge, except as set forth in Clause 9.26 of the Seller
Disclosure Schedule, the Seller does not have any Liability arising out of any
injury to individuals or property as a result of the ownership, possession or
use of any product of the Business manufactured, sold or delivered by the Seller
or the Seller’s third party manufacturers.
9.27
Insurance

Clause 9.27 of the Seller Disclosure Schedule sets forth an accurate and
complete list of all certificates of insurance, binders for insurance policies
and insurance maintained by the Seller related to the Business or the
Transferred Assets of the Business, including under third party manufacturing
agreements, or under which the Seller has been the beneficiary of coverage at
any time within the past 5 (five) years. The Seller maintains, with reputable
and financially sound insurance companies authorized to do business in India,
commercial general liability insurance with a combined single limit of liability
not less than the Rupee equivalent of *** and has made available to the
Purchaser certificates of such insurance from each insurance carrier showing
that such insurance is in full force and effect. The Seller is not in default
under any provision contained in any such insurance policy relating to the
Business or the Transferred Assets of the Business which would have a material
adverse effect upon the ability of the insured to collect insurance proceeds
under such policy. The Seller has no Knowledge of any threatened termination of,
or material premium increase with respect to, any such certificate of insurance,
binder or policy. Clause 9.27 of the Seller Disclosure Schedule further sets
forth an accurate and complete list of all claims asserted by the Seller
pursuant to any such certificate of insurance, binder or policy within the past
5 (five) years, and describes the nature and status of the claims. The Seller
has not failed to give in a timely manner any notice of any claim that may be
insured under any certificate of insurance, binder or policy required to be
listed on

95

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Clause 9.27 of the Seller Disclosure Schedule and there are no outstanding
claims which have been denied or disputed by the insurer. The Seller maintains,
and at all times during the past 5 (five) years has maintained, in full force
and effect, certificates of insurance, binders and policies of such types and in
such amounts and for such risks, casualties and contingencies as is reasonably
adequate to fully insure the Seller against insurable losses, damages, claims
and risks to or in connection with their businesses, properties, assets and
operations, including policies related to the funding of the Business Employee
Plans. The Seller has never maintained, established, sponsored, participated in
or contributed to any self-insurance program, retrospective premium program or
captive insurance program.
9.28
Related Party Transactions

Except as set forth on Clause 9.28 of the Seller Disclosure Schedule, to the
Seller’s Knowledge, no shareholder, director, officer or employee of the Seller,
or Affiliate of any such shareholder, director, officer or employee, or
Affiliate of the Seller, (a) owns, or during the past 3 (three) years has owned,
directly or indirectly, whether on an individual, joint or other basis, any
interest in:  (i) any property or asset, real, personal or mixed, tangible or
intangible, used in or pertaining to the Business or the Transferred Assets of
the Business; (ii) any Person that has had business dealings or a financial
interest in any transaction with the Seller; or (iii) any Person that is a
supplier, customer, distributor or competitor of the Seller except for
securities having no more than 1% (one percent) of the outstanding voting power
of any such supplier, customer, distributor, or competing business which are
listed on any national securities exchange; (b) has had, during the past
3 (three) years, business dealings or a financial interest in any transaction
with the Seller, other than, in the case of the Seller’s employees, salaries and
employee benefits and other transactions pursuant to the Employee Plans in the
Ordinary Course of Business; or (c) serves as an officer, director or employee
of any Person that is a supplier, customer, distributor, or competitor of the
Seller.
9.29
Brokers or Finders

Neither the Seller nor any Person acting on behalf of the Seller or its
Affiliates has incurred any Liability to pay any fees or commissions to any
broker, finder or agent or any other similar payment in connection with any of
the transactions contemplated by this Agreement or the Ancillary Agreements.
9.30
Other Business Assets

9.30.1
The Transferred Assets of the Business, including the rights granted to the
Purchaser pursuant to Clause 8.16, constitute all of the properties and assets
used in or necessary for the Purchaser to perform its obligations under the NPNC
API Supply Agreement.

9.30.2
Clause 9.30.2 of the Seller Disclosure Schedule sets forth any and all of the
NPNC products (other than any 505(b) Products, NCE’s or NBE’s) that are being
researched, developed, tested, marketed, distributed or sold by the Seller or
any of its Affiliates (it being agreed and understood that Clause 9.30.2 of the
Seller Disclosure Schedule shall be updated by the Seller at the Closing so that
such schedule sets forth any and all of the NPNC products that are


96

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

being researched, developed, tested, marketed, distributed or sold by the Seller
or any of its Affiliates as of the date hereof and as of the Closing Date).
9.30.3
Except as set forth on Clause 9.30.3 of the Seller Disclosure Schedule, there
are no 505(b) Products, NCE’s or NBE’s that incorporate penem (including
carbapenems) or penicillin that are being (or which are expected to be)
researched, developed, tested, marketed, distributed or sold for a third party's
requirements at or from the Aurangabad Facility.

9.30.4
Clause 9.30.4 of the Seller Disclosure Schedule sets forth a complete list of
all Contracts to which the Seller or any of its Affiliates is a party that
includes any requirement for Seller or any of its Affiliates to make any royalty
payments, upfront payments or other consideration based in whole or in part on
any profits, revenues, fee income milestone events or other measures in respect
of any of the Seller NPNC Intellectual Property (it being agreed and understood
that Clause 9.30.4 of the Seller Disclosure Schedule shall be updated by the
Seller at the Closing).

9.31
Solvency

The Seller is not insolvent and shall not be rendered insolvent by any of the
transactions contemplated by this Agreement or the Ancillary Agreements. As used
in this Clause 9.31, “insolvent” means that the sum of the debts and other
probable Liabilities of the Seller exceed the present fair saleable value of the
Seller’s assets. Immediately after giving effect to the consummation of the
transactions contemplated by this Agreement, the Seller: (a) shall have assets
(calculated at fair market value) that exceed its Liabilities; and (b) shall,
taking into account all pending and threatened litigation, have no final
Judgments against the Seller in actions for money damages that are reasonably
anticipated to be rendered at a time when, or in amounts such that, the Seller
shall be unable to satisfy any such Judgments promptly in accordance with their
terms (taking into account the maximum probable amount of such Judgments in any
such actions and the earliest reasonable time at which such Judgments might be
rendered) as well as all other obligations of the Seller.
10
REPRESENTATIONS AND WARRANTIES OF PURCHASER

The Purchaser represents and warrants to the Seller that as of the Effective
Date and as of the Closing Date the statements set forth in this Clause 10 are
true and correct.
10.1
Organization and Good Standing

The Purchaser is a company duly organized and validly existing under the Laws of
India.
10.2
Authority and Enforceability

The Purchaser has all requisite company power and authority to execute and
deliver this Agreement and each Ancillary Agreement to which the Purchaser is a
party and to perform its obligations under this Agreement and each such
Ancillary Agreement. The execution, delivery and performance of this Agreement
and each Ancillary Agreement to which the Purchaser is a party and the

97

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Purchaser. The Purchaser
has duly and validly executed and delivered this Agreement and, on or prior to
the Closing, the Purchaser shall have duly and validly executed and delivered
each Ancillary Agreement to which it is a party and the Purchaser has made
available to the Seller an accurate and complete copy of the approval of the
Board of Directors of the Purchaser containing such authorization. This
Agreement constitutes, and upon execution and delivery, each Ancillary Agreement
to which the Purchaser is a party shall constitute, the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms.
10.3
No Conflict

Neither the execution, delivery and performance of this Agreement or any
Ancillary Agreement by the Purchaser, nor the consummation of the transactions
contemplated hereby or thereby, shall:  (a) directly or indirectly (with or
without notice, lapse of time or both), conflict with, result in a breach or
violation of, constitute a default under, give rise to any right of revocation,
withdrawal, suspension, acceleration, cancellation, termination, modification,
imposition of additional obligations or loss of rights under, result in any
payment becoming due under, or result in the imposition of any Encumbrances
(other than Permitted Encumbrances) on any of the properties or assets of the
Purchaser under, or otherwise give rise to any right on the part of any Person
to exercise any remedy or obtain any relief under:  (i) the articles of
association or memorandum of association of the Purchaser or any resolutions
adopted by the shareholders or board of directors of the Purchaser; (ii) any
Contract to which the Purchaser is a party, by which the Purchaser is bound or
to which any of its properties or assets is bound or affected or pursuant to
which the Purchaser is an obligor or beneficiary; or (iii) any Law, Judgment or
Governmental Authorization applicable to the Purchaser or any of its properties
or assets or (b) require the Purchaser to obtain any Consent or Governmental
Authorization of, give any notice to, or make any filing or registration with,
any Governmental Authority or other Person, except with respect to clauses (a)
and (b) in any case that would not reasonably be expected to have, either
individually or in the aggregate, a material adverse effect on the ability of
the Purchaser to perform its obligations under this Agreement or on the ability
of the Purchaser to consummate the transactions contemplated by this Agreement.
10.4
Legal Proceedings

To the knowledge of the Purchaser, there is no Proceeding pending or threatened
against the Purchaser that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
transactions contemplated by this Agreement or any Ancillary Agreement.
10.5
Brokers or Finders

Neither the Purchaser nor any Person acting on its behalf has incurred any
Liability to pay any fees or commissions to any broker, finder or agent or any
other similar payment in connection with any of the transactions contemplated by
this Agreement or the Ancillary Agreements.

98

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

10.6
Financing

The Purchaser has the necessary financial resources available to it to
consummate the transactions contemplated hereby when and as contemplated by this
Agreement.
11
INDEMNITY

11.1
Indemnification by the Seller

Subject to the limitations expressly set forth in Clause 11.6, the Seller
indemnifies and holds harmless the Purchaser and its Affiliates and their
respective directors, officers, equity owners, employees, agents, consultants
and other advisors and representatives (collectively, the “Purchaser Indemnified
Parties”) from and against, and shall pay to the Purchaser the monetary value
of, any and all Losses incurred or suffered by the Purchaser Indemnified Parties
directly or indirectly arising out of, relating to or resulting from any of the
following:
11.1.1
any inaccuracy in or breach of any representation or warranty or other statement
of the Seller contained in this Agreement, the Seller Disclosure Schedule, any
Ancillary Agreement or in any certificate, instrument or other document
delivered by or on behalf of the Seller or its Affiliates pursuant to this
Agreement or any Ancillary Agreement;

11.1.2
any non-fulfillment, non-performance or other breach of any covenant or
agreement of the Seller or any of its Affiliates contained in this Agreement,
the Seller Disclosure Schedule, any Ancillary Agreement or in any certificate,
instrument or other document delivered by or on behalf of the Seller or any of
its Affiliates pursuant to this Agreement or any Ancillary Agreement;

11.1.3
any Excluded Liability;

11.1.4
other than any Liability assumed by the Purchaser pursuant to Clause 2.3.6, any
deficiency of or failure by the Seller or its Affiliates to obtain a complete
and effective Consent and/or Release of any Encumbrance (as applicable) from any
of the lenders to the Seller or its Affiliates or other third parties with
respect to Contracts in connection with the transactions contemplated by this
Agreement or any Ancillary Agreement; and

11.1.5
other than any Liability assumed by the Purchaser pursuant to Clause 2.3.6, any
Liability under any Contract assumed by the Purchaser pursuant to Clause 2.1.6
that arises out of or is related to: (i) any breach of, or failure to comply
with, prior to the Closing, any covenant or obligation in any such Contract;
(ii) any event that occurred prior to the Closing which, with or without notice,
lapse of time or both, would constitute such a breach or failure; or (iii) any
obligation which was required to be fulfilled by the Seller or any of its
Affiliates prior to the Closing.

For purposes of this Clause 11.1, any inaccuracy in, or breach of any
representation or warranty, or non-fulfillment, non-performance or other breach
of any covenant or agreement by the Seller, and the amount of any Losses
associated therewith, shall be determined without regard for any materiality, a
“Material Adverse Effect” or similar qualification.

99

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

11.2
Indemnification by the Purchaser

Subject to the limitations expressly set forth in Clause 11.6, the Purchaser,
jointly and severally, indemnifies and holds harmless the Seller and its
Affiliates and their respective directors, officers, equity owners, employees,
agents, consultants and other advisors and representatives (collectively, the
“Seller Indemnified Parties”) from and against, and shall pay to the Seller the
monetary value of, any and all Losses incurred or suffered by the Seller
Indemnified Parties directly or indirectly arising out of, relating to or
resulting from any of the following:
11.2.1
any inaccuracy in or breach of any representation or warranty or other statement
of the Purchaser contained in this Agreement, any Ancillary Agreement or in any
certificate, instrument or other document delivered by the Purchaser or its
Affiliates pursuant to this Agreement or any Ancillary Agreement;

11.2.2
any non-fulfillment, non-performance or other breach of any covenant or
agreement of the Purchaser contained in this Agreement, any Ancillary Agreement
or in any certificate, instrument or other document delivered by the Purchaser
or its Affiliates pursuant to this Agreement or any Ancillary Agreement; and

11.2.3
any of the Assumed Liabilities.

For purposes of this Clause 11.2, any inaccuracy in, or breach of any
representation or warranty, or non-fulfillment, non-performance or other breach
of any covenant or agreement by the Purchaser, and the amount of any Losses
associated therewith, shall be determined without regard for any materiality,
material adverse effect or similar qualification.
11.3
Claim Procedure

11.3.1
A Party that seeks indemnity (a “Claim”) under this Clause 11 (an “Indemnified
Party”) shall give written notice (a “Claim Notice”) to the Party from whom
indemnification is sought (an “Indemnifying Party”) containing:  (a) a
description and, if known, the estimated amount of any Losses incurred or
reasonably expected to be incurred by the Indemnified Party; (b) a reasonable
explanation of the basis for the Claim Notice to the extent of the facts then
known by the Indemnified Party; and (c) a demand for payment of those Losses.

11.3.2
Within 30 (thirty) days after delivery of a Claim Notice, the Indemnifying Party
shall deliver to the Indemnified Party a written response in which the
Indemnifying Party shall either:

11.3.2(a)
agree that the Indemnified Party is entitled to receive all of the Losses at
issue in the Claim Notice; or

11.3.2(b)
dispute the Indemnified Party’s entitlement to indemnification by delivering to
the Indemnified Party a written notice (an “Objection Notice”) setting forth in
reasonable detail each disputed item, the basis for each such disputed item and
certifying that all such disputed items are being disputed in good faith.


100

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

11.3.3
If the Indemnifying Party fails to take either of the foregoing actions within
30 (thirty) days after delivery of the Claim Notice, then the Indemnifying Party
shall be deemed to have irrevocably accepted the Claim Notice and the
Indemnifying Party shall be deemed to have irrevocably agreed to pay the Losses
at issue in the Claim Notice.

11.3.4
If the Indemnifying Party delivers an Objection Notice within 30 (thirty) days
of the delivery of the Claim Notice, the Indemnified Party and the Indemnifying
Party shall attempt in good faith, for a period of at least 30 (thirty) days, to
agree upon the rights of the respective parties with respect to each of such
claims and the Losses at issue. If no such agreement can be reached after good
faith negotiation and after 30 (thirty) days from the date of delivery of an
Objection Notice, then either the Purchaser or the Seller may demand arbitration
of the matter unless the amount of the Losses is at issue in a pending Third
Party Claim, in which event arbitration shall not be commenced until either such
amount is finally determined pursuant to a final, non-appealable Judgment, or
both the Purchaser and the Seller agree to arbitration, and in either such event
the matter shall be settled by binding arbitration in accordance with the
provisions of Clause 14.2.

11.3.5
Any indemnification of the Purchaser Indemnified Parties pursuant to this
Clause 11 shall be effected as contemplated in Clause 7.4 or by wire transfer of
immediately available funds to an account designated by the Purchaser. The
Parties agree that the Purchaser shall first seek reimbursement from amounts
remaining in the Holdback Amount for any indemnification payments made pursuant
to this Clause 11. Any indemnification of the Seller Indemnified Parties
pursuant to this Clause 11 shall be effected by wire transfer of immediately
available funds to an account designated by the Seller.

11.3.6
The foregoing indemnification payments shall be made within 5 (five) Business
Days after the date on which:  (a) the amount of such payments are determined by
mutual agreement of the Parties; (b) the amount of such payments are determined
pursuant to Clause 11.3.3 if an Objection Notice has not been timely delivered
in accordance with Clause 11.3.2; or (c) both such amount and the Indemnifying
Party’s obligation to pay such amount have been finally determined by a final
Judgment of a court or other tribunal having jurisdiction over such Proceeding
as permitted by Clause 11.3.4 if an Objection Notice has been timely delivered
in accordance with Clause 11.3.2.

11.4
Third Party Claims

11.4.1
Without limiting the general application of the other provisions of this
Clause 11, if another Person not a party to this Agreement alleges facts that,
if true, would mean that a Party has breached its representations and warranties
in this Agreement, the Party for whose benefit the representations and
warranties are made shall be entitled to indemnity for those allegations and
demands and related Losses under and pursuant to this Clause 11. If the
Indemnified Party seeks indemnity under this Clause 11 in respect of, arising
out of or involving a claim or demand, whether or not involving a Proceeding, by
another Person not a party to this Agreement (a “Third Party Claim”), then the
Indemnified Party shall include in the Claim Notice:  (a) notice of the
commencement or allegation of any Proceeding relating to such Third Party Claim
within 30 (thirty) days after the Indemnified Party has received written notice
of the commencement of the Third Party Claim; and (b) the allegation
constituting the basis for such Third Party Claim and the amount of the damages
claimed by the other Person, in each case to the extent known to the Indemnified
Party. Notwithstanding the


101

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

foregoing, no delay or deficiency on the part of the Indemnified Party in so
notifying the Indemnifying Party shall relieve the Indemnifying Party of any
Liability or obligation under this Agreement except to the extent the
Indemnifying Party has suffered actual Losses directly caused by the delay or
other deficiency.
11.4.2
Subject to the provisions of Clause 11.4.3, within 30 (thirty) days after the
Indemnified Party’s delivery of a Claim Notice under this Clause 11.4, the
Indemnifying Party may assume control of the defense of such Third Party Claim
by giving to the Indemnified Party written notice of the intention to assume
such defense, but if and only if the Indemnifying Party further:

11.4.2(a)
acknowledges in writing to the Indemnified Party that any Losses that may be
assessed in connection with the Third Party Claim constitute Losses for which
the Indemnified Party shall be indemnified pursuant to this Clause 11 without
contest or objection and that the Indemnifying Party shall advance all expenses
and costs of defense; and

11.4.2(b)
retains counsel for the defense of the Third Party Claim reasonably satisfactory
to the Indemnified Party and furnishes to the Indemnified Party evidence
reasonably satisfactory to the Indemnified Party that the Indemnifying Party has
and shall have sufficient financial resources to fund on a current basis the
cost of such defense and pay all Losses that may arise under the Third Party
Claim.

However, in no event may the Indemnifying Party assume or maintain control of
the defense of any Third Party Claim:  (i) involving criminal liability of the
Indemnified Party, (ii) in which an order, injunction or other equitable relief
for other than monetary damages against the Indemnified Party is sought which
the Indemnified Party reasonably determines, after conferring with its counsel,
cannot be separated from any related claim for monetary damages; or (iii) in
which the outcome of any Judgment or settlement in the matter could adversely
affect the Indemnified Party’s Tax Liability or is reasonably likely, in the
good faith judgment of the Indemnified Party, to establish a precedential custom
or practice adverse to the continuing business interests of the Indemnified
Party (collectively, clauses (i) – (iii), the “Special Claims”). An Indemnifying
Party shall lose any previously acquired right to control the defense of any
Third Party Claim if for any reason the Indemnifying Party ceases to actively,
competently and diligently conduct the defense.
11.4.3
The Indemnified Party shall have the right to (a) participate in the defense of
a Third Party Claim if the Indemnified Party notifies the Indemnifying Party
that the Indemnified Party desires for any reason to participate in the defense
of a Third Party Claim or; (b) control the defense of a Third Party Claim if the
Indemnifying Party does not, or is not able to, assume or maintain control of
the defense of a Third Party Claim in compliance with Clause 11.4.2. If the
Indemnified Party controls the defense of the Third Party Claim (including any
Special Claim) pursuant to Clause 11.4.3, the Indemnifying Party agrees to pay
to the Indemnified Party promptly upon demand from time to time all reasonable
attorneys’ fees and other costs and expenses of defending the Third Party Claim.
If the Indemnified Party participates in the defense of the Third Party Claim
(including any Special Claim) pursuant to Clause 11.4.3(a), the Indemnified
Party shall participate at its own expense and the Indemnified Party’s
attorneys’ fees and other costs and expenses of defending the Third Party Claim
shall not be considered Losses. To the extent that the Third Party Claim does
not constitute a Special


102

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Claim, the Party not controlling the defense (the “Non-controlling Party”) may
participate therein at its own expense. However, if the Indemnifying Party
assumes control of such defense as permitted above and the Indemnified Party
reasonably concludes that the Indemnifying Party and the Indemnified Party have
conflicting interests or different defenses available with respect to the Third
Party Claim, then the reasonable fees and expenses of counsel to the Indemnified
Party shall be considered and included as “Losses” for purposes of this
Agreement. The Party controlling the defense (the “Controlling Party”) shall
reasonably advise the Non-controlling Party of the status of the Third Party
Claim and the defense thereof and, with respect to any Third Party Claim that
does not relate to a Special Claim, the Controlling Party shall consider in good
faith recommendations made by the Non-controlling Party. The Non-controlling
Party shall furnish the Controlling Party with such information as it may have
with respect to such Third Party Claim and related Proceedings (including copies
of any summons, complaint or other pleading which may have been served on such
Party and any written claim, demand, invoice, billing or other document
evidencing or asserting the same) and shall otherwise cooperate with and assist
in the defense of the Third Party Claim.
11.4.4
If the Indemnified Party is controlling the defense of a Third Party Claim, the
Indemnified Party shall not agree to any compromise or settlement of, or the
entry of any Judgment arising from, the Third Party Claim without prior notice
to and Consent of the Indemnifying Party, which Consent shall not be
unreasonably withheld, delayed or conditioned. All amounts paid or payable under
such settlement or Judgment are Losses that the Indemnifying Party owes to the
Indemnified Party under this Clause 11. The Indemnifying Party shall not agree
to any compromise or settlement of, or the entry of any Judgment (other than
monetary damages only) arising from, or the admission of any Liability regarding
the Third Party Claim without the prior written Consent of the Indemnified
Party, which Consent shall not be unreasonably withheld, delayed or conditioned.
The Indemnified Party shall have no Liability with respect to any compromise or
settlement of, or the entry of any Judgment arising from, any Third Party Claim
effected without its Consent.

11.4.5
Notwithstanding the other provisions of this Clause 11, if a Person not a party
to this Agreement asserts that a Purchaser Indemnified Party is liable to such
Person for a monetary or other obligation which individually may constitute or
result in Losses not to exceed INR 5,000,000 (Rupee Five Million) (unless such
Person is a Business Employee in which case no such monetary limitation shall
apply) for which the Purchaser Indemnified Party may be entitled to
indemnification pursuant to this Clause 11, and the Purchaser Indemnified Party
reasonably determines that it has a business reason to fulfill such obligation,
then:  (a) the Purchaser Indemnified Party shall be entitled to satisfy such
obligation, without prior notice to or Consent from the Indemnifying Party;
(b) the Purchaser Indemnified Party may subsequently make a claim for
indemnification in accordance with the provisions of this Clause 11; and (c) the
Purchaser Indemnified Party shall be reimbursed, in accordance with the
provisions of this Clause 11, for any such Losses for which it is entitled to
indemnification pursuant to this Clause 11, subject to the right of the
Indemnifying Party to dispute the Purchaser Indemnified Party’s entitlement to
indemnification, or the amount for which it is entitled to indemnification,
under the provisions of this Clause 11.

11.5
Survival of Representations and Warranties


103

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

11.5.1
All representations and warranties contained in this Agreement, any Ancillary
Agreement or in any certificate, instrument or other document delivered pursuant
to this Agreement or Ancillary Agreement shall survive the Closing, irrespective
of any facts known to any Indemnified Party at or prior to the Closing or any
investigation at any time made by or on behalf of any Indemnified Party, for a
period of 24 (twenty four) months from the Closing Date; provided, however,
that: (i) the representations and warranties set forth in the second sentence of
Clause 9.9 (Assets), Clause 9.15 (Tax Matters), Clause 9.16 (Employee Benefit
Matters) and Clause 9.18 (Environmental, Health and Safety Matters) shall
survive until 180 (one hundred and eighty) days following the expiration of the
statute of limitations applicable to the underlying matters covered by such
provisions; and (ii) the representations and warranties set forth in Clause 9.1
(Organization and Good Standing), Clause 9.2 (Authority and Enforceability),
Clause 9.3(a) (No Conflict), Clause 9.29 (Brokers or Finders), Clause 9.31
(Solvency), Clause 10.1 (Organization and Good Standing), Clause 10.2 (Authority
and Enforceability), Clause 10.3 (No Conflict), Clause 10.5 (Brokers or Finders)
and Clause 10.6 (Financing) shall survive indefinitely.

11.5.2
All claims for indemnification under Clause 11.1.1 or Clause 11.2.1 must be
asserted prior to the expiration of the applicable survival period set forth in
Clause 11.5.1; provided, however, that if an Indemnified Party delivers to an
Indemnifying Party, before expiration of the applicable survival period of a
representation or warranty as set forth in Clause 11.5.1, either a Claim Notice
based upon a breach of any such representation or warranty, or a notice that, as
a result of a claim or demand made by a Person not a party to this Agreement,
the Indemnified Party reasonably expects to incur Losses, then the applicable
representation or warranty shall survive until, but only for purposes of, the
resolution of the matter covered by such notice. If the claim with respect to
which such notice has been given is definitively withdrawn or resolved in favor
of the Indemnified Party, the Indemnified Party shall promptly so notify the
Indemnifying Party.

11.6
Limitations on Liability

11.6.1
Neither the Seller nor the Purchaser is liable under this Clause 11 unless and
until the aggregate amount of Losses for any claims (other than for which they,
respectively, would otherwise be liable under this Agreement exceed USD ***
(United States Dollar ***) (the “Deductible”), in which case the Indemnifying
Party shall, subject to the other limitations contained herein, be liable for
such indemnified Losses in excess of the Deductible; provided, however, that the
foregoing limitation does not apply to the following:

11.6.1(a)
claims under Clause 11.1.1 relating to a breach of the representations and
warranties set forth in Clause 9.1 (Organization and Good Standing), Clause 9.2
(Authority and Enforceability), the second sentence of Clause 9.9 (Assets),
Clause 9.15 (Tax Matters), Clause 9.29 (Brokers or Finders) or Clause 9.31
(Solvency);

11.6.1(b)
claims under Clause 11.2.1 relating to a breach of the representations and
warranties set forth in Clause 10.1 (Organization and Good Standing),
Clause 10.2 (Authority and Enforceability), Clause 10.5 (Brokers or Finders) or
Clause 10.6 (Financing);

11.6.1(c)
claims with respect to any Excluded Liability or Assumed Liability;


104

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

11.6.1(d)
claims with respect to any deficiency of or failure by the Seller or its
Affiliates to obtain a complete and effective Consent and/or Release of any
Encumbrance (as applicable) from any of the lenders to the Seller or their
respective Affiliates in connection with the transactions contemplated by this
Agreement or any Ancillary Agreement;

11.6.1(e)
claims for Returns within the first 12 (twelve) months after the Closing Date;
or

11.6.1(f)
claims under Clause 11.1.2, Clause 11.1.4, Clause 11.1.5 or Clause 11.2.2
relating to any of the foregoing.

11.6.2
Except as provided under this Clause 11.6.2, in no event shall the Seller, on
the one hand, or the Purchaser, on the other hand, be liable for Losses for
claims made pursuant to Clause 11.1.1 or 11.2.1 in an amount in excess of USD
*** (United States Dollar ***) for any and all indemnified Losses hereunder (the
“Liability Cap”). Notwithstanding the foregoing, the limitations set forth in
this Clause 11.6.2 shall not be applicable to Losses related to Taxes.

11.6.3
If and to the extent Purchaser has taken a deduction from the Working Capital
Adjustment for any Product which is in breach of Clause 9.6, then Purchaser
shall not additionally be entitled to indemnification under Clause 11.1 for such
breach to the extent of such deduction from the Working Capital Adjustment.

11.6.4
Except as otherwise provided in Clause 11.6.5 below, if the conditions to the
obligation of the Purchaser set forth in Clause 5.1.13 are either fulfilled or
waived and the Closing occurs, then the Purchaser shall not have the right to
assert an indemnification claim following the Closing under Clause 11.1.1
claiming a breach of the representations and warranties set forth in Clause
9.6.2.

11.6.5
Nothing in this Agreement shall limit the Liability of a Party to the other
Party for common law fraud or willful misconduct.

11.6.6
The amount of any Losses recoverable by a party under Clause 11 shall be reduced
by the amount of any insurance proceeds paid to the Indemnified Party relating
to such claim.

11.6.7
EXCEPT WITH RESPECT TO LOSSES (I) INCURRED AS THE RESULT OF COMMON LAW FRAUD OR
(II) INCLUDED IN A THIRD PARTY CLAIM, THE INDEMNIFICATION OBLIGATIONS OF THE
PARTIES HERETO SHALL NOT EXTEND TO SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
INCLUDING BUSINESS INTERRUPTION, LOST PROFITS, PUNITIVE DAMAGES, DIMINUTION OF
VALUE, OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY.

11.7
Treatment

All indemnification payments made pursuant to this Clause 11 shall be treated by
the Parties as adjustments to the Cash Consideration.
11.8
Currency Conversion


105

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

If an Indemnified Party has incurred or suffered Losses in a currency other than
Rupees, any amounts expressed in Rupees in this Clause 11 shall be converted
from Rupees to the applicable currency in which the Indemnified Party has
incurred or suffered Losses using the exchange rate between the applicable
currency and the Rupee published in the Wall Street Journal 3 (three) Business
Days prior to the date upon which a final determination as to the payment of
such Losses to the Indemnified Party is made.
11.9
Exclusive Remedy

Following the Closing, (a) claims for indemnification pursuant to this Clause 11
and (b) claims for specific performance or any other equitable remedies of the
covenants and obligations of the other Party under this Agreement and the
Ancillary Agreements, shall, collectively, be the sole and exclusive remedies
for claims and damages available to the Parties and their respective Affiliates
for breach of this Agreement; provided, however, that the limitations set forth
in this Clause 11.9 shall not apply to claims for common law fraud or willful
misconduct.
11.10
Knowledge

Each representation and warranty contained in Clause 9 is made by the Seller
subject to the matters disclosed in the Seller Disclosure Schedule with respect
to such representation and warranty, and no other information relating to the
Seller (including the Business) of which the Purchaser or any of its Affiliates
has actual knowledge and no investigation by or on behalf of the Purchaser or
its Affiliates or any of their respective agents, representatives, officers,
employees or advisors, shall prejudice any Claim made by the Purchaser under
Clause 11 or operate to reduce any amount recoverable thereunder.
12
TERMINATION

12.1
Termination Events

This Agreement may, by written notice given before or at the Closing, be
terminated:
12.1.1
by mutual Consent of the Purchaser and the Seller;

12.1.2
by the Purchaser if:

12.1.2(a)
there has been a breach of any of the Seller’s representations, warranties,
covenants or agreements contained in this Agreement, which would result in the
failure of a condition set forth in Clause 5.1, and which breach has not been
cured or cannot be cured within 30 (thirty) days after the notice of the breach
from the Purchaser and the Purchaser is not then in material breach of any of
its representations, warranties, covenants or agreements contained in this
Agreement;

12.1.2(b)
there has been a Material Adverse Effect;


106

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

12.1.2(c)
the Seller or any of its Affiliates is declared insolvent, or has filed any
petition to initiate bankruptcy proceedings, suspension of payments, creditor’s
arrangement or any other similar insolvency proceedings;

12.1.2(d)
the Seller has violated or breached any of its obligations under Clause 6.6;

12.1.2(e)
the Closing has not occurred (other than through the failure of the Purchaser to
comply fully with its obligations under this Agreement) on or before December
31, 2012, which date will be automatically extended until February 28, 2013 if
all other conditions to Closing set forth in Clause 5 have been fulfilled or
waived or are then capable of being fulfilled (other than those conditions that
by their nature can only be fulfilled as of the Closing) as of December 31, 2012
other than the conditions specified in Clauses 5.1.5 and 5.2.3;

12.1.3
by the Seller if:

12.1.3(a)
there has been a breach of any of the Purchaser’s representations, warranties,
covenants or agreements contained in this Agreement, which would result in the
failure of a condition set forth in Clause 5.2, and which breach has not been
cured or cannot be cured within 30 (thirty) days after the notice of breach from
the Seller and the Seller is not then in material breach of any of its
representations, warranties, covenants or agreements contained in this
Agreement; or

12.1.3(b)
the Closing has not occurred (other than through the failure of the Seller to
comply fully with its obligations under this Agreement) on or before December
31, 2012, which date will be automatically extended until February 28, 2013 if
all other conditions to Closing set forth in Clause 5 have been fulfilled or
waived or are then capable of being fulfilled (other than those conditions that
by their nature can only be fulfilled as of the Closing) as of December 31, 2012
other than the conditions specified in Clauses 5.1.5 and 5.2.3; provided,
however, that if the Closing has not occurred solely because the Seller has not
complied fully with its obligations under Clause 5.1.10, then such date may be
extended upon the written notice of the Purchaser;

12.1.4
by either the Purchaser or the Seller if any Governmental Authority has issued a
non-appealable final Judgment or taken any other non-appealable final action, in
each case having the effect of permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement.

12.2
Effect of Termination

The Parties’ rights of termination under Clause 12.1 are in addition to any
other rights they may have under this Agreement or otherwise, and the exercise
of such rights of termination is not an election of remedies. If this Agreement
is terminated pursuant to Clause 12.1, this Agreement and all rights and
obligations of the Parties under this Agreement automatically end without
Liability against any of the Parties or its Affiliates, except
that:  (a) Clause 9.29 (Brokers or Finders),

107

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Clause 8.3 (Public Announcements), Clause 13 (Confidentiality),
Clause 14(Governing Law and Arbitration), Clause 15 (Miscellaneous) (except for
Clause 15.6 (Specific Performance)), and this Clause 12.2 shall remain in full
force and survive any termination of this Agreement; and (b) except as otherwise
provided in Clause 3.3, if this Agreement is terminated by a Party because of
the breach of this Agreement by another Party or because one or more of the
conditions to the terminating Party’s obligations under this Agreement is not
satisfied as a result of the other Party’s failure to comply with its
obligations under this Agreement, the terminating Party’s right to pursue all
legal remedies shall survive such termination unimpaired.
13
CONFIDENTIALITY

13.1
General Obligation

Beginning on the Effective Date, each Party agrees and undertakes that it shall
not reveal, and shall use its reasonable efforts to ensure that its directors,
officers, managers, employees (including those on secondment), Affiliates,
legal, financial and professional advisors, bankers and sources of funding
(collectively, “Representatives”) to whom Confidential Information is made
available do not reveal, to any third party any Confidential Information nor use
such Confidential Information for any purpose other than the express reason such
Confidential Information was provided without the prior written consent of the
concerned disclosing Party. The term “Confidential Information” as used in this
Agreement means:  (a) any information concerning the organization, business,
Intellectual Property, technology, trade secrets, know-how, finance,
transactions or affairs of the disclosing Party or any of their respective
Representatives (whether conveyed in written, oral or in any other form and
whether such information is furnished before, on or after the Closing Date);
(b) any information whatsoever concerning or relating to:  (i) any dispute or
Claim arising out of or in connection with this Agreement; or (ii) the
resolution of such Claim or dispute; and (c) any information or materials
prepared by or for a Party or its Representatives that contain or otherwise
reflect, or are generated from, Confidential Information.
13.2
Exceptions

The provisions of Clause 13.1 above shall not apply to:
13.2.1
disclosure of Confidential Information that is or comes into the public domain
or becomes generally available to the public other than through the act or
omission of or as a result of disclosure by or at the direction of a Party or
any of its Representatives in breach of this Agreement;

13.2.2
disclosure, after giving prior notice to the other Parties to the extent
practicable under the circumstances or permissible by Law and subject to any
practicable arrangements to protect confidentiality, to the extent required
under applicable Laws or governmental regulations or judicial process or
generally accepted accounting principles applicable to any Party;


108

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

13.2.3
Confidential Information acquired independently by a Party from a third party
source not obligated to the Party disclosing Confidential Information to keep
such information confidential;

13.2.4
Confidential Information already known or already in the lawful possession of
the Party receiving Confidential Information as of the date of its disclosure by
the Person disclosing such Confidential Information;

13.2.5
Disclosure to a Governmental Authority, mediator or arbitrator solely to the
extent necessary to enforce its rights (including remedies) under this
Agreement; and

13.2.6
disclosure by a Party to any of its Representatives; provided, however, that any
such Representative is bound by confidentiality obligations no less restrictive
than those set forth herein.

14
GOVERNING LAW AND ARBITRATION

14.1
Governing Law

The internal laws of India (without giving effect to any choice or conflict of
law provision or rule (whether of India or any other jurisdiction) that would
cause the application of laws of any other jurisdiction) govern all matters
arising out of or relating to this Agreement and its Schedules and Exhibits and
all of the transactions it contemplates, including its validity, interpretation,
construction, performance and enforcement and any disputes or controversies
arising therefrom or related thereto.
14.2
Arbitration

14.2.1
All controversies, disputes or claims arising out of or relating in any way to
this Agreement, the Ancillary Agreements or the transactions contemplated
hereunder or thereunder, including any dispute as to the existence, validity,
performance, breach or termination hereof or thereof, (each, a “Dispute”) that
cannot be resolved among such Parties within 30 (thirty) days from the date that
such Dispute arose, or such extended period as such Parties may agree, shall be
referred to binding arbitration at the written request of any Party (a “Dispute
Notice”) in accordance with the (Indian) Arbitration and Conciliation Act, 1996.

14.2.2
The arbitrators shall have power to award and/or enforce specific performance.

14.2.3
The location of the arbitration shall be in Singapore and the arbitration shall
be conducted in the English language.

14.2.4
The arbitrators’ award shall be in writing and shall contain reasons for the
decision.

14.2.5
The arbitrators’ award shall be binding on the Parties and the award shall be
enforceable in any competent court of law. The non-prevailing party shall be
required to bear the costs of the arbitration proceedings.

14.2.6
Neither the existence of any Dispute nor the fact that any arbitration is
pending hereunder shall relieve any of the Parties of their respective
obligations under this Agreement. The


109

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

pendency of Dispute in any arbitration proceeding shall not affect the
performance of the obligations under this Agreement.
15
MISCELLANEOUS

15.1
Notices

15.1.1
All notices and other communications under this Agreement must be in writing and
are deemed duly delivered when:  (a) delivered if delivered personally or by
nationally recognized overnight courier service (costs prepaid); or (b) sent by
facsimile with confirmation of transmission by the transmitting equipment (or,
the first Business Day following such transmission if the date of transmission
is not a Business Day); in each case to the following addresses or facsimile
numbers and marked to the attention of the individual (by name or title)
designated below (or to such other address, facsimile number or individual as a
Party may designate by notice to the other Parties):

In the case of notices to the Seller or KRR:
Address:
“Orchid Tower”, No. 313

Valluvar Kottam High Road
Nungambakkam, Chennai 600034
Facsimile:
+91 44 28211001

Attention:
Mr. K Raghavendra Rao



with copies to (which shall not constitute notice):
Address:
Latham & Watkins LLP

12636 High Bluff Drive
Suite 400
Facsimile:
+1-858-523-5450

Attention:
Steven T. Chinowsky, Esq.



In the case of notices to the Purchaser:
Address:
275 North Field Drive
Dept. NLEG; Bldg. H-1
Lake Forest, Illinois 60045

Facsimile:
+ 1 224-212-2088

Attention:
General Counsel



with a copy to (which shall not constitute notice):
Address:
Khaitan & Co
One Indiabulls Centre, 13th Floor
841 Senapati Bapat Marg
Elphinstone Road
Mumbai 400 013, India


110

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Facsimile:
+91 22 6636 5050

Attention:
Haigreve Khaitan

Aakash Choubey

and with a copy to (which shall not constitute notice):
Address:
Baker & McKenzie LLP
300 East Randolph Drive, Suite 5000
Chicago, Illinois 60601

Facsimile:
+1 312 861 2899

Attention:
Pablo Garcia-Moreno
Michael F. DeFranco



15.1.2
Either Party may, from time to time, change its address or representative for
receipt of notices provided for in this Agreement by giving to notice to the
other Party.

15.2
Further Assurances

The Parties to this Agreement shall from time to time execute and deliver all
such further documents and do all acts and things as the other Party may
reasonably require to effectively carry on the full intent and meaning of the
Agreement and to the complete the transactions contemplated hereunder.
15.3
Amendments

No modification or amendment to this Agreement shall be valid or binding unless
made in writing and duly executed by or on behalf of the Seller and the
Purchaser and, in the case of amendments to any of Clause 6.6, ***, and
Clauses 8.6.1 through and including 8.6.5, that would affect KRR, KRR.
15.4
Waiver and Remedies

The Parties may:  (a) extend the time for performance of any of the obligations
or other acts of the other Party; (b) waive any inaccuracies in the
representations and warranties of the other Party contained in this Agreement or
in any certificate, instrument or document delivered pursuant to this Agreement;
or (c) waive compliance with any of the covenants, agreements or conditions for
the benefit of such Party contained in this Agreement. Any such extension or
waiver by any Party shall be valid only if set forth in a written document
signed on behalf of the other Parties against whom the waiver or extension is to
be effective. No extension or waiver shall apply at any time for performance,
inaccuracy in any representation or warranty, or non-compliance with any
covenant, agreement or condition, as the case may be, other than that which is
specified in the written extension or waiver. No failure or delay by any Party
in exercising any right or remedy under this Agreement or any of the documents
delivered pursuant to this Agreement, and no course of dealing between the
Parties, operates as a waiver of such right or remedy, and no single or partial
exercise of any such right or remedy precludes any other or further exercise of
such right or remedy or the exercise of any other right or remedy. Any
enumeration of a Party’s rights and remedies in this Agreement

111

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

is not intended to be exclusive, and a Party’s rights and remedies are intended
to be cumulative to the extent permitted by law and include any rights and
remedies authorized in law or in equity.
15.5
Assignment and Successors and No Third Party Rights

This Agreement binds and benefits the Parties and their respective heirs,
executors, administrators, successors and assigns; provided, however, that
(i) neither the Seller nor KRR may assign any of their respective rights under
this Agreement without the prior written Consent of the Purchaser other than,
following the Closing, in connection with a sale or transfer of all or
substantially all of the assets of the Seller and (ii) prior to the Closing, the
Purchaser may not assign any of its rights under this Agreement without the
prior written Consent of the Seller other to one or more of its Affiliates.
Nothing expressed or referred to in this Agreement shall be construed to give
any Person (including any Business Employees), other than the Parties, any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement except such rights as may inure to a successor
or permitted assignee under this Clause 15.5. Following the Closing, the
Purchaser shall be entitled to assign any of its rights and/or obligations
(including the benefit or any representations, warranties or indemnities) to any
other Person and to hold the representations and warranties hereunder for the
benefit of any other Person.
15.6
Specific Performance

The Parties agree that damages may not be an adequate remedy and the Purchaser
shall be entitled to an injunction, restraining order, right for recovery, suit
for specific performance or such other equitable relief as a court of competent
jurisdiction may deem necessary or appropriate to restrain the Seller from
committing any violation or enforce the performance of the covenants,
representations and obligations contained in this Agreement. These injunctive
remedies are cumulative and are in addition to any other rights and remedies the
Parties may have at law or in equity, including a right for damages.
15.7
Expenses

Except as otherwise provided in this Agreement, each Party shall pay its
respective direct and indirect expenses incurred by it in connection with the
preparation and negotiation of this Agreement and the consummation of the
transactions contemplated by this Agreement, including all fees and expenses of
its advisors and representatives. If this Agreement is terminated, the
obligation of each Party to pay its own expenses shall be subject to any rights
of such Party arising from any breach of this Agreement by the other Party.
15.8
Entire Agreement

This Agreement (including the Schedules and Exhibits hereto and the documents
and instruments referred to in this Agreement that are to be delivered at the
Closing) constitutes the entire agreement of the Parties and KRR relating to the
subject matter hereof and supersedes any and all prior

112

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

agreements, including letters of intent and term sheets, either oral or in
writing, between the Parties and KRR with respect to the subject matter herein.
15.9
Partial Invalidity

If any provision of this Agreement or the application thereof to any Person or
circumstance shall be held invalid, illegal or unenforceable to any extent for
any reason, including by reason of any law or regulation or government policy,
the remainder of this Agreement and the application of such provision to persons
or circumstances other than those as to which it is held invalid, illegal or
unenforceable shall not be affected thereby, and each provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.
Any invalid, illegal or unenforceable provision of this Agreement shall be
replaced with a provision, which is valid and enforceable and most nearly
reflects the original intent of the invalid, illegal or unenforceable provision.
15.10
Schedules and Exhibits

The Schedules (including the Seller Disclosure Schedule) and Exhibits to this
Agreement are incorporated herein by reference and made a part of this
Agreement. The Seller Disclosure Schedule is arranged in sections and paragraphs
corresponding to the numbered and lettered sections and paragraphs of Clause 9.
The disclosure in any section or paragraph of the Seller Disclosure Schedule
qualifies other sections and paragraphs in this Agreement only to the extent it
is clear by appropriate cross-references that a given disclosure is applicable
to such other sections and paragraphs. The listing or inclusion of a copy of a
document or other item is not adequate to disclose an exception to any
representation or warranty in this Agreement unless the representation or
warranty relates to the existence of the document or item itself.
15.11
Counterparts

This Agreement may be executed in multiple counterparts, each of which when so
executed and delivered shall be deemed an original but all of which together
shall constitute one and the same instrument and any Party may execute this
Agreement by signing any one or more of such originals or counterparts. The
delivery of signed counterparts by facsimile transmission or electronic mail in
“portable document format” (“.pdf”) shall be as effective as signing and
delivering the counterpart in person.
15.12
Performance of Obligations by Affiliates

Any obligation of a Party under or pursuant to this Agreement may be satisfied,
met or fulfilled, in whole or in part, at the Party’s sole and exclusive option,
either by such Party directly or by any Affiliates of such Party that the Party
cause to satisfy, meet or fulfill such obligation in whole or in part. With
respect to any particular action, the use of the words “Purchaser shall” also
means “Purchaser shall cause” the particular action to be performed, and the use
of the words “Seller shall” also means “Seller shall cause” the particular
action to be performed. Each of the Purchaser and

113

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

the Seller guarantee the performance of all actions, agreements and obligations
to be performed by any of their respective Affiliates under the terms and
conditions of this Agreement.
15.13
No Joint Venture

Nothing in this Agreement creates a joint venture or partnership between the
Parties. This Agreement does not authorize any Party:  (a) to bind or commit, or
to act as an agent, employee or legal representative of, any other Party, except
as may be specifically set forth in other provisions of this Agreement; or
(b) to have the power to control the activities and operations of any other
Party. The Parties are independent contractors with respect to each other under
this Agreement. Each Party agrees not to hold itself out as having any authority
or relationship contrary to this Clause 15.13.
15.14
Mutual Goodwill

This Agreement is entered into in a spirit of goodwill and the Parties covenant
with each other that each Party shall render at all times all reasonable
assistance in its power to facilitate successful implementation of this
Agreement and/or provide any information or document in its possession, which
the other Party may reasonably require for the purpose of this Agreement.
[FOLLOWING THIS PAGE IS THE EXECUTION PAGE]


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their duly authorized representatives as of the day and year
hereinabove written.

114

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Signed and delivered for and on behalf of the Seller
   /S/ K. Raghavendra Rao
 
By: K. Raghavendra Rao
 
Title: Chairman and Managing Director, Orchid Chemicals & Pharmaceuticals Ltd.
 
Authorized by resolution of the board of directors of the Seller dated August
22, 2012


Signed and delivered, solely for purposes of Clause 6.6, ***, and
Clauses 8.6.1 through and including 8.6.5 by KRR
/S/ K. Raghavendra Rao
MR. K. RAGHAVENDRA RAO


Signed and delivered for and on behalf of the Purchaser
   /S/ C. Bhaktavatsala Rao
 
By: C. Bhaktavatsala Rao
 
Title: Managing Director, Hospira Healthcare India Private Limited
 
Authorized by resolution of the board of directors of the Purchaser dated August
22, 2012




115

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.












































116

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



EXHIBIT A
AMENDMENT NO. 3
to
BUSINESS TRANSFER AGREEMENT


This Amendment No. 3 (this “Amendment”) is made and entered into as of [●],
2012, by and between Orchid Chemicals & Pharmaceuticals Ltd., a company
incorporated under the Act (“Orchid”), and Hospira Healthcare India Private
Limited, a company incorporated under the Act (“Hospira”), for the purpose of
amending that certain Business Transfer Agreement, dated as of December 15,
2009, by and among Orchid, Mr. K. Raghavendra Rao and Hospira (as amended, the
“Agreement”). Capitalized terms not defined herein shall have the meanings given
to them in the Agreement.


WHEREAS, pursuant to the transaction contemplated by that certain Business
Transfer Agreement dated as of ___________, 2012 by and between Orchid, Mr. K.
Raghavendra Rao and Hospira (the “2012 Transaction” and “2012 BTA”), Hospira
will acquire certain businesses, the operation of which may, in the absence of
this Amendment, constitute violations by Hospira of its obligations under Clause
8.6 (Non-competition; Non-solicitation) of the Agreement;


WHEREAS, in light of the Hospira's acquisition of additional businesses of
Orchid, the Parties have agreed to amend the terms of the Rights of First
Negoitation included in the Agreement;


WHEREAS, Hospira and Orchid have agreed to amend the terms of the Agreement
hereby in furtherance of the 2012 Transaction, to permit Hospira to conduct the
businesses to be acquired in the 2012 Transaction consistent the Agreement and
to provide additional consideration to induce Hospira to enter into the 2012
BTA;


NOW, THEREFORE, in consideration of the mutual promises made by the parties
hereto, and in consideration of and inducement for the parties entry into the
2012 BTA, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound, the
parties hereto agree as follows:


1.    Amendments to Agreement.


A.    Clause 1.2 of the Agreement is hereby amended by deletion of the
references to the following terms:


API Exclusivity Period
8.20.1
Beta-Lactam API Business
8.20.1
Proposed Beta-Lactam API Transaction
8.20.1
Proposed Beta-Lactam API Purchase Consideration
8.20.1
 
Proposed Beta-Lactam API Transaction Notice
8.20.1
 



B.    Clauses 8.6.5 through and including 8.6.9 of the Agreement are hereby
amended and restated in their entirety to read as follows:
8.6
Non-competition; Non-solicitation.


117

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

8.6.5
In view of the transactions contemplated by the terms of this Agreement and the
retention by the Seller of the Other Businesses, during the period commencing on
the Closing Date and ending on the earlier of (i) the *** anniversary of the
Closing Date (or, if not enforceable for such period in any country under the
Competition/Investment Laws of such country, for such period as shall be
enforceable in such country under the Competition/Investment Laws of such
country) or (ii) the date of the expiration or early termination of the Amended
API Supply Agreement (the “Purchaser Restricted Period”), provided, however,
that such early termination is not attributable to a breach of a material
obligation by Purchaser pursuant to such Amended API Supply Agreement, the
Purchaser shall, and the Purchaser shall cause its Affiliates not to, directly
or indirectly, to engage in any business anywhere in the world that conducts any
Seller Competing Activities, provided that, for the purposes of this Clause
8.6.5, the Purchaser or any of their Affiliates shall not be prevented from (i)
being the holder or beneficial owner by way of bona fide investment purposes
only of any units of an authorized unit trust and/or any securities in any
company carrying on any Seller Competing Activities which are listed or traded
on any recognized stock exchange, regulated market or trading facility provided
that Purchaser and its Affiliates do not have directly or indirectly any
management functions or any material influence in such a company, or (ii)
acquiring in a single transaction or a series of related transactions any one or
more companies and/or businesses (taken together, the “Acquired Business”) and
carrying on that Acquired Business although its activities include any Seller
Competing Activities (the “Acquired Competing Business”), if the Acquired
Competing Business represents 50% (fifty percent) or less of the Acquired
Business (measured in terms of turnover in its last accounting year) and the
Purchaser does not build up or utilize the Acquired Competing Business for
purposes of competing with Seller’s business of supplying cephalosporins API to
Purchaser. The sole and exclusive remedy of the Seller and its Affiliates for
any breach by the Purchaser or any of its Affiliates shall be the termination of
the obligations of, the Seller and their respective Affiliates pursuant to
Clause 8.6.1 (provided that such termination shall not effect the obligations of
***, the Seller or their respective Affiliates pursuant to Clause 8.6.1 prior to
such termination or the remedies of the Purchaser and its Affiliates for any
breach of Clause 8.6.1 resulting from any events, actions or circumstances
occurring prior to such termination whether or not known to the Purchaser or its
Affiliates prior to such termination). If requested by the Seller at any time
during the Purchaser Restricted Period, the Purchaser shall promptly (and not
later than 10 (ten) days following receipt of such request from the Seller)
deliver to the Seller a certificate executed by an officer of the Purchaser in
form and substance reasonably satisfactory to the Seller certifying the
compliance of the Purchaser and its Affiliates with the terms of this Clause
8.6.5.

8.6.6
“Seller Competing Activities” means the business of researching, developing,
testing, manufacturing, selling, marketing and distributing ***.

8.6.7
Unless otherwise agreed to in writing by the Seller, during the Purchaser
Restricted Period, the Purchaser shall not, directly or indirectly, for itself
or on behalf of or in conjunction with any other Person, and the Purchaser shall
cause its Affiliates not to, directly or indirectly call upon any individual who
is, at the time the individual is called upon, an employee of the Seller or any
of its Affiliates engaged in any Other Remaining Businesses for the purpose or
with the intent of soliciting such employee away from or out of the employ of
the Seller or any of its Affiliates, or employ or offer employment to any
individual who was or is employed by the Seller or any of its Affiliates unless
such individual shall have ceased to be employed by the Seller or any of its
Affiliates for a period of at least 12 (twelve) months prior thereto. This
Clause 8.6.7 shall not be deemed to prohibit the Purchaser or its Affiliates
from engaging in general media advertising or solicitation that may be targeted
to a particular geographic or technical area but that is not specifically
targeted towards employees of the Seller.

8.6.8
If a final Judgment of a court or tribunal of competent jurisdiction determines
that any term or provision contained in Clause 8.6.1 to 8.6.7 is invalid or
unenforceable, then the Parties agree that the court or tribunal shall have the
power to reduce the scope, duration, or geographic area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with


118

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision. This
Clause 8.6 shall be enforceable as so modified after the expiration of the time
within which the Judgment may be appealed. The Parties agree that this
Clause 8.6 is reasonable and necessary to protect and preserve each Party’s
legitimate business interests, the value of the Transferred Assets of the
Business, the Goodwill being purchased by the Purchaser hereunder and the value
of the Other Businesses being retained by the Seller and to prevent any unfair
advantage being conferred on either Party.
8.6.9
The Parties agree that the covenants of non-competition and non-solicitation
contained in this Clause 8.6 are reasonable covenants under the circumstances.

For purposes of this Clause 8.6, the following terms shall have the following
meanings:
“2012 BTA” means that certain Business Transfer Agreement dated as of [●] 2012
by and between Orchid, Mr. K. Raghavendra Rao and Hospira
“Amended API Supply Agreement” means the API Supply Agreement entered into by
and between the Purchaser and the Seller, dated as of March 30, 2012, as
amended.
“Other Remaining Businesses” has the meaning of “Other Business” set forth in
the 2012 BTA.
C    Clause 8.20 of the Agreement (Offer Notice and Exercise of Right of First
Negotiation Regarding the Seller’s Beta-Lactam API Business) is hereby deleted
in its entirety.


2.    General. Except as amended by this Amendment, the terms and conditions of
the Agreement shall remain in full force and effect.
3.    Governing Law. The internal laws of India (without giving effect to any
choice or conflict of law provision or rule (whether of India or any other
jurisdiction) that would cause the application of laws of any other
jurisdiction) govern all matters arising out of or relating to this Amendment
and its Exhibits and all of the transactions it contemplates, including its
validity, interpretation, construction, performance and enforcement and any
disputes or controversies arising therefrom or related thereto.
4.    Entire Agreement. This Amendment, the Agreement and the exhibits,
schedules and addendums hereto and thereto, constitute the entire agreement of
the Parties relating to the subject matter hereof and supersede all previous
written or oral negotiations, commitments and writings.
5.    Execution in Counterparts. This Amendment may be executed in multiple
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument, and any Party may execute this Amendment by signing any one or more
of such originals or counterparts. The delivery of signed counterparts by
facsimile transmission or electronic mail in “portable document format” (“.pdf”)
shall be as effective as signing and delivering the counterpart in person.


***SIGNATURE PAGE FOLLOWS***

119

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.
ORCHID CHEMICALS & PHARMACEUTICALS LIMITED




By:    
Name:
Title:


 
HOSPIRA HEALTHCARE INDIA PRIVATE LIMITED




By:__________________________________
Name:
Title:
 




120

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



EXHIBIT B
AMENDMENT #5 TO API SUPPLY AGREEMENT




This Amendment to API Supply Agreement (this “Amendment”), is made and entered
into as of the ___th day of _________, 2012 (the “Effective Date”) by and among
Orchid Chemicals & Pharmaceuticals Ltd., a company formed under the laws of
India, having its offices at Orchid Towers, 313 Valluvar Kottam High Road,
Nungambakkam, Chennai 600034, India (“Orchid”) and Hospira Healthcare India
Private Limited, a company formed under the laws of India, having its offices at
Plot Nos. B3, B4, B5(Pt.), B6(Pt.) & B11-B18, B21 to B23, B31 to B3, SIPCOT
Industrial Park, Irungattukottai, Sriperumbudur, Tamil Nadu -- 602 105, India,
together with its Affiliates who elect to purchase hereunder (collectively,
“Hospira”).


WITNESSETH


WHEREAS, on March 30, 2010, Orchid and Hospira entered into that certain API
Supply Agreement, as previously amended (the “Agreement”) which provides for
Orchid to supply Hospira from Orchid’s Aurangabad and Alathur manufacturing
facilities with certain active pharmaceutical ingredients listed on Schedule 1
of the Agreement (“APIs”) in accordance with the terms of the Agreement.


WHEREAS, on the date hereof Hospira has purchased Orchid’s Aurangabad
manufacturing facility and many of the APIs listed on Schedule 1 of the
Agreement that were previously purchased by Hospira from Orchid will now be
self-manufactured by Hospira at Aurangabad.


WHEREAS, the Parties also desire to amend the exclusive purchase requirement, to
change the pricing and to make other changes to the Agreement as set forth
herein.


NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:


AGREEMENT


1.    Capitalized Terms. Unless otherwise defined in this Amendment, capitalized
terms used herein shall be as defined in the Agreement.


2.    Active Pharmaceutical Ingredients. Schedule 1 of the Agreement shall be
replaced with new Schedule 1 attached hereto.
  
3.    Section 2.1 (Supply). Section 2.1 shall be amended by deleting the third
sentence thereof and replacing it with the following: “Hospira shall purchase
such Products solely and exclusively from Orchid through the period ending on
December 31, 2013, and commencing January 1, 2014 through the duration of the
Term Hospira shall be entitled to purchase up to *** of its requirements from
Third Party sources; provided that the foregoing purchase obligations shall (1)
be suspended for the duration of any Supply Failure and shall thereafter resume
in accordance with Section 2.7 upon the resolution of the applicable Supply
Failure, (ii) shall not apply to Hospira’s manufacture of product for Third
Parties as part of its contract manufacturing organization, and (iii) shall not
apply to alternate sourcing qualification and maintenance activities that
Hospira may elect to engage in to establish a qualified back-up supplier for
each

121

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Product, provided that such activities are limited to the minimum quantities
required to maintain such back-up supplier.”


4.    Section 2.5 (Delivery Terms). The following provision shall be added to
the end of the second paragraph of Section 2.5: “Orchid acknowledges that
Hospira requires on-time delivery and consistent quantity of Products in order
to operate its manufacturing facilities continuously and efficiently. If Orchid
fails to deliver Product to Hospira in accordance with the delivery schedule
specified by Hospira in its Purchase Orders, and such late delivery is for more
than fifteen (15) but less than thirty (30) days time, then Orchid shall reduce
the Price of the late-delivered Product by ***. If Orchid fails to deliver
Product to Hospira in accordance with the delivery schedule specified by Hospira
in its Purchase Orders, and such late delivery is for thirty (30) or more days
time, then Orchid shall reduce the Price of the late-delivered Product by ***.
The parties acknowledge that in the event any delivery delay is caused by a
Force Majeure Event (as defined below), Hospira will not be entitled to such
price reductions.”


5.    Price and Payment. Notwithstanding any language to the contrary set forth
in Article 3 regarding Prices of certain Products,


(a)
For the period commencing ***, the Prices of the following Products shall be
fixed and there shall be no year end reconciliation of Prices based on actual
Manufacturing Cost:

    


API Molecule
New Price (USD/kg)
Cefazolin Sodium US
***
Ceftriaxone Sodium
***
Cefoxitin Sodium
***
Cefepime Arginne
***
Cefuroxime Sodium US
***
Ceftazidime EU
***
Cefotaxime US
***
Cefalothin US
***



*Pricing for Ceftriaxone Sodium and Cefepime Arginne in the United States will
be applicable only upon the FDA approving the process changes which have already
been submitted to the FDA. If such approval has not been received at the time an
order is made, the prices for such products for the United States market shall
be: *** for Ceftriaxone Sodium and *** for Cefepime Arginne.


(b) For the period commencing *** and thereafter, consistent with Orchid’s
ongoing obligations to institute cost reduction measures, Orchid and Hospira
shall utilize their collective best efforts to achieve and implement the
following fixed Product pricing and there shall be no year-end reconciliation of
Prices based on actual Manufacturing Cost:
        

122

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



API Molecule
New Price (USD/kg)
Cefazolin Sodium US
***
Ceftriaxone Sodium
***
Cefoxitin Sodium
***
Cefepime Arginne
***
Cefuroxime Sodium US
***
Ceftazidime EU
***
Cefotaxime US
***
Cefalothin US
***

        


If, despite the Parties’ collective best efforts they are not able to achieve
the foregoing pricing, then the Prices shall be reduced to the actual levels
that the Parties were able to achieve, but in no event shall such Prices exceed
the Prices set forth in Paragraph 4 (a) above.


6.     Section 4.2 (Process Change Provisions and Procedure). The proviso at the
end of the second sentence shall be deleted and replaced with the following:
“provided further that in the case of clauses (iii) through (vi) above, Orchid
shall give Hospira at least two (2) years prior written notice of its intent to
make any such change to the extent that any such change would require Hospira to
re-perform any stability testing of the Product or any Finished Products or do
any other regulatory related work. Notwithstanding the foregoing, in the case of
clause (iii), Orchid shall only be required to give Hospira six (6) months prior
written notice of its intent to make any such change; provided, Orchid will only
implement such change after Regulatory Approval, if any is required, has been
received.”


7.    Storage Fees. Orchid shall have the right to charge Hospira reasonable
storage fees for Product not taken by Hospira within thirty (30) days following
the date such Product would otherwise have been delivered from Orchid’s safety
stock based on Hospira’s requested delivery dates.


8.    Invoices. Commencing with deliveries received by Hospira on or after the
Effective Date, the payment terms shall be net sixty (60) days of receipt of
Orchid’s invoice.


9.    Advance Purchase Stock.


(a) Hospira previously purchased Advance Purchase Stock under the Amendment to
API Supply Agreement dated May 23, 2012 in the amount of ***. One-half (1/2) of
the Advance Purchase Stock payments (plus interest) shall be credited by Orchid
against the Purchase Price payable by Hospira under the BTA and the remaining
balance of the Advance Purchase Stock payments (plus interest) shall be applied
toward Product to be delivered under the Agreement after closing of the
transaction contemplated under the BTA.


(b) In the event that Orchid completes any external financing either through
debt restructuring or the issuance of new debt or equity, then Orchid shall use
up to sixty percent (60%) of the proceeds from such event to pay off any
outstanding Advance Purchase Stock payments plus interest within ten (10) days
of such completion. If such external financing is not completed, then all
Advance Purchase Stock payments shall be applied and credited toward Product
deliveries occurring after January 1, 2013, until such time as the full amount
of the advance is paid through delivery of Product.

123

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



10.    Waiver of Claims. In consideration of the mutual promises and agreements
contained herein Hospira hereby waives, releases and forever discharges Orchid
and its affiliates, and their respective directors, officers, employees,
stockholders, representatives, agents, successors and assigns of and from any
and all actions, suits, claims, losses, liabilities, demands, costs and
expenses, at law or in equity, which Hospira has ever had, now has, or may or
shall have in the future arising from, based upon or relating to any delays in
shipment of penicillin and carbapenem Product resulting from orders placed prior
to the date of this Amendment; provided that the foregoing shall not operate to
waive, release or discharge Orchid from any actions, suits, claims, losses,
liabilities, demands, costs or expenses that are claimed against Orchid by
Hospira as a result of claims or demands made by Third Parties against Hospira;
and provided further that Hospira represents that, to its knowledge as of the
Effective Date there are no such actions, suits, claims, losses, liabilities,
demands, costs or expenses made or threatened by ***.


11.    General. Except as amended by this Amendment, the terms and conditions of
the Agreement shall remain in full force and effect.


12.    Entire Agreement. This Amendment, the Agreement and the exhibits,
schedules and addendums hereto and thereto as well as the e-mail amendments
previously agreed to by the Parties, constitute the entire agreement of the
Parties relating to the subject matter hereof and supersede all previous written
or oral negotiations, commitments and writings. Save as aforesaid, all the other
terms and conditions in the Agreement shall remain in full force and effect.


13.    Execution in Counterparts. This Amendment may be executed in multiple
counterparts, each of which when, so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument, and any Party may execute this Amendment by signing any one or more
of such originals or counterparts. The delivery of signed counterparts by
facsimile transmission or electronic mail in “portable document format” (“.pdf”)
shall be as effective as signing and delivering the counterpart in person.


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.


ORCHID CHEMICALS &                HOSPIRA HEALTHCARE INDIA
PHARMACEUTICALS LIMITED            PRIVATE LIMITED




By:                            By:                    
Name:    K. Raghavendra Rao                Name:    C. Bhaktavatsala Rao
Title:    Managing Director                Title:    Managing Director




APPROVED BY HOSPIRA, INC.




By:                    
Name:    Judith Lettman-Davis
Title:    Vice President
Global Procurement



124

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



SCHEDULE 1
ACTIVE PHARMACEUTICAL INGREDIENTS




Product Name
Exclusive /
Co-Exclusive /
Non-Exclusive
Manufacturing Cycle (months)
Minimum Batch Size
 
 
 
 
Ceftriaxone sterile
***
***
TBD
Cefazolin sterile
***
***
TBD
Cefoxitin sterile
***
***
TBD
Cefepime sterile
***
***
TBD
Cefotaxime sterile
***
***
TBD
Cefotetan sterile
***
***
TBD
Ceftazidime sterile
***
***
TBD










125

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



EXHIBIT C
ORAL NPNC API SUPPLY AGREEMENT


THIS ORAL NON-PENICILLIN / NON-PENEM (INCLUDING NON-CARBAPENEM /
NON-CEPHALOSPORIN (“NPNC”) API SUPPLY AGREEMENT (this "Agreement"), is made and
entered into as of ____________, 2012 (the “Effective Date”) by and between
Orchid Chemicals & Pharmaceuticals Ltd., a company formed under the laws of
India, having its offices at Orchid Towers, 313 Valluvar Kottam High Road,
Nungambakkam, Chennai 600034, India ("Orchid") and Hospira Healthcare India
Private Limited, a company formed under the laws of India, having its offices at
Plot Nos. B3-B6, B11 & B14, SIPCOT Industrial Park, Irungattukottai,
Sriperumbudur – 602105, Tamil Nadu, India, together with its Affiliates who
elect to purchase hereunder (collectively, "Hospira"),


W I T N E S S E T H


WHEREAS, on August ___, 2012, Orchid and Hospira entered into that certain
Business Transfer Agreement (the “Business Transfer Agreement”) which provides,
among other things, that Orchid shall sell, assign, transfer, convey and
deliver, or cause its Affiliates to sell, assign, transfer, convey and deliver
to Hospira and its Affiliates, the Business and the Transferred Assets (as such
terms are defined in the Business Transfer Agreement) and for the execution and
delivery of certain Ancillary Agreements, including this Agreement;
    
WHEREAS, Orchid currently manufactures and has obtained Regulatory Approval for
the active pharmaceutical ingredients (“APIs”) listed on Schedule 1(a) (the
“Existing Products”) and has developed and submitted for Regulatory Approval the
APIs listed on Schedule 1(b) (the “Development Products”);


WHEREAS, in connection with the purchase of the Business and the Transferred
Assets from Orchid, Hospira is acquiring the assets and capabilities of Orchid
to manufacture APIs; and


WHEREAS, Orchid desires to purchase APIs from Hospira, and Hospira desires to
sell APIs to Orchid on the terms and subject to the conditions hereinafter
described to allow Orchid to (i) manufacture and sell in the Territory certain
finished drug products (“Finished Products”) of which said APIs are a component;
and (ii) sell APIs to Third Parties.


NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows.




ARTICLE 1
DEFINITIONS


1.1    Certain Definitions. The following terms have the meanings specified
below:



126

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

“Act” means the U.S. Food, Drug & Cosmetic Act of 1938, as amended from time to
time and the regulations promulgated thereunder.


“Affiliate” in relation to any party means in case of a natural Person, the
Relative of such Person, and in case of a Person other than a natural Person,
any Person, which, directly or indirectly through one or more intermediaries,
Controls, is Controlled by, or is under the Common Control of that Person.


“APIs” has the meaning set forth in the Recitals.


“API Specifications” means the detailed description and parameters of the API
set forth on Schedule 3.


“Applicable Law” means all applicable provisions of any and all federal,
national, state, provincial, and local statutes, laws, rules, regulations,
codes, ordinances, decrees, orders, decisions, injunctions, awards, judgments,
permits and licenses from any Regulatory Authorities or governmental agencies
relating to or governing the use or regulation of the subject item, including,
without limitation, the Act; European Directive 2003/94/EC and 2001/83/EC, and
related legislation; the Japanese Pharmaceutical Affairs law, 2003 (as amended);
all applicable cGMP and all applicable foreign equivalents of any of the
foregoing laws.


“Certificate of Analysis” means a document which is signed and dated by a duly
authorized representative of Hospira certifying that the Product conforms to the
API Specifications.


“Confidential Information” of a Party means all confidential or proprietary
information of such Party that is communicated in any way or form by the
Disclosing Party or its Affiliates to the Receiving Party or its Affiliates,
either prior to or after the Effective Date, and whether or not such information
is identified as confidential at the time of disclosure, including but not
limited to research and development data, information, reports, studies,
validation methods and procedures, unpatented inventions, knowledge, trade
secrets, technical or other data or information, or other materials, methods,
procedures, processes, flow diagrams, materials, developments or technology,
including all biological, chemical, pharmacological, toxicological, clinical,
manufacturing, analytical, safety, quality assurance, quality control and other
data, information, reports or studies.


“Contract Year” means a period of twelve (12) consecutive months, except that
the first Contract Year of this Agreement shall commence on the Effective Date
and end on December 31, 2013, and each Contract Year thereafter shall consist of
twelve (12) consecutive months beginning January 1 of the following calendar
year and ending December 31 of that same calendar year.
 
“Controlling”, “Controlled by” or “Control”, with respect to any Person, means
(i) the ownership of 50% (fifty percent) or more of the equity shares or other
voting securities of such entity; or (ii) possession of the power to direct the
management and policies of such entity; or (iii) the power to nominate for
appointment the majority of the directors, managers, partners or other
individuals exercising similar authority with respect to such Person by virtue
of ownership of voting securities or management or contract or in any other
manner, whether (a) formal or informal; (b)

127

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

having legal or equitable force or not; (c) whether based on legal or equitable
rights; or (d) directly or indirectly, including through one or more other
entities; and the term “Common Control” shall be construed accordingly.


“Disclosing Party” has the meaning set forth in Section 5.1.


“Dispute” has the meaning set forth in Section 9.14.


“Dispute Notice” has the meaning set forth in Section 9.14.


“DMF/CEP” means the drug master file and Certificate of Suitability to the
European Pharmacopoeia relating to the Product and comprises all information in
relation to the Product which must be filed with the applicable Regulatory
Authority in the Territory to support the marketing authorizations for the
Finished Products.         


“Excess Demand” means the quantity of Product requested by Orchid in its
purchase orders for any particular quarter that is in excess of one hundred
twenty five percent (125%) of the latest forecasted amount for such quarter
provided to Hospira under Section 2.4.


“FDA” shall mean the United States Food and Drug Administration or any successor
entity thereto.


“Finished Products” has the meaning set forth in the Recitals.
    
“Firm Order” has the meaning set forth in Section 2.4(a).


“Force Majeure Event” has the meaning set forth in Section 9.8.


“Good Manufacturing Practices” means current and any future good manufacturing
practices and quality system regulations set forth by the FDA or any other
Regulatory Authority of a country in which the Finished Products shall be
manufactured or sold.
        
“Hospira Indemnitee” has the meaning set forth in Section 6.1(a).


“Indemnified Party” has the meaning set forth in Section 7.3.


“Indemnifying Party” has the meaning set forth in Section 7.3.


“Letters of Authorization” has the meaning set forth in Section 4.13.


“Manufacturing Cost” means the total cost to manufacture each Product in
accordance with the prescribed methodology set forth on Schedule 2.
Manufacturing Cost per kg for each Product in 2012 is listed on Schedule 4.


“Orchid Indemnitees” has the meaning set forth in Section 6.1(b).



128

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

“Paragraph IV Products” means those Products for which an ANDA (Abbreviated New
Drug Application) under Section 505(j) (21 USC 355 et. seq.) or an NDA (New Drug
Application) under Section 505 (b) (2) of the Federal Food, Drug and Cosmetic
Act has been filed with the FDA and for which certification has been provided
under Section 505 (j)(2)(A)(vii)(IV) or Section 505 (B)(2)(A)(iv) to the effect
that some or all Orange Book listed patents are invalid or will not be infringed
by the manufacture, use, or sale of the new drug for which the application is
submitted and which may become the subject of litigation for patent infringement
under Section 505 (21 USC 355 et. seq.) filed by the owner of the Orange Book
listed patents.


“Party” means either Hospira and its Affiliates or Orchid and its Affiliates.


“Parties” means Hospira and Orchid.


“Person” means any natural person, firm, corporation, limited company, private
limited company, limited liability company, Governmental Authority, joint
venture, general or limited partnership, trust, association or other entity
(whether or not having separate legal personality).


“Price” has the meaning set forth in Section 3.1.


“Products” means the Existing Products and the Development Products, in bulk
form.


“Receiving Party” has the meaning set forth in Section 5.1.


“Regulated Markets” means United States and European Union.


“Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals required for the manufacture, use,
storage, import, transport, marketing, promotion, selling, and placing on the
market of the Finished Products (including, without limitation, approvals of
ANDAs (including the DMF referenced therein) submitted to the FDA and similar
applications filed with other Regulatory Authorities in the Territory,
post-approval changes, pricing and Third Party reimbursement approvals, and
labeling approvals) by any Regulatory Authority in the Territory. This includes
any authorization necessary for the development, manufacture, distribution,
marketing, promotion, offer for sale, use, import, export or sale of Finished
Products within the Territory.


“Regulatory Filing” means any filing made with a Regulatory Authority to obtain
a Regulatory Approval.


“Regulatory Authorities" means the FDA and its successors and any other similar
governmental agencies in the Territory which are responsible for granting
manufacturing, marketing, price and/or reimbursement price authorizations and
includes applicable national, supra-national (e.g., the European Commission or
the Council of the European Union), state or local regulating groups,
departments, bureau commissions, councils or other governmental entities in the
Territory that have jurisdiction over the API, Product or Finished Products,
whether relating to the development, manufacture, handling, storage
transportation, destruction or otherwise.



129

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

“Relative” shall bear the meaning assigned to the term in the Indian Companies
Act, 1956.


“Rolling Forecast” has the meaning set forth in Section 2.4(a).


“Supply Failure” has the meaning set forth in Section 2.7.


“Term” has the meaning set forth in Section 8.1.


“Territory” means worldwide. Attached as Schedule 1(d) is a listing of Products
for each country and Orchid’s non-binding, good faith estimate of volume for
each Product in each country.


“Third Party” means a Person other than the Parties and their Affiliates.


“Unregulated Markets” means all markets not included in the definition of
Regulated Markets .


“WPI” has the meaning set forth in Section 3.4.


        


ARTICLE 2
SUPPLY OF PRODUCT


2.1    Supply. (a)    Subject to the maximum capacity limitations set forth in
Schedule 1(c) of the NPNC I (“NPNC I”) and NPNC II (“NPNC II”) manufacturing
buildings at its manufacturing facilities in Aurangabad (as transferred to
Hospira pursuant to the Business Transfer Agreement), Hospira shall maintain
sufficient capacity to supply Orchid’s projected needs for Products during the
Term. Hospira agrees to supply to Orchid those quantities of Products ordered by
Orchid in accordance with Section 2.1 of this Agreement. Orchid shall purchase
such Products for Regulated Markets solely and exclusively from Hospira and
shall purchase such Products for Unregulated Markets from Hospira on a
non-exclusive basis; provided that the foregoing exclusive purchase obligations
shall (i) be suspended for the duration of any Supply Failure, and shall
thereafter resume in accordance with Section 2.7 upon the resolution of the
applicable Supply Failure, and (ii) shall not apply to alternate sourcing
qualification and maintenance activities that Orchid may elect to engage in to
establish a qualified back-up supplier for each Product, provided that such
activities are limited to the minimum quantities required to maintain each such
back-up supplier. If Orchid’s long term supply forecasts provided in accordance
with Section 2.2 below exceed Hospira’s maximum capacity, then the Parties shall
work together in good faith to develop a mutually acceptable plan to accommodate
Orchid’s forecast in light of Hospira’s capacity limitations. If the Parties are
unable to agree on such a plan, Orchid shall be entitled to purchase quantities
of the affected Product from Third Party sources in excess of the quantities
that Hospira is able to commit to supply without violating the terms of this
Agreement until such time as Hospira is able to supply the full amount of
Orchid’s forecast.


(b)    Orchid shall provide Hospira at least six (6) months written notice prior
to it ceasing to order any Product from Hospira. Such termination shall be with
respect to only the

130

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

specific Product(s) listed in the written notice and shall not relieve Orchid
from the minimum obligations set forth in Schedule 1(c). Upon ceasing ordering
of any Product from Hospira, Orchid shall be responsible for reimbursing Hospira
for the cost of any unused raw materials purchased by Hospira for such Product
and Hospira shall deliver the same to Orchid in accordance with Section 2.5.


2.2    Long Range Product Supply Forecasts. For capacity planning purposes,
within thirty (30) days after the Effective Date, Orchid shall provide Hospira
with a written forecast of Orchid’s annual requirements of Products for the
first two (2) Contract Years. Thereafter, on a quarterly basis, Orchid shall
update such rolling forecast of its requirements of the Products for the next
eight (8) quarters.


2.3
First Firm Order. For new Products, the Parties shall cooperate in estimating
and scheduling production for Orchid’s first commercial order approximately six
(6) months in advance of the anticipated date of Product approval by a
Regulatory Authority or the desired Product availability date. For existing
Products, by the Effective Date the Parties shall agree on firm orders for the
first three (3) calendar months following the Effective Date.



2.4
Rolling Forecast. Prior to the Effective Date, and on the first day of each
calendar month thereafter, Orchid shall provide to Hospira a good faith
estimated rolling forecast of the quantity of Products that Orchid expects to
order for the coming twelve (12) month period of time (each, a “Rolling
Forecast”). The first three (3) months of each Rolling Forecast shall be
considered a binding commitment upon Orchid to issue purchase orders for the
purchase of the quantities described therein (each a “Firm Order”), and a
binding commitment upon Hospira to produce and deliver such quantities on the
delivery dates described therein, which delivery dates shall require a lead time
of at least sixty (60) days (or such longer period of time if required by the
particular Product’s campaign length (in days), as specified on Schedule 1(a)
and Schedule 1(b). The second three (3) months of each Rolling Forecast shall
not be entitled to vary when converted into a Firm Order in the immediately
subsequent Rolling Forecast by more than plus or minus twenty-five percent (25%)
of such forecast quantities. The last six (6) months of each Rolling Forecast
shall be Orchid’s good faith estimate, but shall be non-binding upon the
Parties. Orchid shall be required to forecast and order all requirements for
Product in multiples of the minimum batch size for each Product set forth on
Schedule 1(a) and Schedule 1(b) and not to exceed Hospira’s maximum capacity as
set forth on Schedule 1(a) and Schedule 1(b). Hospira shall notify Orchid as
soon as possible, but in any event within ten (10) days of the receipt of a
forecast if Hospira will be unable to deliver the Products in accordance with
such forecast. Hospira’s providing of such notification shall not be interpreted
in any manner as relieving Hospira of its obligations under this Agreement, nor
shall it prevent Orchid from pursuing any and all rights and remedies Hospira
may have based on Hospira’s failure to be able to deliver the Products in
accordance with the terms of this Agreement. If Orchid provides a purchase order
to Hospira, and any purchase order includes an Excess Demand,


131

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

then (1) Hospira shall supply the quantity of Product which does not constitute
an Excess Demand to Orchid, and (2) Hospira shall use commercially reasonable
efforts to supply the Excess Demand quantities of Product requested by Orchid in
its purchase orders as soon as commercially possible.


2.5    Delivery Terms. Hospira agrees to deliver the Product to Orchid in
accordance with the delivery schedule specified by Orchid in its purchase orders
submitted by Orchid in accordance with Section 2.4 (each such shipment to be
accompanied by a copy of the purchase order submitted by Orchid that corresponds
to such shipment). Product shall be delivered by Hospira to Orchid EXW
(INCOTERMS 2000) Hospira’s manufacturing facility at Aurangabad. Title to the
Product shall transfer at such point.


If Hospira is unable to deliver the Product on the date specified by Orchid,
Hospira shall notify Orchid as soon as possible, but in any event within ten
(10) days of receipt of the purchase order. Hospira’s providing of such
notification shall not be interpreted in any manner as relieving Hospira of its
obligations under this Agreement, nor shall it prevent Orchid from pursuing any
and all rights and remedies Orchid may have based on Hospira’s failure to
deliver the Product in accordance with the terms of this Agreement.


With each shipment of Product, Hospira shall provide all documentation as is
reasonably required by any Regulatory Authority from time to time in connection
with Orchid’s use, research, development or importation of the Product or
manufacture or exportation of the Finished Products, or as is reasonably
required by any Regulatory Authority from time to time in connection with the
importation into, use, sale, marketing or distribution of the Finished Products.
If such documentation is not supplied Orchid may reject the Product.


2.6    INTENTIONALLY DELETED.
2.7    Failure to Supply. If Hospira fails to deliver or anticipates that it
will be unable to deliver at least *** of the quantity of Product ordered
pursuant to the terms of this Agreement for ninety (90) or more consecutive days
after the delivery date specified in the Firm Order, Hospira will promptly
notify Orchid. If Hospira (a) fails to deliver at least *** of the quantity of
Product for *** or more consecutive days after the delivery date specified in
the Firm Order, or (b) upon request by Orchid, fails to provide adequate
assurance of its ability to continue to deliver Product as required by the terms
of this Agreement (other than, in each case (a) and (b), as a result of a Force
Majeure Event, any material breach of this Agreement by Orchid or its
Affiliates, any failure of the equipment, processes or technology transferred to
Hospira by Orchid under the Business Transfer Agreement (but only to the extent
any failure is not the result of ordinary wear and tear or failure in
maintenance by Hospira), or any gross negligence or willful misconduct on the
part of Orchid or its Affiliates) (a “Supply Failure”), then as Orchid’s sole
remedy, Orchid shall have the right to agree to a revised delivery date or
Orchid may: (i) cancel some or all existing purchase orders for Product that are
subject to the Supply Failure without penalty and if additionally requested by
Orchid, terminate this Agreement with respect to the affected Product; and/or
(ii) cancel some or all existing purchase orders for Product that are the
subject of the Supply Failure without penalty and purchase (or permit Orchid’s
customer to purchase) replacement Product from a Third Party and recover from
Hospira the difference in price paid for such replacement Product and the Price
that Orchid would have paid to Hospira under this

132

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Agreement for the equivalent amount of Product, together with any incidental
damages (collectively, “Cost to Cover Damages”), provided however, that in no
event shall Hospira’s liability or Cost to Cover Damages for any canceled
purchase order (or portion thereof) exceed a *** over the Price that Orchid
would have paid to Hospira under this Agreement for the equivalent amount of
Product. Notwithstanding anything contained herein to the contrary, upon
Hospira’s provision of notice to Orchid that it is no longer subject to a Supply
Failure and is able to recommence supplying Products to Orchid in accordance
with this Agreement, Orchid shall have no further rights pursuant to subsections
(i) and (ii) above in connection with the applicable Supply Failure, and from
the date of such notice from Hospira, Orchid shall once again be subject to the
exclusive purchasing obligations set forth in Section 2.1, provided that Orchid
shall have the right to purchase any quantities of Product ordered from Third
Parties during the pendency of the Supply Failure which were placed prior to
Orchid’s receipt of Hospira’s notice.


2.8    Warranties.
    
(a)    Hospira Product Warranties. Hospira represents and warrants that:


(i)    the Product supplied by Hospira to Orchid hereunder, and the
manufacturing, packaging, storage, disposal and handling of the Products by
Hospira prior to delivery to Orchid in accordance with Section 2.5, shall comply
with the API Specifications, the applicable Regulatory Approvals, and Applicable
Laws.


(ii)    when delivered in accordance with Section 2.5, the Product shall not be
adulterated or misbranded within the meaning of the Act or any similar
Applicable Law.


(iii)    until the applicable Product expiration date, the Product shall be free
from defects in materials and manufacture and shall continue to conform to the
API Specifications.


(iv)
at the time of delivery in accordance with Section 2.5, the Product shall have
at least *** of its original shelf life (as such shelf life is set forth in
Schedule 1(a) for the Existing Products and will be added to Schedule 1(b) upon
obtaining Regulatory Approval for the Development Products).



(v)
at the time of delivery, the Product shall be free and clear of all liens,
claims, charges and encumbrances and Hospira shall have title to the Product.



Notwithstanding the foregoing or anything else to the contrary in this
Agreement, Orchid recognizes that as of the Effective Date Hospira is utilizing
all of Orchid’s current suppliers for materials necessary to produce Products
and except to the extent caused by the act or fault

133

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

of Hospira, that Hospira shall not be liable to Orchid or any other party for
failure to provide Product to Orchid as a result of the failure of such
suppliers to provide materials to Hospira, but only to the extent that such
failure of the supplier occurs within six (6) months after the first order
placed by Hospira with such supplier. Thereafter, Hospira shall be responsible
for maintaining its relationship with such supplier and for any delays resulting
from any failure of such supplier to provide materials to Hospira.


(b)    Orchid Product Warranty. Orchid represents and warrants that:

(i)    any API Specifications provided by Orchid and any incremental changes
thereto requested by Orchid in writing shall comply with all Applicable Laws.


(ii) to Orchid’s knowledge, following a reasonable investigation, the Products
(other than the Paragraph IV Products) and the processes to manufacture the
Products as transferred to Hospira by Orchid (other than with respect to the
Paragraph IV Products) do not infringe any patent, copyright, trademark or other
proprietary right of any Third Parties and the processes have been tested on a
commercial scale. This representation and warranty shall not apply to the extent
of any changes made to the API Specifications or to the manufacturing processes
by Hospira, even if accepted by Orchid for implementation.


(iii)    the initial Manufacturing Cost levels for each Product have been
achieved and sustained by Orchid.


(iv)    all manufacturing processes necessary to manufacture the Products in
accordance with the API Specifications have been licensed to Hospira under the
Business Transfer Agreement and the assets transferred to Hospira under the
Business Transfer Agreement constitute all of the properties and assets used in
or necessary for Hospira to perform its obligations to supply Orchid hereunder.


(c)    Power and Authority. Each Party represents and warrants that:


(i)
It is duly incorporated, validly existing and in good standing under the laws of
the jurisdiction in which it is incorporated.



(ii)
It has the corporate power and authority to enter into this Agreement and
perform its obligations hereunder and that the execution, delivery and
performance of this Agreement and the performance of its obligations hereunder
have been duly authorized and approved by all necessary action


134

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

and no other action is necessary to authorize the execution, delivery and
performance of this Agreement.


(iii)    There are no suits, claims, or proceedings pending, or to its best
knowledge and belief, after due inquiry, threatened against it or any of its
Affiliates in any court or by or before any governmental body or agency which
would affect its ability to perform its obligations under this Agreement.


2.9    Inspection and Acceptance.


(a)    Hospira shall test and inspect each lot of Product for compliance with
the API Specifications prior to the release and shipment thereof to Orchid.
Hospira will provide a Certificate of Analysis with each shipment of each lot of
Product signed by the responsible quality official of Hospira. This Certificate
of Analysis must include the results (whether numerical or otherwise) for each
test performed that verifies that the Product is in compliance with the API
Specifications, as well as a statement that the subject lot was manufactured in
accordance with the appropriate Regulatory Approvals. To the extent that any
reference standard material is delivered to Orchid along with any shipment of
Product as a result of Orchid's request for such material, the Certificate of
Analysis shall also include specifications on such material for each criteria
listed in Schedule 3 hereto.


(b)    Orchid may test and inspect the Product after receipt and either accept
or reject it. Product may be rejected if it does not comply with the API
Specifications or is otherwise defective. Orchid will be deemed to have accepted
the Product, except as to latent defects which are not reasonably discoverable,
if Orchid fails to give notice of rejection within thirty (30) days after
receipt by Orchid of such Product. The written notice of rejection shall be
given to Hospira and shall include identification of the lot number and
description of the API Specification non-compliance or other defect.


(c)    Following receipt of written notice of rejection of a particular lot of
Product, Hospira shall, at Orchid's option, provide a credit, refund or prompt
replacement of Product to Orchid, together with Orchid’s costs of shipping,
insurance premiums, duties, taxes, and other reasonable out-of-pocket costs
directly incurred in connection with the transportation and return or
destruction of the rejected Product (collectively, “Rejection Damages”);
provided, however, that if Hospira does not agree with Orchid's claim of
noncompliance with the API Specifications or other defect, then the Parties
shall designate a mutually acceptable Third Party laboratory to make a
determination on such matter from a sample obtained from the allegedly
non-compliant or defective lot shipped to Orchid. The decision of the Third
Party laboratory shall be binding on all Parties hereto and all expenses related
to such Third Party investigation shall be borne by the Party found to have been
mistaken. Should such Third Party laboratory confirm Orchid's claim, Hospira
shall, at Orchid's request, promptly provide Orchid with a credit, refund or
prompt replacement of Product to Orchid, together with Hospira’s costs of
shipping,

135

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

insurance premiums, duties, taxes, and other reasonable out-of-pocket costs
directly incurred in connection with the transportation and return or
destruction of the rejected Product.


(d)    Orchid shall return any rejected Product to Hospira at Hospira's expense
to an address that Hospira may designate within ten (10) days of Hospira
receiving written notice of rejection; provided, however, that if Hospira does
not agree with Orchid's claim of noncompliance with the API Specifications or
other defect, Orchid shall not be obligated to return the rejected Product to
Hospira until ten (10) days after a final determination is made by a Third Party
laboratory that such Product does not comply with the API Specifications or is
otherwise defective as provided in subparagraph (c) above. Absent such
designation of address, Orchid will ship rejected product to Hospira's
designated plant in India. All freight, insurance and other costs of such
shipment along with any risk of loss shall be borne by Hospira, and shipment
will be made from Orchid's designated plant.


ARTICLE 3
PRICE AND PAYMENT


3.1
Purchase Price. The initial estimated purchase prices (with respect to each
Product, the “Price”) shall be based upon ****************** ************
********************** and shall be set forth in Schedule 4. The Prices shall be
paid in INR.



3.2
Estimates / Reconciliation. The estimated Prices for the Products for each
succeeding Contract Year shall be set by Hospira on or before October 1st of the
preceding Contract Year based upon its best estimate of *** for the succeeding
Contract Year. Within sixty (60) days after the end of each Contract Year,
Hospira shall reconcile the *** for such Contract Year with *** for such
Contract Year and provide the results to Orchid for Orchid’s review and
approval. Orchid shall have thirty (30) days from its receipt of such results to
provide its approval or rejection of such results to Hospira. If the results
indicate that the *** was greater than *** already paid by Orchid, then Orchid
shall, within *** pay to Hospira the positive difference between *** and ***. If
the results indicate that the *** was less than the *** already paid by Orchid,
then Hospira shall apply the negative difference between *** and *** to the next
subsequent invoices payable by Orchid until such negative difference is
exhausted. If, during a Contract Year Hospira believes ***for such Contract Year
will significantly vary from ***, then the Parties shall in good faith negotiate
revised estimated Prices at the mid-point of such Contract Year in order to
minimize the amount of the year-end reconciliation required above.



3.3
Audit. (a) If Orchid disputes the results of Orchid’s reconciliation conducted
pursuant to Section 3.2, then Orchid may elect, during such thirty (30) day
approval/rejection period and upon at least ten (10) business days prior written
notice to Hospira, to have an audit of the applicable records of Hospira
performed by an independent certified public accountant reasonably acceptable to
Hospira to confirm the accuracy of Hospira’s calculations. Such audit shall be
conducted during Hospira’s normal business hours and shall commence on a date
reasonably acceptable to both Parties. All individuals


136

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

conducting any audits shall sign a non-disclosure agreement with Hospira on
terms at least as stringent as those contained in this Agreement. The
determination of such independent certified public accountant shall be final and
binding upon the Parties. For the avoidance of doubt, Orchid shall have the
right to participate in such audits and to receive a copy of the detailed
reports prepared by the Third Party auditor.


(b) To ensure compliance with the other pricing provisions of this Agreement,
Orchid shall have the right to audit Hospira’s applicable books and records by
use of an independent Third Party auditor selected by Orchid. Such Third Party
auditor shall, under a duty of confidentiality to Hospira, be provided access to
all relevant books and records of Hospira on an annual basis to determine that
Hospira’s charges to Orchid are in accordance with the terms of this Agreement.
If the auditor determines that Hospira’s pricing is in accordance with the terms
of this Agreement, Orchid shall pay the cost of such audit and no pricing
changes shall be made. If the auditor determines that Hospira’s pricing is not
in accordance with the terms of this Agreement, Hospira shall pay the cost of
such audit and shall promptly remit to Orchid any excess amount for Product as
determined by such auditor because of inaccurate Manufacturing Cost. For the
avoidance of doubt, Hospira shall have the right to participate in such audits
and to receive a copy of the detailed reports prepared by the Third Party
auditor.


3.4
Storage Fees. Hospira shall have the right to charge Orchid reasonable storage
fees for (i) Product produced pursuant to a binding purchase order not taken by
Orchid within thirty (30) days following final release; and (ii) excess raw
materials supplies needed to manufacture the API based on the most recent twelve
(12) month forecast if such supplies are not utilized during a six (6) month
period for Product that is experiencing unrealized demand by Orchid, provided
Hospira shall use commercially reasonable efforts to mitigate any damages by
utilizing the raw materials for itself or its other customers to the extent
feasible. Hospira shall make any raw materials purchased by Orchid pursuant to
this Section 3.4 available to Orchid for pick-up



3.5
Invoices. Simultaneously with the shipment of any particular lot of Product to
Orchid, Hospira shall send an invoice to Orchid covering such Product. Orchid
shall pay the invoice sent by Hospira net sixty (60) days of receipt of
Hospira’s invoice provided, however, that Hospira shall notify Hospira of any
disputed invoice as soon as practicable and a timeline for resolving such
dispute shall be mutually agreed by the Parties within forty-five (45) days of
the date of the disputed invoice. Failure to pay an undisputed invoice (or
undisputed portion thereof) will relieve Hospira from its commitment to continue
to process Product hereunder. Product invoices that remain unpaid within sixty
(60) days after receipt of the invoice, other than invoices being disputed in
accordance with the terms set out above, shall bear interest at a rate per annum
equal to Twelve Month LIBOR plus two percent (2%), as set by the British
Bankers’ Association as of the due date of the applicable invoice, or, if lower,
the highest rate permitted under Applicable Law, calculated on the number of
days such payment is delinquent; provided, however, that any invoices disputed
by Hospira and resolved in favor of Hospira shall be subject to such late
payment fee as of the invoice date until paid in full.


137

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



3.6
Hospira Cost Savings. For Products that are of sufficient commercial value to
both Orchid and Hospira, the Parties shall work together in good faith to reduce
the cost of providing such Products by obtaining less expensive third party
sources for raw materials and/or packaging. Hospira shall notify Orchid in
writing of any cost reduction methods developed by Hospira and if implementing
such cost reduction methods requires changes that affect the API Specifications
or quality of the Products. Orchid shall respond in writing within thirty (30)
days to such notification, and shall inform Hospira whether Orchid wishes
Hospira to implement such methods. Hospira shall not implement any cost
reduction methods which have not been approved by Orchid in writing. For
Products that are of sufficient commercial value to both Orchid and Hospira,
Hospira shall implement any cost reduction methods identified or developed by
Orchid upon written request by Orchid, except that Hospira must approve any cost
reduction methods that (i) require the purchase of capital equipment by Hospira,
(ii) require any other investment by Hospira, or (iii) result in temporary
increases to Hospira’s costs. Any manufacturing process improvements developed
by Orchid that relate solely to the manufacture of a Product shall be owned
exclusively by Orchid. Any manufacturing process improvements developed jointly
by Orchid and Hospira that relate to the manufacture of Product and other active
pharmaceutical ingredients shall be co-owned by Orchid and Hospira.



3.7
INTENTIONALLY DELETED



3.8
INTENTIONALLY DELETED



3.9    Taxes. Any federal, state, county or municipal sales or use tax, excise,
customs charges, duties or similar charge, or any other tax assessment (other
than that assessed against income), license, fee or other charge lawfully
assessed or charged on the manufacture, sale or transportation of Product sold
pursuant to this Agreement (“Taxes”) specific to the Products shall be paid by
Orchid. Notwithstanding the foregoing, Hospira shall pay for any Taxes related
to the facilities where the Product is manufactured. Where required to do so by
Applicable Law or order of any governmental entity, a Party making payments
hereunder shall withhold taxes required to be paid to a taxing authority in
connection with any payments to the other Party hereunder, and, upon request of
the Party to which the payment is due, the paying Party shall furnish the
receiving Party with satisfactory evidence of such withholding and payment. Any
amounts withheld pursuant to this Section 3.9 shall be treated as having been
paid by the Party making such withholding for all purposes under this Agreement.
To the extent any payments are made hereunder without withholding (at the
request of the Party which was to receive such payment), and withholding is
later determined to have been required, or is assessed, by an governmental
entity, the Party receiving such payments shall indemnify the other Party,
including, without limitation, for any withholding tax, interest and/or
penalties thereon, and any other reasonable expenses related thereto.



138

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

3.10    No Set-Off. Orchid's obligation to make any required payments under this
Agreement shall not be subject to any right of offset, set-off, deduction or
counterclaim, however arising.


ARTICLE 4
REGULATORY MATTERS


4.1    Quality Assurance. Each lot of Product to be supplied to Orchid hereunder
shall be subject to a quality assurance inspection by Hospira in accordance with
Hospira's then current quality assurance standards, which standards shall be
designed to ensure that the Product meets the requirements of the API
Specifications and is manufactured per current Good Manufacturing Practices.


4.2    Process Change Provisions and Procedure. All modifications, changes,
additions or deletions to the (i) API Specifications; (ii) changes in the
expiration period for the Product; (iii) composition or source of any raw
material; (iv) method of producing, processing or testing; (v) change in
subcontractors for producing, processing or testing; or (vi) site of
manufacture, which Hospira intends to carry out must be evaluated and documented
by Hospira. Prior to implementation of any such change, Hospira agrees to advise
Orchid in writing of such and to obtain Orchid's prior written consent to do so,
which consent shall not be unreasonably withheld; provided further that in the
case of clauses (iv) through (vi) above, Hospira shall give Orchid at least two
(2) years prior written notice of its intent to make any such change to the
extent that any such change would require Orchid to re-perform any stability
testing of the Product or any Finished Products or do any other regulatory
related work and provided further Hospira shall be responsible for all costs
associated with any of the foregoing modifications, changes, additions or
deletions. Notwithstanding the foregoing, such 2-year notice period shall not
apply in circumstances where a change is required as a result of changes to
Applicable Law or the order of any Regulatory Authority, in which case the
Parties shall co-operate in good faith to implement the applicable change as
soon as reasonably practicable following provision of notice by Hospira. In
addition, such 2-year notice period shall be extended for such longer period of
time as required by Orchid if Finished Product has not received Regulatory
Approval within such 2-year time period, in which case Orchid agrees to use
commercially reasonable efforts to obtain such Regulatory Approval. Upon
providing its written consent to Hospira, Orchid shall amend its DMF/CEP through
the appropriate notification to the FDA and any other applicable Regulatory
Authorities. For modifications, changes, additions or deletions requested by
Hospira, Hospira shall reimburse Orchid for all costs of Orchid’s additional
stability testing, qualification batches and regulatory filing expenses,
provided reimbursement will not be required in cases and Orchid shall be solely
responsible where such change is required by Orchid or by Applicable Law or
Regulatory Authorities or where the DMF/CEP update (specifications, methods,
manufacturing process, change in the grade of drug substance) was to comply with
a new or revised compendial monograph, ICH requirements, changes to Applicable
Law or the order of any Regulatory Authority, in which case Hospira will provide
reasonable evidence to Orchid for the necessity of the change. Where a change is
requested by Orchid, Orchid shall require Hospira’s prior written consent, which
consent shall not be unreasonably withheld, provided that the costs of
implementing such changes shall be borne by Orchid.



139

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

4.3    Retention Samples. Hospira is responsible for storing and maintaining
retention samples of each lot of Product shipped to Orchid in accordance with
Good Manufacturing Practices and Orchid shall reimburse Hospira’s commercially
reasonable charges for such services.


4.4    Stability. Hospira shall be responsible for the testing and generation of
stability data for the Product in accordance with the Product DMF/CEP and,
subject to Section 4.2, Orchid shall reimburse Hospira’s commercially reasonable
charges for such services.


4.5    Validation. Orchid acknowledges and agrees that Hospira’s ability to
perform its obligations under this Agreement is subject to the condition that
all facilities, utilities, equipment and the processes utilized to manufacture
the Products are satisfactorily validated according to the guidelines of all
applicable Regulatory Authorities as of the Effective Date. Following the
Effective Date, Hospira shall be responsible to ensure that all facilities,
utilities, equipment and the processes utilized to manufacture the Product
continue to remain satisfactorily validated according to the guidelines of all
applicable Regulatory Authorities.


4.6    Batch Records. Records which include the information relating to the
manufacturing, packaging and quality operations for each lot of Product shall be
prepared by Hospira for each lot at the time such operations occur. Such records
shall be prepared in accordance with Applicable Laws and Hospira's standard
operating procedures. These documents for each lot may be reviewed by Orchid at
Hospira's site of manufacturing of the Product at a time mutually acceptable to
both Parties and upon Orchid giving at least fourteen (14) days written notice
of its intent to review such documents; provided, however, that in the event of
any regulatory or quality issues relating to the Product, Orchid shall be
permitted to review such documents as soon as practicable after giving notice to
Hospira of its intent to do so. Hospira shall keep batch records for each lot of
Product for the period of time required by Applicable Law.


4.7    Audit Rights.


(a)    General Audit. Upon sixty (60) days prior written notice to Hospira,
Orchid shall have the right to have representatives (including representatives
from its customers) visit Hospira’s API manufacturing facilities at Aurangabad
during normal business hours to review Hospira’s manufacturing operations
relating to the Products and assess its compliance with cGMP and quality
assurance standards and to discuss any related issues with Hospira’s
manufacturing and management personnel. Hospira shall provide Orchid with copies
of Hospira’s manufacturing records relating to the Products for the purposes of
assuring product quality and compliance with agreed-upon manufacturing
procedures. Such general audits: (a) shall be limited to not more than two (2)
auditors designated by or representing Orchid; (b) shall last for not more than
two (2) days; and (c) may be conducted not more than one (1) time per calendar
year.


(b)    For Cause Audits. Orchid shall also have the right to conduct “for-cause”
audits to address significant product or safety concerns as discovered through
Product failures related to Hospira’s manufacture of Products. Product failures
would include issues related to stability out

140

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



of specification, sterility, labeling or container integrity. Orchid shall
notify Hospira in writing in advance of the audit and thereafter, Hospira and
Orchid shall mutually determine the timing of the audit. Each for-cause audit
shall be limited to two (2) auditors for no more than two (2) days, except if
the Parties mutually agree that a longer for-cause audit period is necessary.


(c)    Regulatory Authority Audits. Hospira also agrees to allow the FDA or
other Regulatory Authorities to conduct any audit related to the manufacture of
Products which the FDA or other Regulatory Authorities requires and Hospira
agrees to reasonably cooperate with the FDA or other Regulatory Authorities in
connection with such audit. Hospira will provide Orchid with notice of any such
FDA or other Regulatory Authority inspection as soon as practicable. Orchid
shall reimburse Hospira for its reasonable direct out-of-pocket costs (excluding
downtime) incurred in connection with each such audit (if and solely to the
extent such audit is specifically with respect to the manufacture of the
Products ordered by Orchid under this Agreement and not the Aurangabad facility
generally and not for Products being manufactured for Hospira’s own requirements
(to the extent permitted under the Business Transfer Agreement)) and provided
Hospira shall be solely responsible for the costs of any audits required as a
result of Hospira’s failure to comply with Applicable law or if such audits
apply to the manufacturing facilities generally.


(d)    Confidential Information in Audits. Audits by Orchid or its designees may
involve the transfer of Confidential Information, and any such Confidential
Information shall be subject to the terms of Article 5 hereof. The results of
such audits and inspections shall be considered Confidential Information under
Article 5 and Orchid shall not (and shall ensure that its designated auditors do
not) disclose any such Confidential Information to Third Parties, including, but
not limited to, the FDA or other applicable Regulatory Authority, unless
required by Applicable Law and only then upon prior written notice to Hospira in
accordance with Section 5.1(iii).


4.8    Regulatory Visits and Inspections. Hospira shall permit the FDA and any
other Regulatory Authorities to perform routine inspections of its and any of
its subcontractors facilities which contains the manufacturing operations for
the Product (an “Inspection”) and shall immediately notify Orchid of any such
regulatory inspection and the results thereof that affect the manufacturing
process of the Product or may have an effect on Hospira's ability to supply
Product to Orchid. Should any issues arise in the course of an Inspection,
Hospira and Orchid shall consult with each other in resolving such issues.
Orchid shall reimburse Hospira for its reasonable costs incurred in connection
with the fifth, and any subsequent, Inspection, excluding in each case any
Inspection that occurs as a consequence of Hospira having failed to comply with
applicable law or the request or recommendations of any Regulatory Authority.


4.9    Regulatory Clearance. Orchid shall be responsible for submitting and
subsequently obtaining approval from any Regulatory Authority for marketing the
Finished Products. Hospira shall assist and cooperate with Orchid to the extent
necessary to obtain such approval. Such assistance and cooperation shall
include, but not be limited to, pre-approval inspections, technical assistance,
etc. Orchid shall also be responsible for and shall bear the cost of filing
DMF/CEPs in all countries in the Territory.

141

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

    
4.10    Regulatory Correspondence. Hospira shall deliver to Orchid copies of
material correspondence between Hospira and any Regulatory Authorities that
concern the Products. Hospira shall deliver such correspondence to Orchid within
five (5) business days of distributing or receiving such correspondence, as the
case may be.


4.11    No Debarment. Each Party represents and warrants to the other that
neither it, nor any of its Affiliates, employees or agents, has ever been, is
currently, or is the subject of a proceeding that could lead to that Party
becoming, as applicable, a Debarred Entity or Individual. Each Party further
covenants, represents and warrants that if, during the Term of this Agreement,
it, or any of its Affiliates, employees or agents, becomes or is the subject of
any FDA investigation or debarment proceeding that could lead to that Party
becoming, as applicable, a Debarred Entity or Individual, the applicable Party
shall immediately notify the other Party, and the other Party shall have the
right to immediately terminate this Agreement. For purposes of this provision,
the following definitions shall apply:


(1)    A “Debarred Individual” is an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any capacity
to a person that has an approved or pending drug product application.


(2)    A “Debarred Entity” is a corporation, partnership or association that has
been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from submitting
or assisting in the submission of any abbreviated drug application, or a
subsidiary or Affiliate of a Debarred Entity.


4.12    Technical/Quality Agreement. Within one (1) month after the Effective
Date, the Parties shall enter into a separate Technical/Quality Agreement, in
format suitable to meet applicable regulations relating to the production,
storage, transportation and release of Products.


4.13
Ownership of Drug Master Files. Orchid is the owner of all DMF/CEPs and other
regulatory files related to the APIs and Finished Product. Orchid shall be
solely responsible for the costs of maintaining such files with applicable
Regulatory Authorities.



4.14 Product Recalls.


(a)    In the event (i) any Regulatory Authority or other national government
authority issues a request, directive or order that Finished Product be
recalled; (ii) a court of competent jurisdiction orders such a recall, or (iii)
Orchid or Hospira reasonably determines that Finished Product should be
recalled, the Parties shall take all appropriate corrective actions, and shall
cooperate in any governmental investigations surrounding the recall in
accordance with the procedures set forth in the Technical/Quality Agreement.


(b)    In the event that such recall results from the breach of Hospira’s
express warranties under Section 2.8, Hospira agrees that it shall be
responsible for promptly reimbursing Orchid for the cost of the Finished
Products that were recalled, subject to the limitation contained in Section 7.5.
In addition, Hospira agrees that it shall be responsible for the administrative
expenses of any recall, subject to the limitation contained in Section 7.5. For

142

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

purposes of this Agreement, the administrative expenses of the recall shall
include, but not be limited to, the expenses of notification and destruction or
return of the recalled Finished Product, and any costs associated with the
distribution of the replacement Finished Product, but shall not include lost
profits of either party In the event that the recall does not result from the
breach of Hospira’s express warranties under this Agreement, Orchid shall be
responsible for the expenses of the recall.


ARTICLE 5
CONFIDENTIALITY


5.1    Treatment of Confidential Information. A Party receiving Confidential
Information (the “Receiving Party”) from the other Party to this Agreement (the
“Disclosing Party”) shall use at least the same standard of care as it uses to
protect its own Confidential Information, but in no event less than a reasonable
level of care, to ensure that it and its Affiliates and their respective
employees, agents, consultants, subdistributors and clinical investigators do
not disclose or make any unauthorized use of Confidential Information provided
by the Disclosing Party. The Receiving Party shall notify the Disclosing Party
promptly upon discovery of any unauthorized use or disclosure of the Disclosing
Party's Confidential Information. The Receiving Party's obligation of
confidentiality, as aforesaid, shall not be applicable if:


(i)
such Confidential Information was either in the public domain or known to it
before disclosure by the Disclosing Party as evidenced by the Receiving Party’s
written records that are contemporaneous to the claimed event;



(ii)
the Confidential Information is lawfully disclosed to it after the date of this
Agreement by any Third Party not in violation of any obligation to the
Disclosing Party;



(iii)
the Confidential Information is required to be disclosed by legal or regulatory
process; provided, in each case, that the Receiving Party timely informs the
Disclosing Party of such and uses reasonable efforts to limit the disclosure and
maintain the confidentiality of the Confidential Information to the extent
possible and permits the Disclosing Party to intervene and contest or attempt to
limit the disclosure of such Confidential Information;



(iv)
the Confidential Information becomes patented, published or otherwise part of
the public domain through no fault of the Receiving Party; or



(v)
the Confidential Information is independently developed by or for the Receiving
Party without recourse to the Disclosing Party’s Confidential Information
disclosed hereunder, as evidenced by the Receiving Party’s written records that
are contemporaneous to the claimed event.




143

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

5.2    Return of Confidential Information. Upon termination of this Agreement,
the Receiving Party shall return to the Disclosing Party all documentation
containing Confidential Information. The obligations of the Parties contained in
Article 5 shall survive until five (5) years after termination or expiration of
this Agreement.


5.3
Public Announcements. Except to the extent required by Applicable Law or as
otherwise contemplated under the Business Transfer Agreement, neither Party
shall make any public announcements concerning this Agreement, nor make any
public statement which includes the name of the other Party or otherwise use the
name of the other Party in any public statement or document, without the consent
of the other Party, which consent shall not be unreasonably withheld.



5.4
Injunctive Relief. The Parties acknowledge that the Receiving Party’s breach of
this Article 5 may cause the Disclosing Party irreparable injury for which it
would not have an adequate remedy at law. In the event of an actual or
threatened breach, the Disclosing Party may be entitled to injunctive relief in
addition to any other remedies it may have at law or in equity.



ARTICLE 6
INTELLECTUAL PROPERTY INDEMNITIES


6.1    Intellectual Property Indemnification. Orchid shall defend Hospira, its
Affiliates and their respective distributors, officers, directors and employees
(the “Hospira Indemnitees”) from and against any and all Third Party claims, and
shall indemnify and hold harmless such Hospira Indemnitees from and against any
and all losses, damages, liabilities, and reasonable costs (including court
costs and reasonable attorneys' fees) incurred by any of them that result from
such Third Party claims, where and to the extent that such Third Party claims
allege that (a) the manufacture by Hospira of the Products for Orchid in
accordance with the API Specifications provided by Orchid and in accordance with
Orchid’s DMF or (b) the incorporation of API by Orchid or its customers into
Finished Products (including Paragraph IV Products), infringes any patent or
other intellectual property or proprietary right of a Third Party, provided
Orchid shall have no obligation to indemnify Hospira pursuant to this Section
6.1 where and to the extent such claim arises out of or results from (a) a claim
or liability for which Hospira is obligated to indemnify Orchid pursuant to
Section 7.1, (b) Hospira’s negligence, (c) Hospira’s requested changes to the
API Specifications or the manufacturing processes (even if accepted by Orchid
for implementation), (d) Hospira’s failure to manufacture such Products for
Orchid in accordance with Orchid’s DMF, or (e) a claim or liability for which
Orchid is obligated to indemnify Hospira under the Business Transfer Agreement.
The Parties shall give each other notice in writing of the institution of any
suit and Orchid shall enter and defend, settle or otherwise terminate such suit.
Notwithstanding anything to the contrary in this Section 6.1, Orchid shall not
be permitted to settle any such suit without Hospira’s prior written consent
unless such settlement includes an unconditional release of the applicable
Hospira Indemnitees from all liability arising out of a claim resulting from
Hospira’s conduct prior to such settlement.


6.2     INTENTIONALLY DELETED.



144

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

ARTICLE 7
INDEMNIFICATION


7.1    Indemnification by Hospira. Hospira agrees to indemnify, defend and hold
harmless the Orchid Indemnitees from and against any and all Third Party claims,
and any and all losses, damages, liabilities, and reasonable costs (including
court costs and reasonable attorneys' fees) arising therefrom, where and to the
extent that such Third Party claims arise out of or are attributable to: (a) any
breach of any representation, warranty or covenants by Hospira hereunder; or (b)
any negligent or intentionally wrongful act or omission by any Hospira
Indemnitee in connection with the Products.


7.2    Indemnification by Orchid. Orchid agrees to indemnify, defend and hold
harmless the Hospira Indemnitees from and against any and all Third Party
claims, and all losses, damages, liabilities, and reasonable costs (including
court costs and reasonable attorneys' fees) arising therefrom, where and to the
extent that such Third Party claims arise out of or are attributable to: (a) any
breach of any representation, warranty or covenants by Orchid hereunder; (b) the
use of or lack of safety or efficacy of the Products manufactured by Hospira for
Orchid, including in any Finished Products, including but not limited to any
claim for product liability, property damage, personal injury, or death in
connection with the Product (except where and to the extent resulting from a
matter for which Hospira is obligated to indemnify Orchid pursuant to Section
7.1 of this Agreement); (c) any negligent or intentionally wrongful act or
omission by any Orchid Indemnitee in connection with the Products; or (d)
Orchid’s and its Affiliates’ storage, handling, processing, marketing,
distribution and sale of the Products (whether in the form delivered to Orchid
or as incorporated into Finished Products).


7.3
Third Party Claims. If Hospira or its Affiliates, or Orchid or its Affiliates,
or any of their respective distributors, officers, directors employees or agents
(in each case an "Indemnified Party"), receive any written claim which such
Indemnified Party believes is the subject of indemnity hereunder by Orchid or
Hospira as the case may be (the "Indemnifying Party"), the Indemnified Party
shall, as soon as reasonably practicable after forming such belief, give notice
thereof to the Indemnifying Party, provided that the failure to give timely
notice to the Indemnifying Party as contemplated hereby shall not release the
Indemnifying Party from any liability to the Indemnified Party unless the
Indemnifying Party demonstrates that the defense of such claim is prejudiced by
such failure. The Indemnifying Party shall have the right, by prompt notice to
the Indemnified Party to assume the defense of such claim at its cost, with
counsel reasonably satisfactory to the Indemnified Party. If the Indemnifying
Party does not so assume the defense of such claim or, having done so, does not
diligently pursue such defense, the Indemnified Party may assume the defense,
with counsel of its choice, but at the cost of the Indemnifying Party. If the
Indemnifying Party so assumes the defense, it shall have absolute control of the
litigation; the Indemnified Party may, nevertheless, participate therein through
counsel of its choice and at its cost. The Party not assuming the defense of any
such claim shall render all reasonable assistance to the Party assuming such
defense, out-of-pocket costs of such assistance shall be for the account of the
Indemnifying Party. No


145

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

such claim shall be settled other than by the Party defending the same, and then
only with the consent of the other Party, which consent shall not be
unreasonably withheld; provided that the Indemnified Party shall have no
obligation to consent to any settlement of any such claim which imposes on the
Indemnified Party any liability or obligation which cannot be assumed or
performed in full by the Indemnifying Party.


7.4    Insurance. Each Party will procure and maintain, at its own expense, for
the duration of the Agreement, and for *** thereafter if written on a claims
made or occurrence reported form, the types of insurance specified below with
carriers maintaining a minimum insurer or group statutory surplus or
policyholders’ surplus of ***, or its equivalent amount in non US currencies:
a.
Workers’ Compensation in accordance with applicable statutory requirements and
shall provide a waiver of subrogation in favor of the other Party;

b.
Product Liability Insurance with a limit of liability in an amount not less than
*** per occurrence and *** in the aggregate;

c.
Commercial General Liability including premises operations, products & completed
operations, blanket contractual liability, personal injury and advertising
injury including fire legal liability for bodily injury and property damage in
an amount not less than ***;

d.
Commercial Automobile Liability for owned, hired and non-owned motor vehicles
with a limit sufficient to comply with Applicable Law in the country in which
the applicable vehicle is operated;

In the case of renewal, cancellation, non-renewal or material change in said
coverage, a Party shall promptly provide the other with a self certification
that the coverage meets the requirements in this Section. Orchid agrees that its
insurance shall act as primary and noncontributory from any other valid and
collectible insurance maintained by Hospira.
7.5    No Consequential Damages; Limitation of Liability. EXCEPT FOR THIRD PARTY
CLAIMS FOR WHICH INDEMNIFICATION IS PROVIDED UNDER SECTIONS 6.1, 7.1 AND 7.2
NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY AMOUNTS REPRESENTING LOST
PROFITS, OR FOR ANY OTHER INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES RESULTING FROM ANY BREACH OF THIS AGREEMENT, EVEN IF THE
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR ORCHID’S
INDEMNIFICATION OBLIGATIONS FOR THIRD PARTY LOSSES FOR WHICH ORCHID IS OBLIGATED
TO INDEMNIFY HOSPIRA UNDER SECTION 7.2, ORCHID’S TOTAL LIABILITY UNDER THIS
AGREEMENT SHALL NOT EXCEED *** FOR THE FIRST CONTRACT YEAR AND *** FOR EACH
CONTRACT YEAR THEREAFTER (PROVIDED THAT, IF ORCHID’S PURCHASES UNDER THIS
AGREEMENT ARE GREATER THAN *** IN ANY CONTRACT YEAR, ORCHID’S TOTAL LIABILITY
SHALL NOT EXCEED *** FOR SUCH CONTRACT YEAR). EXCEPT FOR HOSPIRA’S
INDEMNIFICATION OBLIGATIONS FOR THIRD PARTY LOSSES FOR WHICH HOSPIRA IS
OBLIGATED TO INDEMNIFY ORCHID UNDER SECTION 7.1, HOSPIRA’S TOTAL LIABILITY UNDER

146

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

THIS AGREEMENT SHALL NOT EXCEED *** FOR THE FIRST CONTRACT YEAR AND *** FOR EACH
CONTRACT YEAR THEREAFTER (PROVIDED THAT, IF ORCHID’S PURCHASES UNDER THIS
AGREEMENT ARE GREATER THAN *** IN ANY CONTRACT YEAR, HOSPIRA’S TOTAL LIABILITY
SHALL NOT EXCEED *** FOR SUCH CONTRACT YEAR ). THE PARTIES SHALL DETERMINE
WHETHER THE THRESHOLD AMOUNT OF SALES WAS REACHED IN ORDER TO TRIGGER THE HIGHER
LIABILITY CAP FOR THE THIRD AND SUBSEQUENT CONTRACT YEARS AT THE END OF EACH
THIRD AND SUBSEQUENT CONTRACT YEAR.
THE EXPRESS WARRANTIES IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, AND EXCEPT AS SET FORTH HEREIN, EACH PARTY EXPRESSLY
DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OR ARISING FROM A COURSE OF DEALING,
USAGE OR TRADE PRACTICES. FURTHERMORE, THE REPRESENTATIONS AND WARRANTIES
PROVIDED BY HOSPIRA HEREIN DO NOT APPLY TO ANY PRODUCTS TO THE EXTENT THAT SUCH
PRODUCTS FAILS TO CONFORM TO APPLICABLE SPECIFICATIONS OR APPLICABLE LAW DUE TO
(I) MANUFACUTRING PROCESSES, EQUIPMENT, DESIGN OR OTHER INTELLECTUAL PROPERTY
TRANSFERRED TO HOSPIRA UNDER THE BUSINESS TRANSFER AGREEMENT; OR (II) ANY ACTION
TAKEN BY ANY PERSON OR ENTITY (OTHER THAN HOSPIRA OR A PERSON OR ENTITY UNDER
THE CONTROL OF HOSPIRA) WHICH ALTERS THE PRODUCT AFTER IT IS DELIVERED TO ORCHID
OR ORCHID’S AGENT OR OTHERWISE FAILS TO HANDLE OR STORE THE PRODUCTS ACCORDING
TO ITS SPECIFICATIONS OR APPLICABLE LAW.


ARTICLE 8
TERM AND TERMINATION


8.1    Term. This Agreement shall commence on the Effective Date and shall
remain in full force and effect, on a Product-by-Product basis, for a term (the
“Term”) of (i) *** after the Effective Date for NPNC I and NPNC II,
respectively, with respect to each Existing Product that is listed on Schedule
1(a) and (ii) *** after Regulatory Approval for each Development Product that is
listed on Schedule 1(b) (but in any event no more than *** after the Effective
Date, as applicable, for NPNC I and NPNC II, respectively). This Agreement may
be renewed for consecutive terms of *** each with respect to one or more
Products upon mutual written agreement of the Parties at least twenty-four (24)
months prior to expiration of the then current Term. Notwithstanding the
foregoing, in the event that Hospira determines in its reasonable commercial
judgment that it is not commercially feasible to continue to supply a particular
Product to Orchid, Hospira may provide Orchid with written notice of non-renewal
of the Term (or any renewal thereof) with respect to such Product, provided that
such notice is given at least two (2) years prior to the end of the initial Term
(or the end of any renewal thereof) so that Orchid has two (2) years to qualify
an alternate source of the API for the applicable Finished Product. Furthermore,
Hospira shall have the right to terminate any Development Product listed in
Schedule 1(b) which has not obtained Regulatory Approval (other than due to any
action or omission by Hospira) within three (3) years after the Effective Date.

147

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



8.2    Termination. This Agreement may be terminated by:


(i)
a Party if the other Party fails to remedy a material breach of this Agreement
within sixty (60) days after the non-breaching Party sends written notice of
such breach, provided that with respect to any failure by Orchid to pay any
material amounts owing hereunder, Orchid shall have a period of ten (10) days
following written notice to remedy such breach, Orchid agreeing to pay any
undisputed amounts.



(ii)
a Party immediately upon the giving of notice if the other Party files a
petition for bankruptcy, is adjudicated bankrupt, takes advantage of the
insolvency laws of any state, territory or country, or has a receiver, trustee,
or other court officer appointed for its property.



(iii)
a Party if a Force Majeure Event with respect to the other Party shall have
continued for ninety (90) days or is reasonably expected to continue for more
than one hundred eighty (180) days.



(iv)
Orchid in accordance with Section 2.7.



(v)
In the event that Orchid determines at any time during the Term in its
reasonable commercial judgment that it is not commercially feasible to continue
to purchase a particular Product from Hospira, Orchid may provide Hospira with
written notice of its termination of such Product from the Agreement, provided
that such notice is given at least twelve (12) months in advance of Orchid’s
stated termination date and that Orchid shall reimburse Hospira for any unused
raw materials purchased by Hospira for such Product and Hospira shall deliver
the same to Orchid pursuant to Section 2.5.



8.3    Nonexclusive Rights and Remedies. Termination is not an election of
remedies. Except as otherwise specifically provided herein, all rights and
remedies of the Parties provided under this Agreement are not exclusive and are
in addition to any other rights and remedies provided by law or under this
Agreement. Termination of this Agreement shall not relieve either Party of any
liability which has accrued prior to the effective date of such termination, nor
prejudice either Party’s right to obtain performance of any obligation provided
for in this Agreement, which by its express terms or context survives
termination. Upon termination or expiration of this Agreement, all covenants and
agreements contained in this Agreement which, by their terms or context, are
intended to survive will continue in full force and effect for a period of ten
(10) years unless a different time period is indicated.


ARTICLE 9
MISCELLANEOUS



148

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

9.1    Governing Law/Forum Selection. This Agreement and the legal relations
between the Parties hereunder shall be governed by and construed in accordance
with the laws of the Republic of India without regard to its conflicts of laws
principles.


9.2    Integration and Amendment. This Agreement, the Exhibits hereto and any
documents referred to herein contain the complete agreement between the Parties
with respect to the subject matter hereof. All previous agreements,
representations, warranties, promises and conditions relating to the subject
matter of this Agreement are superseded by this Agreement and this Agreement
shall supersede any provision of any subsequent purchase order or confirmation
or acceptance thereof except as that purchase order may specify quantity
ordered, delivery dates, special shipping instructions and invoice information.
This Agreement may only be amended by a written instrument duly executed by the
Parties hereto.


9.3    Assignment. Neither Party may assign its rights or obligations under this
Agreement without the prior written consent of the other Party; provided,
however, that either Party may assign this Agreement, in whole or in part,
without such consent, to an Affiliate of such Party upon written notice to the
other Party of any such assignment and, in the case of an assignment to an
Affiliate, such Party hereby guarantees the performance of any such Affiliate.
This Agreement shall automatically be assigned and shall bind any Party’s Third
Party successor by merger or acquisition or by divestiture or spin-off of
substantially all of the business to which this Agreement relates. In the case
of a Third Party assignment, such Third Party shall assume the obligations of
the assigning Party under this Agreement. No assignment shall relieve any Party
of responsibility for the performance of any obligation, which such Party may
have or incur hereunder.


9.4    Waiver. The failure of any Party hereto to enforce at any time, or for
any period of time, any provision of this Agreement shall not be construed as a
waiver of such provision or of the right of such Party thereafter to enforce
each and every provision.


9.5    Notices. All notices hereunder shall be (a) delivered personally;
(b) mailed by registered or certified mail, postage prepaid, return receipt
requested; (c) sent via a reputable overnight courier or express mail; or (d)
sent via facsimile followed by a confirmation copy to the following addresses of
the respective Parties:


If to Orchid:


Orchid Chemicals & Pharmaceuticals, Ltd
Orchid Towers
No 313, Valluvar Kottam High Road
Nungambakkam, Chennai 600 034, India
Attention:    K.R. Rao
Telephone:    91-44-2821-1000
Facsimile:    91-44-2827-5150
            
If to Hospira:



149

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Hospira Healthcare India Private Limited
Plot Nos B3-B6, B11 & B14
SIPCOT Industrial Park
Irungattukottai,
Sriperumbudur -- 602105
Tamil Nadu, India
Telephone:    91 44 471 00471
            
With a copy to:


Hospira, Inc.
Attn: General Counsel
Building H1; Department NLEG
275 N. Field Drive
Lake Forest, IL 60045
Telephone: 224-212-2851
Facsimile: 224-212-2088


Notices shall be effective upon receipt if personally delivered or delivered by
facsimile and confirmed by first class mail, on the third business day following
the date of registered or certified mailing or on the first business day
following the date of delivery to the overnight courier. A Party may change its
address listed above by written notice to the other Party.


9.6    Severability of Provisions. This Agreement is subject to the
restrictions, limitations, terms and conditions of all applicable governmental
regulations, approvals and clearances. If any term or provision of this
Agreement shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other term or provision hereof, and this Agreement shall be interpreted and
construed as if such term or provision, to the extent the same shall have been
held to be invalid, illegal or unenforceable, had never been contained herein.
Where, however, the conflicting provisions of such Applicable Law may be waived,
they are hereby waived by the Parties hereto to the fullest extent permitted by
law, to the end that this Agreement shall be enforced as written.


9.7    Relationship of the Parties. The relationship of the Parties under this
Agreement is that of independent contractors. Nothing contained in this
Agreement nor the performance of any obligations under this Agreement shall
create an association, partnership, joint venture, or relationship of principal
and agent, master and servant, or employer and employee between the Parties
hereto. Neither Party has any express or implied right or authority under this
Agreement to assume or create any obligations or make any representations or
warranties on behalf of or in the name of the other Party or its Affiliates.


9.8    Force Majeure. Neither Party shall be in breach of this Agreement for
failure to perform any of its obligations hereunder, and the time required for
performance shall be extended for a period equal to the period of such delay;
provided, that such delay has been caused by or is a result of any acts of God;
acts of public enemy; civil strife; wars declared or undeclared; embargoes;
labor disputes, including strikes, lockouts, job actions or boycotts; fires;

150

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

explosions; floods; shortages of energy; orders by any government, governmental
agency, or instrumentality or by any other supervening authority; or by any
other unforeseeable circumstances beyond the reasonable control of the Party so
affected (a “Force Majeure Event”). If such Force Majeure Event arises, the
affected Party shall promptly notify the other Party in writing of such
conditions and the cause thereof within fifteen (15) days or whenever reasonably
practicable. Unless otherwise directed by the other Party in writing, the
affected Party shall continue to perform its obligations under this Agreement as
far as it is reasonably practical, and shall seek all reasonable alternative
means for performance not prevented by a Force Majeure Event. In such case, the
time for performance shall be extended by a period(s) not less than the duration
of such delay. This clause shall not apply to the payment obligations of Orchid.
If Hospira is unable to supply the Product to Orchid due to such a Force Majeure
Event, Hospira will supply to Orchid a fair share allocation of its then current
supply of the Product based on the amount of Product requested by Orchid and
other supply commitments in the same manufacturing facility.


9.10    Interpretation. When a reference is made in this Agreement to Sections
or Exhibits, such references shall be to a Section or Exhibits to this Agreement
unless otherwise indicated. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
words “include”, “including” and “among other things” shall be deemed to be
followed by “without limitation” or “but not limited to” whether or not they are
followed by such phrases or words of like import. The headings contained in this
Agreement have been inserted for convenience of reference only and shall not be
relied upon in construing this Agreement. Any term used in the singular shall be
interpreted as including the plural and vice versa, unless the context clearly
indicates otherwise.


9.11    Headings. The section headings contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.


9.12    Counterparts. This Agreement may be executed by the Parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original and all of which counterparts taken together shall constitute
but one and the same instrument.


9.13
Compliance with Laws. Each Party shall comply with all Applicable Laws governing
its performance of the terms of this Agreement. Each Party shall at all times
comply with the United States Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et.seq.



9.14
Arbitration.



(a)
All controversies, disputes or claims arising out of or relating in any way to
this Agreement or the transactions contemplated hereunder, including any dispute
as to the existence, validity, performance, breach or termination hereof (each,
a “Dispute”) that cannot be resolved among such Parties within 30 (thirty) days
from the date that such Dispute arose, or such extended period as such


151

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

parties may agree, shall be referred to binding arbitration at the written
request of any Party (a “Dispute Notice”) in accordance with the (Indian)
Arbitration and Conciliation Act, 1996.
(b)
The arbitrators shall have power to award and/or enforce specific performance.

(c)
The location of the arbitration shall be in Singapore and the arbitration shall
be conducted in the English language.

(d)
The arbitrators’ award shall be in writing and shall contain reasons for the
decision.

(e)
The arbitrators’ award shall be binding on the Parties and the award shall be
enforceable in any competent court of law. The non-prevailing party shall be
required to bear the costs of the arbitration proceedings.

(f)
Neither the existence of any Dispute nor the fact that any arbitration is
pending hereunder shall relieve any of the Parties of their respective
obligations under this Agreement. The pendency of Dispute in any arbitration
proceeding shall not affect the performance of the obligations under this
Agreement.


152

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



IN WITNESS WHEREOF, the Parties hereto have set their hands as of the day and
year first above written.


ORCHID CHEMICALS & PHARMACEUTICALS LTD.




By:    
Name: K. RAGHAVENDRA RAO
Title: MANAGING DIRECTOR






HOSPIRA HEALTHCARE INDIA PRIVATE LIMITED


            
By:    
Name: C. BHAKTAVATSALA RAO
Title: MANAGING DIRECTOR



153

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

SCHEDULE 1(a)
EXISTING PRODUCTS


Product*
Facility of Manufacture
Shelf Life
(in years)
Minimum Batch Size
(in Kgs)
Campaign Length**
(in days)
Granisetron - US
NPNC-1
***
***
***
Granisetron - EU
NPNC-1
***
***
***
Cetirizine
NPNC-2
***
***
***
Divalproex
NPNC-2
***
***
***
Terbinafine Hydrochloride - US
NPNC-2
***
***
***
Terbinafine Hydrochloride - EU
NPNC-2
***
***
***
Sumatriptan Succinate - US
NPNC-2
***
***
***
Sumatriptan - EU
NPNC-2
***
***
***
Zaleplon
NPNC-1
***
***
***
Modafinil - EU
NPNC-2
***
***
***
Modafinil - US
NPNC-2
***
***
***
Naratriptan - EU
NPNC-1
***
***
***
Naratriptan - US
NPNC-1
***
***
***
Desloratidine
NPNC-1
***
***
***
Ibandronate
NPNC-1
***
***
***
Olanzapine
NPNC-1
***
***
***
Levetiracetam
NPNC-2
***
***
***
Trans-N-Boc Acid intermediate
NPNC-2
***
***
***
Tosylated 4-CPP intermediate
NPNC-2
***
***
***
Tick Repellant (TR) RSM
NPNC-2
***
***
***



    
* ***: Hospira will not assume any liability if regulatory issues prevent
production of Products for non-human use in the facilities.


** Campaign Length is given based on Powder Processing (PP) area occupancy.


*** For these products (being intermediates) occupancy of cubicle is considered.
    
    









154

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.













 

SCHEDULE 1(b)
DEVELOPMENT PRODUCTS


Product*
Facility of Manufacture
Shelf Life
(in years)
Minimum Batch Size
(in Kgs)
Campaign Length**
(in days)
Felodipine
NPNC-1
***
***
-
Rasagline
NPNC-1
***
***
-
Duloxetine
-
***
***
-
Rivastigmine
-
***
***
-
Ropinirole
-
***
***
-
Eszopiclone
-
***
***
-
Rabeprazole
-
***
***
-
Quetiapine - US
-
***
***
-
Quetiapine - EU
-
***
***
-
Raloxifene
-
***
***
-
Risedronate
-
***
***
-
Memantine
-
***
***
-
Riluzole
-
***
***
-





****: Hospira will not assume any liability if regulatory issues prevent
production of Products for non-human use in the facilities.


** Campaign Length is given based on Powder Processing (PP) area occupancy.




    



155

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

SCHEDULE 1(c)
CAPACITY AND MINIMUM ORCHID OBLIGATIONS






Hospira shall allocate manufacturing capacity, as such total capacity exists on
the Effective Date, and Orchid shall utilize such allocated manufacturing
capacity for the manufacturing facilities as follows:

NPNC I


For the period from the Effective Date through December 31, 2013: ***
For the period from January 1 2014 through December 31, 2014: ***
For the period from January 1 2015 through December 31, 2015: ***
For the period from January 1 2016 through December 31, 2016: ***




NPNC II


For the period from the Effective Date through December 31, 2013: ***
For the period from January 1 2014 through December 31, 2014: ****
For the period from January 1, 2015 through December 31, 2015: ***
For the period from January 1, 2016 through December 31, 2016: ***
For the period from January 1, 2017 through December 31, 2017: ***


On a quarterly basis, if Orchid fails to utilize the allocated capacity for each
facility as specified above, then Hospira will invoice Orchid at the end of each
quarter for Hospira’s cost of underutilized capacity (specifically overhead (as
calculated pursuant to Schedule 2) and labor relating to such underutilized
capacity) and Orchid shall be obligated to pay such amount in accordance with
Section 3.5 of this Agreement; provided that starting in the third Contract Year
and thereafter, if Orchid utilizes less than the required minimum percentages
shown above that results in an underutilization charge from Hospira for that
quarter (“Quarterly Underutilization Charge”), and then in a subsequent quarter
in that same Contract Year Orchid utilizes more than the required minimum
percentages shown above (if Hospira has agreed to provide such excess capacity
to Orchid) resulting in Orchid absorbing more than expected overhead and labor
for that quarter (“Quarterly Excess Utilization Amount”), then Hospira will
provide a credit in that same Contract Year on the invoice for Products for the
Quarterly Excess Utilization Amount up to any previous Quarterly
Underutilization Charge for that Contract Year.


For purposes of clarity, if Orchid’s actual utilization is below the allocated
capacity set forth above but such utilization completely covers Hospira’s
overhead and labor costs for the applicable facility, then there shall be no
charge to Orchid for underutilized capacity.


* Such capacity with respect to NPNC II excludes the percentage of capacity that
was reserved for Cilastatin immediately prior to the Effective Date. For
example, if Cilastatin currently

156

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

utilizes *** of the capacity of NPNC II, then Orchid’s obligation in the first
Contract Year for NPNC II shall be ***.

157

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

SCHEDULE 1(d)
PRODUCT BREAKDOWN BY COUNTRY


Product*
Market
Felodipine
US
Rasagline
US
Duloxetine
US
Rivastigmine
US
Ropinirole
US
Eszopiclone
US
Rabeprazole
US
Quetiapine - US
US
Quetiapine - EU
EU
Raloxifene
US
Risedronate
US
Memantine
US
Riluzole
US
Granisetron - US
US
Granisetron - EU
EU
Cetirizine
US
Divalproex
US
Terbinafine Hydrochloride - US
US
Terbinafine Hydrochloride - EU
EU
Sumatriptan Succinate - US
US
Sumatriptan - EU
EU
Zaleplon
US
Modafinil - EU
EU
Modafinil - US
US
Naratriptan - EU
EU
Naratriptan - US
US
Desloratidine
US
Ibandronate
US
Olanzapine
US
Levetiracetam
US
Trans-N-Boc Acid intermediate
US
Tosylated 4-CPP intermediate
US
Tick Repellant (TR) RSM
US








158

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

SCHEDULE 2


Manufacturing Cost shall be computed according to the following methodology:

MANUFACTURING COST


Manufacturing Cost shall equal the cost to manufacture a product during the
applicable period and shall include only the following components:


•
The actual direct Raw Material acquisition costs from Third Parties

•
The actual direct component acquisition costs from Third Parties

•
Incoming freight costs for Raw Materials and Components

•
Actual direct labor costs including direct payroll and payroll taxes paid and
commercially reasonable charge for fringe benefits for direct labor employees.
Fringe benefits for such employees include company provided insurance and
medical/dental costs, paid time off, overtime payments, bonus payments and other
benefits.

•
Actual cost of any waste removal related to the production of the Products

•
An allocation of factory overhead cost based on the planned unit production
levels. Costs to be included in the overhead pool, rather than applied directly
to product or component cost, shall be determined using a commercially
reasonable standard, consistent with GAAP and consistently applied, and shall be
allocated utilizing a reasonable allocation methodology (e.g. direct labor hours
or machine hours). The overhead pool may include:

◦
Indirect Payroll and payroll taxes and applicable fringe benefits for employees
directly related to the production of such products in the following functional
categories: purchasing, production planning, maintenance-production, production
supervision, warehousing, quality control and regulatory, product configuration,
human resources, information technology, operations management and financial
accounting and reporting. Fringe benefits for such employees as described above.

◦
Depreciation, amortization, property taxes or third-party lease/rent costs
related to the production assets used for producing the product including
buildings, spare parts or equipment consistent with GAAP accounting and
consistently applied.

◦
Other costs related to the production facility and the manufacture of the
product including: sterilization costs, utilities, property insurance,
consumable production supplies, and repairs and maintenance.

◦
Software license costs incurred with respect to usage at API plants

Notwithstanding the foregoing, Manufacturing Cost shall not include any of the
following costs, whether as direct cost or as part of the overhead pool:
•
those items not directly related to the production of the product, including
corporate, executive or divisional level costs for personnel and the
departmental operating costs related to operations management, human resources,
information technology and financial accounting and reporting

•
corporate, executive or divisional level costs for personnel and the
departmental operating costs related to executive management, research and
development, sales and


159

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

marketing, business development, legal, ethics and compliance, and global
quality, regulatory and compliance
•
Any mark-up or profit charged by an Affiliate.

•
a charge for underutilized or idle plant/facility/equipment, except as specified
in Schedule 1(c)

For the avoidance of doubt, no cost or expense may be included in more than one
of the above categories when calculating Manufacturing Cost.

160

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.





SCHEDULE 3
API SPECIFICATIONS






Attached

161

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

SCHEDULE 4


ESTIMATED MANUFACTURING COSTS / PRICES
FOR FIRST CONTRACT YEAR
Manufacturing cost breakup



Products
Material Cost
Salaries & Wages
Depreciation
Other Manufacturing Cost
Total Manufacturing Cost
Price
 
 
 
 
 
 
 
 
Per KG / In Rs.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exchange Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Per KG / In USD
 
 
 
 
 
 
 




























162

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.









EXHIBIT D


TRANSITION SERVICES AGREEMENT


TO BE COMPLETED AT CLOSING

163

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.







EXHIBIT E


***PARTITION AGREEMENT


TO BE COMPLETED AT CLOSING















164

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.







Exhibit F
FORM OF INTELLECTUAL PROPERTY ASSIGNMENT
This Intellectual Property Assignment (this "Assignment"), is made as of
_____________, 20__, by and between HOSPIRA HEALTHCARE INDIA PRIVATE LIMITED, a
company incorporated under the (Indian) Companies Act, 1956 (the “Purchaser”)
and ORCHID CHEMICALS & PHARMACEUTICALS LTD, a company incorporated under the
(Indian) Companies Act, 1956 (the “Seller”). The Purchaser and the Seller are
referred to herein collectively as the “Parties” and individually as a “Party”.
Capitalized terms used, but not otherwise defined, herein shall have the
meanings ascribed to such terms in the Business Transfer Agreement, dated on
August ___, 2012, between the Purchaser, Mr. K. Raghavendra Rao and the Seller
(the “BTA”).


WHEREAS the Seller is the owner of the Registered Owned Intellectual Property.
WHEREAS under the terms of the BTA, the Seller has agreed to assign its entire
right, title and interest in and to the Registered Owned Intellectual Property
unto and to the benefit of the Purchaser absolutely and forever in respect of
the Registered Owned Intellectual Property.


NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Assignment and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:


Section 1.1    Assignment. In consideration of the amount of _________________,
receipt of which the Seller admits and acknowledges to have received, the Seller
does hereby sell, convey, assign, transfer and deliver absolutely and forever to
the Purchaser all of its right, title and interest in and to:
(a)    the Registered Owned Intellectual Property and all right, title and
interest thereto that subsists in the Seller in India and anywhere in the world
in such locations where owned by the Seller, including the following properties
and rights with respect to the Registered Owned Intellectual Property:


(i)    any and all registered Registered Owned Intellectual Property and
applications for registration, that have been or may be granted or filed,
respectively, with respect to such Registered Owned Intellectual Property
anywhere in the world;


(ii)    use of the Registered Owned Intellectual Property and right to apply for
registration of the Registered Owned Intellectual Property, including the grant
of patents in respect thereof to the extent permitted under applicable law in
any country of the world;


(iii)    all income, royalties, damages, and payments hereafter due or payable
to the Purchaser with respect to the Registered Owned Intellectual Property,
including without limitation the right to sue for past, present or future
infringement, misappropriation or dilution of any of the Registered Owned
Intellectual Property; and



165

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

(iv)    all rights in and under the Registered Owned Intellectual Property to
the fullest extent allowed by law as fully as the Seller would have held the
same in the absence of this Assignment.


This Assignment is subject in all respects to the terms and conditions of the
BTA and is intended only to document the assignment of the Registered Owned
Intellectual Property.


Section 1.2    Governing Law. The internal laws of India (without giving effect
to any choice or conflict of law provision or rule (whether of India or any
other jurisdiction) that would cause the application of laws of any other
jurisdiction) govern all matters arising out of or relating to this Assignment
and its Schedules and Exhibits and all of the transactions it contemplates,
including its validity, interpretation, construction, performance and
enforcement and any disputes or controversies arising therefrom or related
thereto.
Section 1.3    Counterparts. This Assignment may be executed in multiple
counterparts, each of which when so executed and delivered shall be deemed an
original but all of which together shall constitute one and the same instrument
and any Party may execute this Assignment by signing any one or more of such
originals or counterparts. The delivery of signed counterparts by facsimile
transmission or electronic mail in “portable document format” (“.pdf”) shall be
as effective as signing and delivering the counterpart in person.
[Signature page follows.]

166

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

The undersigned has signed this Assignment on __________, 20__.


ORCHID CHEMICALS & PHARMACEUTICALS LTD




By:                    
Name:    
Title:    




Acknowledged and Agreed by:


HOSPIRA HEALTHCARE INDIA PRIVATE LIMITED


By:                    
Name:    
Title:



167

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

EXHIBIT G


INTENTIONALLY OMITTED









168

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Exhibit H


INTENTIONALLY OMITTED









169

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



EXHIBIT I
FORM OF CLOSING CERTIFICATE
[Insert Date]
To [ ]
 

Sub:
Certificate under Clause [●] of the [●] (“Agreement”)

Dear Sirs
In fulfillment of all the conditions mentioned in Clause [●] (Conditions
Precedent) of the Agreement, we hereby confirm as under and enclose herewith the
following documents as evidence of the fulfillment of the Conditions Precedent
thereof:
Clause No. in the Agreement
Confirmation Given / Documentary Proof Enclosed
[•]
[•]
[•]
[•]



We therefore certify and confirm that all of the Conditions Precedent have been
complied with.
Terms used but not defined herein shall have the meaning attributed to them
under the Agreement.
Yours faithfully
For and on behalf of
Insert name of [ ]




    

Authorized Signatory





170

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.





EXHIBIT J


INTENTIONALLY OMITTED



171

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



EXHIBIT K
HOSPIRA TO ACQUIRE ACTIVE PHARMACEUTICAL INGREDIENT MANUFACTURING AND R&D
FACILITIES

-- Purchase from Orchid will enhance cost-competitiveness, support continuity of
antibiotic API supply --
LAKE FOREST, Ill., Aug. 29, 2012 -- Hospira, Inc. (NYSE: HSP), the world's
leading provider of injectable drugs and infusion technologies, today announced
an agreement for Hospira to acquire an active pharmaceutical ingredient (API)
manufacturing facility, together with an associated research and development
(R&D) facility, from Orchid Chemicals & Pharmaceuticals Ltd. (BSE: 524372, NSE:
ORCHIDCHEM), a leading Indian pharmaceuticals company, for approximately $200
million. Acquisition of the modern, U.S. Food and Drug Administration
(FDA)-approved facility is expected to reduce Hospira's costs, support
continuity of supply of key antibiotic products and pave the way for future API
development.
"Our decision to acquire Orchid's world-class API facility demonstrates
Hospira's continued dedication to the antibiotics space, enhancing
cost-competitiveness and ensuring continuity of supply," said Dr. C.
Bhaktavatsala Rao, managing director, Hospira India. "This is a top-of-the-line
API manufacturing facility that has been recognized by industry leaders for its
high standards. We look forward to welcoming our new colleagues from Orchid and
leveraging their expertise to continue to bring high quality, lower-cost
products to patients around the world."
The proposed acquisition, which follows Hospira's 2010 purchase of Orchid's
generic injectable finished-dosage form pharmaceuticals business, will enable
Hospira to vertically integrate into certain critical beta-lactam antibiotic
APIs (penems and penicillins), and is also expected to improve Hospira's
standard cost position in this therapeutic space. In addition, controlling the
source of these beta-lactam APIs will improve the company's security of supply.
Orchid will retain its cephalosporin API business and facilities, and will
continue to supply Hospira with this associated API.

172

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



The Aurangabad, India, facility, staffed by approximately 640 employees
including chemists, engineers and technicians, received the International
Society of Pharmaceutical Engineering's (ISPE) Facility of the Year Award for
Regional Excellence in 2009. Constructed in 2000, the facility includes 50,000
square meters of space. Hospira's purchase also includes an associated Orchid
R&D facility based in Chennai that will be primarily directed to beta-lactam and
other APIs with approximately 160 scientific personnel and an additional 30
employees supporting the facilities.


Beta-lactam antibiotics represent a class of drugs with a wide spectrum of
antibacterial activity. Hospira's imipenem-cilastatin and meropenem injectable
beta-lactams have both had successful introductions recently in a number of
markets, including Europe and the United States, and today command leading
market positions.


Transaction Details
The transaction has been unanimously approved by Hospira's and Orchid's boards
of directors. It is subject to Orchid's shareholders', regulatory and legal
approvals, as well as customary closing conditions. Assuming all necessary
approvals are secured, the transaction is expected to be completed in the fourth
quarter of 2012. To help facilitate the transition process, the two companies
will enter into transitional services agreements of various lengths.


Financials
The transaction is expected to be breakeven to slightly accretive to earnings
per share (EPS) in the first year post close, excluding the impact of
transaction-related expenses, such as purchase accounting charges, integration
costs, and the amortization of intangible assets.

173

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

About Hospira


Hospira, Inc. is the world's leading provider of injectable drugs and infusion
technologies. Through its broad, integrated portfolio, Hospira is uniquely
positioned to Advance Wellness™ by improving patient and caregiver safety while
reducing healthcare costs. The company is headquartered in Lake Forest, Ill.,
and has approximately 15,000 employees. Learn more at www.hospira.com.


Hospira Healthcare India Private Limited ("Hospira India") is the wholly owned
subsidiary in India of Hospira, Inc.
Private Securities Litigation Reform Act of 1995 --
A Caution Concerning Forward-Looking Statements
This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995, including statements regarding
Hospira's proposed agreement to acquire an active pharmaceutical ingredient
manufacturing and R&D facility. Hospira cautions that these forward-looking
statements are subject to risks and uncertainties that may cause actual results
to differ materially from those indicated in the forward-looking statements.
Economic, competitive, governmental, regulatory, legal, technological,
manufacturing supply, quality and other factors that may affect Hospira's
operations and may cause actual results to be materially different from
expectations include the risks, uncertainties and factors discussed under the
headings "Risk Factors" and "Management's Discussion and Analysis of Financial
Condition and Results of Operations" in Hospira's latest Annual Report on Form
10-K and subsequent Forms 10-Q, filed with the Securities and Exchange
Commission, which are incorporated by reference. Hospira undertakes no
obligation to release publicly any revisions to forward-looking statements as
the result of subsequent events or developments.
###
 
 
 

Media (U.S.)
Dan Rosenberg
Hospira
(224) 212-3366
Media (India)
Yusuf Hatia
Fleishman-Hillard
91-98 2059 6908




Financial Community
Karen King
Hospira
(224) 212-2711
Financial Community
Ruth Venning
Hospira
(224) 212-2774
 
 
 
 




174

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



EXHIBIT L


__________, 2012




***
***
***
***


Re:
Option to Purchase Shares of Orchid Chemicals & Pharmaceuticals Ltd.



***:


Reference is made to the Business Transfer Agreement (the “BTA”), dated as of
_________, 2012, by and between Orchid Chemicals & Pharmaceuticals Ltd., a
company incorporated under the laws of India and having its registered office at
Orchid Towers, No 313, Valluvar Koddam High Road, Nungambakkam, Chennai 600 034,
India (the “Company”), ***. Capitalized terms not defined herein shall have the
meanings given to them in the BTA.


In consideration of ************************************ (“Holder”) hereby
grants to ***, and *** hereby accepts, an irrevocable option to purchase (the
“Option”), on the following terms and conditions, [●] shares of the Company (the
“Shares”) from Holder, which Shares represent all of the outstanding shares of
the Company held by the Holder and its Affiliates as of the date hereof. It is
agreed and understood that the Shares are held by the Holder through ***.


1.    Option. Upon the exercise of the Option, the Holder shall be obligated to
sell and transfer to ***, and *** shall be obligated to purchase from the
Holder, full right, title and interest in the number of Shares set forth in the
Option Notice (as defined in Section 3.1 below), free and clear of all
Encumbrances. Upon exercise of the Option, each party will furnish such
additional information and execute and deliver, at its own expense, any other
documents and take any other actions as may reasonably be required to transfer
such Shares, in each case, consistent with this letter agreement.


2.    Shares. The Option shall include and encompass any shares, units, rights,
titles, securities, assets (whether tangible or intangible) or funds which
replace or correspond to the Shares (or into which the Shares are converted) in
connection with any corporate transformation, merger, spin-off, capital
increase, share redemption, dissolution, contribution, conversion or exchange,
stock-split, stock dividend or any other similar circumstances concerning the
Company. Holder hereby represents that as of the date hereof the Shares are free
of any Encumbrances (other than any Encumbrances pursuant to the terms of any
*** in connection with the ***).



175

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

3.    Exercise of the Option.


3.1    ***shall be entitled to exercise the Option on any day (the date on which
the Option is exercised being, the “Option Exercise Date”) following the date
hereof until the date of the *** anniversary of the Closing Date (i.e. the same
day in the *** after the month of the Closing Date) (the “Option Exercise
Period”). *** shall exercise the Option by delivery of written notice (the
“Option Notice”) on the Option Exercise Date addressed to ***, which Option
Notice shall include the number of Shares for which *** has exercised his Option
and the aggregate purchase price for such Shares (as calculated pursuant to the
procedures set forth in Paragraph 4 below).


3.2    It is agreed and understood that *** shall have the right to exercise the
Option for any or all of the Shares and that a partial exercise of the Option is
permitted; provided, however, that any such exercise by ***must be made such
that the transfer of Shares constitutes a "block deal" under the requirements of
the National Stock Exchange (NSE).


3.3    If *** properly exercises the Option, Holder shall [ -----------] take
such steps as are reasonably required to convert the *** into Shares
representing the number of Shares for which the Option has been exercised (the
date on which such conversion is completed being, the "Conversion Date").


3.4    If *** properly exercises the Option, the closing of the sale of the
Shares for which the Option has been exercised shall take place on the fifth
(5th) Business Day following the Conversion Date (the "Settlement Date"), at
which time:  (a) Holder shall transfer title to the applicable Shares to ***,
(b) in case of a partial exercise, a new option (dated as of the date hereof) of
like tenor for a number of shares equal to the number of shares set forth above
minus the number of shares purchased by ***upon partial exercise of the Option,
and, (c) as consideration for such Shares, ***shall deliver to Holder the amount
of the aggregate consideration for such Shares as calculated pursuant to
Paragraph 4 below (such amount to be delivered by wire transfer of immediately
available funds to the bank account(s) designated in writing by Holder). The
completion of such closing shall be conditioned upon delivery by ***of the
applicable consideration in full and the transfer being made in a manner such
that the transfer of Shares constitutes a "block deal" under the requirements of
the National Stock Exchange (NSE).


4.    Calculation of the Share Price. In the event *** properly exercises the
Option, the aggregate consideration for the Shares to be purchased shall be an
amount equal to: (i) the closing price for such Shares on the National Stock
Exchange (NSE) on the Business Day immediately preceding the Settlement Date,
multiplied by (ii) the number of Shares for which the Option has been exercised.




















1 [BETWEEN SIGNING AND CLOSING PARTIES TO DETERMINE ISSUE OF TIMING AROUND
CONVERTING GDRS TO SHARES AND *** RIGHTS DURING SUCH PERIOD]

176

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.













5.    Confidentiality.


5.1    Except as otherwise required by law (including any listing requirements
of any exchange) or legal process, and except as necessary for *** to be able to
exercise his right to transfer the Option (including sharing information with a
potential transferee and their financial and legal representatives) neither
party will disclose to any other person the existence of this letter agreement,
the identity of any of the parties to this letter agreement, any of the terms or
conditions of this letter agreement, or the style of this letter agreement or
any of the transactions contemplated hereby or thereby.


5.2    Any disclosure, public announcement or similar publicity with respect to
this letter agreement or the transactions contemplated hereby may be issued at
such time and in such manner as we may mutually agree.


5.3    The confidentiality obligations set forth herein will survive until the
earlier of the Settlement Date relating to the transfer of the last of the
Shares subject to the Option or the expiration of the Option Exercise Period.


6.    Miscellaneous.


6.1    By signature below, each of *** and the Holder represents and warrants to
the other that: (a) it has the power to execute and deliver this undertaking and
perform its obligations undertaken hereunder, (b) it has taken all corporate and
other actions required for the execution of this undertaking, and (c) this
undertaking constitutes a valid and legally binding obligation, enforceable in
accordance with the terms hereof.


6.2    This letter agreement shall be governed by and construed in accordance
with the laws of India.


6.3    All controversies, disputes or claims arising out of or relating in any
way to this letter agreement that cannot be resolved among within 30 (thirty)
days from the date that such dispute arose, or such extended period as the
parties may agree, shall be referred to binding arbitration at the written
request of either party in accordance with the (Indian) Arbitration and
Conciliation Act, 1996. The arbitrators’ award shall be binding on the parties
and the award shall be enforceable in any competent court of law. The
non-prevailing party shall be required to bear the costs of the arbitration
proceedings.


6.4    The parties may execute this letter agreement in multiple counterparts,
each of which constitutes an original as against the party that signed it, and
all of which together constitute one agreement.


6.5    Holder agrees that, except as set forth herein, it shall not transfer the
Shares or the *** (as described in Section 2 above) during the Option Exercise
Period, other than to an affiliate of Holder which agrees to be bound by all of
the terms of this letter agreement.



177

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

6.6     *** shall have the right to transfer the Option so long as such
transferee agrees in writing to be bound by the terms of this letter agreement.








[signature page(s) follow]

178

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT
[***] Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

Very truly yours,


***






By: ______________________________
Name:    
Title:    


Accepted and Agreed To:




***




______________________________




Very truly yours,


***






By: ______________________________
Name:    
Title:    


Accepted and Agreed To:




***




______________________________













179